    CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 1 of 478




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 In re EpiPen ERISA Litigation                     Court File No. 17-cv-1884 (PAM/HB)


             JOINT MOTION REGARDING CONTINUED SEALING

       Pursuant to District of Minnesota Local Rule 5.6(c), documents have been filed

under temporary seal in connection with Plaintiffs’ Motion for Class Certification (ECF

No. 517). Pursuant to Local Rule 5.6(d)(2), Plaintiffs and Defendants Express Scripts, Inc.,

Medco Health Solutions, Inc., and Express Scripts Holding Company (collectively,

“Express Scripts Defendants” or “Express Scripts”), Defendants CaremarkPCS Health

L.L.C., Caremark LLC, Caremark Rx, L.L.C, and CVS Health Corporation (collectively,

“CVS Caremark Defendants”), Defendants OptumRx, Inc., OptumRx Holdings, L.L.C.,

and Optum Inc., UnitedHealth Group Incorporated, and UnitedHealthcare Services, Inc.

(collectively, the “OptumRx/United Defendants”), and Defendant Prime Therapeutics,

LLC (“Prime”) (collectively, “Defendants”), submit this Joint Motion Regarding

Continued Sealing.




                                             i
                 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 2 of 478




DKT.    DKT     DESCRIPTION OF              PRECISELY         NONPARTY             REASON WHY DOCUMENT
NO.     NO.       DOCUMENT                  IDENTIFY:            THAT              SHOULD REMAIN SEALED
         OF                             a) The information   DESIGNATED               OR BE UNSEALED
       REDA                               that the parties       DOC.
       CTED                                 agree should    CONFIDENTIAL
       DOCU                                remain sealed;      (IF ANY)
       MENT                             b) The information
         (IF                             the parties agree
       FILED                            should be unsealed;
          )                                     and
                                        c) The information
                                          about which the
                                          parties disagree.
518    519     Unredacted copy of       Defendants assert       Mylan designated   All Defendants assert that the
               Memorandum of Law in     that the redacted       some of the        unredacted version of this
               Support of Plaintiffs’   portions of the brief   underlying         document should remain under
               Motion for Class         should remain under     documents as       seal because the redacted
               Certification            seal, for the reasons   Confidential or    portions of the brief contain
                                        provided in the last    Highly             references or quotations to
                                        column and in           Confidential.      limited excerpts of non-public,
                                        Appendix A.                                highly competitive, proprietary,
                                        Plaintiffs assert                          and/or commercially sensitive
                                        Defendants have not                        information contained in
                                        met their burden for                       documents that have been
                                        sealing any portion                        designated Highly Confidential
                                        of the document, and                       pursuant to the Protective Order
                                        therefore, the                             (Dkt. 249) and the Amended
                                        document should be                         Protective Order (Dkt No. 461)
                                        filed publicly in its                      (collectively, the “Protective
                                        entirety.                                  Order”). In addition, some of


                                                       1
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 3 of 478




                                                         the underlying documents
                                                         referred to or quoted were
                                                         designated as Highly
                                                         Confidential by non-party Mylan.

                                                         Plaintiffs have asserted several
                                                         arguments throughout this and
                                                         other joint motions being filed
                                                         today which they reference in
                                                         short form as follows: “Plaintiffs
                                                         assert that Defendants and Mylan
                                                         failed to justify continued
                                                         sealing”; “Plaintiffs assert a
                                                         strong public interest in
                                                         unsealing”; “Plaintiffs assert that
                                                         characterization of underlying
                                                         events and expert assumptions or
                                                         interpretations should be
                                                         unsealed”; “Plaintiffs assert
                                                         Defendants and Mylan failed to
                                                         timely propose redactions”;
                                                         “Plaintiffs assert Defendants’
                                                         claim of highly competitive
                                                         information is unfounded”;
                                                         “Plaintiffs assert that Defendants
                                                         and Mylan fail to justify the
                                                         confidentiality of contracts”;
                                                         “Defendants and Mylan
                                                         improperly rely on boilerplate
                                                         assertions”; “Plaintiffs assert a
                                                         strong public interest in unsealing


                  2
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 4 of 478




                                                         bids and negotiations”; and
                                                         “Plaintiffs assert that this
                                                         document is stale.” See infra at
                                                         pp. 21–27, 33–36.

                                                         Plaintiffs for the first time
                                                         provided these arguments to
                                                         Defendants on July 22, 2020, less
                                                         than ten days prior to the
                                                         deadline for the submission of
                                                         the joint motion. Defendants
                                                         object that Plaintiffs’ lengthy
                                                         arguments below with respect to
                                                         these positions are inappropriate,
                                                         because they are inconsistent
                                                         with the requirement that the
                                                         parties’ positions in a joint
                                                         motion under Rule 5.6 will be
                                                         “very brief,” as reflected the
                                                         sample form for joint motions
                                                         under Rule 5.6 (available at
                                                         https://www.mnd.uscourts.gov/sit
                                                         es/mnd/files/forms/Joint-Motion-
                                                         Form-sample.pdf).

                                                         However, to the extent further
                                                         explanation is necessary or
                                                         appropriate under Local Rule 5.6,
                                                         Defendants provide additional
                                                         detail immediately below
                                                         regarding the reasons for sealing


                  3
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 5 of 478




                                                         “Client Agreements,” “Mylan
                                                         Agreements,” and “Data
                                                         Information.” These positions
                                                         are referred to throughout this
                                                         motion as Defendants’
                                                         “Appendix A” positions. These
                                                         positions are likewise
                                                         incorporated by reference in
                                                         other motions being filed today
                                                         as “additional arguments made in
                                                         Appendix A included in the Joint
                                                         Motion for Continued Sealing of
                                                         Plaintiffs’ Motion for Class
                                                         Certification (Dkt. 517).”
                                                         Defendants originally proposed
                                                         to Plaintiffs attaching this
                                                         Appendix A to the end of the
                                                         joint motion for the Court’s
                                                         convenience, because doing so
                                                         would shorten the motion,
                                                         improve readability, and allow
                                                         for a set of cross-references that
                                                         would clearly and concisely
                                                         identify which positions applied
                                                         to which entries on the chart.
                                                         Plaintiffs objected to that format,
                                                         so Defendants agreed to instead
                                                         incorporate it into the chart
                                                         within the motion. Defendants
                                                         have attempted to be forthcoming
                                                         with Plaintiffs about their sealing


                  4
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 6 of 478




                                                         positions, and discussed their
                                                         positions concerning Client
                                                         Agreements, Mylan Agreements,
                                                         and Data Information with
                                                         Plaintiffs during meet and
                                                         confers.

                                                         (i) Client Agreement positions,
                                                         concerning contracts between a
                                                         Defendant and non-party client
                                                         for the provision of
                                                         administrative or pharmacy
                                                         benefit management services, and
                                                         documents reflecting the terms
                                                         of, or negotiation of, those
                                                         contracts (referred to herein as
                                                         “Client Agreements”):

                                                         The terms of contracts between
                                                         the Defendants and their clients
                                                         are highly confidential and
                                                         proprietary. Those contracts, as
                                                         well as information reflecting
                                                         contractual terms and
                                                         negotiations over those contracts,
                                                         should remain under seal. The
                                                         Client Agreements contain highly
                                                         sensitive pricing and rebate
                                                         terms, including discounts,
                                                         guarantees, pricing formulas,
                                                         rebate formulas, and unique fee


                  5
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 7 of 478




                                                         structures. The Client
                                                         Agreements also describe the
                                                         proprietary methods and
                                                         programs that Defendants use to
                                                         provide administrative or
                                                         pharmacy benefit management
                                                         (“PBM”) services to clients.
                                                         Allowing this pricing, rebate, and
                                                         program information to become
                                                         public would give Defendants’
                                                         competitors a significant and
                                                         unfair competitive advantage in
                                                         future contract bids. The Eighth
                                                         Circuit has recognized that it is
                                                         proper for district courts to seal
                                                         documents containing this kind
                                                         of “confidential and
                                                         competitively sensitive
                                                         information.” IDT Corp. v. eBay,
                                                         709 F.3d 1220, 1223–24 (8th Cir.
                                                         2013); accord In re Bair Hugger
                                                         Forced Air Warming Devices
                                                         Prod. Liab. Litig., MDL No. 15-
                                                         2666 (JNE/FLN), 2018 WL
                                                         2135016, at *3 (D. Minn. May 9,
                                                         2018) (sealing “highly sensitive,
                                                         commercially competitive
                                                         material”); Krueger v. Ameriprise
                                                         Fin., Inc., No. CV 11-2781
                                                         (SRN/JSM), 2014 WL 12597948,
                                                         at *12 (D. Minn. Oct. 14, 2014)


                  6
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 8 of 478




                                                         (sealing of documents was
                                                         appropriate where the disclosure
                                                         of the information would place a
                                                         party “at a competitive
                                                         disadvantage or reveal
                                                         information regarding third
                                                         parties . . . who would likely
                                                         consider the amounts they paid
                                                         for services to be confidential as
                                                         to them.”).

                                                         The Client Agreements merit
                                                         continued sealing because
                                                         releasing the terms of the
                                                         Agreements to the public—and
                                                         particularly to competitors—
                                                         would place the Defendants at a
                                                         significant and unfair competitive
                                                         disadvantage in future bids for
                                                         contracts, as competitors could
                                                         use these Client Agreements to
                                                         undercut the Defendants. See
                                                         FTC v. Exxon Corp., 636 F.2d
                                                         1336, 1349–50 (D.C. Cir. 1980)
                                                         (“It cannot be disputed that the
                                                         most critical of all protective
                                                         measures is that which prevents
                                                         the disclosure of competitively
                                                         sensitive information of [one
                                                         competitor] to [another]. Should
                                                         such information be disclosed, all


                  7
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 9 of 478




                                                         other protective measures would
                                                         be virtually meaningless. If [one
                                                         competitor] is able to secure
                                                         competitively sensitive
                                                         information of the [other], either
                                                         intentionally or inadvertently, the
                                                         ability of the [other party] to
                                                         compete effectively … would be
                                                         seriously impaired.”);
                                                         Goldenberg v. Indel, Inc., No.
                                                         09-5202 (JBS/AMD), 2012 WL
                                                         15909, at *3 (D.N.J. Jan. 3, 2012)
                                                         (“Courts have recognized that the
                                                         confidentiality of business
                                                         agreements, trade secrets or
                                                         commercial information are a
                                                         legitimate private interest and the
                                                         disclosure of this information can
                                                         be used for the improper purpose
                                                         of causing harm to the litigant’s
                                                         competitive standing in the
                                                         marketplace.”).

                                                         Defendants compete with each
                                                         other, and with other PBMs, to
                                                         attract the business of potential
                                                         clients and retain the business of
                                                         current clients, and revealing the
                                                         contractual terms of the Client
                                                         Agreements would place the
                                                         Defendants at an unfair


                  8
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 10 of 478




                                                          disadvantage. For that reason,
                                                          the parties designated the
                                                          documents as Highly
                                                          Confidential – Attorneys’ Eyes
                                                          Only. For example, under the
                                                          terms of the Amended Protective
                                                          Order (Dkt. 461), while the
                                                          outside counsel of
                                                          CVS/Caremark has access to
                                                          highly confidential documents
                                                          produced by Express Scripts and
                                                          the other Defendants, no in-house
                                                          employees have access to those
                                                          documents. If the Court ordered
                                                          these materials to be made
                                                          public, then anyone at
                                                          CVS/Caremark, OptumRx,
                                                          Prime, or any other competitors,
                                                          could view Express Scripts’
                                                          highly sensitive documents and
                                                          use them to put Express Scripts at
                                                          a competitive disadvantage in
                                                          future bids.

                                                          The Client Agreements safeguard
                                                          the proprietary information they
                                                          contain by obligating the
                                                          signatories to keep the terms of
                                                          the Client Agreements
                                                          confidential. See, e.g., ECF No.
                                                          582-8 at 18–19. “Courts


                   9
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 11 of 478




                                                          regularly find that litigants may
                                                          file under seal contracts with
                                                          third parties that contain
                                                          proprietary and confidential
                                                          business information.” Finisar
                                                          Corp. v. Nistica, Inc., No. 13-cv-
                                                          03345-BLF (JSC), 2015 WL
                                                          3988132, at *5 (N.D. Cal. June
                                                          30, 2015) (granting motion to file
                                                          under seal two agreements with
                                                          third parties that contained
                                                          proprietary information and
                                                          confidentiality clauses); accord,
                                                          e.g., China Falcon Flying Ltd. v.
                                                          Dassault Falcon Jet Corp., No.
                                                          15-6210 (KM), 2017 WL
                                                          3718108, at *3 (D.N.J. Aug. 29,
                                                          2017) (“[T]here is a legitimate
                                                          private interest in keeping
                                                          confidential business agreements
                                                          and sensitive pricing information
                                                          confidential. Public disclosure of
                                                          such materials could, in theory,
                                                          damage the disclosing party’s
                                                          competitive standing in the
                                                          marketplace.”); Stout v. Hartford
                                                          Life & Accident Ins. Co., No. cv-
                                                          11-6186 (CW), 2012 WL
                                                          6025770, at *2 (N.D. Cal. Dec. 4,
                                                          2012) (“[L]itigants may file
                                                          under seal their contracts with


                  10
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 12 of 478




                                                          third parties that contain
                                                          proprietary and confidential
                                                          business information.”).

                                                          Furthermore, the Court has
                                                          previously ordered that complete
                                                          or excerpted copies of Client
                                                          Agreements shall remain entirely
                                                          under seal. Dkt. 334 (Order on
                                                          Joint Motion Regarding
                                                          Continued Sealing) (directing the
                                                          Clerk to keep sealed the Client
                                                          Agreements at Dkts. 217, 218,
                                                          219, 232, 233, 236, 237, 238,
                                                          239, 242, 243, 244, 245, 246,
                                                          262, and 263).

                                                          Plaintiffs argue below that
                                                          “Defendants’ assertion of
                                                          competitive harm is unfounded”
                                                          because “Defendants proposed to
                                                          Plaintiffs an amendment to the
                                                          operative protective order that
                                                          would allow in-house employees
                                                          of Defendants—who purport to
                                                          be fierce competitors—to view
                                                          specifically the information that
                                                          they now assert is competitively
                                                          sensitive.” Plaintiffs omit the
                                                          fact that the Defendants proposed
                                                          many restrictions in their


                  11
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 13 of 478




                                                          proposed amendment, which was
                                                          directed only at permitting clients
                                                          to attend dispositive motion
                                                          hearings: only two designated
                                                          in-house counsel from each set of
                                                          Defendants would be allowed to
                                                          attend dispositive motions,
                                                          including the motion for class
                                                          certification; the in-house
                                                          counsel would not otherwise
                                                          receive Highly Confidential –
                                                          Attorneys’ Eyes Only material
                                                          (including Client Agreements)
                                                          except in connection with the
                                                          hearings; the in-house counsel
                                                          would be required to sign a
                                                          declaration preventing them from
                                                          using the Highly Confidential –
                                                          Attorneys’ Eyes Only material or
                                                          disclosing it to anyone else in the
                                                          company. Through these
                                                          restrictions, the Defendants
                                                          sought to keep their Client
                                                          Agreements strictly confidential
                                                          and ensure they could not be used
                                                          by competitors for business
                                                          purposes.

                                                          Plaintiffs also assert below that
                                                          “there is a strong public interest
                                                          in these documents in the class


                  12
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 14 of 478




                                                          certification context.” However,
                                                          Local Rule 5.6 does not
                                                          “mandate a different or higher
                                                          showing to maintain permanent
                                                          sealing over material related to
                                                          dispositive, as opposed to non-
                                                          dispositive, motion practice.” In
                                                          re Bair Hugger Forced Air
                                                          Warming Devices Prod. Liab.
                                                          Litig., 2018 WL 2135016, at *3.
                                                          Where Defendants
                                                          “demonstrat[e] a compelling
                                                          countervailing reason” for
                                                          continued sealing, including “that
                                                          the material in these docket
                                                          entries is related to their internal
                                                          reporting, testing, analysis, and
                                                          customer data and
                                                          communications” and the
                                                          “information is highly sensitive,
                                                          commercially competitive
                                                          material to which Defendants’
                                                          need to maintain confidentiality
                                                          over outweighs the public’s right
                                                          of access,” then the documents
                                                          should remain sealed. Id.
                                                          (Plaintiffs also assert that the
                                                          “public’s interest is particularly
                                                          strong in this case” because the
                                                          public has a strong interest in
                                                          “fiduciary misconduct” under


                  13
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 15 of 478




                                                          ERISA. However, at least with
                                                          respect to Client Agreements,
                                                          Plaintiffs have argued that client
                                                          contracts and client plan design
                                                          terms are entirely irrelevant to
                                                          their claims. See, e.g., Dkt. 518
                                                          (Class Cert Brief) at 64 (“[T]he
                                                          terms of contracts between the
                                                          PBMs and the thousands of
                                                          employers or insurance
                                                          companies that sponsor, insure,
                                                          or administer the plans served by
                                                          the PBMs are irrelevant to the
                                                          Classes’ claims.”).

                                                          (ii) Mylan Agreement positions,
                                                          concerning contracts between a
                                                          Defendant and non-party Mylan,
                                                          and documents reflecting the
                                                          terms of, or negotiation of, those
                                                          contracts (referred to herein as
                                                          “Mylan Agreements”):

                                                          The terms of the Mylan
                                                          Agreements are highly sensitive
                                                          and proprietary. Those contracts,
                                                          as well as information reflecting
                                                          contractual terms and
                                                          negotiations over those contracts,
                                                          should remain under seal. For
                                                          example, the Mylan Agreements


                  14
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 16 of 478




                                                          contain highly sensitive pricing
                                                          and rebate terms. The PBM
                                                          Defendants negotiate with
                                                          numerous pharmaceutical
                                                          manufacturers for discounts and
                                                          rebates. Allowing this rebate,
                                                          price protection, and program
                                                          information to become public
                                                          would give other PBMs and
                                                          payors that compete with the
                                                          Defendants—including both
                                                          other Defendants and non-
                                                          Defendant PBMs—a significant
                                                          and unfair competitive advantage
                                                          in any future rebate negotiations
                                                          with Mylan and other
                                                          pharmaceutical manufacturers.
                                                          The Eighth Circuit has
                                                          recognized that it is proper for
                                                          district courts to seal documents
                                                          containing this kind of
                                                          “confidential and competitively
                                                          sensitive information.” IDT
                                                          Corp., 709 F.3d at 1223–24; see
                                                          also Ameriprise Fin., Inc., 2014
                                                          WL 12597948, at *12
                                                          (recognizing that disclosure of
                                                          pricing and fee information could
                                                          be damaging to a party).




                  15
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 17 of 478




                                                          The Mylan Agreements merit
                                                          continued sealing because
                                                          releasing the terms of the
                                                          Agreements to the public would
                                                          place the Defendants at a
                                                          significant and unfair competitive
                                                          disadvantage in future
                                                          negotiations with pharmaceutical
                                                          manufacturers, as manufacturers
                                                          could use the terms of the Mylan
                                                          Agreements to leverage rebate
                                                          concessions or other services.
                                                          See Warner Chilcott Ltd. v.
                                                          Express Scripts, Inc., 2017 WL
                                                          4084045, at *1–2 (E.D. Mo. Sept.
                                                          14, 2017) (denying motion to
                                                          compel production of, among
                                                          other things, materials about
                                                          rebate agreements between
                                                          Express Scripts and
                                                          pharmaceutical manufacturers
                                                          because the documents sought
                                                          were “highly confidential and
                                                          competitive trade secrets
                                                          belonging to Express Scripts”).

                                                          The Mylan Agreements also
                                                          safeguard the proprietary
                                                          information they contain by
                                                          obligating the signatories to keep
                                                          the terms of the Mylan


                  16
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 18 of 478




                                                          Agreements confidential. See,
                                                          e.g., ECF No. 582-8 at 18–19.
                                                          “Courts regularly find that
                                                          litigants may file under seal
                                                          contracts with third parties that
                                                          contain proprietary and
                                                          confidential business
                                                          information.” Finisar, 2015 WL
                                                          3988132, at *5 (granting motion
                                                          to file under seal two agreements
                                                          with third parties that contained
                                                          proprietary information and
                                                          confidentiality clauses). See also
                                                          supra discussion regarding Client
                                                          Agreements.

                                                          Plaintiffs assert below that
                                                          Defendants have failed to show
                                                          competitive harm because
                                                          “Defendants proposed to
                                                          Plaintiffs an amendment to the
                                                          operative protective order that
                                                          would allow in-house employees
                                                          of Defendants—who purport to
                                                          be fierce competitors—to view
                                                          specifically the information that
                                                          they now assert is competitively
                                                          sensitive.” As explained above,
                                                          Plaintiffs’ assertion is baseless
                                                          because the proposed amendment
                                                          to the Protective Order was


                  17
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 19 of 478




                                                          extremely narrow and would not
                                                          allow their competitors to use the
                                                          Mylan Agreements for business
                                                          purposes.

                                                          Plaintiffs also assert below that
                                                          the Mylan Agreements, and other
                                                          documents, “should be unsealed
                                                          because [they] contain[ ]
                                                          information that is stale” in part
                                                          because there is “no indication
                                                          they are still in effect.” Many of
                                                          these Mylan agreements,
                                                          although entered into years ago,
                                                          remained active for nearly a
                                                          decade through amendments. In
                                                          fact, Plaintiffs argue that Express
                                                          Scripts “entered into a single
                                                          rebate and fee agreement with
                                                          Mylan.” Dkt. 518 (Class Cert
                                                          Brief) at 17 (citing a Mylan
                                                          Agreement) (emphasis added).
                                                          Therefore, those documents are
                                                          not stale because, by Plaintiffs’
                                                          own admission, the Mylan
                                                          Agreements reflect current
                                                          practices and procedures.

                                                          (iii) Data Information positions,
                                                          concerning information related to
                                                          each Defendant’s proprietary


                  18
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 20 of 478




                                                          data records and systems
                                                          (referred to herein as “Data
                                                          Information”):

                                                          Information describing or
                                                          summarizing Defendants’
                                                          internal data and data systems, in
                                                          other words Data Information,
                                                          including in letters from
                                                          Defendants’ counsel explaining
                                                          data productions and in expert
                                                          reports describing data produced
                                                          by Defendants, are highly
                                                          sensitive and proprietary. For
                                                          example, the Data Information
                                                          reveals how Defendants store,
                                                          organize, and retrieve data.
                                                          Furthermore, the Data
                                                          Information also reflects
                                                          confidential pricing, rebate, and
                                                          program information, reflecting
                                                          the terms of the Client
                                                          Agreements and the Mylan
                                                          Agreements, which are highly
                                                          sensitive commercially
                                                          competitive material, as
                                                          explained above.

                                                          Releasing the details of this data
                                                          would place Defendants at a
                                                          significant and unfair competitive


                  19
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 21 of 478




                                                          disadvantage in future bids for
                                                          PBM contracts and in future
                                                          negotiations with pharmaceutical
                                                          manufacturers, as competitors—
                                                          including Defendants—could use
                                                          the information gleaned from the
                                                          Data Information to infer
                                                          Defendants’ competitive business
                                                          strategies and undercut
                                                          Defendants. See FTC, 636 F.2d
                                                          at 1349–50 (“It cannot be
                                                          disputed that the most critical of
                                                          all protective measures is that
                                                          which prevents the disclosure of
                                                          competitively sensitive
                                                          information of [one competitor]
                                                          to [another]. Should such
                                                          information be disclosed, all
                                                          other protective measures would
                                                          be virtually meaningless. If [one
                                                          competitor] is able to secure
                                                          competitively sensitive
                                                          information of the [other], either
                                                          intentionally or inadvertently, the
                                                          ability of the [other party] to
                                                          compete effectively … would be
                                                          seriously impaired.”);
                                                          Goldenberg, 2012 WL 15909, at
                                                          *3 (“Courts have recognized that
                                                          the confidentiality of business
                                                          agreements, trade secrets or


                  20
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 22 of 478




                                                          commercial information are a
                                                          legitimate private interest and the
                                                          disclosure of this information can
                                                          be used for the improper purpose
                                                          of causing harm to the litigant’s
                                                          competitive standing in the
                                                          marketplace.”). For those
                                                          reasons, Data Information should
                                                          remain under seal.


                                                          Mylan objects to the unsealing of
                                                          any documents that cite to, quote
                                                          from, or otherwise reference
                                                          Mylan’s confidential
                                                          information.


                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Courts in the
                                                          District of Minnesota have
                                                          “previously emphasized for
                                                          [parties] the importance of
                                                          supporting requests for continued
                                                          sealing with sufficient
                                                          particularity.” Inline Packaging,
                                                          LLC v. Graphic Packaging Int’l,
                                                          Inc., No. 15-CV-3183
                                                          (ADM/LIB), 2018 WL
                                                          10440735, at *7 (D. Minn. June


                  21
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 23 of 478




                                                          20, 2018). Defendants and Mylan
                                                          have not met their burden for
                                                          asserting that the underlying
                                                          documents should remain under
                                                          seal based on this standard or the
                                                          terms previously set out by this
                                                          Court or in the MDL action. See
                                                          In re EpiPen Marketing, Sales
                                                          Practices and Antitrust Litig.,
                                                          Case No. 2:17-md-02785, ECF
                                                          No. 2025 (D. Kan. Mar. 10,
                                                          2020); In re EpiPen ERISA
                                                          Litigation, Case No. 17-cv-1884,
                                                          ECF No. 195 (D. Minn. Apr. 2,
                                                          2018). (This objection is
                                                          hereinafter referred to as
                                                          “Plaintiffs assert that
                                                          Defendants and Mylan failed to
                                                          justify continued sealing.”)

                                                          In addition, there is a strong
                                                          public interest in these
                                                          documents in the class
                                                          certification context. “There is a
                                                          common-law right of access to
                                                          judicial records[.]” IDT Corp. v.
                                                          eBay, 709 F.3d 1220, 1222 (8th
                                                          Cir. 2013). And the “public’s
                                                          interest in filings that underlie a
                                                          dispositive decision in a case is
                                                          greater than its interest in filings


                  22
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 24 of 478




                                                          that underlie a discovery
                                                          decision.” Inline, 2018 WL
                                                          10440735, at *4. The documents
                                                          subject to this Joint Motion for
                                                          Sealing were submitted in
                                                          connection with Plaintiffs’
                                                          Motion for Class Certification,
                                                          which is considered a dispositive
                                                          motion under Local Rule
                                                          7.1(c)(6)(C). See EpiPen
                                                          Marketing, Sales Practices and
                                                          Antitrust Litig., ECF No. 2025 at
                                                          3 (finding that similar
                                                          information in the MDL action
                                                          “doesn’t qualify for sealing
                                                          because it is important to the
                                                          court’s analysis when deciding
                                                          the class certification motion”
                                                          and as a result “the public’s
                                                          interest in access to that
                                                          information outweighs the
                                                          confidentiality concerns”).
                                                          Moreover, the public’s interest is
                                                          particularly strong in this case
                                                          because of Defendants’
                                                          “fiduciary misconduct.” ECF No.
                                                          658 at 60. Under ERISA,
                                                          Defendants had a fiduciary
                                                          obligation to disclose to
                                                          participants material information
                                                          about their benefits. For example,


                  23
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 25 of 478




                                                          the public has a substantial
                                                          interest in documents concerning
                                                          the existence of rebates and fees,
                                                          the amounts of rebates and fees
                                                          Defendants received, the impact
                                                          of rebates and fees on
                                                          participants’ out-of-pocket
                                                          payments for EpiPen, and any
                                                          agreements regarding the
                                                          disclosure thereof. See, e.g., ECF
                                                          No. 518 at 66. (This objection is
                                                          hereinafter referred to as
                                                          “Plaintiffs assert a strong
                                                          public interest in unsealing.”)

                                                          Plaintiffs assert that any
                                                          temporary redaction applied
                                                          based on documents outlined
                                                          below that should properly be
                                                          unsealed should also be removed.
                                                          In addition, temporary redactions
                                                          of information characterizing
                                                          underlying events should be
                                                          removed. “[C]haracterization of
                                                          the events underlying the present
                                                          litigation, which an individual
                                                          reader . . . is not obligated to
                                                          accept . . . does not warrant
                                                          continued sealing.” Inline, 2018
                                                          WL 10440735, at *9. Plaintiffs
                                                          also assert that expert


                  24
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 26 of 478




                                                          assumptions or interpretations
                                                          should be unsealed. “Similarly,”
                                                          an expert’s “interpretation of
                                                          information he considered in
                                                          preparing his expert report . . . do
                                                          not merit continued sealing.” Id.
                                                          (This objection is hereinafter
                                                          referred to as “Plaintiffs assert
                                                          that characterization of
                                                          underlying events and expert
                                                          assumptions or interpretations
                                                          should be unsealed.”)

                                                          Additionally, Defendants and
                                                          Mylan failed to timely propose or
                                                          justify their temporary
                                                          redactions. “[T]he explicit
                                                          purpose of LR 5.6 [is] to reduce
                                                          the amount of information being
                                                          filed under seal on the Court’s
                                                          docket.” Inline, 2018 WL
                                                          10440735, at *9 (emphasis in
                                                          original); see also 2017 Advisory
                                                          Committee Note to Rule 5.6
                                                          (“[P]arties have been filing too
                                                          much information under seal in
                                                          civil cases[.]”). To that end,
                                                          attorneys for parties must
                                                          “exercise their professional
                                                          control and discretion and
                                                          consider . . . whether . . .


                  25
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 27 of 478




                                                          documents need be filed under
                                                          seal and, if so, whether they also
                                                          can be submitted in redacted
                                                          form.” Inline, 2018 WL
                                                          10440735, at *5. It is the
                                                          “responsibility” of a party
                                                          seeking to justify the continued
                                                          sealing of a document “to
                                                          provide a proposed redacted
                                                          version of [the document] in a
                                                          timely fashion.” Id. at *12
                                                          (finding proposed redactions
                                                          “should have occurred prior to
                                                          Inline filing the document”).
                                                          Defendants and Mylan have
                                                          failed to propose redactions, let
                                                          alone in a timely fashion. (This
                                                          objection is hereinafter referred
                                                          to as “Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.”)

                                                          Finally, Defendants’ assertion of
                                                          competitive harm is unfounded.
                                                          While Defendants assert this
                                                          document contains “highly
                                                          competitive” information,
                                                          Defendants proposed to Plaintiffs
                                                          an amendment to the operative
                                                          protective order that would allow
                                                          in-house employees of the


                  26
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 28 of 478




                                                          Defendants—who purport to be
                                                          fierce competitors—to view
                                                          specifically the information they
                                                          now assert is competitively
                                                          sensitive. If Defendants are
                                                          willing to allow their purported
                                                          competitors access to this
                                                          information, there is no reason to
                                                          deny access to the public. (This
                                                          objection is hereinafter referred
                                                          to as “Plaintiffs assert
                                                          Defendants’ claim of highly
                                                          competitive information is
                                                          unfounded.”)

                                                          Re: Defendants’ “Appendix A”:
                                                          At 11AM on Friday, July 31,
                                                          Defendants for the first time
                                                          provided a draft Appendix A
                                                          with extensive substantive
                                                          arguments related to the joint
                                                          motions for sealing that they had
                                                          not previously provided to
                                                          Plaintiffs, despite multiple
                                                          requests in advance of several
                                                          interim deadlines. Initially,
                                                          Defendants indicated that they
                                                          intended to file such as a separate
                                                          document, labeled Appendix A.
                                                          Not only is such a pleading is not
                                                          permitted under Local Rule 5.6,


                  27
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 29 of 478




                                                          the commentary makes clear that
                                                          it is expressly prohibited.
                                                          Specifically, the 2017 Advisory
                                                          Committee Note on LR5.6 states:
                                                          “The joint motion must be filed
                                                          using the Joint Motion Regarding
                                                          Continued Sealing Form, which
                                                          is available on the court’s
                                                          website. That form is the only
                                                          document that may be filed; no
                                                          other filings, including the
                                                          filings contemplated by LR 7.1,
                                                          are required or permitted in
                                                          connection with the joint motion”
                                                          (emphasis added). As a result,
                                                          Plaintiffs informed Defendants
                                                          they would not file any Appendix
                                                          A and did not believe that any
                                                          additional commentary from
                                                          Defendants is permitted or
                                                          appropriate in connection with
                                                          the joint motion due
                                                          today. Defendants then indicated
                                                          they intended to include these
                                                          arguments in this column,
                                                          notwithstanding the fact that
                                                          LR5.6(d)(2)(a)(iii) requires
                                                          parties to “briefly” explain their
                                                          position and their last-minute,
                                                          2400-word, addition in this
                                                          column is by no definition


                  28
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 30 of 478




                                                          “brief.” See also LR 5.6 2017
                                                          Advisory Committee Notes
                                                          (expressly stating that “if the
                                                          parties disagree, the parties
                                                          should briefly explain each
                                                          party’s position” on sealing a
                                                          particular document (emphasis in
                                                          original)).

                                                          Plaintiffs believe that such
                                                          arguments are inappropriate,
                                                          untimely, and have been waived
                                                          based on the failure to provide
                                                          them within a reasonable time
                                                          period, despite a generous
                                                          extension of time from the Court
                                                          to comply with the joint-motion
                                                          procedure required by
                                                          LR5.6. Defendants have had
                                                          since May 7, when Plaintiffs first
                                                          sent a draft of this joint sealing
                                                          motion, to provide substantive
                                                          arguments defending their
                                                          position that documents should
                                                          remain under seal. Prior to July
                                                          31 at 11AM, Defendants
                                                          provided only boilerplate
                                                          assertions of the exact sort the
                                                          Court previously rejected in this
                                                          case. See generally ECF No.
                                                          195. Defendants also never


                  29
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 31 of 478




                                                          indicated to Plaintiffs, during
                                                          either of two meet and confers or
                                                          dozens of exchanged emails, that
                                                          Plaintiffs’ objections to
                                                          Defendants’ imprecise,
                                                          boilerplate assertions for
                                                          documents they sought to keep
                                                          sealed were inappropriate or too
                                                          lengthy. Plaintiffs diligently and
                                                          timely created a key and used
                                                          shorthand to attempt to keep their
                                                          objections brief for consideration
                                                          by Defendants and ultimately the
                                                          Court; in addition, there is a
                                                          substantial difference between
                                                          providing edits on a timetable
                                                          mutually agreed to provide
                                                          sufficient notice (see ECF No.
                                                          780) compared with springing
                                                          them on an opposing party
                                                          halfway through the day the
                                                          filing is due. It is sandbagging
                                                          and unfair to Plaintiffs that
                                                          Defendants have failed to timely
                                                          provide this information, and this
                                                          manner of presenting their
                                                          arguments to the Court violates
                                                          both LR5.6(d)(2)(a)(iii)’s brevity
                                                          requirement and LR7.1’s meet
                                                          and confer
                                                          requirement. Consequently, the


                  30
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 32 of 478




                                                                            Court should reject the arguments
                                                                            propounded in Appendix A. In
                                                                            the alternative, the Court should
                                                                            reject Defendants’ requests for
                                                                            sealing in their entirety, which
                                                                            will provide Defendants an
                                                                            opportunity to present the
                                                                            arguments they raised at the
                                                                            eleventh hour in a procedurally
                                                                            appropriate and fair way: through
                                                                            a motion for further consideration
                                                                            specifically provided for in
                                                                            LR5.6(d)(2)(C) and described in
                                                                            under LR 5.6(d)(3). Only in this
                                                                            way will Plaintiffs have a
                                                                            meaningful opportunity to
                                                                            substantively respond to these
                                                                            newly raised, voluminous
                                                                            arguments, given Defendants’
                                                                            failure to raise them in a manner
                                                                            that complies with the Local
                                                                            Rules.
521   Sealed Index of Sealed        The parties agree    Mylan designated   Mylan objects to the unsealing of
      Exhibits in Support of        that this document   some of the        any documents that cite to, quote
      Plaintiffs’ Motion for        may be unsealed.     underlying         from, or otherwise reference
      Class Certification                                documents as       Mylan’s confidential
                                                         Confidential or    information.
                                                         Highly
                                                         Confidential.      Plaintiffs assert that the index
                                                                            contains no confidential



                               31
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 33 of 478




                                                                   information and should be
                                                                   unsealed.
521-1   PX1: This document was        The Express Scripts          The Express Scripts Defendants
        produced by Express           Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates-stamped          should remain                proprietary, and/or commercially
        ES_000000137–146.             entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and Mylan. The Express Scripts
                                      Appendix A.                  Defendants have designated the
                                      Plaintiffs assert            document as Highly Confidential
                                      Defendants have not          pursuant to the Protective Order.
                                      met their burden for         The Express Scripts Defendants
                                      sealing any portion          incorporate by reference the
                                      of the document, and         additional arguments made in
                                      therefore, the               Appendix A included in this
                                      document should be           motion, including because this
                                      filed publicly in its        document is a Mylan Agreement
                                      entirety.                    (as defined and explained in
                                                                   Appendix A, Section ii).

                                                                   Mylan asserts that this document
                                                                   is a contract or amendments to
                                                                   contracts that Mylan entered into
                                                                   that was produced by Mylan at
                                                                   MYERISA-00038319. Each one
                                                                   is a non-public document, the
                                                                   contents of which would harm
                                                                   Mylan’s competitive standing if
                                                                   they were to be made public.


                                 32
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 34 of 478




                                                          Companies seeking to negotiate
                                                          with Mylan for future agreements
                                                          and amendments to agreements
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and the full set
                                                          of terms agreed to by Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Boilerplate assertions
                                                          that contracts or other negotiation
                                                          or commercial information are
                                                          confidential are insufficient.
                                                          Inline, 2018 WL 10440735, at
                                                          *14 (finding “standard
                                                          indemnification agreement . . .
                                                          does not warrant continued
                                                          sealing); *20 (finding
                                                          “boilerplate language” in an


                  33
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 35 of 478




                                                          agreement does not merit
                                                          continued sealing). (This
                                                          objection is hereinafter referred
                                                          to as “Plaintiffs assert that
                                                          Defendants and Mylan fail to
                                                          justify the confidentiality of
                                                          contracts.”)

                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Specifically,
                                                          Defendants and Mylan rely on
                                                          boilerplate assertions of
                                                          confidentiality or proprietary
                                                          secrets. Alleging a document
                                                          “contain[s] non-public
                                                          information concerning . . .
                                                          proprietary design details,’ the
                                                          public disclosure of which . . .
                                                          ‘would likely harm [a party] . . .
                                                          is insufficient to justify with the
                                                          specificity required continued
                                                          sealing pursuant to LR 5.6.”
                                                          Inline, 2018 WL 10440735, at
                                                          *20. (This objection is
                                                          hereinafter referred to as
                                                          “Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions.”) Additionally, as in
                                                          Inline, “the bidding process and
                                                          the specific bids therein are at the


                  34
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 36 of 478




                                                          heart of the present litigation.”
                                                          Therefore, “the public’s interest
                                                          in having access to information
                                                          that has been filed on the Court’s
                                                          docket regarding that bidding
                                                          process and those bids is strong.”
                                                          Id. at *16. (This objection is
                                                          hereinafter referred to as
                                                          “Plaintiffs assert a strong
                                                          public interest in unsealing bids
                                                          and negotiations.”)

                                                          Plaintiffs also assert that this
                                                          document should be unsealed
                                                          because it contains information
                                                          that is stale. “[E]mails
                                                          contain[ing] specific information
                                                          . . . about contract negotiations
                                                          and terms,” do not merit
                                                          continued sealing when, for
                                                          example, they are “6 years and 6
                                                          months old.” Inline, 2018 WL
                                                          10440735, at *14; *16 (finding
                                                          emails more than 6 years old
                                                          stale because no indication they
                                                          reflect “current practices and
                                                          procedures”) (emphasis in
                                                          original); see also EpiPen
                                                          Marketing, Sales Practices and
                                                          Antitrust Litig., ECF No. 2025 at
                                                          3. Nor are contracts where there


                  35
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 37 of 478




                                                                               is no indication they “are still in
                                                                               effect.” Id. (This objection is
                                                                               hereinafter referred to as
                                                                               “Plaintiffs assert that this
                                                                               document is stale.”).
521-2   PX2: This document was      The                     Mylan designated   The OptumRx/United Defendants
        produced by the third       OptumRx/United          this document as   assert that this document should
        party Mylan Specialty       Defendants assert       Highly             remain under seal because it
        L.P. (“Mylan”) in this      that this document      Confidential –     contains non-public, highly
        litigation and is bates-    should remain           Attorneys’ Eyes    competitive, proprietary, and/or
        stamped MYERISA-            entirely under seal,    Only.              commercially sensitive
        00056879–903.               for the reasons                            information and non-party
                                    provided in the last                       Mylan, which produced the
                                    column and in                              document, has designated it as
                                    Appendix A.                                Highly Confidential pursuant to
                                    Plaintiffs assert                          the Protective Order. The
                                    Defendants have not                        OptumRx/United Defendants
                                    met their burden for                       incorporate by reference the
                                    sealing any portion                        additional arguments made in
                                    of the document, and                       Appendix A including because
                                    therefore, the                             this document reflects
                                    document should be                         confidential terms of Mylan
                                    filed publicly in its                      Agreements (as defined and
                                    entirety.                                  explained in Appendix A, Section
                                                                               ii).

                                                                               Mylan asserts this document
                                                                               contains negotiations for
                                                                               formulary placement, including
                                                                               bid grids, drafts of rebate
                                                                               agreements, and Mylan’s email


                               36
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 38 of 478




                                                          correspondence with PBMs. Each
                                                          one is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the negotiations between
                                                          Mylan and PBMs, the terms
                                                          originally offered to Mylan, and
                                                          the terms that Mylan agreed to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.
                                                          Defendants and Mylan
                                                          improperly rely on boilerplate


                  37
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 39 of 478




                                                                              assertions. Plaintiffs assert a
                                                                              strong public interest in unsealing
                                                                              bids and negotiations. Plaintiffs
                                                                              assert that this document is stale.
521-3   PX3: This document was    The CVS Caremark         Mylan designated   The CVS Caremark Defendants
        produced by Mylan in      and Express Scripts      this document as   and the Express Scripts
        this litigation and is    Defendants assert        Highly             Defendants assert that the
        bates-stamped             that this document       Confidential –     document contains non-public,
        MYERISA-00288923–         should remain            Attorneys’ Eyes    highly competitive, proprietary,
        924.                      entirely under seal,     Only.              and/or commercially sensitive
                                  for the reasons                             information. In addition, the
                                  provided in the last                        document was designated as
                                  column and in                               Highly Confidential – Attorneys’
                                  Appendix A, and                             Eyes Only by non-party Mylan.
                                  because a non-party                         The CVS Caremark Defendants
                                  has asserted that this                      and the Express Scripts
                                  document should                             Defendants incorporate by
                                  remain under seal in                        reference the additional
                                  its entirety.                               arguments made in Appendix A
                                  Plaintiffs assert                           included in this motion, including
                                  Defendants have not                         because this document reflects
                                  met their burden for                        confidential terms of Mylan
                                  sealing any portion                         Agreements (as defined and
                                  of the document, and                        explained in Appendix A, Section
                                  therefore, the                              ii).
                                  document should be
                                  filed publicly in its                       Mylan asserts that this document
                                  entirety.                                   contains competitive strategy
                                                                              information with regards to the
                                                                              EpiPen Auto-Injector. The
                                                                              documents contain non-public


                             38
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 40 of 478




                                                                   strategic analysis on the
                                                                   product’s growth, and strategy
                                                                   with regards to competitor
                                                                   products. This information would
                                                                   put Mylan at a competitive
                                                                   disadvantage if Mylan’s
                                                                   competitors were to have access
                                                                   to Mylan’s strategic analysis with
                                                                   regards to competition, and its
                                                                   disclosure would harm Mylan’s
                                                                   business standing.

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Defendants and Mylan
                                                                   improperly rely on boilerplate
                                                                   assertions.
521-4   PX4: This document was        The Express Scripts          The Express Scripts Defendants
        produced by Express           Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates-stamped          should remain                proprietary, and/or commercially
        ES_000239650–653.             entirely under seal,         sensitive information. The
                                      for the reasons              Express Scripts Defendants have


                                 39
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 41 of 478




                                    provided in the last           designated the document as
                                    column and in                  Highly Confidential pursuant to
                                    Appendix A.                    the Protective Order. The
                                    Plaintiffs assert              Express Scripts Defendants
                                    Defendants have not            incorporate by reference the
                                    met their burden for           additional arguments made in
                                    sealing any portion            Appendix A included in this
                                    of the document, and           motion, including because this
                                    therefore, the                 document reflects confidential
                                    document should be             terms offered in negotiation of
                                    filed publicly in its          Client Agreements (as defined
                                    entirety.                      and explained in Appendix A,
                                                                   Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions.
521-5   PX5: This document was      Prime asserts that             Prime asserts this document
        produced by Defendant       this document                  should remain under seal because
        Prime Therapeutics, LLC     should remain                  it contains references to or
        (“Prime”) in this           entirely under seal,           discusses non-public, highly
        litigation and is bates-    for the reasons                competitive, proprietary and/or
                                    provided in the last           commercially sensitive


                               40
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 42 of 478




        stamped Prime0615129– column and in                        information of Prime’s business
        131.                  Appendix A.                          and specific information about
                                      Plaintiffs assert            Prime’s contracting
                                      Defendants have not          requirements. Prime has
                                      met their burden for         designated this document as
                                      sealing any portion          Highly Confidential – Attorneys’
                                      of the document, and         Eyes Only pursuant to the
                                      therefore, the               Protective Order. Prime
                                      document should be           incorporates by reference the
                                      filed publicly in its        additional arguments made in
                                      entirety.                    Appendix A included in this
                                                                   motion, including regarding the
                                                                   alleged public interest in
                                                                   unsealing and Plaintiffs’ assertion
                                                                   disputing the highly competitive
                                                                   nature of the information.

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions.
521-6   PX6: This document was        The Express Scripts          The Express Scripts Defendants
        produced by Express           Defendants assert            assert that the document contains
        Scripts in this litigation    that the proposed            non-public, highly competitive,


                                 41
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 43 of 478




and is bates-stamped        redacted portions              proprietary, and/or commercially
ES_000133406–412.           (highlighted in                sensitive information, including
                            yellow or green) of            confidential, proprietary
                            the document                   information about its SmartShare
                            attached to this joint         Rx program. The Express Scripts
                            motion as Exhibit 1            Defendants have designated the
                            should remain under            document as Highly Confidential
                            seal for the reasons           pursuant to the Protective Order.
                            provided in the last           Additionally, the Express Scripts
                            column and in                  Defendants incorporate by
                            Appendix A.                    reference the additional
                            Plaintiffs agree that          arguments made in Appendix A
                            the proposed                   included in this motion, including
                            redactions                     because this document reflects
                            highlighted in                 confidential contractual terms
                            yellow (except                 offered in connection with Client
                            where noted) may               Agreements (as defined and
                            remain under                   explained in Appendix A,
                            seal. Plaintiffs assert        Section i).
                            that the proposed
                            redactions                     Plaintiffs assert that Defendants
                            highlighted in green           failed to justify continued
                            should be filed                sealing. Plaintiffs assert a strong
                            publicly.                      public interest in unsealing.
                                                           Plaintiffs assert Defendants failed
                                                           to timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive
                                                           information is unfounded.
                                                           Defendants improperly rely on
                                                           boilerplate assertions.


                       42
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 44 of 478




                                                                   In addition, this document
                                                                   appears to have been prepared to
                                                                   be shared outside of ESI and
                                                                   therefore not entitled to be
                                                                   sealed.
521-7   PX7: This document was    Prime asserts that               Prime asserts this document
        produced by Prime in      this document                    should remain under seal because
        this litigation and is    should remain                    it contains references to or
        bates-stamped             entirely under seal,             discusses non-public, highly
        Prime0613749–751.         for the reasons                  competitive, proprietary and/or
                                  provided in the last             commercially sensitive
                                  column and in                    information of Prime’s business
                                  Appendix A.                      and point-of-sale offering. Prime
                                  Plaintiffs assert                has designated this document as
                                  Defendants have not              Highly Confidential – Attorneys’
                                  met their burden for             Eyes Only pursuant to the
                                  sealing any portion              Protective Order. Prime
                                  of the document, and             incorporates by reference the
                                  therefore, the                   additional arguments made in
                                  document should be               Appendix A included in this
                                  filed publicly in its            motion, including regarding the
                                  entirety.                        alleged public interest in
                                                                   unsealing and Plaintiffs’ assertion
                                                                   disputing the highly competitive
                                                                   nature of the information.

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed


                             43
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 45 of 478




                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions.
521-8   PX8: This document was        The Express Scripts          The Express Scripts Defendants
        produced by Express           Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates-stamped          should remain                proprietary, and/or commercially
        ES_000239496.                 entirely under seal,         sensitive information. The
                                      for the reasons              Express Scripts Defendants have
                                      provided in the last         designated the document as
                                      column and in                Highly Confidential pursuant to
                                      Appendix A.                  the Protective Order. The
                                      Plaintiffs assert            Express Scripts Defendants
                                      Defendants have not          incorporate by reference the
                                      met their burden for         additional arguments made in
                                      sealing any portion          Appendix A included in this
                                      of the document, and         motion, including because this
                                      therefore, the               document reflects confidential
                                      document should be           terms offered in connection with
                                      filed publicly in its        the negotiation of Client
                                      entirety.                    Agreements (as defined and
                                                                   explained in Appendix A, Section
                                                                   i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.


                                 44
          CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 46 of 478




                                                                    Plaintiffs assert Defendants failed
                                                                    to timely propose redactions.
                                                                    Plaintiffs assert Defendants’
                                                                    claim of highly competitive
                                                                    information is unfounded.
                                                                    Defendants improperly rely on
                                                                    boilerplate assertions.
521-9   PX9: This Email was             The CVS Caremark            The CVS Caremark Defendants
        produced by the CVS             Defendants assert           assert that the redacted portions
        Defendants in this              that the proposed           of this document should remain
        litigation and is bates-        redacted portions (in       under seal because they reference
        stamped CM-                     red boxes or green          non-public, highly competitive,
        000302184–187.                  highlights) of the          proprietary, and/or commercially
                                        document attached           sensitive information, including
                                        to this joint motion        regarding its point-of-sale rebates
                                        as Exhibit 2 should         program. The CVS Caremark
                                        remain under seal           Defendants have designated this
                                        for the reasons             document as Highly Confidential
                                        provided in the last        pursuant to the Protective Order.
                                        column and in               The CVS Caremark Defendants
                                        Appendix A.                 incorporate by reference the
                                        Plaintiffs agree that       additional arguments made in
                                        the proposed red box        Appendix A included in this
                                        redactions may              motion, including because this
                                        remain under                document reflects confidential
                                        seal. Plaintiffs assert     terms of Client Agreements (as
                                        that the proposed           defined and explained in
                                        redactions                  Appendix A, Section i).
                                        highlighted in green
                                                                    Plaintiffs assert that Defendants
                                                                    failed to justify continued


                                   45
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 47 of 478




                                     should be filed              sealing. Plaintiffs assert a strong
                                     publicly.                    public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions.
521-   PX10: This Email was          The CVS Caremark             The CVS Caremark Defendants
10     produced by the CVS           Defendants assert            assert that the redacted portions
       Caremark Defendants in        that the proposed            of this document should remain
       this litigation and is        redacted portions (in        under seal because it contains
       bates-stamped CM-             red boxes or green           non-public, highly competitive,
       000323919–920.                highlights) of the           proprietary, and/or commercially
                                     document attached            sensitive information, including
                                     to this joint motion         regarding its point-of-sale rebates
                                     as Exhibit 3 should          program. The CVS Caremark
                                     remain under seal            Defendants have designated this
                                     for the reasons              document as Highly Confidential
                                     provided in the last         pursuant to the Protective Order.
                                     column and in                The CVS Caremark Defendants
                                     Appendix A.                  incorporate by reference the
                                     Plaintiffs agree that        additional arguments made in
                                     the proposed red box         Appendix A included in this
                                     redactions may               motion, including because this
                                     remain under                 document reflects confidential
                                     seal. Plaintiffs assert      terms of Client Agreements (as
                                     that the proposed            defined and explained in
                                     redactions                   Appendix A, Section i).



                                46
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 48 of 478




                                     highlighted in green         Plaintiffs assert that Defendants
                                     should be filed              failed to justify continued
                                     publicly                     sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants and
                                                                  Mylan failed to timely propose
                                                                  redactions. Plaintiffs assert
                                                                  Defendants’ claim of highly
                                                                  competitive information is
                                                                  unfounded. Defendants and
                                                                  Mylan improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert that this document is stale.
521-   PX11: This Email was          Prime asserts that           Prime asserts this document
11     produced by Prime in          this document                should remain under seal because
       this litigation and is        should remain                it contains references to or
       bates-stamped                 entirely under seal,         discusses non-public, highly
       Prime0609877–879.             for the reasons              competitive, proprietary and/or
                                     provided in the last         commercially sensitive
                                     column and in                information of Prime’s business
                                     Appendix A.                  and point-of-sale offering. Prime
                                     Plaintiffs assert            has designated this document as
                                     Defendants have not          Highly Confidential – Attorneys’
                                     met their burden for         Eyes Only pursuant to the
                                     sealing any portion          Protective Order. Prime
                                     of the document, and         incorporates by reference the
                                     therefore, the               additional arguments made in
                                     document should be           Appendix A included in this
                                     filed publicly in its        motion, including regarding the
                                     entirety.                    alleged public interest in
                                                                  unsealing and Plaintiffs’ assertion


                                47
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 49 of 478




                                                                  disputing the highly competitive
                                                                  nature of the information.


                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants and
                                                                  Mylan failed to timely propose
                                                                  redactions. Plaintiffs assert
                                                                  Defendants’ claim of highly
                                                                  competitive information is
                                                                  unfounded. Defendants and
                                                                  Mylan improperly rely on
                                                                  boilerplate assertions.
521-   PX12: This document           The Express Scripts          The Express Scripts Defendants
12     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates-stamped          should remain                proprietary, and/or commercially
       ES_000000001–42.              entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and Mylan. The Express Scripts
                                     Appendix A, and              Defendants have designated the
                                     because a non-party          document as Highly Confidential
                                     has asserted that this       pursuant to the Protective Order.
                                     document should              The Express Scripts Defendants
                                     remain under seal in         incorporate by reference the
                                     its entirety.                additional arguments made in
                                                                  Appendix A included in this


                                48
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 50 of 478




                       Plaintiffs assert                  motion, including because this
                       Defendants have not                document is a Mylan Agreement
                       met their burden for               (as defined and explained in
                       sealing any portion                Appendix A, Section ii).
                       of the document, and
                       therefore, the                     Mylan asserts this document
                       document should be                 contains negotiations for
                       filed publicly in its              formulary placement, including
                       entirety.                          bid grids, drafts of rebate
                                                          agreements, and Mylan’s email
                                                          correspondence with PBMs. Each
                                                          one is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the negotiations between
                                                          Mylan and PBMs, the terms
                                                          originally offered to Mylan, and
                                                          the terms that Mylan agreed to.

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in unsealing.
                                                          Plaintiffs assert Defendants and


                  49
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 51 of 478




                                                                                    Mylan failed to timely propose
                                                                                    redactions. Plaintiffs assert
                                                                                    Defendants’ claim of highly
                                                                                    competitive information is
                                                                                    unfounded. Defendants and
                                                                                    Mylan improperly rely on
                                                                                    boilerplate assertions.
521-   PX13: This document              The Express Scripts      Mylan designated   The Express Scripts Defendants
13     was produced by Mylan            Defendants assert        this document as   assert that the document contains
       in this litigation and is        that this document       Highly             non-public, highly competitive,
       bates-stamped                    should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00025740–                entirely under seal,     Attorneys’ Eyes    sensitive information and
       754.                             for the reasons          Only               contractual terms between one of
                                        provided in the last                        the Express Scripts Defendants
                                        column and in                               and Mylan. In addition, the
                                        Appendix A, and                             document was designated as
                                        because a non-party                         Highly Confidential – Attorneys’
                                        has asserted that this                      Eyes Only by non-party Mylan.
                                        document should                             The Express Scripts Defendants
                                        remain under seal in                        incorporate by reference the
                                        its entirety.                               additional arguments made in
                                        Plaintiffs assert                           Appendix A included in this
                                        Defendants have not                         motion, including because this
                                        met their burden for                        document is a Mylan Agreement
                                        sealing any portion                         (as defined and explained in
                                        of the document, and                        Appendix A, Section ii).
                                        therefore, the
                                        document should be                          Mylan asserts that this document
                                        filed publicly in its                       is a contract or amendments to
                                        entirety.                                   contracts that Mylan entered into.
                                                                                    Each one is a non-public


                                   50
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 52 of 478




                                                                  document, the contents of which
                                                                  would harm Mylan’s competitive
                                                                  standing if they were to be made
                                                                  public. Companies seeking to
                                                                  negotiate with Mylan for future
                                                                  agreements and amendments to
                                                                  agreements would be at a strong
                                                                  advantage over Mylan if they had
                                                                  the benefit of being able to
                                                                  review these documents and the
                                                                  full set of terms agreed to by
                                                                  Mylan.

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
521-   PX14: This document        The Express Scripts             The Express Scripts Defendants
14     was produced by Express Defendants assert                  assert that the document contains
       Scripts in this litigation that this document              non-public, highly competitive,


                              51
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 53 of 478




and is bates-stamped        should remain                  proprietary, and/or commercially
ES_000021491–498.           entirely under seal,           sensitive information and
                            for the reasons                contractual terms between one of
                            provided in the last           the Express Scripts Defendants
                            column and in                  and Mylan. The Express Scripts
                            Appendix A, and                Defendants have designated the
                            because a non-party            document as Highly Confidential
                            has asserted that this         pursuant to the Protective Order.
                            document should                The Express Scripts Defendants
                            remain under seal in           incorporate by reference the
                            its entirety.                  additional arguments made in
                            Plaintiffs assert              Appendix A included in this
                            Defendants have not            motion, including because this
                            met their burden for           document is a Mylan Agreement
                            sealing any portion            (as defined and explained in
                            of the document, and           Appendix A, Section ii).
                            therefore, the
                            document should be             Mylan asserts that this document
                            filed publicly in its          is a contract or amendments to
                            entirety.                      contracts that Mylan entered into
                                                           that was produced by Mylan at
                                                           MYERISA-00186097. Each one
                                                           is a non-public document, the
                                                           contents of which would harm
                                                           Mylan’s competitive standing if
                                                           they were to be made public.
                                                           Companies seeking to negotiate
                                                           with Mylan for future agreements
                                                           and amendments to agreements
                                                           would be at a strong advantage
                                                           over Mylan if they had the


                       52
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 54 of 478




                                                                                    benefit of being able to review
                                                                                    these documents and the full set
                                                                                    of terms agreed to by Mylan.

                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan failed to justify
                                                                                    continued sealing. Plaintiffs
                                                                                    assert a strong public interest in
                                                                                    unsealing. Plaintiffs assert
                                                                                    Defendants and Mylan failed to
                                                                                    timely propose redactions.
                                                                                    Plaintiffs assert Defendants’
                                                                                    claim of highly competitive
                                                                                    information is unfounded.
                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan fail to justify the
                                                                                    confidentiality of contracts.
                                                                                    Plaintiffs assert that this
                                                                                    document is stale.
521-   PX15: This document              The Express Scripts      Mylan designated   The Express Scripts Defendants
15     was produced by Mylan            Defendants assert        this document as   assert that the document contains
       in this litigation and is        that this document       Highly             non-public, highly competitive,
       bates-stamped                    should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00020409–                entirely under seal,     Attorneys’ Eyes    sensitive information and
       425.                             for the reasons          Only.              contractual terms between one of
                                        provided in the last                        the Express Scripts Defendants
                                        column and in                               and Mylan. In addition, the
                                        Appendix A, and                             document was designated as
                                        because a non-party                         Highly Confidential – Attorneys’
                                        has asserted that this                      Eyes Only by non-party Mylan.
                                        document should                             The Express Scripts Defendants


                                   53
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 55 of 478




                       remain under seal in               incorporate by reference the
                       its entirety.                      additional arguments made in
                       Plaintiffs assert                  Appendix A included in this
                       Defendants have not                motion, including because this
                       met their burden for               document is a Mylan Agreement
                       sealing any portion                (as defined and explained in
                       of the document, and               Appendix A, Section ii).
                       therefore, the
                       document should be                 Mylan asserts that this document
                       filed publicly in its              is a contract or amendment to
                       entirety.                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan. The Express Scripts
                                                          Defendants incorporate by
                                                          reference the additional
                                                          arguments made in Appendix A
                                                          attached to this motion, including
                                                          because this document is a Mylan
                                                          Agreement (as defined and



                  54
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 56 of 478




                                                                  explained in Appendix A, Section
                                                                  ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
521-   PX16: This document           The Express Scripts          The Express Scripts Defendants
16     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates-stamped          should remain                proprietary, and/or commercially
       ES_000000043–52.              entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and Mylan. The Express Scripts
                                     Appendix A, and              Defendants have designated the
                                     because a non-party          document as Highly Confidential
                                     has asserted that this       pursuant to the Protective Order.
                                     document should              The Express Scripts Defendants
                                                                  incorporate by reference the


                                55
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 57 of 478




                       remain under seal in               additional arguments made in
                       its entirety.                      Appendix A included in this
                       Plaintiffs assert                  motion, including because this
                       Defendants have not                document is a Mylan Agreement
                       met their burden for               (as defined and explained in
                       sealing any portion                Appendix A, Section ii).
                       of the document, and
                       therefore, the                     Mylan asserts that this document
                       document should be                 is a contract or amendments to
                       filed publicly in its              contracts that Mylan entered into
                       entirety.                          that was produced by Mylan at
                                                          MYERISA-00034059. Each one
                                                          is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan for future agreements
                                                          and amendments to agreements
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and the full set
                                                          of terms agreed to by Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to


                  56
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 58 of 478




                                                                                    timely propose redactions.
                                                                                    Plaintiffs assert Defendants’
                                                                                    claim of highly competitive
                                                                                    information is unfounded.
                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan fail to justify the
                                                                                    confidentiality of contracts.
                                                                                    Plaintiffs assert that this
                                                                                    document is stale.
521-   PX17: This document              The Express Scripts      Mylan designated   The Express Scripts Defendants
17     was produced by Mylan            Defendants assert        this document as   assert that the document contains
       in this litigation and is        that this document       Highly             non-public, highly competitive,
       bates-stamped                    should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00038129–                entirely under seal,     Attorneys’ Eyes    sensitive information and
       149.                             for the reasons          Only               contractual terms between one of
                                        provided in the last                        the Express Scripts Defendants
                                        column and in                               and Mylan. In addition, the
                                        Appendix A, and                             document was designated as
                                        because a non-party                         Highly Confidential – Attorneys’
                                        has asserted that this                      Eyes Only by non-party Mylan.
                                        document should                             The Express Scripts Defendants
                                        remain under seal in                        incorporate by reference the
                                        its entirety.                               additional arguments made in
                                        Plaintiffs assert                           Appendix A included in this
                                        Defendants have not                         motion, including because this
                                        met their burden for                        document is a Mylan Agreement
                                        sealing any portion                         (as defined and explained in
                                        of the document, and                        Appendix A, Section ii).
                                        therefore, the
                                        document should be                          Mylan asserts that this document
                                                                                    is a contract or amendments to


                                   57
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 59 of 478




                                   filed publicly in its          contracts that Mylan entered into.
                                   entirety.                      Each one is a non-public
                                                                  document, the contents of which
                                                                  would harm Mylan’s competitive
                                                                  standing if they were to be made
                                                                  public. Companies seeking to
                                                                  negotiate with Mylan for future
                                                                  agreements and amendments to
                                                                  agreements would be at a strong
                                                                  advantage over Mylan if they had
                                                                  the benefit of being able to
                                                                  review these documents and the
                                                                  full set of terms agreed to by
                                                                  Mylan.

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
521-   PX18: This document        The Express Scripts             The Express Scripts Defendants
18     was produced by Express Defendants assert                  assert that the document contains
       Scripts in this litigation that this document              non-public, highly competitive,


                              58
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 60 of 478




and is bates-stamped        should remain                  proprietary, and/or commercially
ES_000227692–694.           entirely under seal,           sensitive information. The
                            for the reasons                Express Scripts Defendants have
                            provided in the last           designated the document as
                            column and in                  Highly Confidential pursuant to
                            Appendix A.                    the Protective Order. The
                            Plaintiffs assert              Express Scripts Defendants
                            Defendants have not            incorporate by reference the
                            met their burden for           additional arguments made in
                            sealing any portion            Appendix A included in this
                            of the document, and           motion, including because this
                            therefore, the                 document reflects confidential
                            document should be             terms offered in connection with
                            filed publicly in its          the negotiation of of Client
                            entirety.                      Agreements (as defined and
                                                           explained in Appendix A, Section
                                                           i).

                                                           Plaintiffs assert that Defendants
                                                           and Mylan failed to justify
                                                           continued sealing. Plaintiffs
                                                           assert a strong public interest in
                                                           unsealing. Plaintiffs assert
                                                           Defendants and Mylan failed to
                                                           timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive
                                                           information is unfounded.
                                                           Defendants and Mylan
                                                           improperly rely on boilerplate
                                                           assertions.


                       59
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 61 of 478




521-   PX19: This document           The Express Scripts          The Express Scripts Defendants
19     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates-stamped          should remain                proprietary, and/or commercially
       ES_000232349–351.             entirely under seal,         sensitive information. The
                                     for the reasons              Express Scripts Defendants have
                                     provided in the last         designated the document as
                                     column and in                Highly Confidential pursuant to
                                     Appendix A.                  the Protective Order. The
                                     Plaintiffs assert            Express Scripts Defendants
                                     Defendants have not          incorporate by reference the
                                     met their burden for         additional arguments made in
                                     sealing any portion          Appendix A included in this
                                     of the document, and         motion, including because this
                                     therefore, the               document reflects confidential
                                     document should be           terms offered in connection with
                                     filed publicly in its        the negotiation of Client
                                     entirety.                    Agreements (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.



                                60
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 62 of 478




                                                                   Defendants improperly rely on
                                                                   boilerplate assertions.
521-   PX20: This Email was              The Express Scripts       The Express Scripts Defendants
20     produced by Express               Defendants assert         assert that the document contains
       Scripts in this litigation        that this document        non-public, highly competitive,
       and is bates-stamped              should remain             proprietary, and/or commercially
       ES_000130929–931.                 entirely under seal,      sensitive information and
                                         for the reasons           proposed contractual terms
                                         provided in the last      between one of the Express
                                         column and in             Scripts Defendants and Mylan.
                                         Appendix A, and           The Express Scripts Defendants
                                         because a non-party       have designated the document as
                                         has asserted that this    Highly Confidential pursuant to
                                         document should           the Protective Order. The
                                         remain under seal in      Express Scripts Defendants
                                         its entirety.             incorporate by reference the
                                         Plaintiffs assert         additional arguments made in
                                         Defendants have not       Appendix A included in this
                                         met their burden for      motion, including because this
                                         sealing any portion       document reflects the negotiation
                                         of the document, and      of Mylan Agreements (as defined
                                         therefore, the            and explained in Appendix A,
                                         document should be        Section ii).
                                         filed publicly in its
                                         entirety.                 Mylan asserts this document
                                                                   contains negotiations for
                                                                   formulary placement, including
                                                                   bid grids, drafts of rebate
                                                                   agreements, and Mylan’s email
                                                                   correspondence with PBMs. Each
                                                                   one is a non-public document, the


                                    61
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 63 of 478




                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the negotiations between
                                                          Mylan and PBMs, the terms
                                                          originally offered to Mylan, and
                                                          the terms that Mylan agreed to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing



                  62
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 64 of 478




                                                                  bids and negotiations. Plaintiffs
                                                                  assert that this document is stale.
521-   PX21: This document           The Express Scripts          The Express Scripts Defendants
21     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000000106–116.             entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and Mylan. The Express Scripts
                                     Appendix A, and              Defendants have designated the
                                     because a non-party          document as Highly Confidential
                                     has asserted that this       pursuant to the Protective Order.
                                     document should              The Express Scripts Defendants
                                     remain under seal in         incorporate by reference the
                                     its entirety.                additional arguments made in
                                     Plaintiffs assert            Appendix A included in this
                                     Defendants have not          motion, including because this
                                     met their burden for         document is a Mylan Agreement
                                     sealing any portion          (as defined and explained in
                                     of the document, and         Appendix A, Section ii).
                                     therefore, the
                                     document should be           Mylan asserts that this document
                                     filed publicly in its        is a contract or amendments to
                                     entirety.                    contracts that Mylan entered into
                                                                  that was produced by Mylan at
                                                                  MYERISA-00329933. Each one
                                                                  is a non-public document, the
                                                                  contents of which would harm
                                                                  Mylan’s competitive standing if
                                                                  they were to be made public.


                                63
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 65 of 478




                                                                  Companies seeking to negotiate
                                                                  with Mylan for future agreements
                                                                  and amendments to agreements
                                                                  would be at a strong advantage
                                                                  over Mylan if they had the
                                                                  benefit of being able to review
                                                                  these documents and the full set
                                                                  of terms agreed to by Mylan.

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
521-   PX22: This document           The Express Scripts          The Express Scripts Defendants
22     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000000069–86.              entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and Mylan. The Express Scripts
                                     Appendix A, and              Defendants have designated the


                                64
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 66 of 478




                       because a non-party                document as Highly Confidential
                       has asserted that this             pursuant to the Protective Order.
                       document should                    The Express Scripts Defendants
                       remain under seal in               incorporate by reference the
                       its entirety.                      additional arguments made in
                       Plaintiffs assert                  Appendix A included in this
                       Defendants have not                motion, including because this
                       met their burden for               document is a Mylan Agreement
                       sealing any portion                (as defined and explained in
                       of the document, and               Appendix A, Section ii).
                       therefore, the
                       document should be                 Mylan asserts that this document
                       filed publicly in its              is a contract or amendments to
                       entirety.                          contracts that Mylan entered into
                                                          that was produced by Mylan at
                                                          MYERISA-00140962. Each one
                                                          is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan for future agreements
                                                          and amendments to agreements
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and the full set
                                                          of terms agreed to by Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify


                  65
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 67 of 478




                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
521-   PX23: This document           The Express Scripts          The Express Scripts Defendants
23     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates-stamped          should remain                proprietary, and/or commercially
       ES_000000087–105.             entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and Mylan. The Express Scripts
                                     Appendix A, and              Defendants have designated the
                                     because a non-party          document as Highly Confidential
                                     has asserted that this       pursuant to the Protective Order.
                                     document should              The Express Scripts Defendants
                                     remain under seal in         incorporate by reference the
                                     its entirety.                additional arguments made in
                                     Plaintiffs assert            Appendix A included in this
                                     Defendants have not          motion, including because this
                                     met their burden for         document is a Mylan Agreement
                                     sealing any portion          (as defined and explained in
                                     of the document, and         Appendix A, Section ii).



                                66
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 68 of 478




                       therefore, the                     Mylan asserts that this document
                       document should be                 is a contract or amendments to
                       filed publicly in its              contracts that Mylan entered into
                       entirety.                          that was produced by Mylan at
                                                          MYERISA-041438. Each one is
                                                          a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan for future agreements
                                                          and amendments to agreements
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and the full set
                                                          of terms agreed to by Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.


                  67
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 69 of 478




521-   PX24: This document           The Express Scripts          The Express Scripts Defendants
24     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates-stamped          should remain                proprietary, and/or commercially
       ES_000000129–136.             entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and Mylan. The Express Scripts
                                     Appendix A, and              Defendants have designated the
                                     because a non-party          document as Highly Confidential
                                     has asserted that this       pursuant to the Protective Order.
                                     document should              The Express Scripts Defendants
                                     remain under seal in         incorporate by reference the
                                     its entirety.                additional arguments made in
                                     Plaintiffs assert            Appendix A included in this
                                     Defendants have not          motion, including because this
                                     met their burden for         document is a Mylan Agreement
                                     sealing any portion          (as defined and explained in
                                     of the document, and         Appendix A, Section ii).
                                     therefore, the
                                     document should be           Mylan asserts that this document
                                     filed publicly in its        is a contract or amendments to
                                     entirety.                    contracts that Mylan entered into
                                                                  that was produced by Mylan at
                                                                  MYERISA-00034051. Each one
                                                                  is a non-public document, the
                                                                  contents of which would harm
                                                                  Mylan’s competitive standing if
                                                                  they were to be made public.
                                                                  Companies seeking to negotiate
                                                                  with Mylan for future agreements


                                68
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 70 of 478




                                                                                  and amendments to agreements
                                                                                  would be at a strong advantage
                                                                                  over Mylan if they had the
                                                                                  benefit of being able to review
                                                                                  these documents and the full set
                                                                                  of terms agreed to by Mylan.

                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan failed to justify
                                                                                  continued sealing. Plaintiffs
                                                                                  assert a strong public interest in
                                                                                  unsealing. Plaintiffs assert
                                                                                  Defendants and Mylan failed to
                                                                                  timely propose redactions.
                                                                                  Plaintiffs assert Defendants’
                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
                                                                                  Plaintiffs assert that this
                                                                                  document is stale.
521-   PX25: This document              The Express Scripts    Mylan designated   The Express Scripts Defendants
25     was produced by Mylan            Defendants assert      this document as   assert that the document contains
       in this litigation and is        that this document     Highly             non-public, highly competitive,
       bates-stamped                    should remain          Confidential –     proprietary, and/or commercially
       MYERISA-00280162–                entirely under seal,   Attorneys’ Eyes    sensitive information and
       169.                             for the reasons        Only               contractual terms between one of
                                        provided in the last                      the Express Scripts Defendants
                                        column and in                             and Mylan. In addition, the
                                        Appendix A, and                           document was designated as


                                   69
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 71 of 478




                       because a non-party                Highly Confidential – Attorneys’
                       has asserted that this             Eyes Only by non-party Mylan.
                       document should                    The Express Scripts Defendants
                       remain under seal in               incorporate by reference the
                       its entirety.                      additional arguments made in
                       Plaintiffs assert                  Appendix A included in this
                       Defendants have not                motion, including because this
                       met their burden for               document is a Mylan Agreement
                       sealing any portion                (as defined and explained in
                       of the document, and               Appendix A, Section ii).
                       therefore, the
                       document should be                 Mylan asserts that this document
                       filed publicly in its              is a contract or amendments to
                       entirety.                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs


                  70
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 72 of 478




                                                                                    assert a strong public interest in
                                                                                    unsealing. Plaintiffs assert
                                                                                    Defendants and Mylan failed to
                                                                                    timely propose redactions.
                                                                                    Plaintiffs assert Defendants’
                                                                                    claim of highly competitive
                                                                                    information is unfounded.
                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan fail to justify the
                                                                                    confidentiality of contracts.
                                                                                    Plaintiffs assert that this
                                                                                    document is stale.
521-   PX26: This document              The Express Scripts      Mylan designated   The Express Scripts Defendants
26     was produced by Mylan            Defendants assert        this document as   assert that the document contains
       in this litigation and is        that this document       Highly             non-public, highly competitive,
       bates-stamped                    should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00021031–                entirely under seal,     Attorneys’ Eyes    sensitive information and
       039.                             for the reasons          Only               contractual terms between one of
                                        provided in the last                        the Express Scripts Defendants
                                        column and in                               and Mylan. In addition, the
                                        Appendix A, and                             document was designated as
                                        because a non-party                         Highly Confidential – Attorneys’
                                        has asserted that this                      Eyes Only by non-party Mylan.
                                        document should                             The Express Scripts Defendants
                                        remain under seal in                        incorporate by reference the
                                        its entirety.                               additional arguments made in
                                        Plaintiffs assert                           Appendix A included in this
                                        Defendants have not                         motion, including because this
                                        met their burden for                        document is a Mylan Agreement
                                        sealing any portion                         (as defined and explained in
                                                                                    Appendix A, Section ii).


                                   71
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 73 of 478




                       of the document, and
                       therefore, the                     Mylan asserts that this document
                       document should be                 is a contract or amendments to
                       filed publicly in its              contracts that Mylan entered into.
                       entirety.                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose
                                                          redactions. Plaintiffs assert
                                                          Defendants’ claim of highly
                                                          competitive information is
                                                          unfounded. Plaintiffs assert that
                                                          Defendants and Mylan fail to
                                                          justify the confidentiality of


                  72
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 74 of 478




                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX27: This document             The CVS Caremark           The CVS Caremark Defendants
27     was produced by the             Defendants assert          assert that this document should
       CVS Defendants in this          that this document         remain under seal because it
       litigation and is bates-        should remain              contains non-public, highly
       stamped CM-                     entirely under seal,       competitive, proprietary, and/or
       000000001–30.                   for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and non-party
                                       Defendants have not        Mylan. The CVS Caremark
                                       met their burden for       Defendants have designated this
                                       sealing any portion        document as Highly Confidential
                                       of the document, and       pursuant to the Protective Order.
                                       therefore, the             The CVS Caremark Defendants
                                       document should be         incorporate by reference the
                                       filed publicly in its      additional arguments made in
                                       entirety.                  Appendix A included in this
                                                                  motion, including because this
                                                                  document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to


                                  73
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 75 of 478




                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX28: This document         The CVS Caremark               The CVS Caremark Defendants
28     was produced by the         Defendants assert              assert that this document should
       CVS Defendants in this      that this document             remain under seal because it
       litigation and is bates-    should remain                  contains non-public, highly
       stamped                     entirely under seal,           competitive, proprietary, and/or
       CVSCM_EPI_0002005           for the reasons                commercially sensitive
       55–576.                     provided in the last           information of CVS and/or its
                                   column and in                  subsidiaries, and contractual
                                   Appendix A.                    terms between CVS and/or its
                                   Plaintiffs assert              subsidiaries and non-party
                                   Defendants have not            Mylan. The CVS Caremark
                                   met their burden for           Defendants have designated this
                                   sealing any portion            document as Highly Confidential
                                   of the document, and           pursuant to the Protective Order.
                                   therefore, the                 The CVS Caremark Defendants
                                   document should be             incorporate by reference the
                                   filed publicly in its          additional arguments made in
                                   entirety.                      Appendix A included in this
                                                                  motion, including because this
                                                                  document is a Mylan Agreement


                              74
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 76 of 478




                                                                                    (as defined and explained in
                                                                                    Appendix A, Section ii).

                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan failed to justify
                                                                                    continued sealing. Plaintiffs
                                                                                    assert a strong public interest in
                                                                                    unsealing. Plaintiffs assert
                                                                                    Defendants and Mylan failed to
                                                                                    timely propose redactions.
                                                                                    Plaintiffs assert Defendants’
                                                                                    claim of highly competitive
                                                                                    information is unfounded.
                                                                                    Defendants and Mylan
                                                                                    improperly rely on boilerplate
                                                                                    assertions. Plaintiffs assert that
                                                                                    Defendants and Mylan fail to
                                                                                    justify the confidentiality of
                                                                                    contracts. Plaintiffs assert that
                                                                                    this document is stale.
521-   PX29: This document              The CVS Caremark         Mylan designated   The CVS Caremark Defendants
29     was produced by Mylan            Defendants assert        this document as   assert that this document should
       in this litigation and is        that this document       Highly             remain under seal because it
       bates-stamped                    should remain            Confidential –     contains non-public, highly
       MYERISA-00037638–                entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       642.                             for the reasons          Only               commercially sensitive
                                        provided in the last                        information of CVS and/or its
                                        column and in                               subsidiaries, and contractual
                                        Appendix A, and                             terms between CVS and/or its
                                        because a non-party                         subsidiaries and non-party
                                        has asserted that this                      Mylan. This document was


                                   75
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 77 of 478




                       document should                    produced by non-party Mylan,
                       remain under seal in               which has designated it as
                       its entirety.                      Highly Confidential pursuant to
                       Plaintiffs assert                  the Protective Order. The CVS
                       Defendants have not                Caremark Defendants incorporate
                       met their burden for               by reference the additional
                       sealing any portion                arguments made in Appendix A
                       of the document, and               included in this motion, including
                       therefore, the                     because this document is a Mylan
                       document should be                 Agreement (as defined and
                       filed publicly in its              explained in Appendix A, Section
                       entirety.                          ii).

                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.




                  76
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 78 of 478




                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan failed to justify
                                                                                    continued sealing. Plaintiffs
                                                                                    assert a strong public interest in
                                                                                    unsealing. Plaintiffs assert
                                                                                    Defendants and Mylan failed to
                                                                                    timely propose redactions.
                                                                                    Plaintiffs assert Defendants’
                                                                                    claim of highly competitive
                                                                                    information is unfounded.
                                                                                    Defendants and Mylan
                                                                                    improperly rely on boilerplate
                                                                                    assertions. Plaintiffs assert that
                                                                                    Defendants and Mylan fail to
                                                                                    justify the confidentiality of
                                                                                    contracts. Plaintiffs assert that
                                                                                    this document is stale.
521-   PX30: This document              The CVS Caremark         Mylan designated   The CVS Caremark Defendants
30     was produced by Mylan            Defendants assert        this document as   assert that this document should
       in this litigation and is        that this document       Highly             remain under seal because it
       bates-stamped                    should remain            Confidential –     contains non-public, highly
       MYERISA-00037664–                entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       679.                             for the reasons          Only               commercially sensitive
                                        provided in the last                        information of CVS and/or its
                                        column and in                               subsidiaries, and contractual
                                        Appendix A, and                             terms between CVS and/or its
                                        because a non-party                         subsidiaries and non-party
                                        has asserted that this                      Mylan. This document was
                                        document should                             produced by non-party Mylan,
                                                                                    which has designated it as Highly
                                                                                    Confidential pursuant to the


                                   77
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 79 of 478




                       remain under seal in               Protective Order. The CVS
                       its entirety.                      Caremark Defendants incorporate
                       Plaintiffs assert                  by reference the additional
                       Defendants have not                arguments made in Appendix A
                       met their burden for               included in this motion, including
                       sealing any portion                because this document is a Mylan
                       of the document, and               Agreement (as defined and
                       therefore, the                     explained in Appendix A, Section
                       document should be                 ii).
                       filed publicly in its
                       entirety.                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in


                  78
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 80 of 478




                                                                                    unsealing. Plaintiffs assert
                                                                                    Defendants and Mylan failed to
                                                                                    timely propose redactions.
                                                                                    Plaintiffs assert Defendants’
                                                                                    claim of highly competitive
                                                                                    information is unfounded.
                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan fail to justify the
                                                                                    confidentiality of contracts.
                                                                                    Plaintiffs assert that this
                                                                                    document is stale.
521-   PX31: This document              The CVS Caremark         Mylan designated   The CVS Caremark Defendants
31     was produced by Mylan            Defendants assert        this document as   assert that this document should
       in this litigation and is        that this document       Highly             remain under seal because it
       bates-stamped                    should remain            Confidential –     contains non-public, highly
       MYERISA-00223123–                entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       124.                             for the reasons          Only               commercially sensitive
                                        provided in the last                        information of CVS and/or its
                                        column and in                               subsidiaries, and contractual
                                        Appendix A, and                             terms between CVS and/or its
                                        because a non-party                         subsidiaries and non-party
                                        has asserted that this                      Mylan. This document was
                                        document should                             produced by non-party Mylan,
                                        remain under seal in                        which has designated it as
                                        its entirety.                               Highly Confidential pursuant to
                                        Plaintiffs assert                           the Protective Order. The CVS
                                        Defendants have not                         Caremark Defendants incorporate
                                        met their burden for                        by reference the additional
                                        sealing any portion                         arguments made in Appendix A
                                        of the document, and                        included in this motion, including
                                                                                    because this document is a Mylan


                                   79
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 81 of 478




                       therefore, the                     Agreement (as defined and
                       document should be                 explained in Appendix A, Section
                       filed publicly in its              ii).
                       entirety.
                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.


                  80
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 82 of 478




                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan fail to justify the
                                                                                    confidentiality of contracts.
                                                                                    Plaintiffs assert that this
                                                                                    document is stale.
521-   PX32: This document              The CVS Caremark         Mylan designated   The CVS Caremark Defendants
32     was produced by Mylan            Defendants assert        this document as   assert that this document should
       in this litigation and is        that this document       Highly             remain under seal because it
       bates-stamped                    should remain            Confidential –     contains non-public, highly
       MYERISA-00223176–                entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       178.                             for the reasons          Only               commercially sensitive
                                        provided in the last                        information of CVS and/or its
                                        column and in                               subsidiaries, and contractual
                                        Appendix A, and                             terms between CVS and/or its
                                        because a non-party                         subsidiaries and non-party
                                        has asserted that this                      Mylan. This document was
                                        document should                             produced by non-party Mylan,
                                        remain under seal in                        which has designated it as
                                        its entirety.                               Highly Confidential pursuant to
                                        Plaintiffs assert                           the Protective Order. The CVS
                                        Defendants have not                         Caremark Defendants incorporate
                                        met their burden for                        by reference the additional
                                        sealing any portion                         arguments made in Appendix A
                                        of the document, and                        included in this motion, including
                                        therefore, the                              because this document is a Mylan
                                        document should be                          Agreement (as defined and
                                        filed publicly in its                       explained in Appendix A, Section
                                        entirety.                                   ii).

                                                                                    Mylan asserts that this document
                                                                                    is a contract or amendments to


                                   81
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 83 of 478




                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.
                                                          Plaintiffs assert that this
                                                          document is stale.



                  82
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 84 of 478




521-   PX33: This document              The CVS Caremark         Mylan designated   The CVS Caremark Defendants
33     was produced by Mylan            Defendants assert        this document as   assert that this document should
       in this litigation and is        that this document       Highly             remain under seal because it
       bates-stamped                    should remain            Confidential –     contains non-public, highly
       MYERISA-00037707–                entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       720.                             for the reasons          Only               commercially sensitive
                                        provided in the last                        information of CVS and/or its
                                        column and in                               subsidiaries, and contractual
                                        Appendix A, and                             terms between CVS and/or its
                                        because a non-party                         subsidiaries and non-party
                                        has asserted that this                      Mylan. This document was
                                        document should                             produced by non-party Mylan,
                                        remain under seal in                        which has designated it as
                                        its entirety.                               Highly Confidential pursuant to
                                        Plaintiffs assert                           the Protective Order. The CVS
                                        Defendants have not                         Caremark Defendants incorporate
                                        met their burden for                        by reference the additional
                                        sealing any portion                         arguments made in Appendix A
                                        of the document, and                        included in this motion, including
                                        therefore, the                              because this document is a Mylan
                                        document should be                          Agreement (as defined and
                                        filed publicly in its                       explained in Appendix A, Section
                                        entirety.                                   ii).

                                                                                    Mylan asserts that this document
                                                                                    is a contract or amendments to
                                                                                    contracts that Mylan entered into.
                                                                                    Each one is a non-public
                                                                                    document, the contents of which
                                                                                    would harm Mylan’s competitive
                                                                                    standing if they were to be made


                                   83
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 85 of 478




                                                                                  public. Companies seeking to
                                                                                  negotiate with Mylan for future
                                                                                  agreements and amendments to
                                                                                  agreements would be at a strong
                                                                                  advantage over Mylan if they had
                                                                                  the benefit of being able to
                                                                                  review these documents and the
                                                                                  full set of terms agreed to by
                                                                                  Mylan.

                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan failed to justify
                                                                                  continued sealing. Plaintiffs
                                                                                  assert a strong public interest in
                                                                                  unsealing. Plaintiffs assert
                                                                                  Defendants and Mylan failed to
                                                                                  timely propose redactions.
                                                                                  Plaintiffs assert Defendants’
                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
                                                                                  Plaintiffs assert that this
                                                                                  document is stale.
521-   PX34: This document              The CVS Caremark       Mylan designated   The CVS Caremark Defendants
34     was produced by Mylan            Defendants assert      this document as   assert that this document should
       in this litigation and is        that this document     Highly             remain under seal because it
       bates-stamped                    should remain          Confidential –     contains non-public, highly
                                        entirely under seal,                      competitive, proprietary, and/or
                                        for the reasons                           commercially sensitive


                                   84
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 86 of 478




MYERISA-00223172–        provided in the last     Attorneys’ Eyes   information of CVS and/or its
175.                     column and in            Only              subsidiaries, and contractual
                         Appendix A, and                            terms between CVS and/or its
                         because a non-party                        subsidiaries and non-party
                         has asserted that this                     Mylan. This document was
                         document should                            produced by non-party Mylan,
                         remain under seal in                       which has designated it as
                         its entirety.                              Highly Confidential pursuant to
                         Plaintiffs assert                          the Protective Order. The CVS
                         Defendants have not                        Caremark Defendants incorporate
                         met their burden for                       by reference the additional
                         sealing any portion                        arguments made in Appendix A
                         of the document, and                       included in this motion, including
                         therefore, the                             because this document is a Mylan
                         document should be                         Agreement (as defined and
                         filed publicly in its                      explained in Appendix A, Section
                         entirety.                                  ii).

                                                                    Mylan asserts that this document
                                                                    is a contract or amendments to
                                                                    contracts that Mylan entered into.
                                                                    Each one is a non-public
                                                                    document, the contents of which
                                                                    would harm Mylan’s competitive
                                                                    standing if they were to be made
                                                                    public. Companies seeking to
                                                                    negotiate with Mylan for future
                                                                    agreements and amendments to
                                                                    agreements would be at a strong
                                                                    advantage over Mylan if they had
                                                                    the benefit of being able to


                    85
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 87 of 478




                                                                  review these documents and the
                                                                  full set of terms agreed to by
                                                                  Mylan.

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
521-   PX35: This document             The CVS Caremark           The CVS Caremark Defendants
35     was produced by the             Defendants assert          assert that this document should
       CVS Defendants in this          that this document         remain under seal because it
       litigation and is bates-        should remain              contains non-public, highly
       stamped CM-                     entirely under seal,       competitive, proprietary, and/or
       000233802–811.                  for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and non-party
                                       Defendants have not        Mylan. The CVS Caremark
                                                                  Defendants have designated this


                                  86
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 88 of 478




                                        met their burden for                       document as Highly Confidential
                                        sealing any portion                        pursuant to the Protective Order.
                                        of the document, and                       The CVS Caremark Defendants
                                        therefore, the                             incorporate by reference the
                                        document should be                         additional arguments made in
                                        filed publicly in its                      Appendix A included in this
                                        entirety.                                  motion, including because this
                                                                                   document is a Mylan Agreement
                                                                                   (as defined and explained in
                                                                                   Appendix A, Section ii).

                                                                                   Plaintiffs assert that Defendants
                                                                                   and Mylan failed to justify
                                                                                   continued sealing. Plaintiffs
                                                                                   assert a strong public interest in
                                                                                   unsealing. Plaintiffs assert
                                                                                   Defendants and Mylan failed to
                                                                                   timely propose redactions.
                                                                                   Plaintiffs assert Defendants’
                                                                                   claim of highly competitive
                                                                                   information is unfounded.
                                                                                   Defendants and Mylan
                                                                                   improperly rely on boilerplate
                                                                                   assertions. Plaintiffs assert that
                                                                                   Defendants and Mylan fail to
                                                                                   justify the confidentiality of
                                                                                   contracts. Plaintiffs assert that
                                                                                   this document is stale.
521-   PX36: This document              The CVS Caremark        Mylan designated   The CVS Caremark Defendants
36     was produced by Mylan            Defendants assert       this document as   assert that this document should
       in this litigation and is        that this document      Highly             remain under seal because it


                                   87
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 89 of 478




bates-stamped            should remain            Confidential –    contains non-public, highly
MYERISA-00037702–        entirely under seal,     Attorneys’ Eyes   competitive, proprietary, and/or
706.                     for the reasons          Only              commercially sensitive
                         provided in the last                       information of CVS and/or its
                         column and in                              subsidiaries, and contractual
                         Appendix A, and                            terms between CVS and/or its
                         because a non-party                        subsidiaries and non-party
                         has asserted that this                     Mylan. This document was
                         document should                            produced by non-party Mylan,
                         remain under seal in                       which has designated it as
                         its entirety.                              Highly Confidential pursuant to
                         Plaintiffs assert                          the Protective Order. The CVS
                         Defendants have not                        Caremark Defendants incorporate
                         met their burden for                       by reference the additional
                         sealing any portion                        arguments made in Appendix A
                         of the document, and                       included in this motion, including
                         therefore, the                             because this document is a Mylan
                         document should be                         Agreement (as defined and
                         filed publicly in its                      explained in Appendix A, Section
                         entirety.                                  ii).

                                                                    Mylan asserts that this document
                                                                    is a contract or amendments to
                                                                    contracts that Mylan entered into.
                                                                    Each one is a non-public
                                                                    document, the contents of which
                                                                    would harm Mylan’s competitive
                                                                    standing if they were to be made
                                                                    public. Companies seeking to
                                                                    negotiate with Mylan for future
                                                                    agreements and amendments to


                    88
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 90 of 478




                                                                  agreements would be at a strong
                                                                  advantage over Mylan if they had
                                                                  the benefit of being able to
                                                                  review these documents and the
                                                                  full set of terms agreed to by
                                                                  Mylan.

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
521-   PX37: This document             The CVS Caremark           The CVS Caremark Defendants
37     was produced by the             Defendants assert          assert that this document should
       CVS Defendants in this          that this document         remain under seal because it
       litigation and is bates-        should remain              contains non-public, highly
       stamped CM-                     entirely under seal,       competitive, proprietary, and/or
       000220417–431.                  for the reasons            commercially sensitive
                                       provided in the last       information. The CVS Caremark
                                                                  Defendants have designated this
                                                                  document as Highly Confidential


                                  89
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 91 of 478




                                        column and in                              pursuant to the Protective Order.
                                        Appendix A.                                The CVS Caremark Defendants
                                        Plaintiffs assert                          incorporate by reference the
                                        Defendants have not                        additional arguments made in
                                        met their burden for                       Appendix A included in this
                                        sealing any portion                        motion, including because this
                                        of the document, and                       document reflects confidential
                                        therefore, the                             terms of Mylan Agreements (as
                                        document should be                         defined and explained in
                                        filed publicly in its                      Appendix A, Section ii).
                                        entirety.
                                                                                   Plaintiffs assert that Defendants
                                                                                   and Mylan failed to justify
                                                                                   continued sealing. Plaintiffs
                                                                                   assert a strong public interest in
                                                                                   unsealing. Plaintiffs assert
                                                                                   Defendants and Mylan failed to
                                                                                   timely propose redactions.
                                                                                   Plaintiffs assert Defendants’
                                                                                   claim of highly competitive
                                                                                   information is unfounded.
                                                                                   Defendants and Mylan
                                                                                   improperly rely on boilerplate
                                                                                   assertions. Plaintiffs assert that
                                                                                   Defendants and Mylan fail to
                                                                                   justify the confidentiality of
                                                                                   contracts.
521-   PX38: This document              The CVS Caremark        Mylan designated   The CVS Caremark Defendants
38     was produced by Mylan            Defendants assert       this document as   assert that this document should
       in this litigation and is        that this document      Highly             remain under seal because it
       bates-stamped                    should remain           Confidential –     contains non-public, highly


                                   90
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 92 of 478




MYERISA-00033573–        entirely under seal,     Attorneys’ Eyes   competitive, proprietary, and/or
579.                     for the reasons          Only              commercially sensitive
                         provided in the last                       information of CVS and/or its
                         column and in                              subsidiaries, and non-party
                         Appendix A, and                            Mylan, which produced the
                         because a non-party                        document, has designated it as
                         has asserted that this                     Highly Confidential pursuant to
                         document should                            the Protective Order. The CVS
                         remain under seal in                       Caremark Defendants incorporate
                         its entirety.                              by reference the additional
                         Plaintiffs assert                          arguments made in Appendix A
                         Defendants have not                        included in this motion, including
                         met their burden for                       because this document reflects
                         sealing any portion                        negotiation of Mylan Agreements
                         of the document, and                       (as defined and explained in
                         therefore, the                             Appendix A, Section ii).
                         document should be
                         filed publicly in its                      Mylan asserts this document
                         entirety.                                  contains negotiations for
                                                                    formulary placement, including
                                                                    bid grids, drafts of rebate
                                                                    agreements, and Mylan’s email
                                                                    correspondence with PBMs. Each
                                                                    one is a non-public document, the
                                                                    contents of which would harm
                                                                    Mylan’s competitive standing if
                                                                    they were to be made public.
                                                                    Companies seeking to negotiate
                                                                    with Mylan over formulary
                                                                    placement for current and future
                                                                    products would be at a strong


                    91
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 93 of 478




                                                                               advantage over Mylan if they had
                                                                               the benefit of being able to
                                                                               review the negotiations between
                                                                               Mylan and PBMs, the terms
                                                                               originally offered to Mylan, and
                                                                               the terms that Mylan agreed to.


                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan failed to justify
                                                                               continued sealing. Plaintiffs
                                                                               assert a strong public interest in
                                                                               unsealing. Plaintiffs assert
                                                                               Defendants and Mylan failed to
                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Additionally, Defendants and
                                                                               Mylan rely on standard contract
                                                                               language. Defendants and Mylan
                                                                               improperly rely on boilerplate
                                                                               assertions. Plaintiffs assert a
                                                                               strong public interest in unsealing
                                                                               bids and negotiations. Plaintiffs
                                                                               assert that this document is stale.
521-   PX39: This Email was          The CVS Caremark       Mylan designated   The CVS Caremark Defendants
39     produced by Mylan in          Defendants assert      this document as   assert that this document should
       this litigation and is        that this document     Highly             remain under seal because it
       bates-stamped                 should remain          Confidential –     contains non-public, highly
                                     entirely under seal,                      competitive, proprietary, and/or


                                92
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 94 of 478




MYERISA-00123823–        for the reasons          Attorneys’ Eyes   commercially sensitive
825.                     provided in the last     Only              information of CVS and/or its
                         column and in                              subsidiaries, and non-party
                         Appendix A, and                            Mylan, which produced the
                         because a non-party                        document, has designated it as
                         has asserted that this                     Highly Confidential pursuant to
                         document should                            the Protective Order. The CVS
                         remain under seal in                       Caremark Defendants incorporate
                         its entirety.                              by reference the additional
                         Plaintiffs assert                          arguments made in Appendix A
                         Defendants have not                        included in this motion, including
                         met their burden for                       because this document reflects
                         sealing any portion                        negotiation of Mylan Agreements
                         of the document, and                       (as defined and explained in
                         therefore, the                             Appendix A, Section ii).
                         document should be
                         filed publicly in its                      Mylan asserts that this document
                         entirety.                                  discusses and summarizes
                                                                    Mylan’s negotiations for
                                                                    formulary placement. Each one is
                                                                    a non-public document, the
                                                                    contents of which would harm
                                                                    Mylan’s competitive standing if
                                                                    they were to be made public.
                                                                    Companies seeking to negotiate
                                                                    with Mylan over formulary
                                                                    placement for current and future
                                                                    products would be at a strong
                                                                    advantage over Mylan if they had
                                                                    the benefit of being able to
                                                                    review these documents and


                    93
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 95 of 478




                                                                   having information on Mylan’s
                                                                   past negotiations, including
                                                                   Mylan’s employees’ internal
                                                                   thoughts on the terms and what
                                                                   Mylan might be able to agree to.

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants and
                                                                   Mylan rely on standard contract
                                                                   language. Defendants and Mylan
                                                                   improperly rely on boilerplate
                                                                   assertions. Plaintiffs assert a
                                                                   strong public interest in unsealing
                                                                   bids and negotiations. Plaintiffs
                                                                   assert that this document is stale.
521-   PX40: This Email was            The CVS Caremark            The CVS Caremark Defendants
40     produced by the CVS             Defendants assert           assert that this document should
       Defendants in this              that this document          remain under seal because it
       litigation and is bates-        should remain               contains non-public, highly
       stamped CM-                     entirely under seal,        competitive, proprietary, and/or
       000038393–398.                  for the reasons             commercially sensitive
                                       provided in the last        information. The CVS Caremark


                                  94
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 96 of 478




                                        column and in                              Defendants have designated this
                                        Appendix A.                                document as Highly Confidential
                                        Plaintiffs assert                          pursuant to the Protective Order.
                                        Defendants have not                        The CVS Caremark Defendants
                                        met their burden for                       incorporate by reference the
                                        sealing any portion                        additional arguments made in
                                        of the document, and                       Appendix A included in this
                                        therefore, the                             motion, including because this
                                        document should be                         document reflects negotiation of
                                        filed publicly in its                      Mylan Agreements (as defined
                                        entirety.                                  and explained in Appendix A,
                                                                                   Section ii).

                                                                                   Plaintiffs assert that Defendants
                                                                                   failed to justify continued
                                                                                   sealing. Plaintiffs assert a strong
                                                                                   public interest in unsealing.
                                                                                   Plaintiffs assert Defendants failed
                                                                                   to timely propose redactions.
                                                                                   Plaintiffs assert Defendants’
                                                                                   claim of highly competitive
                                                                                   information is unfounded.
                                                                                   Defendants improperly rely on
                                                                                   boilerplate assertions. Plaintiffs
                                                                                   assert that Defendants fail to
                                                                                   justify the confidentiality of
                                                                                   contracts. Plaintiffs assert that
                                                                                   this document is stale.
521-   PX41: This document              The CVS Caremark        Mylan designated   The CVS Caremark Defendants
41     was produced by Mylan            Defendants assert       this document as   assert that this document should
       in this litigation and is        that this document      Highly             remain under seal because it


                                   95
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 97 of 478




bates-stamped            should remain            Confidential –    contains non-public, highly
MYERISA-00027991–        entirely under seal,     Attorneys’ Eyes   competitive, proprietary, and/or
994.                     for the reasons          Only              commercially sensitive
                         provided in the last                       information of CVS and/or its
                         column and in                              subsidiaries, and contractual
                         Appendix A, and                            terms between CVS and/or its
                         because a non-party                        subsidiaries and non-party
                         has asserted that this                     Mylan. This document was
                         document should                            produced by non-party Mylan,
                         remain under seal in                       which has designated it as
                         its entirety.                              Highly Confidential pursuant to
                         Plaintiffs assert                          the Protective Order. The CVS
                         Defendants have not                        Caremark Defendants incorporate
                         met their burden for                       by reference the additional
                         sealing any portion                        arguments made in Appendix A
                         of the document, and                       included in this motion, including
                         therefore, the                             because this document is a Mylan
                         document should be                         Agreement (as defined and
                         filed publicly in its                      explained in Appendix A, Section
                         entirety.                                  ii).

                                                                    Mylan asserts that this document
                                                                    is a contract or amendments to
                                                                    contracts that Mylan entered into.
                                                                    Each one is a non-public
                                                                    document, the contents of which
                                                                    would harm Mylan’s competitive
                                                                    standing if they were to be made
                                                                    public. Companies seeking to
                                                                    negotiate with Mylan for future
                                                                    agreements and amendments to


                    96
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 98 of 478




                                                                                  agreements would be at a strong
                                                                                  advantage over Mylan if they had
                                                                                  the benefit of being able to
                                                                                  review these documents and the
                                                                                  full set of terms agreed to by
                                                                                  Mylan.

                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan failed to justify
                                                                                  continued sealing. Plaintiffs
                                                                                  assert a strong public interest in
                                                                                  unsealing. Plaintiffs assert
                                                                                  Defendants and Mylan failed to
                                                                                  timely propose redactions.
                                                                                  Plaintiffs assert Defendants’
                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
                                                                                  Plaintiffs assert that this
                                                                                  document is stale.
521-   PX42: This document              The CVS Caremark       Mylan designated   The CVS Caremark Defendants
42     was produced by Mylan            Defendants assert      this document as   assert that this document should
       in this litigation and is        that this document     Highly             remain under seal because it
       bates-stamped                    should remain          Confidential –     contains non-public, highly
       MYERISA-00037647–                entirely under seal,   Attorneys’ Eyes    competitive, proprietary, and/or
       657.                             for the reasons        Only               commercially sensitive
                                        provided in the last                      information of CVS and/or its
                                        column and in                             subsidiaries, and contractual
                                        Appendix A, and                           terms between CVS and/or its


                                   97
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 99 of 478




                       because a non-party                subsidiaries and non-party
                       has asserted that this             Mylan. This document was
                       document should                    produced by non-party Mylan,
                       remain under seal in               which has designated it as
                       its entirety.                      Highly Confidential pursuant to
                       Plaintiffs assert                  the Protective Order. The CVS
                       Defendants have not                Caremark Defendants incorporate
                       met their burden for               by reference the additional
                       sealing any portion                arguments made in Appendix A
                       of the document, and               included in this motion, including
                       therefore, the                     because this document is a Mylan
                       document should be                 Agreement (as defined and
                       filed publicly in its              explained in Appendix A, Section
                       entirety.                          ii).

                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.


                  98
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 100 of 478




                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan failed to justify
                                                                                    continued sealing. Plaintiffs
                                                                                    assert a strong public interest in
                                                                                    unsealing. Plaintiffs assert
                                                                                    Defendants and Mylan failed to
                                                                                    timely propose redactions.
                                                                                    Plaintiffs assert Defendants’
                                                                                    claim of highly competitive
                                                                                    information is unfounded.
                                                                                    Plaintiffs assert that Defendants
                                                                                    and Mylan fail to justify the
                                                                                    confidentiality of contracts.
                                                                                    Plaintiffs assert that this
                                                                                    document is stale.
521-   PX43: This document              The CVS Caremark         Mylan designated   The CVS Caremark Defendants
43     was produced by Mylan            Defendants assert        this document as   assert that this document should
       in this litigation and is        that this document       Highly             remain under seal because it
       bates-stamped                    should remain            Confidential –     contains non-public, highly
       MYERISA-00037658–                entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       663.                             for the reasons          Only               commercially sensitive
                                        provided in the last                        information of CVS and/or its
                                        column and in                               subsidiaries, and contractual
                                        Appendix A, and                             terms between CVS and/or its
                                        because a non-party                         subsidiaries and non-party
                                        has asserted that this                      Mylan. This document was
                                        document should                             produced by non-party Mylan,
                                        remain under seal in                        which has designated it as
                                        its entirety.                               Highly Confidential pursuant to
                                                                                    the Protective Order. The CVS


                                   99
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 101 of 478




                        Plaintiffs assert                 Caremark Defendants incorporate
                        Defendants have not               by reference the additional
                        met their burden for              arguments made in Appendix A
                        sealing any portion               included in this motion, including
                        of the document, and              because this document is a Mylan
                        therefore, the                    Agreement (as defined and
                        document should be                explained in Appendix A, Section
                        filed publicly in its             ii).
                        entirety.
                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert


                  100
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 102 of 478




                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
521-   PX44: This document              The CVS Caremark          The CVS Caremark Defendants
44     was produced by the              Defendants assert         assert that this document should
       CVS Defendants in this           that this document        remain under seal because it
       litigation and is bates-         should remain             contains non-public, highly
       stamped CM-                      entirely under seal,      competitive, proprietary, and/or
       000233841–844.                   for the reasons           commercially sensitive
                                        provided in the last      information of CVS and/or its
                                        column and in             subsidiaries, and contractual
                                        Appendix A.               terms between CVS and/or its
                                        Plaintiffs assert         subsidiaries and non-party
                                        Defendants have not       Mylan. The CVS Caremark
                                        met their burden for      Defendants have designated this
                                        sealing any portion       document as Highly Confidential
                                        of the document, and      pursuant to the Protective Order.
                                        therefore, the            The CVS Caremark Defendants
                                        document should be        incorporate by reference the
                                        filed publicly in its     additional arguments made in
                                        entirety.                 Appendix A included in this
                                                                  motion, including because this
                                                                  document is a Mylan Agreement



                                  101
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 103 of 478




                                                                                 (as defined and explained in
                                                                                 Appendix A, Section ii).

                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert that
                                                                                 Defendants and Mylan fail to
                                                                                 justify the confidentiality of
                                                                                 contracts. Plaintiffs assert that
                                                                                 this document is stale.
521-   PX45: This document           The CVS Caremark         Mylan designated   The CVS Caremark Defendants
45     was produced by Mylan         Defendants assert        this document as   assert that this document should
       in this litigation and is     that this document       Highly             remain under seal because it
       bates-stamped                 should remain            Confidential –     contains non-public, highly
       MYERISA-00037692–             entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       701.                          for the reasons          Only               commercially sensitive
                                     provided in the last                        information of CVS and/or its
                                     column and in                               subsidiaries, and contractual
                                     Appendix A, and                             terms between CVS and/or its
                                     because a non-party                         subsidiaries and non-party
                                     has asserted that this                      Mylan. This document was


                               102
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 104 of 478




                        document should                   produced by non-party Mylan,
                        remain under seal in              which has designated it as
                        its entirety.                     Highly Confidential pursuant to
                        Plaintiffs assert                 the Protective Order. The CVS
                        Defendants have not               Caremark Defendants incorporate
                        met their burden for              by reference the additional
                        sealing any portion               arguments made in Appendix A
                        of the document, and              included in this motion, including
                        therefore, the                    because this document is a Mylan
                        document should be                Agreement (as defined and
                        filed publicly in its             explained in Appendix A, Section
                        entirety.                         ii).

                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.




                  103
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 105 of 478




                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan fail to justify the
                                                                                 confidentiality of contracts.
                                                                                 Plaintiffs assert that this
                                                                                 document is stale.
521-   PX46: This document           The CVS Caremark         Mylan designated   The CVS Caremark Defendants
46     was produced by Mylan         Defendants assert        this document as   assert that this document should
       in this litigation and is     that this document       Highly             remain under seal because it
       bates-stamped                 should remain            Confidential –     contains non-public, highly
       MYERISA-00007108–             entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       148.                          for the reasons          Only               commercially sensitive
                                     provided in the last                        information of CVS and/or its
                                     column and in                               subsidiaries, and non-party
                                     Appendix A, and                             Mylan, which produced the
                                     because a non-party                         document, has designated it as
                                     has asserted that this                      Highly Confidential pursuant to
                                     document should                             the Protective Order. The CVS
                                     remain under seal in                        Caremark Defendants incorporate
                                     its entirety.                               by reference the additional
                                                                                 arguments made in Appendix A
                                                                                 included in this motion, including


                               104
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 106 of 478




                        Plaintiffs assert                 because this document reflects
                        Defendants have not               confidential terms of Mylan
                        met their burden for              Agreements (as defined and
                        sealing any portion               explained in Appendix A, Section
                        of the document, and              ii).
                        therefore, the
                        document should be                Mylan asserts that this document
                        filed publicly in its             contains invoices relating to
                        entirety.                         formulary placement. Each one is
                                                          a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          They contain account numbers
                                                          which cannot be made public
                                                          without harm to the companies
                                                          involved, and details of the
                                                          negotiations between Mylan and
                                                          the PBMs. Some include, as
                                                          attachments, contracts that Mylan
                                                          and the PBMs entered into.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the invoices, negotiations
                                                          between Mylan and PBMs, and
                                                          the final contracts agreed to by
                                                          these companies.


                  105
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 107 of 478




                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and
                                                                                 Mylan rely on standard contract
                                                                                 language. Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations.
521-   PX47: This document           The CVS Caremark         Mylan designated   The CVS Caremark Defendants
47     was produced by Mylan         Defendants assert        this document as   assert that this document should
       in this litigation and is     that this document       Highly             remain under seal because it
       bates-stamped                 should remain            Confidential –     contains non-public, highly
       MYERISA-00223146–             entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       148.                          for the reasons          Only               commercially sensitive
                                     provided in the last                        information of CVS and/or its
                                     column and in                               subsidiaries, and contractual
                                     Appendix A, and                             terms between CVS and/or its
                                     because a non-party                         subsidiaries and non-party
                                     has asserted that this                      Mylan. This document was
                                     document should                             produced by non-party Mylan,
                                                                                 which has designated it as


                               106
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 108 of 478




                        remain under seal in              Highly Confidential pursuant to
                        its entirety.                     the Protective Order. The CVS
                        Plaintiffs assert                 Caremark Defendants incorporate
                        Defendants have not               by reference the additional
                        met their burden for              arguments made in Appendix A
                        sealing any portion               included in this motion, including
                        of the document, and              because this document is a Mylan
                        therefore, the                    Agreement (as defined and
                        document should be                explained in Appendix A, Section
                        filed publicly in its             ii).
                        entirety.
                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs


                  107
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 109 of 478




                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
521-   PX48: This Email was             The CVS Caremark          The CVS Caremark Defendants
48     produced by the CVS              Defendants assert         assert that this document should
       Defendants in this               that this document        remain under seal because it
       litigation and is bates-         should remain             contains non-public, highly
       stamped CM-                      entirely under seal,      competitive, proprietary, and/or
       000214879–880.                   for the reasons           commercially sensitive
                                        provided in the last      information, including regarding
                                        column and in             negotiations between the CVS
                                        Appendix A.               Caremark Defendants and non-
                                        Plaintiffs assert         party Sanofi. The CVS Caremark
                                        Defendants have not       Defendants have designated this
                                        met their burden for      document as Highly Confidential
                                        sealing any portion       pursuant to the Protective Order.
                                        of the document, and      The CVS Caremark Defendants
                                        therefore, the            incorporate by reference the
                                        document should be        additional arguments made in
                                        filed publicly in its     Appendix A included in this
                                        entirety.                 motion, including because
                                                                  confidential negotiations between


                                  108
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 110 of 478




                                                                  the CVS Caremark Defendants
                                                                  and Sanofi are analogous to
                                                                  confidential negotiations
                                                                  concerning Mylan Agreements
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX49: This document              The                       The OptumRx/United Defendants
49     was produced by                  OptumRx/United            assert that this document should
       OptumRx, Inc.                    Defendants assert         remain under seal because it
       (“OptumRx”) in this              that this document        contains non-public, highly
       litigation and is bates-         should remain             competitive, proprietary, and/or
                                        entirely under seal,      commercially sensitive
                                        for the reasons           information and contractual


                                  109
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 111 of 478




stamped EPI-0000029–     provided in the last              terms between OptumRx and
44.                      column and in                     non-party Mylan. OptumRx has
                         Appendix A.                       designated the document Highly
                         Plaintiffs assert                 Confidential pursuant to the
                         Defendants have not               Protective Order. The
                         met their burden for              OptumRx/United Defendants
                         sealing any portion               incorporate by reference the
                         of the document, and              additional arguments made in
                         therefore, the                    Appendix A included in this
                         document should be                motion, including because this
                         filed publicly in its             document is a Mylan Agreement
                         entirety.                         (as defined and explained in
                                                           Appendix A, Section ii).

                                                           Plaintiffs assert that Defendants
                                                           and Mylan failed to justify
                                                           continued sealing. Plaintiffs
                                                           assert a strong public interest in
                                                           unsealing. Plaintiffs assert
                                                           Defendants and Mylan failed to
                                                           timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive
                                                           information is unfounded.
                                                           Defendants and Mylan
                                                           improperly rely on boilerplate
                                                           assertions. Plaintiffs assert that
                                                           Defendants and Mylan fail to
                                                           justify the confidentiality of
                                                           contracts. Plaintiffs assert that
                                                           this document is stale.


                   110
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 112 of 478




521-   PX50: This document          The                           The OptumRx/United Defendants
50     was produced by              OptumRx/United                assert that this document should
       OptumRx in this              Defendants assert             remain under seal because it
       litigation and is bates-     that this document            contains non-public, highly
       stamped EPI-0000001–         should remain                 competitive, proprietary, and/or
       28.                          entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between OptumRx and/or
                                    column and in                 its affiliates and non-party
                                    Appendix A.                   Mylan. OptumRx has designated
                                    Plaintiffs assert             the document Highly
                                    Defendants have not           Confidential pursuant to the
                                    met their burden for          Protective Order. The
                                    sealing any portion           OptumRx/United Defendants
                                    of the document, and          incorporate by reference the
                                    therefore, the                additional arguments made in
                                    document should be            Appendix A included in this
                                    filed publicly in its         motion, including because this
                                    entirety.                     document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive


                              111
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 113 of 478




                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX51: This document          The                           The OptumRx/United Defendants
51     was produced by              OptumRx/United                assert that this document should
       OptumRx in this              Defendants assert             remain under seal because it
       litigation and is bates-     that this document            contains non-public, highly
       stamped EPI-0000054–         should remain                 competitive, proprietary, and/or
       68.                          entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between OptumRx and
                                    column and in                 non-party Mylan. OptumRx has
                                    Appendix A.                   designated the document Highly
                                    Plaintiffs assert             Confidential pursuant to the
                                    Defendants have not           Protective Order. The
                                    met their burden for          OptumRx/United Defendants
                                    sealing any portion           incorporate by reference the
                                    of the document, and          additional arguments made in
                                    therefore, the                Appendix A included in this
                                    document should be            motion, including because this
                                    filed publicly in its         document is a Mylan Agreement
                                    entirety.                     (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify


                              112
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 114 of 478




                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX52: This document          The                           The OptumRx/United Defendants
52     was produced by              OptumRx/United                assert that this document should
       OptumRx in this              Defendants assert             remain under seal because it
       litigation and is bates-     that this document            contains non-public, highly
       stamped EPI-0000045–         should remain                 competitive, proprietary, and/or
       53.                          entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between OptumRx and
                                    column and in                 non-party Mylan. OptumRx has
                                    Appendix A.                   designated the document Highly
                                    Plaintiffs assert             Confidential pursuant to the
                                    Defendants have not           Protective Order. The
                                    met their burden for          OptumRx/United Defendants
                                    sealing any portion           incorporate by reference the
                                    of the document, and          additional arguments made in
                                                                  Appendix A included in this


                              113
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 115 of 478




                                    therefore, the                motion, including because this
                                    document should be            document is a Mylan Agreement
                                    filed publicly in its         (as defined and explained in
                                    entirety.                     Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose
                                                                  redactions. Plaintiffs assert
                                                                  Defendants’ claim of highly
                                                                  competitive information is
                                                                  unfounded. Defendants and
                                                                  Mylan improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX53: This document          The                           The OptumRx/United Defendants
53     was produced by              OptumRx/United                assert that this document should
       OptumRx in this              Defendants assert             remain under seal because it
       litigation and is bates-     that this document            contains non-public, highly
       stamped EPI-0000069–         should remain                 competitive, proprietary, and/or
       80.                          entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between OptumRx and/or
                                                                  its affiliates and non-party


                              114
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 116 of 478




                        column and in                     Mylan. OptumRx has designated
                        Appendix A.                       the document Highly
                        Plaintiffs assert                 Confidential pursuant to the
                        Defendants have not               Protective Order. The
                        met their burden for              OptumRx/United Defendants
                        sealing any portion               incorporate by reference the
                        of the document, and              additional arguments made in
                        therefore, the                    Appendix A included in this
                        document should be                motion, including because this
                        filed publicly in its             document is a Mylan Agreement
                        entirety.                         (as defined and explained in
                                                          Appendix A, Section ii).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert that
                                                          Defendants and Mylan fail to
                                                          justify the confidentiality of
                                                          contracts. Plaintiffs assert that
                                                          this document is stale.



                  115
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 117 of 478




521-   PX54: This document           The                      Mylan designated   The OptumRx/United Defendants
54     was produced by Mylan         OptumRx/United           this document as   assert that this document should
       in this litigation and is     Defendants assert        Highly             remain under seal because it
       bates-stamped                 that this document       Confidential –     contains non-public, highly
       MYERISA-00035795–             should remain            Attorneys’ Eyes    competitive, proprietary, and/or
       797.                          entirely under seal,     Only               commercially sensitive
                                     for the reasons                             information and contractual
                                     provided in the last                        terms between OptumRx and
                                     column and in                               non-party Mylan. Mylan, which
                                     Appendix A, and                             produced the document, has
                                     because a non-party                         designated it as Highly
                                     has asserted that this                      Confidential pursuant to the
                                     document should                             Protective Order. The
                                     remain under seal in                        OptumRx/United Defendants
                                     its entirety.                               incorporate by reference the
                                     Plaintiffs assert                           additional arguments made in
                                     Defendants have not                         Appendix A included in this
                                     met their burden for                        motion, including because this
                                     sealing any portion                         document is a Mylan Agreement
                                     of the document, and                        (as defined and explained in
                                     therefore, the                              Appendix A, Section ii).
                                     document should be
                                     filed publicly in its                       Mylan asserts that this document
                                     entirety.                                   is a contract or amendments to
                                                                                 contracts that Mylan entered into.
                                                                                 Each one is a non-public
                                                                                 document, the contents of which
                                                                                 would harm Mylan’s competitive
                                                                                 standing if they were to be made
                                                                                 public. Companies seeking to
                                                                                 negotiate with Mylan for future


                               116
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 118 of 478




                                                                               agreements and amendments to
                                                                               agreements would be at a strong
                                                                               advantage over Mylan if they had
                                                                               the benefit of being able to
                                                                               review these documents and the
                                                                               full set of terms agreed to by
                                                                               Mylan.

                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan failed to justify
                                                                               continued sealing. Plaintiffs
                                                                               assert a strong public interest in
                                                                               unsealing. Plaintiffs assert
                                                                               Defendants and Mylan failed to
                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan fail to justify the
                                                                               confidentiality of contracts.
521-   PX55: This document           The                    Mylan designated   The OptumRx/United Defendants
55     was produced by Mylan         OptumRx/United         this document as   assert that this document should
       in this litigation and is     Defendants assert      Highly             remain under seal because it
       bates-stamped                 that this document     Confidential –     contains non-public, highly
       MYERISA-00035798–             should remain          Attorneys’ Eyes    competitive, proprietary, and/or
       806.                          entirely under seal,   Only               commercially sensitive
                                     for the reasons                           information and contractual
                                     provided in the last                      terms between OptumRx and
                                     column and in                             non-party Mylan. Mylan, which
                                     Appendix A, and                           produced the document, has


                               117
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 119 of 478




                        because a non-party               designated it as Highly
                        has asserted that this            Confidential pursuant to the
                        document should                   Protective Order. The
                        remain under seal in              OptumRx/United Defendants
                        its entirety.                     incorporate by reference the
                        Plaintiffs assert                 additional arguments made in
                        Defendants have not               Appendix A included in this
                        met their burden for              motion, including because this
                        sealing any portion               document is a Mylan Agreement
                        of the document, and              (as defined and explained in
                        therefore, the                    Appendix A, Section ii).
                        document should be
                        filed publicly in its             Mylan asserts that this document
                        entirety.                         is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify


                  118
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 120 of 478




                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan fail to justify the
                                                                                 confidentiality of contracts.
521-   PX56: This document           The                      Mylan designated   The OptumRx/United Defendants
56     was produced by Mylan         OptumRx/United           this document as   assert that this document should
       in this litigation and is     Defendants assert        Highly             remain under seal because it
       bates-stamped                 that this document       Confidential –     contains non-public, highly
       MYERISA-00035807–             should remain            Attorneys’ Eyes    competitive, proprietary, and/or
       822.                          entirely under seal,     Only               commercially sensitive
                                     for the reasons                             information and contractual
                                     provided in the last                        terms between OptumRx and
                                     column and in                               non-party Mylan. Mylan, which
                                     Appendix A, and                             produced the document, has
                                     because a non-party                         designated it as Highly
                                     has asserted that this                      Confidential pursuant to the
                                     document should                             Protective Order. The
                                     remain under seal in                        OptumRx/United Defendants
                                     its entirety.                               incorporate by reference the
                                     Plaintiffs assert                           additional arguments made in
                                     Defendants have not                         Appendix A included in this
                                     met their burden for                        motion, including because this
                                     sealing any portion                         document is a Mylan Agreement



                               119
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 121 of 478




                        of the document, and              (as defined and explained in
                        therefore, the                    Appendix A, Section ii).
                        document should be
                        filed publicly in its             Mylan asserts that this document
                        entirety.                         is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants


                  120
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 122 of 478




                                                                                 and Mylan fail to justify the
                                                                                 confidentiality of contracts.
521-   PX57: This document           The                      Mylan designated   The OptumRx/United Defendants
57     was produced by Mylan         OptumRx/United           this document as   assert that this document should
       in this litigation and is     Defendants assert        Highly             remain under seal because it
       bates-stamped                 that this document       Confidential –     contains non-public, highly
       MYERISA-00040310–             should remain            Attorneys’ Eyes    competitive, proprietary, and/or
       338.                          entirely under seal,     Only               commercially sensitive
                                     for the reasons                             information and contractual
                                     provided in the last                        terms between OptumRx and
                                     column and in                               non-party Mylan. Mylan, which
                                     Appendix A, and                             produced the document, has
                                     because a non-party                         designated it as Highly
                                     has asserted that this                      Confidential pursuant to the
                                     document should                             Protective Order. The
                                     remain under seal in                        OptumRx/United Defendants
                                     its entirety.                               incorporate by reference the
                                     Plaintiffs assert                           additional arguments made in
                                     Defendants have not                         Appendix A included in this
                                     met their burden for                        motion, including because this
                                     sealing any portion                         document is a Mylan Agreement
                                     of the document, and                        (as defined and explained in
                                     therefore, the                              Appendix A, Section ii).
                                     document should be
                                     filed publicly in its                       Mylan asserts that this document
                                     entirety.                                   is a contract or amendments to
                                                                                 contracts that Mylan entered into.
                                                                                 Each one is a non-public
                                                                                 document, the contents of which
                                                                                 would harm Mylan’s competitive
                                                                                 standing if they were to be made


                               121
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 123 of 478




                                                                               public. Companies seeking to
                                                                               negotiate with Mylan for future
                                                                               agreements and amendments to
                                                                               agreements would be at a strong
                                                                               advantage over Mylan if they had
                                                                               the benefit of being able to
                                                                               review these documents and the
                                                                               full set of terms agreed to by
                                                                               Mylan.

                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan failed to justify
                                                                               continued sealing. Plaintiffs
                                                                               assert a strong public interest in
                                                                               unsealing. Plaintiffs assert
                                                                               Defendants and Mylan failed to
                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan fail to justify the
                                                                               confidentiality of contracts.
521-   PX58: This document           The                    Mylan designated   The OptumRx/United Defendants
58     was produced by Mylan         OptumRx/United         this document as   assert that this document should
       in this litigation and is     Defendants assert      Highly             remain under seal because it
       bates-stamped                 that this document     Confidential –     contains non-public, highly
       MYERISA-00186064–             should remain          Attorneys’ Eyes    competitive, proprietary, and/or
       071.                          entirely under seal,   Only               commercially sensitive
                                     for the reasons                           information and contractual
                                     provided in the last                      terms between OptumRx and


                               122
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 124 of 478




                        column and in                     non-party Mylan. Mylan, which
                        Appendix A, and                   produced the document, has
                        because a non-party               designated it as Highly
                        has asserted that this            Confidential pursuant to the
                        document should                   Protective Order. The
                        remain under seal in              OptumRx/United Defendants
                        its entirety.                     incorporate by reference the
                        Plaintiffs assert                 additional arguments made in
                        Defendants have not               Appendix A included in this
                        met their burden for              motion, including because this
                        sealing any portion               document is a Mylan Agreement
                        of the document, and              (as defined and explained in
                        therefore, the                    Appendix A, Section ii).
                        document should be
                        filed publicly in its             Mylan asserts that this document
                        entirety.                         is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.



                  123
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 125 of 478




                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan fail to justify the
                                                                                 confidentiality of contracts.
521-   PX59: This document           The                      Mylan designated   The OptumRx/United Defendants
59     was produced by Mylan         OptumRx/United           this document as   assert that this document should
       in this litigation and is     Defendants assert        Highly             remain under seal because it
       bates-stamped                 that this document       Confidential –     contains non-public, highly
       MYERISA-00011561–             should remain            Attorneys’ Eyes    competitive, proprietary, and/or
       612.                          entirely under seal,     Only               commercially sensitive
                                     for the reasons                             information and non-party
                                     provided in the last                        Mylan, which produced the
                                     column and in                               document, has designated it as
                                     Appendix A, and                             Highly Confidential pursuant to
                                     because a non-party                         the Protective Order. The
                                     has asserted that this                      OptumRx/United Defendants
                                     document should                             incorporate by reference the
                                     remain under seal in                        additional arguments made in
                                     its entirety.                               Appendix A included in this
                                     Plaintiffs assert                           motion, including because this
                                     Defendants have not                         document reflects the
                                                                                 confidential terms of Mylan


                               124
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 126 of 478




                        met their burden for              Agreements (as defined and
                        sealing any portion               explained in Appendix A, Section
                        of the document, and              ii).
                        therefore, the
                        document should be                Mylan asserts that this document
                        filed publicly in its             contains invoices relating to
                        entirety.                         formulary placement. Each one is
                                                          a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          They contain account numbers
                                                          which cannot be made public
                                                          without harm to the companies
                                                          involved, and details of the
                                                          negotiations between Mylan and
                                                          the PBMs. Some include, as
                                                          attachments, contracts that Mylan
                                                          and the PBMs entered into.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the invoices, negotiations
                                                          between Mylan and PBMs, and
                                                          the final contracts agreed to by
                                                          these companies.




                  125
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 127 of 478




                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations.
521-   PX60: This document               Prime asserts that       Prime asserts this document
60     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates-stamped                     entirely under seal,     competitive, proprietary and/or
       Prime0000001–18.                  for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                         column and in            contractual terms between Prime
                                         Appendix A.              and non-party Mylan. Prime has
                                         Plaintiffs assert        designated this document as
                                         Defendants have not      Highly Confidential – Attorneys’
                                         met their burden for     Eyes Only pursuant to the
                                         sealing any portion      Protective Order. Prime
                                         of the document, and     incorporates by reference the
                                                                  additional arguments made in


                                   126
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 128 of 478




                                         therefore, the           Appendix A included in this
                                         document should be       motion, including because this
                                         filed publicly in its    document is a Mylan Agreement
                                         entirety.                (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX61: This document               Prime asserts that       Prime asserts this document
61     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates-stamped                     entirely under seal,     competitive, proprietary and/or
       Prime0000022–30.                  for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                                                  contractual terms between Prime
                                                                  and non-party Mylan. Prime has


                                   127
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 129 of 478




                        column and in                     designated this document as
                        Appendix A.                       Highly Confidential – Attorneys’
                        Plaintiffs assert                 Eyes Only pursuant to the
                        Defendants have not               Protective Order. Prime
                        met their burden for              incorporates by reference the
                        sealing any portion               additional arguments made in
                        of the document, and              Appendix A included in this
                        therefore, the                    motion, including because this
                        document should be                document is a Mylan Agreement
                        filed publicly in its             (as defined and explained in
                        entirety.                         Appendix A, Section ii).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert that
                                                          Defendants and Mylan fail to
                                                          justify the confidentiality of
                                                          contracts. Plaintiffs assert that
                                                          this document is stale.




                  128
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 130 of 478




521-   PX62: This document               Prime asserts that       Prime asserts this document
62     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates-stamped                     entirely under seal,     competitive, proprietary and/or
       Prime0000031–40.                  for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                         column and in            contractual terms between Prime
                                         Appendix A.              and non-party Mylan. Prime has
                                         Plaintiffs assert        designated this document as
                                         Defendants have not      Highly Confidential – Attorneys’
                                         met their burden for     Eyes Only pursuant to the
                                         sealing any portion      Protective Order. Prime
                                         of the document, and     incorporates by reference the
                                         therefore, the           additional arguments made in
                                         document should be       Appendix A included in this
                                         filed publicly in its    motion, including because this
                                         entirety.                document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan


                                   129
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 131 of 478




                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX63: This Email was           Prime asserts that          Prime asserts this document
63     produced by Prime in           this document               should remain under seal because
       this litigation and is         should remain               it contains references to or
       bates-stamped                  entirely under seal,        discusses non-public, highly
       Prime0017326–328.              for the reasons             competitive, proprietary and/or
                                      provided in the last        commercially sensitive
                                      column and in               information of Prime’s business
                                      Appendix A.                 and contractual terms with
                                      Plaintiffs assert           Mylan. Prime has designated this
                                      Defendants have not         document as Highly Confidential
                                      met their burden for        – Attorneys’ Eyes Only pursuant
                                      sealing any portion         to the Protective Order. Prime
                                      of the document, and        incorporates by reference the
                                      therefore, the              additional arguments made in
                                      document should be          Appendix A included in this
                                      filed publicly in its       motion, including because this
                                      entirety.                   document reflects the negotiation
                                                                  of Mylan Agreements (as defined
                                                                  and explained in Appendix A,
                                                                  Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in


                                130
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 132 of 478




                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose
                                                                  redactions. Plaintiffs assert
                                                                  Defendants’ claim of highly
                                                                  competitive information is
                                                                  unfounded. Defendants and
                                                                  Mylan improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts.
521-   PX64: This Email was           Prime asserts that          Prime asserts this document
64     produced by Prime in           this document               should remain under seal because
       this litigation and is         should remain               it contains references to or
       bates-stamped                  entirely under seal,        discusses non-public, highly
       Prime0022848–849.              for the reasons             competitive, proprietary and/or
                                      provided in the last        commercially sensitive
                                      column and in               information of Prime’s business
                                      Appendix A.                 and contractual terms with
                                      Plaintiffs assert           Mylan. Prime has designated this
                                      Defendants have not         document as Highly Confidential
                                      met their burden for        – Attorneys’ Eyes Only pursuant
                                      sealing any portion         to the Protective Order. Prime
                                      of the document, and        incorporates by reference the
                                      therefore, the              additional arguments made in
                                      document should be          Appendix A included in this
                                      filed publicly in its       motion, including because this
                                      entirety.                   document reflects the negotiation
                                                                  of Mylan Agreements (as defined



                                131
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 133 of 478




                                                                  and explained in Appendix A,
                                                                  Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX65: This Email was              Prime agrees that        Prime agrees that this document
65     produced by Prime in              this document can be     can be publicly filed.
       this litigation and is            publicly filed.
       bates-stamped
       Prime0072876–879.
521-   PX66: This document               Prime asserts that       Prime asserts this document
66     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates-stamped                     entirely under seal,     competitive, proprietary and/or
       Prime0000019–21.                  for the reasons          commercially sensitive


                                   132
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 134 of 478




                        provided in the last              information of Prime and
                        column and in                     contractual terms between Prime
                        Appendix A.                       and non-party Mylan. Prime has
                        Plaintiffs assert                 designated this document as
                        Defendants have not               Highly Confidential – Attorneys’
                        met their burden for              Eyes Only pursuant to the
                        sealing any portion               Protective Order. Prime
                        of the document, and              incorporates by reference the
                        therefore, the                    additional arguments made in
                        document should be                Appendix A attached to this
                        filed publicly in its             motion, including because this
                        entirety.                         document is a Mylan Agreement
                                                          (as defined and explained in
                                                          Appendix A, Section ii).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert that
                                                          Defendants and Mylan fail to
                                                          justify the confidentiality of



                  133
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 135 of 478




                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX67: This document               Prime asserts that       Prime asserts this document
67     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates-stamped                     entirely under seal,     competitive, proprietary and/or
       Prime0000041–44.                  for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                         column and in            contractual terms between Prime
                                         Appendix A.              and non-party Mylan. Prime has
                                         Plaintiffs assert        designated this document as
                                         Defendants have not      Highly Confidential – Attorneys’
                                         met their burden for     Eyes Only pursuant to the
                                         sealing any portion      Protective Order. Prime
                                         of the document, and     incorporates by reference the
                                         therefore, the           additional arguments made in
                                         document should be       Appendix A included in this
                                         filed publicly in its    motion, including because this
                                         entirety.                document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive


                                   134
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 136 of 478




                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX68: This document               Prime asserts that       Prime asserts this document
68     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates-stamped                     entirely under seal,     competitive, proprietary and/or
       Prime0000045–47.                  for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                         column and in            contractual terms between Prime
                                         Appendix A.              and non-party Mylan. Prime has
                                         Plaintiffs assert        designated this document as
                                         Defendants have not      Highly Confidential – Attorneys’
                                         met their burden for     Eyes Only pursuant to the
                                         sealing any portion      Protective Order. Prime
                                         of the document, and     incorporates by reference the
                                         therefore, the           additional arguments made in
                                         document should be       Appendix A included in this
                                         filed publicly in its    motion, including because this
                                         entirety.                document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs


                                   135
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 137 of 478




                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX69: This document               Prime asserts that       Prime asserts this document
69     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates-stamped                     entirely under seal,     competitive, proprietary and/or
       Prime0000048–51.                  for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                         column and in            contractual terms between Prime
                                         Appendix A.              and non-party Mylan. Prime has
                                         Plaintiffs assert        designated this document as
                                         Defendants have not      Highly Confidential – Attorneys’
                                         met their burden for     Eyes Only pursuant to the
                                         sealing any portion      Protective Order. Prime
                                         of the document, and     incorporates by reference the
                                         therefore, the           additional arguments made in
                                         document should be       Appendix A included in this
                                                                  motion, including because this
                                                                  document is a Mylan Agreement


                                   136
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 138 of 478




                                         filed publicly in its    (as defined and explained in
                                         entirety.                Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts.
521-   PX70: This document               Prime asserts that       Prime asserts this document
70     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates-stamped                     entirely under seal,     competitive, proprietary and/or
       Prime0022111–116.                 for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                         column and in            contractual terms between Prime
                                         Appendix A.              and non-party Mylan. Prime has
                                         Plaintiffs assert        designated this document as
                                         Defendants have not      Highly Confidential – Attorneys’
                                         met their burden for     Eyes Only pursuant to the
                                                                  Protective Order. Prime


                                   137
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 139 of 478




                                     sealing any portion                        incorporates by reference the
                                     of the document, and                       additional arguments made in
                                     therefore, the                             Appendix A included in this
                                     document should be                         motion, including because this
                                     filed publicly in its                      document is a Mylan Agreement
                                     entirety.                                  (as defined and explained in
                                                                                Appendix A, Section ii).

                                                                                Plaintiffs assert that Defendants
                                                                                and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert that
                                                                                Defendants and Mylan fail to
                                                                                justify the confidentiality of
                                                                                contracts.
521-   PX71: This document           Prime asserts that      Mylan designated   Prime asserts this document
71     was produced by Mylan         this document           this document as   should remain under seal because
       in this litigation and is     should remain           Highly             it contains non-public, highly
       bates-stamped                 entirely under seal,    Confidential –     competitive, proprietary and/or
       MYERISA-00288188–             for the reasons         Attorneys’ Eyes    commercially sensitive
       208.                          provided in the last    Only               information of Prime and
                                     column and in                              financial and contractual terms


                               138
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 140 of 478




                        Appendix A, and                   between Prime and non-party
                        because a non-party               Mylan. Mylan has designated
                        has asserted that this            this document as Highly
                        document should                   Confidential – Attorneys’ Eyes
                        remain under seal in              Only pursuant to the Protective
                        its entirety.                     Order. Prime incorporates by
                        Plaintiffs assert                 reference the additional
                        Defendants have not               arguments made in Appendix A
                        met their burden for              included in this motion, including
                        sealing any portion               because this document reflects
                        of the document, and              the confidential terms of Mylan
                        therefore, the                    Agreements (as defined and
                        document should be                explained in Appendix A, Section
                        filed publicly in its             ii).
                        entirety.
                                                          Mylan asserts that this document
                                                          contains invoices relating to
                                                          formulary placement. Each one is
                                                          a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          They contain account numbers
                                                          which cannot be made public
                                                          without harm to the companies
                                                          involved, and details of the
                                                          negotiations between Mylan and
                                                          the PBMs. Some include, as
                                                          attachments, contracts that Mylan
                                                          and the PBMs entered into.
                                                          Companies seeking to negotiate


                  139
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 141 of 478




                                                                              with Mylan over formulary
                                                                              placement for current and future
                                                                              products would be at a strong
                                                                              advantage over Mylan if they had
                                                                              the benefit of being able to
                                                                              review the invoices, negotiations
                                                                              between Mylan and PBMs, and
                                                                              the final contracts agreed to by
                                                                              these companies.

                                                                              Plaintiffs assert that Defendants
                                                                              and Mylan failed to justify
                                                                              continued sealing. Plaintiffs
                                                                              assert a strong public interest in
                                                                              unsealing. Plaintiffs assert
                                                                              Defendants and Mylan failed to
                                                                              timely propose redactions.
                                                                              Plaintiffs assert Defendants’
                                                                              claim of highly competitive
                                                                              information is unfounded.
                                                                              Additionally, Defendants and
                                                                              Mylan rely on standard contract
                                                                              language. Defendants and Mylan
                                                                              improperly rely on boilerplate
                                                                              assertions. Plaintiffs assert a
                                                                              strong public interest in unsealing
                                                                              bids and negotiations.
521-   PX72: This document           The Express Scripts   Mylan designated   The Express Scripts Defendants
72     was produced by Mylan         Defendants assert     this document as   assert that the document contains
       in this litigation and is     that this document    Highly             non-public, highly competitive,
       bates-stamped                 should remain         Confidential –     proprietary, and/or commercially


                               140
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 142 of 478




MYERISA-00025759–         entirely under seal,     Attorneys’ Eyes   sensitive information and
763.                      for the reasons          Only              contractual terms between one of
                          provided in the last                       the Express Scripts Defendants
                          column and in                              and Mylan. In addition, the
                          Appendix A, and                            document was designated as
                          because a non-party                        Highly Confidential by non-party
                          has asserted that this                     Mylan. The Express Scripts
                          document should                            Defendants incorporate by
                          remain under seal in                       reference the additional
                          its entirety.                              arguments made in Appendix A
                          Plaintiffs assert                          included in this motion, including
                          Defendants have not                        because this document is a Mylan
                          met their burden for                       Agreement (as defined and
                          sealing any portion                        explained in Appendix A, Section
                          of the document, and                       ii).
                          therefore, the
                          document should be                         Mylan asserts that this document
                          filed publicly in its                      is a contract or amendments to
                          entirety.                                  contracts that Mylan entered into.
                                                                     Each one is a non-public
                                                                     document, the contents of which
                                                                     would harm Mylan’s competitive
                                                                     standing if they were to be made
                                                                     public. Companies seeking to
                                                                     negotiate with Mylan for future
                                                                     agreements and amendments to
                                                                     agreements would be at a strong
                                                                     advantage over Mylan if they had
                                                                     the benefit of being able to
                                                                     review these documents and the



                    141
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 143 of 478




                                                                                 full set of terms agreed to by
                                                                                 Mylan.

                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan fail to justify the
                                                                                 confidentiality of contracts.
                                                                                 Plaintiffs assert that this
                                                                                 document is stale.
521-   PX73: This document           The Express Scripts      Mylan designated   The Express Scripts Defendants
73     was produced by Mylan         Defendants assert        this document as   assert that the document contains
       in this litigation and is     that this document       Highly             non-public, highly competitive,
       bates-stamped                 should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00280110–             entirely under seal,     Attorneys’ Eyes    sensitive information and
       117.                          for the reasons          Only               contractual terms between one of
                                     provided in the last                        the Express Scripts Defendants
                                     column and in                               and Mylan. In addition, the
                                     Appendix A, and                             document was designated as
                                     because a non-party                         Highly Confidential by non-party
                                     has asserted that this                      Mylan. The Express Scripts
                                     document should                             Defendants incorporate by
                                                                                 reference the additional


                               142
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 144 of 478




                        remain under seal in              arguments made in Appendix A
                        its entirety.                     included in this motion, including
                        Plaintiffs assert                 because this document is a Mylan
                        Defendants have not               Agreement (as defined and
                        met their burden for              explained in Appendix A, Section
                        sealing any portion               ii).
                        of the document, and
                        therefore, the                    Mylan asserts that this document
                        document should be                is a contract or amendments to
                        filed publicly in its             contracts that Mylan entered into.
                        entirety.                         Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.


                  143
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 145 of 478




                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan fail to justify the
                                                                                 confidentiality of contracts.
                                                                                 Plaintiffs assert that this
                                                                                 document is stale.
521-   PX74: This document           The Express Scripts      Mylan designated   The Express Scripts Defendants
74     was produced by Mylan         Defendants assert        this document as   assert that the document contains
       in this litigation and is     that this document       Highly             non-public, highly competitive,
       bates-stamped                 should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00280103–             entirely under seal,     Attorneys’ Eyes    sensitive information and
       109.                          for the reasons          Only               contractual terms between one of
                                     provided in the last                        the Express Scripts Defendants
                                     column and in                               and Mylan. In addition, the
                                     Appendix A, and                             document was designated as
                                     because a non-party                         Highly Confidential by non-party
                                     has asserted that this                      Mylan. The Express Scripts
                                     document should                             Defendants incorporate by
                                     remain under seal in                        reference the additional
                                     its entirety.                               arguments made in Appendix A
                                     Plaintiffs assert                           included in this motion, including
                                     Defendants have not                         because this document is a Mylan
                                     met their burden for                        Agreement (as defined and
                                     sealing any portion                         explained in Appendix A, Section
                                     of the document, and                        ii).
                                     therefore, the
                                     document should be                          Mylan asserts that this document
                                                                                 is a contract or amendments to
                                                                                 contracts that Mylan entered into.


                               144
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 146 of 478




                        filed publicly in its             Each one is a non-public
                        entirety.                         document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.
                                                          Plaintiffs assert that this
                                                          document is stale.




                  145
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 147 of 478




521-   PX75: This document           The Express Scripts      Mylan designated   The Express Scripts Defendants
75     was produced by Mylan         Defendants assert        this document as   assert that the document contains
       in this litigation and is     that this document       Highly             non-public, highly competitive,
       bates-stamped                 should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00025727–             entirely under seal,     Attorneys’ Eyes    sensitive information and
       732.                          for the reasons          Only               contractual terms between one of
                                     provided in the last                        the Express Scripts Defendants
                                     column and in                               and Mylan. In addition, the
                                     Appendix A, and                             document was designated as
                                     because a non-party                         Highly Confidential by non-party
                                     has asserted that this                      Mylan. The Express Scripts
                                     document should                             Defendants incorporate by
                                     remain under seal in                        reference the additional
                                     its entirety.                               arguments made in Appendix A
                                     Plaintiffs assert                           included in this motion, including
                                     Defendants have not                         because this document is a Mylan
                                     met their burden for                        Agreement (as defined and
                                     sealing any portion                         explained in Appendix A, Section
                                     of the document, and                        ii).
                                     therefore, the
                                     document should be                          Mylan asserts that this document
                                     filed publicly in its                       is a contract or amendments to
                                     entirety.                                   contracts that Mylan entered into.
                                                                                 Each one is a non-public
                                                                                 document, the contents of which
                                                                                 would harm Mylan’s competitive
                                                                                 standing if they were to be made
                                                                                 public. Companies seeking to
                                                                                 negotiate with Mylan for future
                                                                                 agreements and amendments to
                                                                                 agreements would be at a strong


                               146
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 148 of 478




                                                                               advantage over Mylan if they had
                                                                               the benefit of being able to
                                                                               review these documents and the
                                                                               full set of terms agreed to by
                                                                               Mylan.

                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan failed to justify
                                                                               continued sealing. Plaintiffs
                                                                               assert a strong public interest in
                                                                               unsealing. Plaintiffs assert
                                                                               Defendants and Mylan failed to
                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan fail to justify the
                                                                               confidentiality of contracts.
                                                                               Plaintiffs assert that this
                                                                               document is stale.
521-   PX76: This document           The Express Scripts    Mylan designated   The Express Scripts Defendants
76     was produced by Mylan         Defendants assert      this document as   assert that the document contains
       in this litigation and is     that this document     Highly             non-public, highly competitive,
       bates-stamped                 should remain          Confidential –     proprietary, and/or commercially
       MYERISA-00021040–             entirely under seal,   Attorneys’ Eyes    sensitive information and
       048.                          for the reasons        Only               contractual terms between one of
                                     provided in the last                      the Express Scripts Defendants
                                     column and in                             and Mylan. In addition, the
                                     Appendix A, and                           document was designated as
                                     because a non-party                       Highly Confidential by non-party


                               147
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 149 of 478




                        has asserted that this            Mylan. The Express Scripts
                        document should                   Defendants incorporate by
                        remain under seal in              reference the additional
                        its entirety.                     arguments made in Appendix A
                        Plaintiffs assert                 included in this motion, including
                        Defendants have not               because this document is a Mylan
                        met their burden for              Agreement (as defined and
                        sealing any portion               explained in Appendix A, Section
                        of the document, and              ii).
                        therefore, the
                        document should be                Mylan asserts that this document
                        filed publicly in its             is a contract or amendments to
                        entirety.                         contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in


                  148
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 150 of 478




                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
521-   PX77: This document           The Express Scripts          The Express Scripts Defendants
77     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates-stamped          should remain                proprietary, and/or commercially
       ES_000000053–054.             entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and Mylan. The Express Scripts
                                     Appendix A, and              Defendants have designated the
                                     because a non-party          document as Highly Confidential
                                     has asserted that this       pursuant to the Protective Order.
                                     document should              The Express Scripts Defendants
                                     remain under seal in         incorporate by reference the
                                     its entirety.                additional arguments made in
                                     Plaintiffs assert            Appendix A included in this
                                     Defendants have not          motion, including because this
                                     met their burden for         document is a Mylan Agreement
                                     sealing any portion          (as defined and explained in
                                     of the document, and         Appendix A, Section ii).



                               149
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 151 of 478




                        therefore, the                    Mylan asserts that this document
                        document should be                is a contract or amendments to
                        filed publicly in its             contracts that Mylan entered into
                        entirety.                         that was produced by Mylan at
                                                          MYERISA-00194911. Each one
                                                          is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan for future agreements
                                                          and amendments to agreements
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and the full set
                                                          of terms agreed to by Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.


                  150
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 152 of 478




                                                                                 Plaintiffs assert that this
                                                                                 document is stale.
521-   PX78: This document           The Express Scripts      Mylan designated   The Express Scripts Defendants
78     was produced by Mylan         Defendants assert        this document as   assert that the document contains
       in this litigation and is     that this document       Highly             non-public, highly competitive,
       bates-stamped                 should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00046278–             entirely under seal,     Attorneys’ Eyes    sensitive information and
       281.                          for the reasons          Only               contractual terms between one of
                                     provided in the last                        the Express Scripts Defendants
                                     column and in                               and Mylan. In addition, the
                                     Appendix A, and                             document was designated as
                                     because a non-party                         Highly Confidential by non-party
                                     has asserted that this                      Mylan. The Express Scripts
                                     document should                             Defendants incorporate by
                                     remain under seal in                        reference the additional
                                     its entirety.                               arguments made in Appendix A
                                     Plaintiffs assert                           included in this motion, including
                                     Defendants have not                         because this document is a Mylan
                                     met their burden for                        Agreement (as defined and
                                     sealing any portion                         explained in Appendix A, Section
                                     of the document, and                        ii).
                                     therefore, the
                                     document should be                          Mylan asserts that this document
                                     filed publicly in its                       is a contract or amendments to
                                     entirety.                                   contracts that Mylan entered into.
                                                                                 Each one is a non-public
                                                                                 document, the contents of which
                                                                                 would harm Mylan’s competitive
                                                                                 standing if they were to be made
                                                                                 public. Companies seeking to
                                                                                 negotiate with Mylan for future


                               151
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 153 of 478




                                                                               agreements and amendments to
                                                                               agreements would be at a strong
                                                                               advantage over Mylan if they had
                                                                               the benefit of being able to
                                                                               review these documents and the
                                                                               full set of terms agreed to by
                                                                               Mylan.

                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan failed to justify
                                                                               continued sealing. Plaintiffs
                                                                               assert a strong public interest in
                                                                               unsealing. Plaintiffs assert
                                                                               Defendants and Mylan failed to
                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan fail to justify the
                                                                               confidentiality of contracts.
                                                                               Plaintiffs assert that this
                                                                               document is stale.
521-   PX79: This document           The Express Scripts    Mylan designated   The Express Scripts Defendants
79     was produced by Mylan         Defendants assert      this document as   assert that the document contains
       in this litigation and is     that this document     Highly             non-public, highly competitive,
       bates-stamped                 should remain          Confidential –     proprietary, and/or commercially
       MYERISA-00038110–             entirely under seal,   Attorneys’ Eyes    sensitive information and
       113.                          for the reasons        Only               contractual terms between one of
                                     provided in the last                      the Express Scripts Defendants
                                     column and in                             and Mylan. In addition, the


                               152
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 154 of 478




                        Appendix A, and                   document was designated as
                        because a non-party               Highly Confidential by non-party
                        has asserted that this            Mylan. The Express Scripts
                        document should                   Defendants incorporate by
                        remain under seal in              reference the additional
                        its entirety.                     arguments made in Appendix A
                        Plaintiffs assert                 included in this motion, including
                        Defendants have not               because this document is a Mylan
                        met their burden for              Agreement (as defined and
                        sealing any portion               explained in Appendix A, Section
                        of the document, and              ii).
                        therefore, the
                        document should be                Mylan asserts that this document
                        filed publicly in its             is a contract or amendments to
                        entirety.                         contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify


                  153
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 155 of 478




                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan fail to justify the
                                                                                 confidentiality of contracts.
                                                                                 Plaintiffs assert that this
                                                                                 document is stale.
521-   PX80: This document           The CVS Caremark         Mylan designated   The CVS Caremark Defendants
80     was produced by Mylan         Defendants assert        this document as   assert that this document should
       in this litigation and is     that this document       Highly             remain under seal because it
       bates-stamped                 should remain            Confidential –     contains non-public, highly
       MYERISA-00223114–             entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
       116.                          for the reasons          Only               commercially sensitive
                                     provided in the last                        information of CVS and/or its
                                     column and in                               subsidiaries, and contractual
                                     Appendix A, and                             terms between CVS and/or its
                                     because a non-party                         subsidiaries and non-party
                                     has asserted that this                      Mylan. This document was
                                     document should                             produced by non-party Mylan,
                                     remain under seal in                        which has designated it as
                                     its entirety.                               Highly Confidential pursuant to
                                     Plaintiffs assert                           the Protective Order. The CVS
                                     Defendants have not                         Caremark Defendants incorporate
                                     met their burden for                        by reference the additional
                                                                                 arguments made in Appendix A


                               154
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 156 of 478




                        sealing any portion               included in this motion, including
                        of the document, and              because this document is a Mylan
                        therefore, the                    Agreement (as defined and
                        document should be                explained in Appendix A, Section
                        filed publicly in its             ii).
                        entirety.
                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’


                  155
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 157 of 478




                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
521-   PX81: This document              The CVS Caremark          The CVS Caremark Defendants
81     was produced by the              Defendants assert         assert that this document should
       CVS Defendants in this           that this document        remain under seal because it
       litigation and is bates-         should remain             contains non-public, highly
       stamped CM-                      entirely under seal,      competitive, proprietary, and/or
       000063261–268.                   for the reasons           commercially sensitive
                                        provided in the last      information of CVS and/or its
                                        column and in             subsidiaries, and contractual
                                        Appendix A.               terms between CVS and/or its
                                        Plaintiffs assert         subsidiaries and non-party
                                        Defendants have not       Mylan. The CVS Caremark
                                        met their burden for      Defendants have designated this
                                        sealing any portion       document as Highly Confidential
                                        of the document, and      pursuant to the Protective Order.
                                        therefore, the            The CVS Caremark Defendants
                                        document should be        incorporate by reference the
                                        filed publicly in its     additional arguments made in
                                        entirety.                 Appendix A included in this
                                                                  motion, including because this
                                                                  document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).




                                  156
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 158 of 478




                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
521-   PX82: This document          The CVS Caremark              The CVS Caremark Defendants
82     was produced by the          Defendants assert             assert that this document should
       CVS Defendants in this       that this document            remain under seal because it
       litigation and is bates-     should remain                 contains non-public, highly
       stamped                      entirely under seal,          competitive, proprietary, and/or
       CVSCM_EPI_0000354            for the reasons               commercially sensitive
       50–463.                      provided in the last          information of CVS and/or its
                                    column and in                 subsidiaries, and contractual
                                    Appendix A.                   terms between CVS and/or its
                                    Plaintiffs assert             subsidiaries and non-party
                                    Defendants have not           Mylan. The CVS Caremark
                                    met their burden for          Defendants have designated this
                                    sealing any portion           document as Highly Confidential
                                                                  pursuant to the Protective Order.


                              157
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 159 of 478




                                        of the document, and      The CVS Caremark Defendants
                                        therefore, the            incorporate by reference the
                                        document should be        additional arguments made in
                                        filed publicly in its     Appendix A included in this
                                        entirety.                 motion, including because this
                                                                  document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts.
521-   PX83: This document              The CVS Caremark          The CVS Caremark Defendants
83     was produced by the              Defendants                assert that this document should
       CVS Defendants in this           incorporate by            remain under seal because it
       litigation and is bates-         reference the             contains non-public, highly
       stamped                          additional arguments      competitive, proprietary, and/or
                                        made in Appendix A        commercially sensitive


                                  158
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 160 of 478




       CVSCM_EPI_0001129             attached to this                           information. The CVS Caremark
       31–936.                       motion.                                    Defendants have designated this
                                     Plaintiffs assert                          document as Highly Confidential
                                     Defendants have not                        pursuant to the Protective Order.
                                     met their burden for                       The CVS Caremark Defendants
                                     sealing any portion                        incorporate by reference the
                                     of the document, and                       additional arguments made in
                                     therefore, the                             Appendix A included in this
                                     document should be                         motion, including because this
                                     filed publicly in its                      document reflects the
                                     entirety.                                  confidential terms of Mylan
                                                                                Agreements (as defined and
                                                                                explained in Appendix A, Section
                                                                                ii).

                                                                                Plaintiffs assert that Defendants
                                                                                and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions.
521-   PX84: This document           The Express Scripts     Mylan designated   The Express Scripts Defendants
84     was produced by Mylan         Defendants assert       this document as   assert that the document contains
       in this litigation and is     that this document      Highly             non-public, highly competitive,


                               159
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 161 of 478




bates-stamped             should remain            Confidential –    proprietary, and/or commercially
MYERISA-00025758.         entirely under seal,     Attorneys’ Eyes   sensitive information and
                          for the reasons          Only              contractual terms between one of
                          provided in the last                       the Express Scripts Defendants
                          column and in                              and Mylan. In addition, the
                          Appendix A, and                            document was designated as
                          because a non-party                        Highly Confidential by non-party
                          has asserted that this                     Mylan. The Express Scripts
                          document should                            Defendants incorporate by
                          remain under seal in                       reference the additional
                          its entirety.                              arguments made in Appendix A
                          Plaintiffs assert                          included in this motion, including
                          Defendants have not                        because this document is a Mylan
                          met their burden for                       Agreement (as defined and
                          sealing any portion                        explained in Appendix A, Section
                          of the document, and                       ii).
                          therefore, the
                          document should be                         Mylan asserts that this document
                          filed publicly in its                      is a contract or amendments to
                          entirety.                                  contracts that Mylan entered into.
                                                                     Each one is a non-public
                                                                     document, the contents of which
                                                                     would harm Mylan’s competitive
                                                                     standing if they were to be made
                                                                     public. Companies seeking to
                                                                     negotiate with Mylan for future
                                                                     agreements and amendments to
                                                                     agreements would be at a strong
                                                                     advantage over Mylan if they had
                                                                     the benefit of being able to
                                                                     review these documents and the


                    160
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 162 of 478




                                                                                  full set of terms agreed to by
                                                                                  Mylan.

                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan failed to justify
                                                                                  continued sealing. Plaintiffs
                                                                                  assert a strong public interest in
                                                                                  unsealing. Plaintiffs assert
                                                                                  Defendants and Mylan failed to
                                                                                  timely propose redactions.
                                                                                  Plaintiffs assert Defendants’
                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
                                                                                  Plaintiffs assert that this
                                                                                  document is stale.
521-   PX85: This document            The Express Scripts      Mylan designated   The Express Scripts Defendants
85     was produced by Mylan          Defendants and           this document as   and Prime assert that the
       in this litigation that is     Prime assert that this   Highly             document contains non-public,
       bates-stamped                  document should          Confidential –     highly competitive, proprietary,
       MYERISA-00013512–              remain entirely          Attorneys’ Eyes    and/or commercially sensitive
       532.                           under seal, for the      Only               information regarding contractual
                                      reasons provided in                         terms between the Express
                                      the last column and                         Scripts Defendants and Mylan,
                                      in Appendix A, and                          and between Prime and Mylan. In
                                      because a non-party                         addition, the document was
                                      has asserted that this                      designated as Highly
                                      document should                             Confidential by non-party Mylan.
                                                                                  The Express Scripts Defendants


                                161
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 163 of 478




                        remain under seal in              and Prime incorporate by
                        its entirety.                     reference the additional
                        Plaintiffs assert                 arguments made in Appendix A
                        Defendants have not               included in this motion, including
                        met their burden for              because this document reflects
                        sealing any portion               confidential terms of Mylan
                        of the document, and              Agreements (as defined and
                        therefore, the                    explained in Appendix A, Section
                        document should be                ii).
                        filed publicly in its
                        entirety.                         Mylan asserts that this document
                                                          discusses strategy for formulary
                                                          placement. Each one is a non-
                                                          public document, the contents of
                                                          which would harm Mylan’s
                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.


                  162
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 164 of 478




                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and
                                                                                 Mylan rely on standard contract
                                                                                 language. Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations.
521-   PX86: This document           The Express Scripts      Mylan designated   The Express Scripts Defendants
86     was produced by Mylan         Defendants assert        this document as   assert that the document contains
       in this litigation and is     that this document       Privileged &       non-public, highly competitive,
       bates-stamped                 should remain            Confidential       proprietary, and/or commercially
       MYERISA-00038194.             entirely under seal,                        sensitive information between the
                                     for the reasons                             Express Scripts Defendants and
                                     provided in the last                        Mylan. In addition, the
                                     column and in                               document was designated as
                                     Appendix A, and                             Highly Confidential by non-party
                                     because a non-party                         Mylan. The Express Scripts
                                     has asserted that this                      Defendants incorporate by
                                     document should                             reference the additional
                                                                                 arguments made in Appendix A


                               163
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 165 of 478




                        remain under seal in              included in this motion, including
                        its entirety.                     because this document reflects
                        Plaintiffs assert                 confidential terms of Mylan
                        Defendants have not               Agreements (as defined and
                        met their burden for              explained in Appendix A, Section
                        sealing any portion               ii).
                        of the document, and
                        therefore, the                    Mylan asserts that this document
                        document should be                discusses strategy for formulary
                        filed publicly in its             placement. Each one is a non-
                        entirety.                         public document, the contents of
                                                          which would harm Mylan’s
                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify


                  164
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 166 of 478




                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations.
521-   PX87: This Email was           Prime asserts that          Prime asserts this document
87     produced by Prime in           this document               should remain under seal because
       this litigation and is         should remain               it contains references to or
       bates-stamped                  entirely under seal,        discusses non-public, highly
       Prime0002282.                  for the reasons             competitive, proprietary and/or
                                      provided in the last        commercially sensitive
                                      column and in               information of Prime’s business
                                      Appendix A.                 and contractual terms. Prime
                                      Plaintiffs assert           incorporates by reference the
                                      Defendants have not         additional arguments made in
                                      met their burden for        Appendix A included in this
                                      sealing any portion         motion, including because this
                                      of the document, and        document reflects confidential
                                      therefore, the              terms of Mylan Agreements (as
                                      document should be          defined and explained in
                                                                  Appendix A, Section ii).


                                165
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 167 of 478




                                      filed publicly in its
                                      entirety.                   Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose
                                                                  redactions. Plaintiffs assert
                                                                  Defendants’ claim of highly
                                                                  competitive information is
                                                                  unfounded. Defendants and
                                                                  Mylan improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts.
521-   PX88: This Email was           Prime asserts that          Prime asserts this document can
88     produced by Prime in           this document can be        be filed publicly with a limited
       this litigation and is         filed publicly with a       redaction of non-public, highly
       bates-stamped                  limited redactions,         competitive, proprietary and/or
       Prime0008247–259.              which is shown in           commercially sensitive
                                      the attached Exhibit        information of Prime’s business.
                                      4 hereto.                   Prime has designated this
                                      Plaintiffs believe the      information as Highly
                                      entire document             Confidential – Attorneys’ Eyes
                                      should be filed             Only pursuant to the Protective
                                      publicly.                   Order.

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify


                                166
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 168 of 478




                                                                                  continued sealing. Plaintiffs
                                                                                  assert a strong public interest in
                                                                                  unsealing. Plaintiffs assert
                                                                                  Defendants and Mylan failed to
                                                                                  timely propose
                                                                                  redactions. Plaintiffs assert
                                                                                  Defendants’ claim of highly
                                                                                  competitive information is
                                                                                  unfounded. Defendants and
                                                                                  Mylan improperly rely on
                                                                                  boilerplate assertions.
521-   PX89: This Email was           The                      Mylan designated   The OptumRx/United Defendants
89     produced by Mylan in           OptumRx/United           this document as   and the Express Scripts
       this litigation and is         Defendants and           Highly             Defendants assert that the
       bates-stamped                  Express Scripts          Confidential –     document contains non-public,
       MYERISA-00012934–              Defendants assert        Attorneys’ Eyes    highly competitive, proprietary,
       937.                           that this document       Only               and/or commercially sensitive
                                      should remain                               information between the
                                      entirely under seal,                        OptumRx/United Defendants and
                                      for the reasons                             the Express Scripts Defendants
                                      provided in the last                        and Mylan. In addition, the
                                      column and in                               document was designated as
                                      Appendix A, and                             Highly Confidential by non-party
                                      because a non-party                         Mylan. The OptumRx/United
                                      has asserted that this                      Defendants and the Express
                                      document should                             Scripts Defendants incorporate
                                      remain under seal in                        by reference the additional
                                      its entirety.                               arguments made in Appendix A
                                      Plaintiffs assert                           included in this motion, including
                                      Defendants have not                         because this document reflects
                                                                                  confidential terms of Mylan


                                167
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 169 of 478




                        met their burden for              Agreements (as defined and
                        sealing any portion               explained in Appendix A,
                        of the document, and              Section ii).
                        therefore, the
                        document should be                Mylan asserts that this document
                        filed publicly in its             discusses strategy for formulary
                        entirety.                         placement. Each one is a non-
                                                          public document, the contents of
                                                          which would harm Mylan’s
                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert


                  168
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 170 of 478




                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations.
521-   PX90: This document              The                       The OptumRx/United Defendants
90     was produced by                  OptumRx/United            assert that this document should
       OptumRx in this                  Defendants assert         remain under seal because it
       litigation and is bates-         that this document        contains non-public, highly
       stamped OPTUMRX-                 should remain             competitive, proprietary, and/or
       EPI 00493968–021.                entirely under seal,      commercially sensitive
                                        for the reasons           information. OptumRx has
                                        provided in the last      designated the document Highly
                                        column and in             Confidential pursuant to the
                                        Appendix A.               Protective Order. The
                                        Plaintiffs assert         OptumRx/United Defendants the
                                        Defendants have not       Express Scripts Defendants
                                        met their burden for      incorporate by reference the
                                        sealing any portion       additional arguments made in
                                        of the document, and      Appendix A included in this
                                        therefore, the            motion, including because this
                                        document should be        document reflects confidential
                                                                  terms of Mylan Agreements (as



                                  169
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 171 of 478




                                     filed publicly in its        defined and explained in
                                     entirety.                    Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions.
521-   PX91: This document           The Express Scripts          The Express Scripts Defendants
91     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates-stamped          should remain                proprietary, and/or commercially
       ES_000098962–973.             entirely under seal,         sensitive information. Express
                                     for the reasons              Scripts asserts that this document
                                     provided in the last         reflects confidential information
                                     column and in                concerning its formulary
                                     Appendix A.                  decision-making process and
                                     Plaintiffs assert            draft correspondence with clients.
                                     Defendants have not          The Express Scripts Defendants
                                     met their burden for         have designated the document as
                                     sealing any portion          Highly Confidential pursuant to
                                     of the document, and         the Protective Order. The
                                                                  Express Scripts Defendants


                               170
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 172 of 478




                                      therefore, the                             incorporate by reference the
                                      document should be                         additional arguments made in
                                      filed publicly in its                      Appendix A included in this
                                      entirety.                                  motion, including regarding the
                                                                                 alleged public interest in
                                                                                 unsealing and Plaintiffs’ assertion
                                                                                 disputing the highly competitive
                                                                                 nature of the information.

                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert that
                                                                                 this document is stale.
521-   PX92: This Email was           The                     Mylan designated   The OptumRx/United Defendants
92     produced by Mylan in           OptumRx/United          this document as   assert that this document should
       this litigation and is         Defendants assert       Highly             remain under seal because it
       bates-stamped                  that this document      Confidential –     contains non-public, highly
       MYERISA-00056878.              should remain           Attorneys’ Eyes    competitive, proprietary, and/or
                                      entirely under seal,    Only               commercially sensitive
                                      for the reasons                            information and non-party
                                      provided in the last                       Mylan, which produced the


                                171
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 173 of 478




                        column and in                     document, has designated it as
                        Appendix A, and                   Highly Confidential pursuant to
                        because a non-party               the Protective Order. The
                        has asserted that this            OptumRx/United Defendants
                        document should                   incorporate by reference the
                        remain under seal in              additional arguments made in
                        its entirety.                     Appendix A including because
                        Plaintiffs assert                 this document reflects
                        Defendants have not               negotiation of Mylan Agreements
                        met their burden for              (as defined and explained in
                        sealing any portion               Appendix A, Section ii).
                        of the document, and
                        therefore, the                    Mylan asserts that this document
                        document should be                discusses strategy for formulary
                        filed publicly in its             placement. Each one is a non-
                        entirety.                         public document, the contents of
                                                          which would harm Mylan’s
                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for


                  172
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 174 of 478




                                                                                approaching formulary
                                                                                negotiations.

                                                                                Plaintiffs assert that Defendants
                                                                                and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
521-   PX93: This Email was           The                    Mylan designated   The OptumRx/United Defendants
93     produced by Mylan in           OptumRx/United         this document as   assert that this document should
       this litigation and is         Defendants assert      Highly             remain under seal because it
       bates-stamped                  that this document     Confidential –     contains non-public, highly
       MYERISA-00013972–              should remain          Attorneys’ Eyes    competitive, proprietary, and/or
       973.                           entirely under seal,   Only               commercially sensitive
                                      for the reasons                           information and non-party
                                      provided in the last                      Mylan, which produced the
                                      column and in                             document, has designated it as
                                      Appendix A, and                           Highly Confidential pursuant to


                                173
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 175 of 478




                        because a non-party               the Protective Order. The
                        has asserted that this            OptumRx/United Defendants
                        document should                   incorporate by reference the
                        remain under seal in              additional arguments made in
                        its entirety.                     Appendix A including because
                        Plaintiffs assert                 this document reflects
                        Defendants have not               negotiation of Mylan Agreements
                        met their burden for              (as defined and explained in
                        sealing any portion               Appendix A, Section ii).
                        of the document, and
                        therefore, the                    Mylan asserts that this document
                        document should be                discusses and summarizes
                        filed publicly in its             Mylan’s negotiations for
                        entirety.                         formulary placement. Each one is
                                                          a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and
                                                          having information on Mylan’s
                                                          past negotiations, including
                                                          Mylan’s employees’ internal
                                                          thoughts on the terms and what
                                                          Mylan might be able to agree to.



                  174
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 176 of 478




                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that this document is stale.
521-   PX94: This Email was             The CVS Caremark          The CVS Caremark Defendants
94     produced by the CVS              Defendants assert         assert that this document should
       Defendants in this               that this document        remain under seal because it
       litigation and is bates-         should remain             contains non-public, highly
       stamped CM-                      entirely under seal,      competitive, proprietary, and/or
       000106606–607.                   for the reasons           commercially sensitive
                                        provided in the last      information. The CVS Caremark
                                        column and in             Defendants have designated this
                                        Appendix A.               document as Highly Confidential
                                        Plaintiffs assert         pursuant to the Protective Order.
                                        Defendants have not       The CVS Caremark Defendants
                                                                  incorporate by reference the


                                  175
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 177 of 478




                                      met their burden for                       additional arguments made in
                                      sealing any portion                        Appendix A included in this
                                      of the document, and                       motion, including because this
                                      therefore, the                             document reflects negotiation of
                                      document should be                         Mylan Agreements (as defined
                                      filed publicly in its                      and explained in Appendix A,
                                      entirety.                                  Section ii) and analogous
                                                                                 negotiations with non-party
                                                                                 Sanofi.

                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert that
                                                                                 this document is stale.
521-   PX95: This Email was           The CVS Caremark        Mylan designated   The CVS Caremark Defendants
95     produced by Mylan in           Defendants assert       this document as   assert that this document should
       this litigation and is         that this document      Highly             remain under seal because it
       bates-stamped                  should remain           Confidential –     contains non-public, highly
       MYERISA-00232129–              entirely under seal,    Attorneys’ Eyes    competitive, proprietary, and/or
       131.                           for the reasons         Only               commercially sensitive
                                      provided in the last                       information of CVS and/or its


                                176
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 178 of 478




                        column and in                     subsidiaries, and non-party
                        Appendix A, and                   Mylan, which produced the
                        because a non-party               document, has designated it as
                        has asserted that this            Highly Confidential pursuant to
                        document should                   the Protective Order. The CVS
                        remain under seal in              Caremark Defendants incorporate
                        its entirety.                     by reference the additional
                        Plaintiffs assert                 arguments made in Appendix A
                        Defendants have not               included in this motion, including
                        met their burden for              because this document reflects
                        sealing any portion               negotiation of Mylan Agreements
                        of the document, and              (as defined and explained in
                        therefore, the                    Appendix A, Section ii).
                        document should be
                        filed publicly in its             Mylan asserts that this document
                        entirety.                         discusses and summarizes
                                                          Mylan’s negotiations for
                                                          formulary placement. Each one is
                                                          a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and
                                                          having information on Mylan’s
                                                          past negotiations, including


                  177
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 179 of 478




                                                                  Mylan’s employees’ internal
                                                                  thoughts on the terms and what
                                                                  Mylan might be able to agree to.

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that this document is stale.
521-   PX96: This document               Prime asserts that       Prime asserts this document
96     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates-stamped                     entirely under seal,     discusses non-public, highly
       Prime0557062–065.                 for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column and in            information of Prime’s business
                                         Appendix A.              and contracting. Prime has
                                                                  designated this document as


                                   178
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 180 of 478




                        Plaintiffs assert                 Highly Confidential – Attorneys’
                        Defendants have not               Eyes Only pursuant to the
                        met their burden for              Protective Order. Prime
                        sealing any portion               incorporates by reference the
                        of the document, and              additional arguments made in
                        therefore, the                    Appendix A included in this
                        document should be                motion, including regarding the
                        filed publicly in its             alleged public interest in
                        entirety.                         unsealing and Plaintiffs’ assertion
                                                          disputing the highly competitive
                                                          nature of the information..


                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert that
                                                          Defendants and Mylan fail to
                                                          justify the confidentiality of
                                                          contracts.




                  179
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 181 of 478




521-   PX97: This Email was           Mylan, the               Mylan designated   Mylan asserts that this document
97     produced by Mylan in           designating entity,      this document as   discusses strategy for formulary
       this litigation and is         asserts that this        Highly             placement. Each one is a non-
       bates-stamped                  document should          Confidential –     public document, the contents of
       MYERISA-00013448–              remain entirely          Attorneys’ Eyes    which would harm Mylan’s
       450.                           under seal.              Only               competitive standing if they were
                                      Defendants take no                          to be made public. Companies
                                      position on whether                         seeking to negotiate with Mylan
                                      the document should                         over formulary placement for
                                      remain under seal.                          current and future products
                                      Plaintiffs assert                           would be at a strong advantage
                                      Mylan has not met                           over Mylan if they had the
                                      its burden for sealing                      benefit of being able to review
                                      any portion of the                          these documents and gain insight
                                      document, and                               into Mylan’s negotiations and the
                                      therefore, the                              terms it may agree to with PBMs,
                                      document should be                          including Mylan’s employees’
                                      filed publicly in its                       internal thoughts on potential
                                      entirety.                                   terms and overall strategy for
                                                                                  approaching formulary
                                                                                  negotiations.

                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan failed to justify
                                                                                  continued sealing. Plaintiffs
                                                                                  assert a strong public interest in
                                                                                  unsealing. Plaintiffs assert
                                                                                  Defendants and Mylan failed to
                                                                                  timely propose redactions.
                                                                                  Plaintiffs assert Defendants’
                                                                                  claim of highly competitive


                                180
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 182 of 478




                                                                                  information is unfounded.
                                                                                  Additionally, Defendants and
                                                                                  Mylan rely on standard contract
                                                                                  language. Defendants and Mylan
                                                                                  improperly rely on boilerplate
                                                                                  assertions. Plaintiffs assert a
                                                                                  strong public interest in unsealing
                                                                                  bids and negotiations.
521-   PX98: This Email was           The Express Scripts      Mylan designated   The Express Scripts Defendants
98     produced by Mylan in           Defendants assert        this document as   assert that the document contains
       this litigation and is         that this document       Highly             non-public, highly competitive,
       bates-stamped                  should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00276570–              entirely under seal,     Attorneys’ Eyes    sensitive information. In
       571.                           for the reasons          Only               addition, the document was
                                      provided in the last                        designated as Highly
                                      column and in                               Confidential by non-party Mylan.
                                      Appendix A, and                             The Express Scripts Defendants
                                      because a non-party                         incorporate by reference the
                                      has asserted that this                      additional arguments made in
                                      document should                             Appendix A included in this
                                      remain under seal in                        motion, including because this
                                      its entirety.                               document reflects negotiation of
                                      Plaintiffs assert                           Mylan Agreements (as defined
                                      Defendants have not                         and explained in Appendix A,
                                      met their burden for                        Section ii).
                                      sealing any portion
                                      of the document, and                        Mylan asserts that this document
                                      therefore, the                              discusses strategy for formulary
                                      document should be                          placement. Each one is a non-
                                                                                  public document, the contents of
                                                                                  which would harm Mylan’s


                                181
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 183 of 478




                        filed publicly in its             competitive standing if they were
                        entirety.                         to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate


                  182
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 184 of 478




                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations. Plaintiffs
                                                                                 assert that this document is stale.
521-   PX99: This document           The CVS Caremark         Mylan designated   The CVS Caremark Defendants
99     was produced by Mylan         Defendants assert        this document as   assert that this document should
       in this litigation and is     that this document       Highly             remain under seal because it
       bates-stamped                 should remain            Confidential –     contains non-public, highly
       MYERISA-00037726.             entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
                                     for the reasons          Only               commercially sensitive
                                     provided in the last                        information of CVS and/or its
                                     column and in                               subsidiaries, and non-party
                                     Appendix A, and                             Mylan, which produced the
                                     because a non-party                         document, has designated it as
                                     has asserted that this                      Highly Confidential pursuant to
                                     document should                             the Protective Order. The CVS
                                     remain under seal in                        Caremark Defendants incorporate
                                     its entirety.                               by reference the additional
                                     Plaintiffs assert                           arguments made in Appendix A
                                     Defendants have not                         included in this motion, including
                                     met their burden for                        because this document reflects
                                     sealing any portion                         confidential terms of Mylan
                                     of the document, and                        Agreements (as defined and
                                     therefore, the                              explained in Appendix A,
                                     document should be                          Section ii).
                                     filed publicly in its
                                     entirety.                                   Mylan asserts that this document
                                                                                 discusses strategy for formulary
                                                                                 placement. Each one is a non-
                                                                                 public document, the contents of
                                                                                 which would harm Mylan’s


                               183
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 185 of 478




                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate


                  184
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 186 of 478




                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations. Plaintiffs
                                                                                 assert that this document is stale.
521-   PX100: An excerpt from        The CVS Caremark         Mylan designated   The CVS Caremark Defendants
100    a spreadsheet produced        Defendants assert        this document as   assert that this excerpted
       by Mylan in this              that this document       Highly             document should remain under
       litigation that is bates-     should remain            Confidential –     seal because it contains non-
       stamped MYERISA-              entirely under seal,     Attorneys’ Eyes    public, highly competitive,
       00040309.                     for the reasons          Only               proprietary, and/or commercially
                                     provided in the last                        sensitive information of CVS
                                     column and in                               and/or its subsidiaries, and non-
                                     Appendix A, and                             party Mylan, which produced the
                                     because a non-party                         document, has designated it as
                                     has asserted that this                      Highly Confidential pursuant to
                                     document should                             the Protective Order. The CVS
                                     remain under seal in                        Caremark Defendants incorporate
                                     its entirety.                               by reference the additional
                                     Plaintiffs assert                           arguments made in Appendix A
                                     Defendants have not                         included in this motion, including
                                     met their burden for                        because this document reflects
                                     sealing any portion                         confidential terms and
                                     of the document, and                        negotiation of Mylan Agreements
                                     therefore, the                              (as defined and explained in
                                     document should be                          Appendix A, Section ii).
                                     filed publicly in its
                                     entirety.                                   Mylan asserts that this document
                                                                                 discusses strategy for formulary
                                                                                 placement. Each one is a non-
                                                                                 public document, the contents of
                                                                                 which would harm Mylan’s


                               185
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 187 of 478




                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations. Plaintiffs assert
                                                          that this document is stale.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan


                  186
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 188 of 478




                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations.
521-   PX101: This document         The CVS Caremark              The CVS Caremark Defendants
101    was produced by the          Defendants assert             assert that this document should
       CVS Defendants in this       that this document            remain under seal because it
       litigation and is bates-     should remain                 contains non-public, highly
       stamped                      entirely under seal,          competitive, proprietary, and/or
       CVSCM_EPI_0002005            for the reasons               commercially sensitive
       41–546.                      provided in the last          information of CVS and/or its
                                    column and in                 subsidiaries, and contractual
                                    Appendix A.                   terms between CVS and/or its
                                    Plaintiffs assert             subsidiaries and non-party
                                    Defendants have not           Mylan. The CVS Caremark
                                    met their burden for          Defendants have designated this
                                    sealing any portion           document as Highly Confidential
                                    of the document, and          pursuant to the Protective Order.
                                    therefore, the                The CVS Caremark Defendants
                                    document should be            incorporate by reference the
                                    filed publicly in its         additional arguments made in
                                    entirety.                     Appendix A included in this
                                                                  motion, including because this
                                                                  document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in


                              187
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 189 of 478




                                                                                  unsealing. Plaintiffs assert
                                                                                  Defendants and Mylan failed to
                                                                                  timely propose redactions
                                                                                  Plaintiffs assert Defendants’
                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Defendants and Mylan
                                                                                  improperly rely on boilerplate
                                                                                  assertions. Plaintiffs assert that
                                                                                  Defendants and Mylan fail to
                                                                                  justify the confidentiality of
                                                                                  contracts. Plaintiffs assert that
                                                                                  this document is stale.
521-   PX102: This Email was          The                      Mylan designated   The OptumRx/United Defendants
102    produced by Mylan in           OptumRx/United           this document as   assert that this document should
       this litigation and is         Defendants assert        Highly             remain under seal because it
       bates-stamped                  that this document       Confidential –     contains non-public, highly
       MYERISA-00018208.              should remain            Attorneys’ Eyes    competitive, proprietary, and/or
                                      entirely under seal,     Only               commercially sensitive
                                      for the reasons                             information and non-party
                                      provided in the last                        Mylan, which produced the
                                      column and in                               document, has designated it as
                                      Appendix A, and                             Highly Confidential pursuant to
                                      because a non-party                         the Protective Order. The
                                      has asserted that this                      OptumRx/United Defendants
                                      document should                             incorporate by reference the
                                      remain under seal in                        additional arguments made in
                                      its entirety.                               Appendix A including because
                                      Plaintiffs assert                           this document reflects
                                      Defendants have not                         negotiation of Mylan Agreements



                                188
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 190 of 478




                        met their burden for              (as defined and explained in
                        sealing any portion               Appendix A, Section ii).
                        of the document, and
                        therefore, the                    Mylan asserts that this document
                        document should be                discusses strategy for formulary
                        filed publicly in its             placement. Each one is a non-
                        entirety.                         public document, the contents of
                                                          which would harm Mylan’s
                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to


                  189
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 191 of 478




                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that this document is stale.
521-   PX103: This Email was     The                              The OptumRx/United Defendants
103    produced by OptumRx in    OptumRx/United                   assert that this document should
       this litigation and is    Defendants assert                remain under seal because it
       bates-stamped             that this document               contains non-public, sensitive
       OPTUMRX-EPI               should remain                    and/or proprietary information.
       00054031–032.             entirely under seal,             OptumRx has designated the
                                 for the reasons                  document Confidential pursuant
                                 provided in the last             to the Protective Order. The
                                 column and in                    OptumRx/United Defendants
                                 Appendix A, and                  incorporate by reference the
                                 because a non-party              additional arguments made in
                                 has asserted that this           Appendix A including because
                                 document should                  this document reflects
                                 remain under seal in             negotiation of Mylan Agreements
                                 its entirety.                    (as defined and explained in
                                 Plaintiffs assert                Appendix A, Section ii).
                                 Defendants have not
                                 met their burden for             Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify


                           190
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 192 of 478




                                      sealing any portion                         continued sealing. Plaintiffs
                                      of the document, and                        assert a strong public interest in
                                      therefore, the                              unsealing. Plaintiffs assert
                                      document should be                          Defendants and Mylan failed to
                                      filed publicly in its                       timely propose redactions.
                                      entirety.                                   Plaintiffs assert Defendants’
                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Defendants and Mylan
                                                                                  improperly rely on boilerplate
                                                                                  assertions. Plaintiffs assert that
                                                                                  this document is stale.
521-   PX104: This Email was          The                      Mylan designated   The OptumRx/United Defendants
104    produced by Mylan in           OptumRx/United           this document as   assert that this document should
       this litigation and is         Defendants assert        Highly             remain under seal because it
       bates-stamped                  that this document       Confidential –     contains non-public, highly
       MYERISA-00057327–              should remain            Attorneys’ Eyes    competitive, proprietary, and/or
       338.                           entirely under seal,     Only               commercially sensitive
                                      for the reasons                             information and non-party
                                      provided in the last                        Mylan, which produced the
                                      column and in                               document, has designated it as
                                      Appendix A, and                             Highly Confidential pursuant to
                                      because a non-party                         the Protective Order. The
                                      has asserted that this                      OptumRx/United Defendants
                                      document should                             incorporate by reference the
                                      remain under seal in                        additional arguments made in
                                      its entirety.                               Appendix A including because
                                      Plaintiffs assert                           this document reflects
                                      Defendants have not                         negotiation of Mylan Agreements
                                      met their burden for                        (as defined and explained in
                                                                                  Appendix A, Section ii).


                                191
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 193 of 478




                        sealing any portion
                        of the document, and              Mylan asserts this document
                        therefore, the                    contains negotiations for
                        document should be                formulary placement, including
                        filed publicly in its             bid grids, drafts of rebate
                        entirety.                         agreements, and Mylan’s email
                                                          correspondence with PBMs. Each
                                                          one is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the negotiations between
                                                          Mylan and PBMs, the terms
                                                          originally offered to Mylan, and
                                                          the terms that Mylan agreed to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive


                  192
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 194 of 478




                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that this document is stale.
521-   PX105: This Email was          Prime asserts that          Prime asserts this document
105    produced by Prime in           this document               should remain under seal because
       this litigation and is         should remain               it contains references to or
       bates-stamped                  entirely under seal,        discusses non-public, highly
       Prime0017547–550.              for the reasons             competitive, proprietary and/or
                                      provided in the last        commercially sensitive
                                      column and in               information of Prime’s business
                                      Appendix A.                 and contracting terms. Prime has
                                      Plaintiffs assert           designated this document as
                                      Defendants have not         Highly Confidential – Attorneys’
                                      met their burden for        Eyes Only pursuant to the
                                      sealing any portion         Protective Order. Prime
                                      of the document, and        incorporates by reference the
                                      therefore, the              additional arguments made in
                                      document should be          Appendix A included in this
                                      filed publicly in its       motion, including because this
                                      entirety.                   document reflects negotiation of
                                                                  Mylan Agreements (as defined
                                                                  and explained in Appendix A,
                                                                  Section ii).




                                193
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 195 of 478




                                                                              Plaintiffs assert that Defendants
                                                                              and Mylan failed to justify
                                                                              continued sealing. Plaintiffs
                                                                              assert a strong public interest in
                                                                              unsealing. Plaintiffs assert
                                                                              Defendants and Mylan failed to
                                                                              timely propose redactions.
                                                                              Plaintiffs assert Defendants’
                                                                              claim of highly competitive
                                                                              information is unfounded.
                                                                              Defendants and Mylan
                                                                              improperly rely on boilerplate
                                                                              assertions. Plaintiffs assert that
                                                                              Defendants and Mylan fail to
                                                                              justify the confidentiality of
                                                                              contracts.
523   Expert Report of Stephan The parties agree           Mylan designated   All Defendants assert that
      M. Levy, PhD Regarding that a redacted               some of the        proposed redacted portions of
      Class Certification      version of this             underlying         this report contain references or
                               document may be             documents as       quotations to limited excerpts of
                               filed publicly.             Confidential or    non-public, highly competitive,
                                  Defendants have          Highly             proprietary, and/or commercially
                                  proposed redactions      Confidential       sensitive information contained
                                  (in yellow and                              in documents that have been
                                  green) to this report,                      designated Highly Confidential
                                  attached as Exhibit                         pursuant to the Protective Order.
                                  5.                                          In addition, some of the
                                                                              underlying documents referred to
                                  Plaintiffs agree that                       or quoted were designated as
                                  the proposed                                Highly Confidential by non-party
                                  redactions                                  Mylan. Defendants incorporate


                            194
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 196 of 478




                        highlighted in                    by reference the additional
                        yellow may remain                 arguments made in Appendix A
                        under seal. Plaintiffs            included in this motion, including
                        assert that the                   because this report references
                        proposed redactions               Mylan Agreements and Data
                        highlighted in green              Information (as defined and
                        should be filed                   explained in Appendix A,
                        publicly.                         Sections ii-iii).

                                                          Mylan objects to the unsealing of
                                                          any documents that cite to, quote
                                                          from, or otherwise reference
                                                          Mylan’s confidential
                                                          information.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert that
                                                          characterization of underlying
                                                          events and expert assumptions or
                                                          interpretations should be
                                                          unsealed. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.




                  195
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 197 of 478




525   Expert Report of Dr.         The parties agree       Mylan designated   All Defendants assert that
      Stephen W.                   that a redacted         some of the        proposed redacted portions of
      Schondelmeyer                version of this         underlying         this report contain references or
                                   document may be         documents as       quotations to limited excerpts of
                                   filed publicly.         Confidential or    non-public, highly competitive,
                                   Defendants have         Highly             proprietary, and/or commercially
                                   proposed redactions     Confidential       sensitive information contained
                                   to this report,                            in documents that have been
                                   attached as Exhibit                        designated as Highly
                                   6.                                         Confidential pursuant to the
                                                                              Protective Order. In addition,
                                   Plaintiffs assert                          some of the underlying
                                   Defendants have not                        documents referred to or quoted
                                   met their burden for                       were designated as Highly
                                   sealing any portion                        Confidential by non-party Mylan.
                                   of the document, and                       Defendants incorporate by
                                   therefore, the                             reference the additional
                                   document should be                         arguments made in Appendix A
                                   filed publicly in its                      included in this motion, including
                                   entirety.                                  because this report references
                                                                              Mylan Agreements and Data
                                                                              Information (as defined and
                                                                              explained in Appendix A,
                                                                              Sections ii-iii).

                                                                              Mylan objects to the unsealing of
                                                                              any documents that cite to, quote
                                                                              from, or otherwise reference
                                                                              Mylan’s confidential
                                                                              information.



                             196
                CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 198 of 478




                                                                                       Plaintiffs assert that Defendants
                                                                                       and Mylan failed to justify
                                                                                       continued sealing. Plaintiffs
                                                                                       assert a strong public interest in
                                                                                       unsealing. Plaintiffs assert that
                                                                                       characterization of underlying
                                                                                       events and expert assumptions or
                                                                                       interpretations should be
                                                                                       unsealed. Plaintiffs assert
                                                                                       Defendants and Mylan failed to
                                                                                       timely propose redactions.
                                                                                       Plaintiffs assert Defendants’
                                                                                       claim of highly competitive
                                                                                       information is unfounded.
572 –    622   Defendants’ Combined         Defendants assert       Mylan designated   All Defendants assert that the
Filed          Memorandum of Law            that the redacted       some of the        unredacted version of this
in             Opposing Plaintiffs’         portions of the brief   underlying         document should remain under
Error          Motion for Class             should remain under     documents as       seal because the redacted
618 –          Certification                seal, for the reasons   Confidential or    portions of the brief contain
Refile                                      provided in the last    Highly             references or quotations to
d                                           column and in           Confidential       limited excerpts of non-public,
                                            Appendix A.                                highly competitive, proprietary,
                                            Plaintiffs assert                          and/or commercially sensitive
                                            Defendants have not                        information contained in
                                            met their burden for                       documents that have been
                                            sealing any portion                        designated as Highly
                                            of the document, and                       Confidential by Defendants
                                            therefore, the                             pursuant to the Protective Order.
                                            document should be                         In addition, some of the
                                                                                       underlying documents referred to
                                                                                       or quoted were designated as


                                      197
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 199 of 478




                        filed publicly in its             Highly Confidential and/or
                        entirety.                         Confidential Health Information
                                                          by non-parties Mylan, TriNet,
                                                          Blue Sea Capital, Delta Air
                                                          Lines, and Walgreens.
                                                          Defendants incorporate by
                                                          reference the additional
                                                          arguments made in Appendix A
                                                          included in this motion, including
                                                          because this report references
                                                          Client Agreements, Mylan
                                                          Agreements and Data
                                                          Information (as defined and
                                                          explained in Appendix A).

                                                          Mylan objects to the unsealing of
                                                          any documents that cite to, quote
                                                          from, or otherwise reference
                                                          Mylan’s confidential
                                                          information.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert that
                                                          characterization of underlying
                                                          events and expert assumptions or
                                                          interpretations should be
                                                          unsealed. Plaintiffs assert
                                                          Defendants and Mylan failed to


                  198
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 200 of 478




                                                                          timely propose redactions.
                                                                          Plaintiffs assert Defendants’
                                                                          claim of highly competitive
                                                                          information is unfounded.
576   Expert Report of         The parties agree       Mylan designated   Prime asserts that this proposed
      Leemore S. Dafny         that a redacted         some of the        redactions to this report contain
                               version of this         underlying         references or quotations to non-
                               document may be         documents as       public, highly competitive,
                               filed publicly. Prime   Confidential or    proprietary and/or commercially
                               has proposed            Highly             sensitive information contained
                               redactions to this      Confidential       in documents that have been
                               report, attached as                        marked Highly Confidential
                               Exhibit 7.                                 pursuant to the Protective Order.
                               Plaintiffs assert
                               Defendants have not                        Mylan objects to the unsealing of
                               met their burden for                       any documents that cite to, quote
                               sealing any portion                        from, or otherwise reference
                               of the document, and                       Mylan’s confidential
                               therefore, the                             information.
                               document should be
                               filed publicly in its                      Plaintiffs assert that Defendants
                               entirety.                                  and Mylan failed to justify
                                                                          continued sealing. Plaintiffs
                                                                          assert a strong public interest in
                                                                          unsealing. Plaintiffs assert that
                                                                          characterization of underlying
                                                                          events and expert assumptions or
                                                                          interpretations should be
                                                                          unsealed. Plaintiffs assert
                                                                          Defendants and Mylan failed to
                                                                          timely propose redactions.


                         199
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 201 of 478




                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
577   DX41: This document           The Express Scripts          The Express Scripts Defendants
      was produced by Express       Defendants assert            assert that the document contains
      Scripts in this litigation    that this document           non-public, highly competitive,
      and is bates stamped          should remain                proprietary, and/or commercially
      ES_000244906.                 entirely under seal,         sensitive information and
                                    for the reasons              contractual terms between one of
                                    provided in the last         the Express Scripts Defendants
                                    column and in                and a non-party. The Express
                                    Appendix A.                  Scripts Defendants have
                                    Plaintiffs assert            designated the document as
                                    Defendants have not          Highly Confidential pursuant to
                                    met their burden for         the Protective Order. The
                                    sealing any portion          Express Scripts Defendants
                                    of the document, and         incorporate by reference the
                                    therefore, the               additional arguments made in
                                    document should be           Appendix A included in this
                                    filed publicly in its        motion, including because this
                                    entirety.                    document is a Client Agreement
                                                                 (as defined and explained in
                                                                 Appendix A, Section i).

                                                                 Plaintiffs assert that Defendants
                                                                 and Mylan failed to justify
                                                                 continued sealing. Plaintiffs
                                                                 assert a strong public interest in
                                                                 unsealing. Plaintiffs assert
                                                                 Defendants and Mylan failed to
                                                                 timely propose redactions.


                              200
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 202 of 478




                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts.
577-   DX42: This document          The                           The OptumRx/United Defendants
01     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains non-public, highly
       bates stamped UNITED-        should remain                 competitive, proprietary, and/or
       EPI 00179538.                entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between United and a non-
                                    column and in                 party. United has designated the
                                    Appendix A.                   document Highly Confidential
                                    Plaintiffs assert             pursuant to the Protective Order.
                                    Defendants have not           The OptumRx/United Defendants
                                    met their burden for          incorporate by reference the
                                    sealing any portion           additional arguments made in
                                    of the document, and          Appendix A included in this
                                    therefore, the                motion, including because this
                                    document should be            document is a Client Agreement
                                    filed publicly in its         (as defined and explained in
                                    entirety.                     Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify


                              201
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 203 of 478




                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert that
                                                                                 Defendants and Mylan fail to
                                                                                 justify the confidentiality of
                                                                                 contracts. Plaintiffs assert that
                                                                                 this document is stale.
577-   DX43: This document           The                      Mylan designated   The OptumRx/United Defendants
02     was produced by Mylan         OptumRx/United           this document      assert that this document should
       in this litigation and is     Defendants assert        Highly             remain under seal because it
       bates stamped                 that this document       Confidential –     contains non-public, highly
       MYERISA-00178938              should remain            Attorneys’ Eyes    competitive, proprietary, and/or
                                     entirely under seal,     Only.              commercially sensitive
                                     for the reasons                             information and non-party
                                     provided in the last                        Mylan, which produced the
                                     column and in                               document, has designated it as
                                     Appendix A, and                             Highly Confidential pursuant to
                                     because a non-party                         the Protective Order. The
                                     has asserted that this                      OptumRx/United Defendants
                                     document should                             incorporate by reference the
                                     remain under seal in                        additional arguments made in
                                     its entirety.                               Appendix A including because
                                                                                 this document reflects


                               202
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 204 of 478




                                                          confidential terms of Mylan
                        Plaintiffs assert                 Agreements (as defined and
                        Defendants have not               explained in Appendix A, Section
                        met their burden for              ii).
                        sealing any portion
                        of the document, and              Mylan asserts that this document
                        therefore, the                    discusses strategy for formulary
                        document should be                placement. Each one is a non-
                        filed publicly in its             public document, the contents of
                        entirety.                         which would harm Mylan’s
                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in


                  203
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 205 of 478




                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations.
577-   DX44: This document             The CVS Caremark           The CVS Caremark Defendants
03     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000245553            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                                                  subsidiaries and a non-party that
                                                                  have been designated as
                                       Plaintiffs assert          confidential under a
                                       Defendants have not        nondisclosure agreement. The
                                       met their burden for       CVS Caremark Defendants have
                                       sealing any portion        designated this document as
                                       of the document, and       Highly Confidential pursuant to
                                       therefore, the             the Protective Order. The CVS
                                       document should be         Caremark Defendants incorporate


                                 204
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 206 of 478




                                     filed publicly in its        by reference the additional
                                     entirety.                    arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
577-   DX45: This document           The Express Scripts          The Express Scripts Defendants
04     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000242376.                 entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of


                               205
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 207 of 478




                        provided in the last              the Express Scripts Defendants
                        column and in                     and a non-party. The Express
                        Appendix A.                       Scripts Defendants have
                        Plaintiffs assert                 designated the document as
                        Defendants have not               Highly Confidential pursuant to
                        met their burden for              the Protective Order. The
                        sealing any portion               Express Scripts Defendants
                        of the document, and              incorporate by reference the
                        therefore, the                    additional arguments made in
                        document should be                Appendix A included in this
                        filed publicly in its             motion, including because this
                        entirety.                         document is a Client Agreement
                                                          (as defined and explained in
                                                          Appendix A, Section i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert that
                                                          Defendants and Mylan fail to
                                                          justify the confidentiality of



                  206
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 208 of 478




                                                                                 contracts. Plaintiffs assert that
                                                                                 this document is stale.
577-   DX46: This document           The                      Mylan designated   The OptumRx/United Defendants
05     was produced by Mylan         OptumRx/United           this document as   assert that this document should
       in this litigation and is     Defendants assert        Highly             remain under seal because it
       bates stamped                 that this document       Confidential –     contains non-public, highly
       MYERISA-00070452.             should remain            Attorneys’ Eyes    competitive, proprietary, and/or
                                     entirely under seal,     Only               commercially sensitive
                                     for the reasons                             information and non-party
                                     provided in the last                        Mylan, which produced the
                                     column and in                               document, has designated it as
                                     Appendix A and                              Highly Confidential pursuant to
                                     because a non-party                         the Protective Order. The
                                     has asserted that this                      OptumRx/United Defendants
                                     document should                             incorporate by reference the
                                     remain under seal in                        additional arguments made in
                                     its entirety.                               Appendix A included in this
                                     Plaintiffs assert                           motion, including because this
                                     Defendants have not                         document reflects negotiation of
                                     met their burden for                        Mylan Agreements (as defined
                                     sealing any portion                         and explained in Appendix A,
                                     of the document, and                        Section ii).
                                     therefore, the
                                     document should be                          Mylan asserts that this document
                                     filed publicly in its                       discusses and summarizes
                                     entirety.                                   Mylan’s negotiations for
                                                                                 formulary placement. Each one is
                                                                                 a non-public document, the
                                                                                 contents of which would harm
                                                                                 Mylan’s competitive standing if
                                                                                 they were to be made public.


                               207
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 209 of 478




                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and
                                                          having information on Mylan’s
                                                          past negotiations, including
                                                          Mylan’s employees’ internal
                                                          thoughts on the terms and what
                                                          Mylan might be able to agree to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing
                                                          bids and negotiations. Plaintiffs
                                                          assert that this document is stale.


                  208
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 210 of 478




577-   DX47: This document             The                        The OptumRx/United Defendants
06     was produced by                 OptumRx/United             assert that this document should
       OptumRx in this                 Defendants assert          remain under seal because it
       litigation and is bates         that this document         contains non-public, highly
       stamped OPTUMRX-                should remain              competitive, proprietary, and/or
       EPI 00733167.                   entirely under seal,       commercially sensitive
                                       for the reasons            information and contractual
                                       provided in the last       terms between OptumRx and/or
                                       column and in              its affiliates and a non-party.
                                       Appendix A.                OptumRx has designated the
                                       Plaintiffs assert          document Highly Confidential
                                       Defendants have not        pursuant to the Protective Order.
                                       met their burden for       The OptumRx/United Defendants
                                       sealing any portion        incorporate by reference the
                                       of the document, and       additional arguments made in
                                       therefore, the             Appendix A included in this
                                       document should be         motion, including because this
                                       filed publicly in its      document is a Client Agreement
                                       entirety.                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.


                                 209
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 211 of 478




                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
577-   DX48: This document             The CVS Caremark           The CVS Caremark Defendants
07     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-                     should remain              contains non-public, highly
       000244114.                      entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                       filed publicly in its      the Protective Order. The CVS
                                       entirety.                  Caremark Defendants incorporate
                                                                  by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and



                                 210
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 212 of 478




                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
577-   DX49: This document           The Express Scripts          The Express Scripts Defendants
08     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000260039.                 entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and a non-party. The Express
                                     Appendix A.                  Scripts Defendants have
                                                                  designated the document as
                                                                  Highly Confidential pursuant to


                               211
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 213 of 478




                                  Plaintiffs assert               the Protective Order. The
                                  Defendants have not             Express Scripts Defendants
                                  met their burden for            incorporate by reference the
                                  sealing any portion             additional arguments made in
                                  of the document, and            Appendix A included in this
                                  therefore, the                  motion, including because this
                                  document should be              document is a Client Agreement
                                  filed publicly in its           (as defined and explained in
                                  entirety.                       Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
577-   DX50: This document        The CVS Caremark                The CVS Caremark Defendants
09     was produced by CVS in     Defendants assert               assert that this document should
                                  that this document              remain under seal because it
                                  should remain                   contains non-public, highly


                            212
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 214 of 478




this litigation and is bates entirely under seal,          competitive, proprietary, and/or
stamped CM-000324414 for the reasons                       commercially sensitive
                             provided in the last          information of CVS and/or its
                             column and in                 subsidiaries, and contractual
                             Appendix A.                   terms between CVS and/or its
                               Plaintiffs assert           subsidiaries and a non-party that
                               Defendants have not         have been designated as
                               met their burden for        confidential under a
                               sealing any portion         nondisclosure agreement. The
                               of the document, and        CVS Caremark Defendants have
                               therefore, the              designated this document as
                               document should be          Highly Confidential pursuant to
                               filed publicly in its       the Protective Order. The CVS
                               entirety.                   Caremark Defendants incorporate
                                                           by reference the additional
                                                           arguments made in Appendix A
                                                           included in this motion, including
                                                           because this document is a Client
                                                           Agreement (as defined and
                                                           explained in Appendix A, Section
                                                           i).

                                                           Plaintiffs assert that Defendants
                                                           and Mylan failed to justify
                                                           continued sealing. Plaintiffs
                                                           assert a strong public interest in
                                                           unsealing. Plaintiffs assert
                                                           Defendants and Mylan failed to
                                                           timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive


                         213
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 215 of 478




                                                                  information is unfounded.
                                                                  Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants and Mylan fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
577-   DX52: This document             The CVS Caremark           The CVS Caremark Defendants
10     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000324369            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                       filed publicly in its      the Protective Order. The CVS
                                       entirety.                  Caremark Defendants incorporate
                                                                  by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and


                                 214
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 216 of 478




                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert that Defendants fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
577-   DX53: This document             The CVS Caremark           The CVS Caremark Defendants
11     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000324474            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                                                  nondisclosure agreement. The


                                 215
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 217 of 478




                                  sealing any portion             CVS Caremark Defendants have
                                  of the document, and            designated this document as
                                  therefore, the                  Highly Confidential pursuant to
                                  document should be              the Protective Order. The CVS
                                  filed publicly in its           Caremark Defendants incorporate
                                  entirety.                       by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert that Defendants fail to
                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
577-   DX55: This document        The CVS Caremark                The CVS Caremark Defendants
12     was produced by CVS in     Defendants assert               assert that this document should
                                  that this document              remain under seal because it


                            216
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 218 of 478




this litigation and is bates should remain                 contains non-public, highly
stamped CM-000233974 entirely under seal,                  competitive, proprietary, and/or
                             for the reasons               commercially sensitive
                             provided in the last          information of CVS and/or its
                             column and in                 subsidiaries, and contractual
                             Appendix A.                   terms between CVS and/or its
                               Plaintiffs assert           subsidiaries and Aetna that have
                               Defendants have not         been designated as confidential
                               met their burden for        under a nondisclosure agreement.
                               sealing any portion         The CVS Caremark Defendants
                               of the document, and        have designated this document as
                               therefore, the              Highly Confidential pursuant to
                               document should be          the Protective Order. The CVS
                               filed publicly in its       Caremark Defendants incorporate
                               entirety.                   by reference the additional
                                                           arguments made in Appendix A
                                                           included in this motion, including
                                                           because this document is a Client
                                                           Agreement (as defined and
                                                           explained in Appendix A, Section
                                                           i).

                                                           Plaintiffs assert that Defendants
                                                           and Mylan failed to justify
                                                           continued sealing. Plaintiffs
                                                           assert a strong public interest in
                                                           unsealing. Plaintiffs assert
                                                           Defendants and Mylan failed to
                                                           timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive


                         217
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 219 of 478




                                                                             information is unfounded.
                                                                             Defendants and Mylan
                                                                             improperly rely on boilerplate
                                                                             assertions. Plaintiffs assert that
                                                                             Defendants and Mylan fail to
                                                                             justify the confidentiality of
                                                                             contracts. Plaintiffs assert that
                                                                             this document is stale.
581   Class Certification        The Express Scripts      Mylan designated   The Express Scripts Defendants
      Report, David Dranove,     Defendants assert        some of the        assert that proposed redacted
      Ph.D.                      that the proposed        underlying         portions should remain under seal
                                 redacted portions of     documents as       because they contain non-public,
                                 the report attached to   Confidential or    highly competitive, proprietary,
                                 this joint motion as     Highly             and/or commercially sensitive
                                 Exhibit 8 should         Confidential       information of the Express Script
                                 remain under seal,                          Defendants and of non-parties.
                                 for the reasons                             The Express Scripts Defendants
                                 provided in the last                        have designated this document as
                                 column and in                               Highly Confidential pursuant to
                                 Appendix A, and                             the Protective Order. The
                                 because it references                       Express Scripts Defendants
                                 the confidential                            incorporate by reference the
                                 information of non-                         additional arguments made in
                                 parties.                                    Appendix A included in this
                                 Plaintiffs assert                           motion, including because this
                                 Defendants have not                         report references Client
                                 met their burden for                        Agreements, Mylan Agreements,
                                 sealing any portion                         and Data Information (as defined
                                 of the document, and                        and explained in Appendix A).
                                 therefore, the


                           218
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 220 of 478




                                     document should be                         Mylan objects to the unsealing of
                                     filed publicly in its                      any documents that cite to, quote
                                     entirety.                                  from, or otherwise reference
                                                                                Mylan’s confidential
                                                                                information.

                                                                                Plaintiffs assert that Defendants
                                                                                and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert that
                                                                                characterization of underlying
                                                                                events and expert assumptions or
                                                                                interpretations should be
                                                                                unsealed. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
582   Sealed Index of Sealed         The parties agree       Mylan designated   Mylan objects to the unsealing of
      Exhibits in Support            that this document      some of the        any documents that cite to, quote
      Defendants’ Combined           may be unsealed.        underlying         from, or otherwise reference
      Memorandum of Law                                      documents as       Mylan’s confidential
      Opposing Plaintiffs’                                   Confidential or    information.
      Motion for Class                                       Highly
      Certification                                          Confidential.      Plaintiffs assert that the index
                                                                                contains no confidential
                                                                                information and should be
                                                                                unsealed.



                               219
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 221 of 478




582-   DX2: This document           The                           The OptumRx/United Defendants
01     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains non-public, highly
       bates stamped EPI-           should remain                 competitive, proprietary, and/or
       0000215                      entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between United and a non-
                                    column and in                 party. United has designated the
                                    Appendix A.                   document Highly Confidential
                                    Plaintiffs assert             pursuant to the Protective Order.
                                    Defendants have not           The OptumRx/United Defendants
                                    met their burden for          incorporate by reference the
                                    sealing any portion           additional arguments made in
                                    of the document, and          Appendix A included in this
                                    therefore, the                motion, including because this
                                    document should be            document is a Client Agreement
                                    filed publicly in its         (as defined and explained in
                                    entirety.                     Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert that
                                                                  characterization of underlying
                                                                  events and expert assumptions or
                                                                  interpretations should be
                                                                  unsealed. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.


                              220
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 222 of 478




                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX3: This document           The                           The OptumRx/United Defendants
02     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains a non-party’s non-
       bates stamped UNITED-        should remain                 public, sensitive and/or
       EPI 00177699                 entirely under seal,          proprietary information. United
                                    for the reasons               has designated the document
                                    provided in the last          Confidential pursuant to the
                                    column and in                 Protective Order. The
                                    Appendix A.                   OptumRx/United Defendants
                                    Plaintiffs assert             incorporate by reference the
                                    Defendants have not           additional arguments made in
                                    met their burden for          Appendix A included in this
                                    sealing any portion           motion.
                                    of the document, and
                                    therefore, the
                                    document should be            Plaintiffs assert that Defendants
                                    filed publicly in its         failed to justify continued
                                    entirety.                     sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants and
                                                                  Mylan failed to timely propose
                                                                  redactions. Plaintiffs assert
                                                                  Defendants’ claim of highly
                                                                  competitive information is
                                                                  unfounded. Defendants and


                              221
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 223 of 478




                                                                  Mylan improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert that this document is stale.
582-   DX5: This document           The                           The OptumRx/United Defendants
03     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains a non-party’s non-
       bates stamped UNITED-        should remain                 public, sensitive and/or
       EPI 00180111                 entirely under seal,          proprietary information. United
                                    for the reasons               has designated the document
                                    provided in the last          Confidential pursuant to the
                                    column and in                 Protective Order. The
                                    Appendix A.                   OptumRx/United Defendants
                                    Plaintiffs assert             incorporate by reference the
                                    Defendants have not           additional arguments made in
                                    met their burden for          Appendix A included in this
                                    sealing any portion           motion.
                                    of the document, and
                                    therefore, the                Plaintiffs assert that Defendants
                                    document should be            failed to justify continued
                                    filed publicly in its         sealing. Plaintiffs assert a strong
                                    entirety.                     public interest in unsealing.
                                                                  Plaintiffs assert Defendants and
                                                                  Mylan failed to timely propose
                                                                  redactions. Plaintiffs assert
                                                                  Defendants’ claim of highly
                                                                  competitive information is
                                                                  unfounded. Defendants and
                                                                  Mylan improperly rely on
                                                                  boilerplate assertions.



                              222
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 224 of 478




582-   DX6: This document              The                     Delta designated   The OptumRx/United Defendants
04     was produced by Delta           OptumRx/United          this document      assert that this document should
       Air Lines, Inc. in this         Defendants assert       Confidential.      remain under seal because it
       litigation and is bates         that this document                         contains non-public, sensitive
       stamped DELTA-EPI               should remain                              and/or proprietary information
       00000001                        entirely under seal,                       and non-party Delta, which
                                       for the reasons                            produced the document, has
                                       provided in the last                       designated it Confidential
                                       column and in                              pursuant to the Protective Order.
                                       Appendix A, and                            The OptumRx/United Defendants
                                       because a non-party                        incorporate by reference the
                                       has designated this                        additional arguments made in
                                       document as                                Appendix A included in this
                                       confidential.                              motion.
                                       Plaintiffs assert
                                       Defendants have not                        Plaintiffs assert that Defendants
                                       met their burden for                       failed to justify continued
                                       sealing any portion                        sealing. Plaintiffs assert a strong
                                       of the document, and                       public interest in unsealing.
                                       therefore, the                             Plaintiffs assert Defendants and
                                       document should be                         Mylan failed to timely propose
                                       filed publicly in its                      redactions. Plaintiffs assert
                                       entirety.                                  Defendants’ claim of highly
                                                                                  competitive information is
                                                                                  unfounded. Defendants and
                                                                                  Mylan improperly rely on
                                                                                  boilerplate assertions.
582-   DX7: This document              Prime does not agree Blue Sea              Prime does not agree that this
05     contains excerpts from          that this transcript designated this       transcript contains all non-public,
       the transcript of the           contains all non-                          proprietary, and/or commercially
       deposition of Adam              public, proprietary,                       sensitive information, but notes


                                 223
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 225 of 478




       Klein in his capacity as        and/or commercially document          that it has been designated as
       corporate representative        sensitive              Confidential   such by Blue Sea Capital .
       for Blue Sea Capital,           information, but
       taken December 17,              notes that it has been                BSC asserts that the deposition
       2019.                           designated as such                    transcript excerpts contain non-
                                       by Blue Sea Capital.                  public, proprietary, and/or
                                                                             commercially sensitive
                                                                             information concerning the
                                       Plaintiffs do not                     business operations of BSC and
                                       object to this                        have been designated
                                       document remaining                    Confidential pursuant to the
                                       under seal.                           Amended Protective Order [Doc.
                                                                             No. 461]. In addition, the
                                                                             deposition exhibits and testimony
                                                                             related thereto within the
                                                                             excerpts were designated as
                                                                             Confidential by BSC and/or other
                                                                             third parties, including TriNet
                                                                             and Paychex.
582-   DX8: This document              The                                   The OptumRx/United Defendants
06     was produced by                 OptumRx/United                        assert that this document should
       OptumRx in this                 Defendants assert                     remain under seal because it
       litigation and is bates         that this document                    contains non-public, highly
       stamped OPTUMRX-                should remain                         competitive, proprietary, and/or
       EPI 00727708                    entirely under seal,                  commercially sensitive
                                       for the reasons                       information and contractual
                                       provided in the last                  terms between OptumRx and/or
                                       column and in                         its affiliates and a non-party.
                                       Appendix A.                           OptumRx has designated the
                                                                             document Highly Confidential
                                                                             pursuant to the Protective Order.


                                 224
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 226 of 478




                                       Plaintiffs assert          The OptumRx/United Defendants
                                       Defendants have not        incorporate by reference the
                                       met their burden for       additional arguments made in
                                       sealing any portion        Appendix A included in this
                                       of the document, and       motion, including because this
                                       therefore, the             document is a Client Agreement
                                       document should be         (as defined and explained in
                                       filed publicly in its      Appendix A, Section i).
                                       entirety.
                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose
                                                                  redactions. Plaintiffs assert
                                                                  Defendants’ claim of highly
                                                                  competitive information is
                                                                  unfounded. Defendants and
                                                                  Mylan improperly rely on
                                                                  boilerplate assertions.
582-   DX9: This document              The CVS Caremark           The CVS Caremark Defendants
07     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000249170            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                                                  subsidiaries, and contractual
                                                                  terms between CVS and/or its


                                 225
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 227 of 478




                        column and in                     subsidiaries and a non-party that
                        Appendix A.                       have been designated as
                        Plaintiffs assert                 confidential under a
                        Defendants have not               nondisclosure agreement. The
                        met their burden for              CVS Caremark Defendants have
                        sealing any portion               designated this document as
                        of the document, and              Highly Confidential pursuant to
                        therefore, the                    the Protective Order. The CVS
                        document should be                Caremark Defendants incorporate
                        filed publicly in its             by reference the additional
                        entirety.                         arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert that
                                                          Defendants and Mylan fail to


                  226
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 228 of 478




                                                                  justify the confidentiality of
                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
582-   DX10: This document           The Express Scripts          The Express Scripts Defendants
08     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000328740                  entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and a non-party. The Express
                                     Appendix A.                  Scripts Defendants have
                                     Plaintiffs assert            designated the document as
                                     Defendants have not          Highly Confidential pursuant to
                                     met their burden for         the Protective Order. The
                                     sealing any portion          Express Scripts Defendants
                                     of the document, and         incorporate by reference the
                                     therefore, the               additional arguments made in
                                     document should be           Appendix A included in this
                                     filed publicly in its        motion, including because this
                                     entirety.                    document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.


                               227
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 229 of 478




                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX11: This document               Prime asserts that       Prime asserts this document
09     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bates stamped Prime               entirely under seal,     competitive, proprietary and/or
       0491321                           for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                         column and in            contractual terms between Prime
                                         Appendix A.              and non-party Twin City
                                         Plaintiffs assert        Sprinkler Fitters Health Care
                                         Defendants have not      Plan. Prime has designated this
                                         met their burden for     document as Highly Confidential
                                         sealing any portion      – Attorneys’ Eyes Only pursuant
                                         of the document, and     to the Protective Order. Prime
                                         therefore, the           incorporates by reference the
                                         document should be       additional arguments made in
                                         filed publicly in its    Appendix A included in this
                                         entirety.                motion, including because this
                                                                  document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify


                                   228
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 230 of 478




                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX12: This document         The                            The OptumRx/United Defendants
10     was produced by             OptumRx/United                 assert that this document should
       OptumRx in this             Defendants assert              remain under seal because it
       litigation and is bates     that this document             contains non-public, highly
       stamped OPTRUMRX-           should remain                  competitive, proprietary, and/or
       EPI 00731836                entirely under seal,           commercially sensitive
                                   for the reasons                information and contractual
                                   provided in the last           terms between OptumRx and/or
                                   column and in                  its affiliates and a non-party.
                                   Appendix A.                    OptumRx has designated the
                                   Plaintiffs assert              document Highly Confidential
                                   Defendants have not            pursuant to the Protective Order.
                                   met their burden for           The OptumRx/United Defendants
                                   sealing any portion            incorporate by reference the
                                   of the document, and           additional arguments made in
                                   therefore, the                 Appendix A included in this
                                   document should be             motion, including because this
                                                                  document is a Client Agreement


                             229
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 231 of 478




                                       filed publicly in its      (as defined and explained in
                                       entirety.                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX13: This document             The CVS Caremark           The CVS Caremark Defendants
11     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000244031            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                                                  nondisclosure agreement. The


                                 230
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 232 of 478




                                    sealing any portion           CVS Caremark Defendants have
                                    of the document, and          designated this document as
                                    therefore, the                Highly Confidential pursuant to
                                    document should be            the Protective Order. The CVS
                                    filed publicly in its         Caremark Defendants incorporate
                                    entirety.                     by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX14: This document        The Express Scripts             The Express Scripts Defendants
12     was produced by Express Defendants assert                  assert that the document contains
       Scripts in this litigation that this document              non-public, highly competitive,


                              231
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 233 of 478




and is bates stamped         should remain                 proprietary, and/or commercially
ES_000242105                 entirely under seal,          sensitive information and
                             for the reasons               contractual terms between one of
                             provided in the last          the Express Scripts Defendants
                             column and in                 and a non-party. The Express
                             Appendix A.                   Scripts Defendants have
                             Plaintiffs assert             designated the document as
                             Defendants have not           Highly Confidential pursuant to
                             met their burden for          the Protective Order. The
                             sealing any portion           Express Scripts Defendants
                             of the document, and          incorporate by reference the
                             therefore, the                additional arguments made in
                             document should be            Appendix A included in this
                             filed publicly in its         motion, including because this
                             entirety.                     document is a Client Agreement
                                                           (as defined and explained in
                                                           Appendix A, Section i).

                                                           Plaintiffs assert that Defendants
                                                           and Mylan failed to justify
                                                           continued sealing. Plaintiffs
                                                           assert a strong public interest in
                                                           unsealing. Plaintiffs assert
                                                           Defendants and Mylan failed to
                                                           timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive
                                                           information is unfounded.
                                                           Plaintiffs assert that Defendants
                                                           and Mylan fail to justify the
                                                           confidentiality of contracts.


                       232
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 234 of 478




                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX15: This document               Prime asserts that       Prime asserts this document
13     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains non-public, highly
       bate stamped Prime                entirely under seal,     competitive, proprietary and/or
       0042994                           for the reasons          commercially sensitive
                                         provided in the last     information of Prime and
                                         column and in            contractual terms between Prime
                                         Appendix A.              and non-party Blue Cross and
                                         Plaintiffs assert        Blue Shield of Florida. Prime
                                         Defendants have not      has designated this document as
                                         met their burden for     Highly Confidential – Attorneys’
                                         sealing any portion      Eyes Only pursuant to the
                                         of the document, and     Protective Order. Prime
                                         therefore, the           incorporates by reference the
                                         document should be       additional arguments made in
                                         filed publicly in its    Appendix A included in this
                                         entirety.                motion, including because this
                                                                  document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’


                                   233
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 235 of 478




                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX16: This document is      The                            The OptumRx/United Defendants
14     a copy of United            OptumRx/United                 assert that this document should
       HealthCare Services,        Defendants assert              remain under seal because it
       Inc.’s Amended              that this document             contains non-public, highly
       Responses to                should remain                  competitive, proprietary, and/or
       Interrogatory 5, served     entirely under seal,           commercially sensitive
       on December 13, 2019        for the reasons                information. United has
                                   provided in the last           designated the document Highly
                                   column and in                  Confidential pursuant to the
                                   Appendix A.                    Protective Order. The
                                   Plaintiffs assert              OptumRx/United Defendants
                                   Defendants have not            incorporate by reference the
                                   met their burden for           additional arguments made in
                                   sealing any portion            Appendix A included in this
                                   of the document, and           motion.
                                   therefore, the
                                   document should be             Plaintiffs assert that Defendants
                                   filed publicly in its          and Mylan failed to justify
                                   entirety.                      continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’


                             234
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 236 of 478




                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
582-   DX17: This document          The                           The OptumRx/United Defendants
15     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains non-public, highly
       bates stamped UNITED-        should remain                 competitive, proprietary, and/or
       EPI 00289623                 entirely under seal,          commercially sensitive
                                    for the reasons               information. United has
                                    provided in the last          designated the document Highly
                                    column and in                 Confidential pursuant to the
                                    Appendix A.                   Protective Order. The
                                    Plaintiffs assert             OptumRx/United Defendants
                                    Defendants have not           incorporate by reference the
                                    met their burden for          additional arguments made in
                                    sealing any portion           Appendix A included in this
                                    of the document, and          motion, including because this
                                    therefore, the                document reflects negotiation of
                                    document should be            a Client Agreement (as defined
                                    filed publicly in its         and explained in Appendix A,
                                    entirety.                     Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to


                              235
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 237 of 478




                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
582-   DX18: This document          The                           The OptumRx/United Defendants
16     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains non-public, highly
       bates stamped UNITED-        should remain                 competitive, proprietary, and/or
       EPI 00179623                 entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between United and a non-
                                    column and in                 party. United has designated the
                                    Appendix A.                   document Highly Confidential
                                    Plaintiffs assert             pursuant to the Protective Order.
                                    Defendants have not           The OptumRx/United Defendants
                                    met their burden for          incorporate by reference the
                                    sealing any portion           additional arguments made in
                                    of the document, and          Appendix A included in this
                                    therefore, the                motion, including because this
                                    document should be            document is a Client Agreement
                                    filed publicly in its         (as defined and explained in
                                    entirety.                     Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in


                              236
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 238 of 478




                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX19: This document             The                        The OptumRx/United Defendants
17     was produced by                 OptumRx/United             assert that this document should
       OptumRx in this                 Defendants assert          remain under seal because it
       litigation and is bates         that this document         contains non-public, highly
       stamped EPI-0000344             should remain              competitive, proprietary, and/or
                                       entirely under seal,       commercially sensitive
                                       for the reasons            information and contractual
                                       provided in the last       terms between United and
                                       column and in              OptumRx. OptumRx has
                                       Appendix A.                designated the document Highly
                                       Plaintiffs assert          Confidential pursuant to the
                                       Defendants have not        Protective Order. The
                                       met their burden for       OptumRx/United Defendants
                                       sealing any portion        incorporate by reference the
                                       of the document, and       additional arguments made in
                                       therefore, the             Appendix A included in this
                                       document should be         motion, including because this
                                       filed publicly in its      document is a Client Agreement
                                       entirety.                  (as defined and explained in
                                                                  Appendix A, Section i).


                                 237
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 239 of 478




                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
582-   DX20: A compilation         The CVS Caremark               The CVS Caremark Defendants
18     exhibit that includes       Defendants assert              assert that this compilation
       cover pages for various     that this document             exhibit should remain under seal
       contracts with the          should remain                  because it contains non-public,
       following bates numbers:    entirely under seal,           highly competitive, proprietary,
       CM-000246928, CM-           for the reasons                and/or commercially sensitive
       000247473, CM-              provided in the last           information of CVS and/or its
       000247878, CM-              column and in                  subsidiaries, and contractual
       000249169, CM-              Appendix A.                    terms between CVS and/or its
       000249585, CM-              Plaintiffs assert              subsidiaries and a non-party that
       000249650, CM-              Defendants have not            have been designated as
       000249820, CM-              met their burden for           confidential under a
       000249933, CM-              sealing any portion            nondisclosure agreement. The
       000249967, CM-              of the document, and           CVS Caremark Defendants have
       000250119, CM-                                             designated this document as


                             238
             CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 240 of 478




            000250159, CM-              therefore, the                 Highly Confidential pursuant to
            000250181, CM-              document should be             the Protective Order. The CVS
            000250196                   filed publicly in its          Caremark Defendants incorporate
                                        entirety.                      by reference the additional
                                                                       arguments made in Appendix A
                                                                       included in this motion, including
                                                                       because this document contains
                                                                       excerpts of Client Agreements
                                                                       (as defined and explained in
                                                                       Appendix A, Section i).

                                                                       Plaintiffs assert that Defendants
                                                                       and Mylan failed to justify
                                                                       continued sealing. Plaintiffs
                                                                       assert a strong public interest in
                                                                       unsealing. Plaintiffs assert
                                                                       Defendants and Mylan failed to
                                                                       timely propose redactions.
                                                                       Plaintiffs assert Defendants’
                                                                       claim of highly competitive
                                                                       information is unfounded.
                                                                       Plaintiffs assert that Defendants
                                                                       and Mylan fail to justify the
                                                                       confidentiality of contracts.
584   585   Declaration of Wendy        The Express Scripts            The Express Scripts Defendants
            Boyce in Support of         Defendants assert              assert that the unredacted version
            Express Scripts, Inc.,      that the redacted              of this document should remain
            Express Scripts Holding     portions of the                under seal because the redacted
            Co., and Medco Health       document should                portions of the document contain
            Solutions, Inc.’s           remain under seal,             non-public, highly competitive,
            Memorandum of Law in        for the reasons                proprietary, and/or commercially


                                  239
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 241 of 478




        Opposition to Plaintiffs’     provided in the last         sensitive information. The
        Motion to Certify the         column and in                Express Scripts Defendants
        Class                         Appendix A.                  incorporate by reference the
                                      Plaintiffs assert            additional arguments made in
                                      Defendants have not          Appendix A included in this
                                      met their burden for         motion, including because this
                                      sealing any portion          document reflects negotiation of,
                                      of the document, and         and confidential terms of, Client
                                      therefore, the               Agreements (as defined and
                                      document should be           explained in Appendix A, Section
                                      filed publicly in its        i).
                                      entirety.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that
584-1   Exhibit B-2                   The Express Scripts          The Express Scripts Defendants
                                      Defendants assert            assert that the document contains
                                      that the proposed            non-public, highly competitive,
                                      redacted portions of         proprietary, and/or commercially
                                      the document                 sensitive information, including
                                      attached to this joint       confidential, proprietary
                                      motion as Exhibit 9          information about its SmartShare
                                      should remain under          Rx program. The Express Scripts


                                240
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 242 of 478




                                 seal, for the reasons             Defendants have designated the
                                 provided in the last              document as Highly Confidential
                                 column and in                     pursuant to the Protective Order.
                                 Appendix A.                       Additionally, the Express Scripts
                                 Plaintiffs assert                 Defendants incorporate by
                                 Defendants have not               reference the additional
                                 met their burden for              arguments made in Appendix A
                                 sealing any portion               included in this motion, including
                                 of the document, and              because this document reflects
                                 therefore, the                    confidential contractual terms
                                 document should be                offered in connection with Client
                                 filed publicly in its             Agreements (as defined and
                                 entirety.                         explained in Appendix A, Section
                                                                   i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
584-2   Exhibit B-3              The Express Scripts               The Express Scripts Defendants
                                 Defendants assert                 assert that the document contains
                                 that the proposed                 non-public, highly competitive,
                                 redacted portions of              proprietary, and/or commercially
                                 the document                      sensitive information, including
                                 attached to this joint            confidential, proprietary


                           241
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 243 of 478




                                 motion as Exhibit                 information about its SmartShare
                                 10 should remain                  Rx program. The Express Scripts
                                 under seal, for the               Defendants have designated the
                                 reasons provided in               document as Highly Confidential
                                 the last column and               pursuant to the Protective Order.
                                 in Appendix A.                    Additionally, the Express Scripts
                                 Plaintiffs assert                 Defendants incorporate by
                                 Defendants have not               reference the additional
                                 met their burden for              arguments made in Appendix A
                                 sealing any portion               included in this motion, including
                                 of the document, and              because this document reflects
                                 therefore, the                    confidential contractual terms
                                 document should be                offered in connection with Client
                                 filed publicly in its             Agreements (as defined and
                                 entirety.                         explained in Appendix A, Section
                                                                   i).


                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
584-3   Exhibit B-4              The Express Scripts               The Express Scripts Defendants
                                 Defendants assert                 asserts that the proposed redacted
                                 that the proposed                 portions of this document


                           242
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 244 of 478




                        redacted portions of              contain non-public, highly
                        the document                      competitive, proprietary, and/or
                        attached to this joint            commercially sensitive
                        motion as Exhibit                 information, including
                        11 should remain                  confidential and proprietary
                        under seal, for the               information concerning its point-
                        reasons provided in               of-sale rebates programs. The
                        the last column and               Express Scripts Defendants have
                        Appendix A.                       designated the document as
                                                          Highly Confidential pursuant to
                        Plaintiffs agree that             the Protective Order.
                        the proposed                      Additionally, the Express Scripts
                        redactions                        Defendants incorporate by
                        highlighted in                    reference the additional
                        yellow may remain                 arguments made in Appendix A
                        under seal. Plaintiffs            included in this motion, including
                        assert that the                   because this document reflects
                        proposed redactions               confidential contractual terms
                        highlighted in green              offered in connection with Client
                        should be filed                   Agreements (as defined and
                        publicly.                         explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’


                  243
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 245 of 478




                                                                 claim of highly competitive
                                                                 information is unfounded.
586   Thomas M. Donlon         Prime asserts that                Prime asserts proposed redacted
      Expert Report            the proposed                      portions of this report contain
                               redacted portions                 references or quotations to non-
                               (highlighted in                   public, highly competitive,
                               yellow, green, and                proprietary and/or commercially
                               blue) of the                      sensitive information contained
                               document attached                 in documents that have been
                               to this joint motion              marked Highly Confidential
                               as Exhibit 12 should              pursuant to the Protective Order.
                               remain under seal,                Prime incorporates by reference
                               for the reasons                   the additional arguments made in
                               provided in the last              Appendix A included in this
                               column and in                     motion, including because this
                               Appendix A, and                   report references Data
                               because it references             Information (as defined and
                               the confidential                  explained in Appendix A).
                               information of non-
                               parties.                          For the green highlighted
                                                                 portions, Plaintiffs assert that
                               Plaintiffs agree that             Defendants failed to justify
                               the proposed                      continued sealing. Plaintiffs
                               redactions                        assert a strong public interest in
                               highlighted in                    unsealing. Plaintiffs assert that
                               yellow may remain                 characterization of underlying
                               under seal. Plaintiffs            events and expert assumptions or
                               assert that the                   interpretations should be
                               proposed redactions               unsealed. Plaintiffs assert
                               highlighted in green              Defendants and Mylan failed to
                                                                 timely propose redactions.


                         244
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 246 of 478




                                   should be filed                             Plaintiffs assert Defendants’
                                   publicly. Plaintiffs                        claim of highly competitive
                                   take no position on                         information is unfounded.
                                   the proposed
                                   redactions
                                   highlighted in blue.
                                   Plaintiffs assert that
                                   the portions in
                                   orange should also
                                   be redacted.

591   Class-Certification          The Optum/Rx             Mylan designated   The OptumRx/United Defendants
      Expert Report of Dr.         Defendants assert        some of the        assert that proposed redacted
      Daniel P. Kessler            that the proposed        underlying         portions of this report should
                                   redacted portions of     documents as       remain under seal because they
                                   the document             Confidential or    reference, rely on, and include
                                   attached to this joint   Highly             quotations to non-public, highly
                                   motion as Exhibit        Confidential       competitive, proprietary, and/or
                                   13 should remain                            commercially sensitive
                                   under seal, for the                         information contained in
                                   reasons provided in                         documents that have been
                                   the last column and                         marked Highly Confidential
                                   in Appendix A, and                          pursuant to the Protective Order.
                                   because it references                       In addition, some of the
                                   the confidential                            underlying documents referred to
                                   information of non-                         and relied on were designated as
                                   parties.                                    Highly Confidential by non-party
                                                                               Mylan. The OptumRx/United
                                   Plaintiffs agree that                       Defendants incorporate by
                                   the proposed                                reference the additional


                             245
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 247 of 478




                                   redactions                    arguments made in Appendix A
                                   highlighted in                included in this motion, including
                                   yellow may remain             because this report references
                                   under seal. Plaintiffs        Client Agreements, Mylan
                                   assert that the               Agreements and Data
                                   proposed redactions           Information (as defined and
                                   highlighted in green          explained in Appendix A).
                                   should be filed
                                   publicly. Plaintiffs          Mylan objects to the unsealing of
                                   take no position on           any documents that cite to, quote
                                   the proposed                  from, or otherwise reference
                                   redactions                    Mylan’s confidential
                                   highlighted in blue.          information.

                                                                 Plaintiffs assert that Defendants
                                                                 and Mylan failed to justify
                                                                 continued sealing. Plaintiffs
                                                                 assert a strong public interest in
                                                                 unsealing. Plaintiffs assert that
                                                                 characterization of underlying
                                                                 events and expert assumptions or
                                                                 interpretations should be
                                                                 unsealed. Plaintiffs assert
                                                                 Defendants and Mylan failed to
                                                                 timely propose redactions
                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
592   DX21: A compilation          The Express Scripts           The Express Scripts Defendants
      exhibit that includes        Defendants assert             assert that the compilation exhibit
      cover pages for contracts    that this document            includes pages of documents that


                             246
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 248 of 478




between U.S. Bancorp        should remain                  all contain non-public, highly
and the Express Scripts     entirely under seal,           competitive, proprietary, and/or
Defendants with the         for the reasons                commercially sensitive
following bates numbers:    provided in the last           information and contractual
ES_000328740,               column and in                  terms between the Express
ES_000328681,               Appendix A.                    Scripts Defendants and a non-
ES_000328578,               Plaintiffs assert              party. The Express Scripts
ES_000328604,               Defendants have not            Defendants have designated all of
ES_000328569,               met their burden for           the documents included in the
ES_000328575,               sealing any portion            compilation exhibit as Highly
ES_000328573,               of the document, and           Confidential pursuant to the
ES_000328598,               therefore, the                 Protective Order. The Express
ES_000328560,               document should be             Scripts Defendants incorporate
ES_000328595,               filed publicly in its          by reference the additional
ES_000328721,               entirety.                      arguments made in Appendix A
ES_000328715,                                              included in this motion, including
ES_000328571,                                              because this contains excerpts of
ES_000328580,                                              Client Agreements (as defined
ES_000328652,                                              and explained in Appendix A,
ES_000328563,                                              Section i).
ES_000328620,
ES_000328559,                                              Plaintiffs assert that Defendants
ES_000329287,                                              and Mylan failed to justify
ES_000328959,                                              continued sealing. Plaintiffs
ES_000329287,                                              assert a strong public interest in
ES_000328959,                                              unsealing. Plaintiffs assert that
ES_000328786,                                              characterization of underlying
ES_000328610,                                              events and expert assumptions or
ES_000328630                                               interpretations should be
                                                           unsealed. Plaintiffs assert
                                                           Defendants and Mylan failed to


                      247
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 249 of 478




                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
592-1   DX22: This document               Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains non-public, highly
        bates stamped                     entirely under seal,     competitive, proprietary and/or
        Prime0042686                      for the reasons          commercially sensitive
                                          provided in the last     information of Prime and
                                          column and in            contractual terms between Prime
                                          Appendix A.              and non-party Blue Cross and
                                          Plaintiffs assert        Blue Shield of Florida. Prime
                                          Defendants have not      has designated this document as
                                          met their burden for     Highly Confidential – Attorneys’
                                          sealing any portion      Eyes Only pursuant to the
                                          of the document, and     Protective Order. Prime
                                          therefore, the           incorporates by reference the
                                          document should be       additional arguments made in
                                          filed publicly in its    Appendix A included in this
                                          entirety.                motion, including because this
                                                                   document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs


                                    248
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 250 of 478




                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert that
                                                                   characterization of underlying
                                                                   events and expert assumptions or
                                                                   interpretations should be
                                                                   unsealed. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
                                                                   Plaintiffs assert that this
                                                                   document is stale.
592-2   DX23: This document               Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains non-public, highly
        bates stamped                     entirely under seal,     competitive, proprietary and/or
        Prime0578187                      for the reasons          commercially sensitive
                                          provided in the last     information of Prime and
                                          column and in            contractual terms between Prime
                                          Appendix A.              and non-party Blue Cross and
                                          Plaintiffs assert        Blue Shield of Florida. Prime
                                          Defendants have not      has designated this document as
                                          met their burden for     Highly Confidential – Attorneys’
                                          sealing any portion      Eyes Only pursuant to the
                                          of the document, and     Protective Order. Prime
                                          therefore, the           incorporates by reference the
                                                                   additional arguments made in


                                    249
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 251 of 478




                                          document should be       Appendix A included in this
                                          filed publicly in its    motion, including because this
                                          entirety.                document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert that
                                                                   characterization of underlying
                                                                   events and expert assumptions or
                                                                   interpretations should be
                                                                   unsealed. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
                                                                   Plaintiffs assert that this
                                                                   document is stale.
592-3   DX24: This document               Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains non-public, highly
        bates stamped                     entirely under seal,     competitive, proprietary and/or
        Prime0051226                      for the reasons          commercially sensitive
                                          provided in the last     information of Prime and


                                    250
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 252 of 478




                        column and in                     contractual terms between Prime
                        Appendix A.                       and non-party Blue Cross and
                        Plaintiffs assert                 Blue Shield of Florida. Prime
                        Defendants have not               has designated this document as
                        met their burden for              Highly Confidential – Attorneys’
                        sealing any portion               Eyes Only pursuant to the
                        of the document, and              Protective Order. Prime
                        therefore, the                    incorporates by reference the
                        document should be                additional arguments made in
                        filed publicly in its             Appendix A included in this
                        entirety.                         motion, including because this
                                                          document is a Client Agreement
                                                          (as defined and explained in
                                                          Appendix A, Section i).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in
                                                          unsealing. Plaintiffs assert that
                                                          characterization of underlying
                                                          events and expert assumptions or
                                                          interpretations should be
                                                          unsealed. Plaintiffs assert
                                                          Defendants failed to timely
                                                          propose redactions. Plaintiffs
                                                          assert Defendants’ claim of
                                                          highly competitive information is
                                                          unfounded. Plaintiffs assert that
                                                          Defendants fail to justify the
                                                          confidentiality of contracts.


                  251
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 253 of 478




                                                                   Plaintiffs assert that this
                                                                   document is stale.
592-4   DX25: This document               Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains non-public, highly
        bates stamped                     entirely under seal,     competitive, proprietary and/or
        Prime0494302                      for the reasons          commercially sensitive
                                          provided in the last     information of Prime and
                                          column and in            contractual terms between Prime
                                          Appendix A.              and non-party Blue Cross and
                                          Plaintiffs assert        Blue Shield of Florida. Prime
                                          Defendants have not      has designated this document as
                                          met their burden for     Highly Confidential – Attorneys’
                                          sealing any portion      Eyes Only pursuant to the
                                          of the document, and     Protective Order. Prime
                                          therefore, the           incorporates by reference the
                                          document should be       additional arguments made in
                                          filed publicly in its    Appendix A included in this
                                          entirety.                motion, including because this
                                                                   document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert that
                                                                   characterization of underlying
                                                                   events and expert assumptions or
                                                                   interpretations should be


                                    252
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 254 of 478




                                                                   unsealed. Plaintiffs assert
                                                                   Defendants failed to timely
                                                                   propose redactions. Plaintiffs
                                                                   assert Defendants’ claim of
                                                                   highly competitive information is
                                                                   unfounded. Plaintiffs assert that
                                                                   Defendants fail to justify the
                                                                   confidentiality of contracts.
592-5   DX26: This document               Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains non-public, highly
        bates stamped                     entirely under seal,     competitive, proprietary and/or
        Prime0044276                      for the reasons          commercially sensitive
                                          provided in the last     information of Prime and
                                          column and in            contractual terms between Prime
                                          Appendix A.              and non-party Blue Cross and
                                          Plaintiffs assert        Blue Shield of Florida. Prime
                                          Defendants have not      has designated this document as
                                          met their burden for     Highly Confidential – Attorneys’
                                          sealing any portion      Eyes Only pursuant to the
                                          of the document, and     Protective Order. Prime
                                          therefore, the           incorporates by reference the
                                          document should be       additional arguments made in
                                          filed publicly in its    Appendix A included in this
                                          entirety.                motion, including because this
                                                                   document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued


                                    253
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 255 of 478




                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert that
                                                                   characterization of underlying
                                                                   events and expert assumptions or
                                                                   interpretations should be
                                                                   unsealed. Plaintiffs assert
                                                                   Defendants failed to timely
                                                                   propose redactions. Plaintiffs
                                                                   assert Defendants’ claim of
                                                                   highly competitive information is
                                                                   unfounded. Plaintiffs assert that
                                                                   Defendants fail to justify the
                                                                   confidentiality of contracts.
592-6   DX27: This document             The                        The OptumRx/United Defendants
        was produced by                 OptumRx/United             assert that this document should
        OptumRx in this                 Defendants assert          remain under seal because it
        litigation and is bates         that this document         contains non-public, highly
        stamped OPTUMRX-                should remain              competitive, proprietary, and/or
        EPI 00732596                    entirely under seal,       commercially sensitive
                                        for the reasons            information and contractual
                                        provided in the last       terms between OptumRx and a
                                        column and in              non-party. OptumRx has
                                        Appendix A.                designated the document Highly
                                        Plaintiffs assert          Confidential pursuant to the
                                        Defendants have not        Protective Order. The
                                        met their burden for       OptumRx/United Defendants
                                        sealing any portion        incorporate by reference the
                                        of the document, and       additional arguments made in
                                        therefore, the             Appendix A included in this
                                                                   motion, including because this


                                  254
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 256 of 478




                                        document should be         document is a Client Agreement
                                        filed publicly in its      (as defined and explained in
                                        entirety.                  Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert that
                                                                   characterization of underlying
                                                                   events and expert assumptions or
                                                                   interpretations should be
                                                                   unsealed. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
592-7   DX28: This document             The                        The OptumRx/United Defendants
        was produced by                 OptumRx/United             assert that this document should
        OptumRx in this                 Defendants assert          remain under seal because it
        litigation and is bates         that this document         contains non-public, highly
        stamped OPTUMRX-                should remain              competitive, proprietary, and/or
        EPI 00732270                    entirely under seal,       commercially sensitive
                                        for the reasons            information and contractual
                                        provided in the last       terms between OptumRx and a
                                                                   non-party. OptumRx has
                                                                   designated the document Highly


                                  255
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 257 of 478




                                   column and in                   Confidential pursuant to the
                                   Appendix A.                     Protective Order. The
                                   Plaintiffs assert               OptumRx/United Defendants
                                   Defendants have not             incorporate by reference the
                                   met their burden for            additional arguments made in
                                   sealing any portion             Appendix A included in this
                                   of the document, and            motion, including because this
                                   therefore, the                  document is a Client Agreement
                                   document should be              (as defined and explained in
                                   filed publicly in its           Appendix A, Section i).
                                   entirety.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert that
                                                                   characterization of underlying
                                                                   events and expert assumptions or
                                                                   interpretations should be
                                                                   unsealed. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
592-8   DX29: This document        The CVS Caremark                The CVS Caremark Defendants
        was produced by CVS in     Defendants assert               assert that this document should
                                   that this document              remain under seal because it


                             256
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 258 of 478




this litigation and is bates should remain                 contains non-public, highly
stamped CM-000250134 entirely under seal,                  competitive, proprietary, and/or
                             for the reasons               commercially sensitive
                             provided in the last          information of CVS and/or its
                             column and in                 subsidiaries, and contractual
                             Appendix A.                   terms between CVS and/or its
                               Plaintiffs assert           subsidiaries and a non-party that
                               Defendants have not         have been designated as
                               met their burden for        confidential under a
                               sealing any portion         nondisclosure agreement. The
                               of the document, and        CVS Caremark Defendants have
                               therefore, the              designated this document as
                               document should be          Highly Confidential pursuant to
                               filed publicly in its       the Protective Order. The CVS
                               entirety.                   Caremark Defendants incorporate
                                                           by reference the additional
                                                           arguments made in Appendix A
                                                           included in this motion, including
                                                           because this document is a Client
                                                           Agreement (as defined and
                                                           explained in Appendix A, Section
                                                           i).

                                                           Plaintiffs assert that Defendants
                                                           and Mylan failed to justify
                                                           continued sealing. Plaintiffs
                                                           assert a strong public interest in
                                                           unsealing. Plaintiffs assert that
                                                           characterization of underlying
                                                           events and expert assumptions or
                                                           interpretations should be


                         257
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 259 of 478




                                                                   unsealed. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
592-9   DX30: This document             The CVS Caremark           The CVS Caremark Defendants
        was produced by CVS in          Defendants assert          assert that this document should
        this litigation and is bates    that this document         remain under seal because it
        stamped CM-000250177            should remain              contains non-public, highly
                                        entirely under seal,       competitive, proprietary, and/or
                                        for the reasons            commercially sensitive
                                        provided in the last       information of CVS and/or its
                                        column and in              subsidiaries, and contractual
                                        Appendix A.                terms between CVS and/or its
                                        Plaintiffs assert          subsidiaries and a non-party that
                                        Defendants have not        have been designated as
                                        met their burden for       confidential under a
                                        sealing any portion        nondisclosure agreement. The
                                        of the document, and       CVS Caremark Defendants have
                                        therefore, the             designated this document as
                                        document should be         Highly Confidential pursuant to
                                        filed publicly in its      the Protective Order. The CVS
                                        entirety.                  Caremark Defendants incorporate
                                                                   by reference the additional
                                                                   arguments made in Appendix A
                                                                   included in this motion, including
                                                                   because this document is a Client


                                  258
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 260 of 478




                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert that
                                                                  characterization of underlying
                                                                  events and expert assumptions or
                                                                  interpretations should be
                                                                  unsealed. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
592-   DX31: This document           The Express Scripts          The Express Scripts Defendants
10     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000243873                  entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and a non-party. The Express
                                     Appendix A.                  Scripts Defendants have
                                                                  designated the document as


                               259
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 261 of 478




                        Plaintiffs assert                 Highly Confidential pursuant to
                        Defendants have not               the Protective Order. The
                        met their burden for              Express Scripts Defendants
                        sealing any portion               incorporate by reference the
                        of the document, and              additional arguments made in
                        therefore, the                    Appendix A included in this
                        document should be                motion, including because this
                        filed publicly in its             document is a Client Agreement
                        entirety.                         (as defined and explained in
                                                          Appendix A, Section i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert that
                                                          characterization of underlying
                                                          events and expert assumptions or
                                                          interpretations should be
                                                          unsealed. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.
                                                          Plaintiffs assert that this
                                                          document is stale.



                  260
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 262 of 478




592-   DX32: This document           The Express Scripts          The Express Scripts Defendants
11     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000245481                  entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and a non-party. The Express
                                     Appendix A.                  Scripts Defendants have
                                     Plaintiffs assert            designated the document as
                                     Defendants have not          Highly Confidential pursuant to
                                     met their burden for         the Protective Order. The
                                     sealing any portion          Express Scripts Defendants
                                     of the document, and         incorporate by reference the
                                     therefore, the               additional arguments made in
                                     document should be           Appendix A included in this
                                     filed publicly in its        motion, including because this
                                     entirety.                    document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert that
                                                                  characterization of underlying
                                                                  events and expert assumptions or
                                                                  interpretations should be
                                                                  unsealed. Plaintiffs assert
                                                                  Defendants and Mylan failed to


                               261
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 263 of 478




                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
592-   DX33: This document          The                           The OptumRx/United Defendants
12     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains non-public, highly
       bates stamped UNITED-        should remain                 competitive, proprietary, and/or
       EPI 00295415                 entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between United and a non-
                                    column and in                 party. United has designated the
                                    Appendix A.                   document Highly Confidential
                                    Plaintiffs assert             pursuant to the Protective Order.
                                    Defendants have not           The OptumRx/United Defendants
                                    met their burden for          incorporate by reference the
                                    sealing any portion           additional arguments made in
                                    of the document, and          Appendix A included in this
                                    therefore, the                motion, including because this
                                    document should be            document is a Client Agreement
                                    filed publicly in its         (as defined and explained in
                                    entirety.                     Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify


                              262
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 264 of 478




                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert that
                                                                  characterization of underlying
                                                                  events and expert assumptions or
                                                                  interpretations should be
                                                                  unsealed. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
592-   DX34: A compilation         Prime asserts that             Prime asserts these documents
13     exhibit that includes       this document                  should remain under seal because
       excerpts from an            should remain                  they contain non-public, highly
       agreement and an            entirely under seal,           competitive, proprietary and/or
       amendment with the          for the reasons                commercially sensitive
       following bates numbers:    provided in the last           information of Prime and
       Prime0026051,               column and in                  contractual terms between Prime
       Prime0578127                Appendix A.                    and non-party Health Care
                                   Plaintiffs assert              Service Corporation. Prime has
                                   Defendants have not            designated these documents as
                                   met their burden for           Highly Confidential – Attorneys’
                                   sealing any portion            Eyes Only pursuant to the
                                   of the document, and           Protective Order. Prime
                                                                  incorporates by reference the


                             263
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 265 of 478




                                       therefore, the             additional arguments made in
                                       document should be         Appendix A included in this
                                       filed publicly in its      motion, including because this
                                       entirety.                  document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert that
                                                                  characterization of underlying
                                                                  events and expert assumptions or
                                                                  interpretations should be
                                                                  unsealed. Plaintiffs assert
                                                                  Defendants failed to timely
                                                                  propose redactions. Plaintiffs
                                                                  assert Defendants’ claim of
                                                                  highly competitive information is
                                                                  unfounded. Plaintiffs assert that
                                                                  Defendants fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
592-   DX35: This document             The CVS Caremark           The CVS Caremark Defendants
14     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000305940            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive


                                 264
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 266 of 478




                        provided in the last              information of CVS and/or its
                        column and in                     subsidiaries, and contractual
                        Appendix A.                       terms between CVS and/or its
                        Plaintiffs assert                 subsidiaries and a non-party that
                        Defendants have not               have been designated as
                        met their burden for              confidential under a
                        sealing any portion               nondisclosure agreement. The
                        of the document, and              CVS Caremark Defendants have
                        therefore, the                    designated this document as
                        document should be                Highly Confidential pursuant to
                        filed publicly in its             the Protective Order. The CVS
                        entirety.                         Caremark Defendants incorporate
                                                          by reference the additional
                                                          arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants failed to timely
                                                          propose redactions. Plaintiffs
                                                          assert Defendants’ claim of
                                                          highly competitive information is
                                                          unfounded. Defendants
                                                          improperly rely on boilerplate


                  265
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 267 of 478




                                                                  assertions. Plaintiffs assert that
                                                                  Defendants fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
592-   DX36: This is an excerpt      The Express Scripts          The Express Scripts Defendants
15     of a document that was        Defendants assert            assert that the document contains
       produced by Express           that this document           non-public, highly competitive,
       Scripts in this litigation    should remain                proprietary, and/or commercially
       and is bates stamped          entirely under seal,         sensitive information and
       ES_000243466                  for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and a non-party. The Express
                                     Appendix A.                  Scripts Defendants have
                                     Plaintiffs assert            designated the document as
                                     Defendants have not          Highly Confidential pursuant to
                                     met their burden for         the Protective Order. The
                                     sealing any portion          Express Scripts Defendants
                                     of the document, and         incorporate by reference the
                                     therefore, the               additional arguments made in
                                     document should be           Appendix A included in this
                                     filed publicly in its        motion, including because this
                                     entirety.                    document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in
                                                                  unsealing. Plaintiffs assert


                               266
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 268 of 478




                                                                  Defendants failed to timely
                                                                  propose redactions. Plaintiffs
                                                                  assert Defendants’ claim of
                                                                  highly competitive information is
                                                                  unfounded. Defendants
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert that
                                                                  Defendants fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
592-   DX37: A compilation         Prime asserts that             Prime asserts these documents
16     exhibit that includes       this document                  should remain under seal because
       excerpts from an            should remain                  they contain non-public, highly
       agreement and an            entirely under seal,           competitive, proprietary and/or
       amendment with the          for the reasons                commercially sensitive
       following bates numbers:    provided in the last           information of Prime and
       Prime0057574,               column and in                  contractual terms between Prime
       Prime0057899                Appendix A.                    and non-party Horizon
                                   Plaintiffs assert              Healthcare Services, Inc. Prime
                                   Defendants have not            has designated these documents
                                   met their burden for           as Highly Confidential –
                                   sealing any portion            Attorneys’ Eyes Only pursuant to
                                   of the document, and           the Protective Order. Prime
                                   therefore, the                 incorporates by reference the
                                   document should be             additional arguments made in
                                   filed publicly in its          Appendix A included in this
                                   entirety.                      motion, including because this
                                                                  document contains excerpts of
                                                                  Client Agreements (as defined



                             267
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 269 of 478




                                                                  and explained in Appendix A,
                                                                  Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert that
                                                                  characterization of underlying
                                                                  events and expert assumptions or
                                                                  interpretations should be
                                                                  unsealed. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
592-   DX38: A compilation         Prime asserts that             Prime asserts these documents
17     exhibit that includes       this document                  should remain under seal because
       excerpts from an            should remain                  they contain non-public, highly
       agreement and an            entirely under seal,           competitive, proprietary and/or
       amendment with the          for the reasons                commercially sensitive
       following bates numbers:    provided in the last           information of Prime and
       Prime0064892,               column and in                  contractual terms between Prime
       Prime0065054                Appendix A.                    and non-party Blue Cross and
                                                                  Blue Shield of Alabama. Prime


                             268
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 270 of 478




                        Plaintiffs assert                 has designated these documents
                        Defendants have not               as Highly Confidential –
                        met their burden for              Attorneys’ Eyes Only pursuant to
                        sealing any portion               the Protective Order. Prime
                        of the document, and              incorporates by reference the
                        therefore, the                    additional arguments made in
                        document should be                Appendix A included in this
                        filed publicly in its             motion, including because this
                        entirety.                         document contains excerpts of
                                                          Client Agreements (as defined
                                                          and explained in Appendix A,
                                                          Section i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert that
                                                          characterization of underlying
                                                          events and expert assumptions or
                                                          interpretations should be
                                                          unsealed. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.



                  269
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 271 of 478




                                                                  Plaintiffs assert that this
                                                                  document is stale.
592-   DX39: This document          The                           The OptumRx/United Defendants
18     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains non-public, highly
       bates stamped UNITED-        should remain                 competitive, proprietary, and/or
       EPI 00295262                 entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between United and a non-
                                    column and in                 party. United has designated the
                                    Appendix A.                   document Highly Confidential
                                    Plaintiffs assert             pursuant to the Protective Order.
                                    Defendants have not           The OptumRx/United Defendants
                                    met their burden for          incorporate by reference the
                                    sealing any portion           additional arguments made in
                                    of the document, and          Appendix A included in this
                                    therefore, the                motion, including because this
                                    document should be            document is a Client Agreement
                                    filed publicly in its         (as defined and explained in
                                    entirety.                     Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert that
                                                                  characterization of underlying
                                                                  events and expert assumptions or
                                                                  interpretations should be
                                                                  unsealed. Plaintiffs assert


                              270
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 272 of 478




                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
592-   DX40: This document             The CVS Caremark           The CVS Caremark Defendants
19     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000247468            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                       filed publicly in its      the Protective Order. The CVS
                                       entirety.                  Caremark Defendants incorporate
                                                                  by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including


                                 271
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 273 of 478




                                                                              because this document is a Client
                                                                              Agreement (as defined and
                                                                              explained in Appendix A, Section
                                                                              i).

                                                                              Plaintiffs assert that Defendants
                                                                              and Mylan failed to justify
                                                                              continued sealing. Plaintiffs
                                                                              assert a strong public interest in
                                                                              unsealing. Plaintiffs assert that
                                                                              characterization of underlying
                                                                              events and expert assumptions or
                                                                              interpretations should be
                                                                              unsealed. Plaintiffs assert
                                                                              Defendants and Mylan failed to
                                                                              timely propose redactions.
                                                                              Plaintiffs assert Defendants’
                                                                              claim of highly competitive
                                                                              information is unfounded.
                                                                              Plaintiffs assert that Defendants
                                                                              and Mylan fail to justify the
                                                                              confidentiality of contracts.
593   Expert Report of Eric M.    The CVS Caremark         Mylan designated   The CVS Caremark Defendants
      Gaier, Ph.D.                assert that the          some of the        assert that the proposed redacted
                                  proposed redacted        underlying         portions of this report should
                                  portions (in red box     documents as       remain under seal because they
                                  or green highlights)     Confidential or    reference, rely on, and include
                                  of the document          Highly             quotations to non-public, highly
                                  attached to this joint   Confidential       competitive, proprietary, and/or
                                  motion as Exhibit                           commercially sensitive
                                  14 should remain                            information contained in


                            272
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 274 of 478




                        under seal, for the               documents that have been
                        reasons provided in               marked Highly Confidential
                        the last column and               pursuant to the Protective Order.
                        in Appendix A, and                In addition, some of the
                        because it references             underlying documents referred to
                        the confidential                  and relied on were designated as
                        information of non-               Highly Confidential by non-party
                        parties.                          Mylan. The CVS Caremark
                                                          Defendants incorporate by
                        Plaintiffs agree that             reference the additional
                        the proposed red box              arguments made in Appendix A
                        redactions may                    included in this motion, including
                        remain under                      because this report references
                        seal. Plaintiffs assert           Client Agreements, Mylan
                        that the proposed                 Agreements and Data
                        redactions                        Information (as defined and
                        highlighted in green              explained in Appendix A).
                        should be filed
                        publicly.                         Mylan objects to the unsealing of
                                                          any documents that cite to, quote
                                                          from, or otherwise reference
                                                          Mylan’s confidential
                                                          information.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert that
                                                          characterization of underlying
                                                          events and expert assumptions or


                  273
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 275 of 478




                                                                 interpretations should be
                                                                 unsealed. Plaintiffs assert
                                                                 Defendants and Mylan failed to
                                                                 timely propose redactions.
                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
594   Declaration of Ashley         Prime asserts that           Prime asserts this document
      Gergen                        this document                should remain under seal because
                                    should remain                it contains references to or
                                    entirely under seal,         discusses non-public, highly
                                    for the reasons              competitive, proprietary and/or
                                    provided in the last         commercially sensitive
                                    column.                      information of Prime’s business
                                    Plaintiffs assert            and claim processing system.
                                    Defendants have not          Prime has designated this
                                    met their burden for         document as Confidential
                                    sealing any portion          pursuant to the Protective Order.
                                    of the document, and         Prime incorporates by reference
                                    therefore, the               the additional arguments made in
                                    document should be           Appendix A included in this
                                    filed publicly in its        motion, including regarding the
                                    entirety.                    alleged public interest in
                                                                 unsealing and Plaintiffs’ assertion
                                                                 disputing the highly competitive
                                                                 nature of the information.

                                                                 Plaintiffs assert that Defendants
                                                                 and Mylan failed to justify
                                                                 continued sealing. Plaintiffs
                                                                 assert a strong public interest in


                              274
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 276 of 478




                                                                 unsealing. Plaintiffs assert that
                                                                 characterization of underlying
                                                                 events and expert assumptions or
                                                                 interpretations should be
                                                                 unsealed. Plaintiffs assert
                                                                 Defendants and Mylan failed to
                                                                 timely propose redactions.
                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
597   Declaration of Kent         The                            The OptumRx/United Defendants
      Rogers                      OptumRx/United                 assert that the proposed redacted
                                  Defendants assert              portions of this document should
                                  that the proposed              remain under seal because it
                                  redacted portions of           contains non-public, highly
                                  the document                   competitive, proprietary, and/or
                                  attached to this joint         commercially sensitive
                                  motion as Exhibit              information. The OptumRx has
                                  15 should remain               designated the document Highly
                                  under seal, for the            Confidential pursuant to the
                                  reasons provided in            Protective Order. The
                                  the last column and            OptumRx/United Defendants
                                  in Appendix A.                 incorporate by reference the
                                                                 additional arguments made in
                                                                 Appendix A included in this
                                  Plaintiffs assert              motion, including because this
                                  Defendants have not            document references Client
                                  met their burden for           Agreements.
                                  sealing any portion
                                  of the document, and           Plaintiffs assert that Defendants
                                  therefore, the                 and Mylan failed to justify


                            275
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 277 of 478




                                   document should be            continued sealing. Plaintiffs
                                   filed publicly in its         assert a strong public interest in
                                   entirety.                     unsealing. Plaintiffs assert that
                                                                 characterization of underlying
                                                                 events and expert assumptions or
                                                                 interpretations should be
                                                                 unsealed. Plaintiffs assert
                                                                 Defendants and Mylan failed to
                                                                 timely propose redactions.
                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
599   Declaration of Erika         Prime asserts that            Prime asserts this document
      Holmes                       this document                 should remain under seal because
                                   should remain                 it contains references to or
                                   entirely under seal,          discusses non-public, highly
                                   for the reasons               competitive, proprietary and/or
                                   provided in the last          commercially sensitive
                                   column and in                 information of Prime’s business.
                                   Appendix A.                   Prime has designated this
                                   Plaintiffs assert             document as Highly Confidential
                                   Defendants have not           – Attorneys’ Eyes Only pursuant
                                   met their burden for          to the Protective Order. Prime
                                   sealing any portion           incorporates by reference the
                                   of the document, and          additional arguments made in
                                   therefore, the                Appendix A included in this
                                   document should be            motion, including because this
                                   filed publicly in its         document reflects confidential
                                   entirety.                     terms of PBM Agreements (as
                                                                 defined and explained in
                                                                 Appendix A, Section ii).


                             276
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 278 of 478




                                                                 Plaintiffs assert that Defendants
                                                                 and Mylan failed to justify
                                                                 continued sealing. Plaintiffs
                                                                 assert a strong public interest in
                                                                 unsealing. Plaintiffs assert that
                                                                 characterization of underlying
                                                                 events and expert assumptions or
                                                                 interpretations should be
                                                                 unsealed. Plaintiffs assert
                                                                 Defendants and Mylan failed to
                                                                 timely propose redactions.
                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
600   Declaration of David A.     The                            The OptumRx/United Defendants
      Harvey                      OptumRx/United                 assert that the proposed redacted
                                  Defendants assert              portions of this document should
                                  that the proposed              remain under seal because it
                                  redacted portions of           contains non-public, highly
                                  the document                   competitive, proprietary, and/or
                                  attached to this joint         commercially sensitive
                                  motion as Exhibit              information. United has
                                  16 should remain               designated the document Highly
                                  under seal, for the            Confidential pursuant to the
                                  reasons provided in            Protective Order. The
                                  the last column and            OptumRx/United Defendants
                                  in Appendix A.                 incorporate by reference the
                                  Plaintiffs assert              additional arguments made in
                                  Defendants have not            Appendix A included in this
                                                                 motion, including because this


                            277
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 279 of 478




                                     met their burden for                        document references Client
                                     sealing any portion                         Agreements.
                                     of the document, and
                                     therefore, the                              Plaintiffs assert that Defendants
                                     document should be                          and Mylan failed to justify
                                     filed publicly in its                       continued sealing. Plaintiffs
                                     entirety.                                   assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert that
                                                                                 characterization of underlying
                                                                                 events and expert assumptions or
                                                                                 interpretations should be
                                                                                 unsealed. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
604   Expert Report of Ernst         The CVS Caremark         Mylan designated   The CVS Caremark Defendants,
      R. Berndt, Ph.D.               Defendants, the          some of the        the Express Scripts Defendants,
                                     Express Scripts          underlying         and the OptumRx/United
                                     Defendants, and the      documents as       Defendants assert that proposed
                                     OptumRx/United           Confidential or    redacted portions of this report
                                     Defendants assert        Highly             contain references or quotations
                                     that the proposed        Confidential       to limited excerpts of non-public,
                                     redacted portions                           highly competitive, proprietary,
                                     (highlighted in                             and/or commercially sensitive
                                     yellow or green) of                         information contained in
                                     the document                                documents that have been
                                     attached to this joint                      designated as Highly
                                     motion as Exhibit                           Confidential pursuant to the
                                     17 should remain                            Protective Order. In addition,


                               278
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 280 of 478




                        under seal, for the               some of the underlying
                        reasons provided in               documents referred to or quoted
                        the last column and               were designated as Highly
                        in Appendix A, and                Confidential by non-party Mylan.
                        because it references             The CVS Caremark Defendants,
                        the confidential                  the Express Scripts Defendants,
                        information of non-               and the OptumRx/United
                        parties.                          Defendant incorporate by
                                                          reference the additional
                                                          arguments made in Appendix A
                        Plaintiffs agree that             included in this motion, including
                        the proposed                      because this report references
                        redactions                        Client Agreements, Mylan
                        highlighted in                    Agreements and Data
                        yellow may remain                 Information (as defined and
                        under seal. Plaintiffs            explained in Appendix A).
                        assert that the
                        proposed redactions               Mylan objects to the unsealing of
                        highlighted in green              any documents that cite to, quote
                        should be filed                   from, or otherwise reference
                        publicly.                         Mylan’s confidential
                                                          information.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert that
                                                          characterization of underlying
                                                          events and expert assumptions or
                                                          interpretations should be


                  279
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 281 of 478




                                                                 unsealed. Plaintiffs assert
                                                                 Defendants and Mylan failed to
                                                                 timely propose redactions.
                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
605   DX56: This document           The Express Scripts          The Express Scripts Defendants
      was produced by Express       Defendants assert            assert that the document contains
      Scripts in this litigation    that this document           non-public, highly competitive,
      and is bates stamped          should remain                proprietary, and/or commercially
      ES_000000162                  entirely under seal,         sensitive information and
                                    for the reasons              contractual terms between one of
                                    provided in the last         the Express Scripts Defendants
                                    column and in                and Mylan. The Express Scripts
                                    Appendix A, and              Defendants have designated the
                                    because a non-party          document as Highly Confidential
                                    has asserted that this       pursuant to the Protective Order.
                                    document should              The Express Scripts Defendants
                                    remain under seal in         incorporate by reference the
                                    its entirety.                additional arguments made in
                                    Plaintiffs assert            Appendix A included in this
                                    Defendants have not          motion, including because this
                                    met their burden for         document is a Mylan Agreement
                                    sealing any portion          (as defined and explained in
                                    of the document, and         Appendix A, Section ii).
                                    therefore, the
                                    document should be           Mylan asserts this document
                                    filed publicly in its        contains negotiations for
                                    entirety.                    formulary placement, including
                                                                 bid grids, drafts of rebate
                                                                 agreements, and Mylan’s email


                              280
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 282 of 478




                                                          correspondence with PBMs and
                                                          was produced by Mylan at
                                                          MYERISA-00050775. Each one
                                                          is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the negotiations between
                                                          Mylan and PBMs, the terms
                                                          originally offered to Mylan, and
                                                          the terms that Mylan agreed to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan


                  281
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 283 of 478




                                                                   improperly rely on boilerplate
                                                                   assertions. Plaintiffs assert a
                                                                   strong public interest in unsealing
                                                                   bids and negotiations.
605-1   DX58: This document           The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES-000244339                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and a non-party. The Express
                                      Appendix A.                  Scripts Defendants have
                                      Plaintiffs assert            designated the document as
                                      Defendants have not          Highly Confidential pursuant to
                                      met their burden for         the Protective Order. The
                                      sealing any portion          Express Scripts Defendants
                                      of the document, and         incorporate by reference the
                                      therefore, the               additional arguments made in
                                      document should be           Appendix A included in this
                                      filed publicly in its        motion, including because this
                                      entirety.                    document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to


                                282
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 284 of 478




                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
605-2   DX59: This document             The CVS Caremark           The CVS Caremark Defendants
        was produced by CVS in          Defendants assert          assert that this document should
        this litigation and is bates    that this document         remain under seal because it
        stamped CM-000243984            should remain              contains non-public, highly
                                        entirely under seal,       competitive, proprietary, and/or
                                        for the reasons            commercially sensitive
                                        provided in the last       information of CVS and/or its
                                        column and in              subsidiaries, and contractual
                                        Appendix A.                terms between CVS and/or its
                                        Plaintiffs assert          subsidiaries and a non-party that
                                        Defendants have not        have been designated as
                                        met their burden for       confidential under a
                                        sealing any portion        nondisclosure agreement. The
                                        of the document, and       CVS Caremark Defendants have
                                        therefore, the             designated this document as
                                        document should be         Highly Confidential pursuant to
                                        filed publicly in its      the Protective Order. The CVS
                                        entirety.                  Caremark Defendants incorporate
                                                                   by reference the additional
                                                                   arguments made in Appendix A
                                                                   included in this motion, including
                                                                   because this document is a Client
                                                                   Agreement (as defined and



                                  283
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 285 of 478




                                                                   explained in Appendix A, Section
                                                                   i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose
                                                                   redactions. Plaintiffs assert
                                                                   Defendants’ claim of highly
                                                                   competitive information is
                                                                   unfounded. Plaintiffs assert that
                                                                   Defendants and Mylan fail to
                                                                   justify the confidentiality of
                                                                   contracts. Plaintiffs assert that
                                                                   this document is stale.
605-3   DX60: This document          The                           The OptumRx/United Defendants
        was produced by United       OptumRx/United                assert that this document should
        HealthCare Services, Inc.    Defendants assert             remain under seal because it
        in this litigation and is    that this document            contains non-public, highly
        bates stamped UNITED-        should remain                 competitive, proprietary, and/or
        EPI 00323935                 entirely under seal,          commercially sensitive
                                     for the reasons               information and contractual
                                     provided in the last          terms between United and a non-
                                     column and in                 party. United has designated the
                                     Appendix A.                   document Highly Confidential
                                     Plaintiffs assert             pursuant to the Protective Order.
                                     Defendants have not           The OptumRx/United Defendants
                                                                   incorporate by reference the


                               284
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 286 of 478




                                        met their burden for       additional arguments made in
                                        sealing any portion        Appendix A included in this
                                        of the document, and       motion, including because this
                                        therefore, the             document is a Client Agreement
                                        document should be         (as defined and explained in
                                        filed publicly in its      Appendix A, Section i).
                                        entirety.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose
                                                                   redactions. Plaintiffs assert
                                                                   Defendants’ claim of highly
                                                                   competitive information is
                                                                   unfounded. Plaintiffs assert that
                                                                   Defendants and Mylan fail to
                                                                   justify the confidentiality of
                                                                   contracts. Plaintiffs assert that
                                                                   this document is stale.
605-4   DX61: This document             The CVS Caremark           The CVS Caremark Defendants
        was produced by CVS in          Defendants assert          assert that this document should
        this litigation and is bates    that this document         remain under seal because it
        stamped CM-000246576            should remain              contains non-public, highly
                                        entirely under seal,       competitive, proprietary, and/or
                                        for the reasons            commercially sensitive
                                        provided in the last       information of CVS and/or its
                                                                   subsidiaries, and contractual
                                                                   terms between CVS and/or its


                                  285
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 287 of 478




                        column and in                     subsidiaries and a non-party that
                        Appendix A.                       have been designated as
                        Plaintiffs assert                 confidential under a
                        Defendants have not               nondisclosure agreement. The
                        met their burden for              CVS Caremark Defendants have
                        sealing any portion               designated this document as
                        of the document, and              Highly Confidential pursuant to
                        therefore, the                    the Protective Order. The CVS
                        document should be                Caremark Defendants incorporate
                        filed publicly in its             by reference the additional
                        entirety.                         arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.



                  286
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 288 of 478




                                                                   Plaintiffs assert that this
                                                                   document is stale.
605-5   DX62: This document           The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000259169                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and a non-party. The Express
                                      Appendix A.                  Scripts Defendants have
                                      Plaintiffs assert            designated the document as
                                      Defendants have not          Highly Confidential pursuant to
                                      met their burden for         the Protective Order. The
                                      sealing any portion          Express Scripts Defendants
                                      of the document, and         incorporate by reference the
                                      therefore, the               additional arguments made in
                                      document should be           Appendix A included in this
                                      filed publicly in its        motion, including because this
                                      entirety.                    document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’


                                287
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 289 of 478




                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
                                                                   Plaintiffs assert that this
                                                                   document is stale.
605-6   DX63: This document           The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000264017                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and a non-party. The Express
                                      Appendix A.                  Scripts Defendants have
                                      Plaintiffs assert            designated the document as
                                      Defendants have not          Highly Confidential pursuant to
                                      met their burden for         the Protective Order. The
                                      sealing any portion          Express Scripts Defendants
                                      of the document, and         incorporate by reference the
                                      therefore, the               additional arguments made in
                                      document should be           Appendix A included in this
                                      filed publicly in its        motion, including because this
                                      entirety.                    document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong


                                288
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 290 of 478




                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert that Defendants fail to
                                                                   justify the confidentiality of
                                                                   contracts. Plaintiffs assert that
                                                                   this document is stale.
605-7   DX64: This document           The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000242414                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and a non-party. The Express
                                      Appendix A.                  Scripts Defendants have
                                      Plaintiffs assert            designated the document as
                                      Defendants have not          Highly Confidential pursuant to
                                      met their burden for         the Protective Order. The
                                      sealing any portion          Express Scripts Defendants
                                      of the document, and         incorporate by reference the
                                      therefore, the               additional arguments made in
                                      document should be           Appendix A included in this
                                      filed publicly in its        motion, including because this
                                      entirety.                    document is a Client Agreement



                                289
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 291 of 478




                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
605-8   DX65: A compilation         Prime asserts that             Prime asserts these documents
        exhibit that includes       this document                  should remain under seal because
        excerpts from an            should remain                  they contain non-public, highly
        agreement and an            entirely under seal,           competitive, proprietary and/or
        agreement schedule with     for the reasons                commercially sensitive
        the following bates         provided in the last           information of Prime and
        numbers:                    column and in                  contractual terms between Prime
        Prime0045151,               Appendix A.                    and non-party Blue Cross and
        Prime0057889                Plaintiffs assert              Blue Shield of Alabama. Prime
                                    Defendants have not            has designated these documents
                                    met their burden for           as Highly Confidential –
                                    sealing any portion            Attorneys’ Eyes Only pursuant to
                                    of the document, and           the Protective Order. Prime
                                    therefore, the                 incorporates by reference the
                                                                   additional arguments made in


                              290
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 292 of 478




                                        document should be         Appendix A included in this
                                        filed publicly in its      motion, including because this
                                        entirety.                  document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
                                                                   Plaintiffs assert that this
                                                                   document is stale.
605-9   DX66: This document             The CVS Caremark           The CVS Caremark Defendants
        was produced by CVS in          Defendants assert          assert that this document should
        this litigation and is bates    that this document         remain under seal because it
        stamped CM-000249713            should remain              contains non-public, highly
                                        entirely under seal,       competitive, proprietary, and/or
                                        for the reasons            commercially sensitive
                                        provided in the last       information of CVS and/or its
                                        column and in              subsidiaries, and contractual
                                        Appendix A.                terms between CVS and/or its
                                                                   subsidiaries and a non-party that


                                  291
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 293 of 478




                        Plaintiffs assert                 have been designated as
                        Defendants have not               confidential under a
                        met their burden for              nondisclosure agreement. The
                        sealing any portion               CVS Caremark Defendants have
                        of the document, and              designated this document as
                        therefore, the                    Highly Confidential pursuant to
                        document should be                the Protective Order. The CVS
                        filed publicly in its             Caremark Defendants incorporate
                        entirety.                         by reference the additional
                                                          arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.




                  292
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 294 of 478




605-   DX67: This document           The Express Scripts          The Express Scripts Defendants
10     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000263692                  entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and a non-party. The Express
                                     Appendix A.                  Scripts Defendants have
                                     Plaintiffs assert            designated the document as
                                     Defendants have not          Highly Confidential pursuant to
                                     met their burden for         the Protective Order. The
                                     sealing any portion          Express Scripts Defendants
                                     of the document, and         incorporate by reference the
                                     therefore, the               additional arguments made in
                                     document should be           Appendix A included in this
                                     filed publicly in its        motion, including because this
                                     entirety.                    document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.


                               293
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 295 of 478




                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
605-   DX68: This document             The                        The OptumRx/United Defendants
11     was produced by                 OptumRx/United             assert that this document should
       OptumRx in this                 Defendants assert          remain under seal because it
       litigation and is bates         that this document         contains non-public, highly
       stamped OPTUMRX-                should remain              competitive, proprietary, and/or
       EPI 00727783                    entirely under seal,       commercially sensitive
                                       for the reasons            information and contractual
                                       provided in the last       terms between OptumRx and a
                                       column and in              non-party. OptumRx has
                                       Appendix A.                designated the document Highly
                                       Plaintiffs assert          Confidential pursuant to the
                                       Defendants have not        Protective Order. The
                                       met their burden for       OptumRx/United Defendants
                                       sealing any portion        incorporate by reference the
                                       of the document, and       additional arguments made in
                                       therefore, the             Appendix A included in this
                                       document should be         motion, including because this
                                       filed publicly in its      document is a Client Agreement
                                       entirety.                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert


                                 294
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 296 of 478




                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
605-   DX69: This document             The CVS Caremark           The CVS Caremark Defendants
12     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000244459            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                       filed publicly in its      the Protective Order. The CVS
                                       entirety.                  Caremark Defendants incorporate
                                                                  by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and


                                 295
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 297 of 478




                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
605-   DX70: This document          The                           The OptumRx/United Defendants
13     was produced by United       OptumRx/United                assert that this document should
       HealthCare Services, Inc.    Defendants assert             remain under seal because it
       in this litigation and is    that this document            contains non-public, highly
       bates stamped UNITED-        should remain                 competitive, proprietary, and/or
       EPI 00295346                 entirely under seal,          commercially sensitive
                                    for the reasons               information and contractual
                                    provided in the last          terms between United and a non-
                                    column and in                 party. United has designated the
                                    Appendix A.                   document Highly Confidential
                                    Plaintiffs assert             pursuant to the Protective Order.
                                    Defendants have not           The OptumRx/United Defendants
                                    met their burden for          incorporate by reference the
                                    sealing any portion           additional arguments made in
                                                                  Appendix A included in this


                              296
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 298 of 478




                                       of the document, and       motion, including because this
                                       therefore, the             document is a Client Agreement
                                       document should be         (as defined and explained in
                                       filed publicly in its      Appendix A, Section i).
                                       entirety.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
605-   DX71: This document             The CVS Caremark           The CVS Caremark Defendants
14     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000245149            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                                                  subsidiaries and a non-party that
                                                                  have been designated as


                                 297
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 299 of 478




                        Plaintiffs assert                 confidential under a
                        Defendants have not               nondisclosure agreement. The
                        met their burden for              CVS Caremark Defendants have
                        sealing any portion               designated this document as
                        of the document, and              Highly Confidential pursuant to
                        therefore, the                    the Protective Order. The CVS
                        document should be                Caremark Defendants incorporate
                        filed publicly in its             by reference the additional
                        entirety.                         arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in unsealing.
                                                          Plaintiffs assert Defendants failed
                                                          to timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants improperly rely on
                                                          boilerplate assertions. Plaintiffs
                                                          assert that Defendants fail to
                                                          justify the confidentiality of
                                                          contracts.




                  298
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 300 of 478




605-   DX72: This document             The CVS Caremark           The CVS Caremark Defendants
15     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000245628            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                       filed publicly in its      the Protective Order. The CVS
                                       entirety.                  Caremark Defendants incorporate
                                                                  by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert


                                 299
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 301 of 478




                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
605-   DX73: This document             The                        The OptumRx/United Defendants
16     was produced by                 OptumRx/United             assert that this document should
       OptumRx in this                 Defendants assert          remain under seal because it
       litigation and is bates         that this document         contains non-public, highly
       stamped OPTUMRX-                should remain              competitive, proprietary, and/or
       EPI 00731367                    entirely under seal,       commercially sensitive
                                       for the reasons            information and contractual
                                       provided in the last       terms between OptumRx and/or
                                       column and in              its affiliates and a non-party.
                                       Appendix A.                OptumRx has designated the
                                       Plaintiffs assert          document Highly Confidential
                                       Defendants have not        pursuant to the Protective Order.
                                       met their burden for       The OptumRx/United Defendants
                                       sealing any portion        incorporate by reference the
                                       of the document, and       additional arguments made in
                                       therefore, the             Appendix A included in this
                                       document should be         motion, including because this
                                       filed publicly in its      document is a Client Agreement
                                       entirety.                  (as defined and explained in
                                                                  Appendix A, Section i).



                                 300
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 302 of 478




                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
605-   DX74: This document             The CVS Caremark           The CVS Caremark Defendants
17     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000244782            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                                                  the Protective Order. The CVS
                                                                  Caremark Defendants incorporate


                                 301
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 303 of 478




                                       filed publicly in its      by reference the additional
                                       entirety.                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
605-   DX75: This document             The CVS Caremark           The CVS Caremark Defendants
18     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000245817            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                                                  subsidiaries and a non-party that


                                 302
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 304 of 478




                        Plaintiffs assert                 have been designated as
                        Defendants have not               confidential under a
                        met their burden for              nondisclosure agreement. The
                        sealing any portion               CVS Caremark Defendants have
                        of the document, and              designated this document as
                        therefore, the                    Highly Confidential pursuant to
                        document should be                the Protective Order. The CVS
                        filed publicly in its             Caremark Defendants incorporate
                        entirety.                         by reference the additional
                                                          arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.
                                                          Plaintiffs assert that this
                                                          document is stale.


                  303
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 305 of 478




605-   DX76: This document           The Express Scripts          The Express Scripts Defendants
19     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000246333                  entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and a non-party. The Express
                                     Appendix A.                  Scripts Defendants have
                                     Plaintiffs assert            designated the document as
                                     Defendants have not          Highly Confidential pursuant to
                                     met their burden for         the Protective Order. The
                                     sealing any portion          Express Scripts Defendants
                                     of the document, and         incorporate by reference the
                                     therefore, the               additional arguments made in
                                     document should be           Appendix A included in this
                                     filed publicly in its        motion, including because this
                                     entirety.                    document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.


                               304
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 306 of 478




                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
605-   DX77: This document             The CVS Caremark           The CVS Caremark Defendants
20     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000246791            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                       filed publicly in its      the Protective Order. The CVS
                                       entirety.                  Caremark Defendants incorporate
                                                                  by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify


                                 305
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 307 of 478




                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
605-   DX78: This document           The Express Scripts          The Express Scripts Defendants
21     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000243263                  entirely under seal,         sensitive information and
                                     for the reasons              contractual terms between one of
                                     provided in the last         the Express Scripts Defendants
                                     column and in                and a non-party. The Express
                                     Appendix A.                  Scripts Defendants have
                                     Plaintiffs assert            designated the document as
                                     Defendants have not          Highly Confidential pursuant to
                                     met their burden for         the Protective Order. The
                                     sealing any portion          Express Scripts Defendants
                                     of the document, and         incorporate by reference the
                                     therefore, the               additional arguments made in
                                     document should be           Appendix A included in this
                                                                  motion, including because this
                                                                  document is a Client Agreement


                               306
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 308 of 478




                                    filed publicly in its         (as defined and explained in
                                    entirety.                     Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan fail to justify the
                                                                  confidentiality of contracts.
                                                                  Plaintiffs assert that this
                                                                  document is stale.
605-   DX79: This document is       The CVS Caremark              The CVS Caremark Defendants
22     a February 5, 2020 letter    Defendants assert             assert that the proposed redacted
       from Daniel Dockery,         that the proposed             portions of this document should
       counsel for the CVS          redacted portions of          remain under seal because they
       Caremark Defendants, to      the document                  contain references to non-public,
       counsel for Plaintiffs       attached to this joint        highly competitive, proprietary,
       regarding data               motion as Exhibit             and/or commercially sensitive
                                    18 should remain              information. The CVS Caremark
                                    under seal for the            Defendants incorporate by
                                    reasons provided in           reference the additional
                                    the last column and           arguments made in Appendix A
                                    in Appendix A.                included in this motion, including
                                                                  because the redacted portions of


                              307
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 309 of 478




                                   Plaintiffs agree that                     this document contain Data
                                   the proposed red box                      Information (as defined and
                                   redactions may                            explained in Appendix A, Section
                                   remain under seal.                        iii).

                                                                             Plaintiffs assert that Defendants
                                                                             and Mylan failed to justify
                                                                             continued sealing. Plaintiffs
                                                                             assert a strong public interest in
                                                                             unsealing. Plaintiffs assert
                                                                             Defendants and Mylan failed to
                                                                             timely propose redactions.
                                                                             Plaintiffs assert Defendants’
                                                                             claim of highly competitive
                                                                             information is unfounded.
                                                                             Plaintiffs assert that Defendants
                                                                             and Mylan fail to justify the
                                                                             confidentiality of contracts.
607   DX54: This document is       The Defendants          This document     All Defendants assert that the
      a combined transcript of     assert that this        refers to         document contains non-public,
      the two-day deposition       document should         documents         highly competitive, proprietary,
      of Stephen W.                remain entirely         produced by       and/or commercially sensitive
      Schondelmeyer, taken         under seal, for the     Mylan and         information and references and
      January 31, 2020 and         reasons provided in     designated by     quotations to contractual terms
      February 1, 2020             the last column and     Mylan as Highly   between Defendants and Mylan.
                                   in Appendix A.          Confidential –    Defendants designated the
                                   Plaintiffs assert       Attorneys’ Eyes   document as Highly Confidential
                                   Defendants have not     Only              pursuant to the Protective Order.
                                   met their burden for                      Defendants incorporate by
                                   sealing any portion                       reference the additional
                                                                             arguments made in Appendix A


                             308
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 310 of 478




                                      of the document, and       included in this motion, including
                                      therefore, the             because this transcript references
                                      document should be         Client Agreements, Mylan
                                      filed publicly in its      Agreements, and Data
                                      entirety.                  Information (as defined and
                                                                 explained in Appendix A).

                                                                 Plaintiffs assert that Defendants
                                                                 and Mylan failed to justify
                                                                 continued sealing. Plaintiffs
                                                                 assert a strong public interest in
                                                                 unsealing. Plaintiffs assert
                                                                 Defendants and Mylan failed to
                                                                 timely propose redactions.
                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
                                                                 Plaintiffs assert that Defendants
                                                                 and Mylan fail to justify the
                                                                 confidentiality of contracts.
610   DX80: This document             The CVS Caremark           The CVS Caremark Defendants
      was produced by CVS in          Defendants assert          assert that this document should
      this litigation and is bates    that this document         remain under seal because it
      stamped CM-000243747            should remain              contains non-public, highly
                                      entirely under seal,       competitive, proprietary, and/or
                                      for the reasons            commercially sensitive
                                      provided in the last       information of CVS and/or its
                                      column and in              subsidiaries, and contractual
                                      Appendix A.                terms between CVS and/or its
                                                                 subsidiaries and a non-party that
                                                                 have been designated as


                                309
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 311 of 478




                        Plaintiffs assert                 confidential under a
                        Defendants have not               nondisclosure agreement. The
                        met their burden for              CVS Caremark Defendants have
                        sealing any portion               designated this document as
                        of the document, and              Highly Confidential pursuant to
                        therefore, the                    the Protective Order. The CVS
                        document should be                Caremark Defendants incorporate
                        filed publicly in its             by reference the additional
                        entirety.                         arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.
                                                          Plaintiffs assert that this
                                                          document is stale.



                  310
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 312 of 478




610-1   DX81: This document           The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000246952                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and a non-party. The Express
                                      Appendix A.                  Scripts Defendants have
                                      Plaintiffs assert            designated the document as
                                      Defendants have not          Highly Confidential pursuant to
                                      met their burden for         the Protective Order. The
                                      sealing any portion          Express Scripts Defendants
                                      of the document, and         incorporate by reference the
                                      therefore, the               additional arguments made in
                                      document should be           Appendix A included in this
                                      filed publicly in its        motion, including because this
                                      entirety.                    document is a Client Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.


                                311
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 313 of 478




                                                                                   Plaintiffs assert that Defendants
                                                                                   and Mylan fail to justify the
                                                                                   confidentiality of contracts.
610-2   DX83: This document            The parties agree                           The OptumRx/United Defendants
        contains excerpts from         that a redacted                             assert that this document may be
        the transcript of the          version of this                             filed publicly, with limited
        deposition of Susan Illis,     document may be                             redaction of non-public, highly
        taken January 15, 2020         filed publicly.                             competitive, proprietary, and/or
                                       Proposed redactions                         commercially sensitive
                                       to this document are                        information, as well as private
                                       attached as Exhibit                         medical, confidential health
                                       19.                                         information.

                                                                                   Plaintiffs agree that the private
                                                                                   medical and confidential health
                                                                                   information for Plaintiff Susan
                                                                                   Illis’ minor child should remain
                                                                                   under seal.
610-3   DX84: This document            The                      Mylan designated   The OptumRx/United Defendants
        was produced by Mylan          OptumRx/United           this document as   assert that this document should
        in this litigation and is      Defendants assert        Highly             remain under seal because it
        bates stamped                  that this document       Confidential –     contains non-public, highly
        MYERISA-00017268               should remain            Attorneys’ Eyes    competitive, proprietary, and/or
                                       entirely under seal,     Only               commercially sensitive
                                       for the reasons                             information and non-party
                                       provided in the last                        Mylan, which produced the
                                       column and in                               document, has designated it as
                                       Appendix A, and                             Highly Confidential pursuant to
                                       because a non-party                         the Protective Order. The
                                       has asserted that this                      OptumRx/United Defendants
                                       document should                             incorporate by reference the


                                 312
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 314 of 478




                        remain under seal in              additional arguments made in
                        its entirety.                     Appendix A including because
                        Plaintiffs assert                 this document reflects
                        Defendants have not               negotiation and confidential
                        met their burden for              terms of Mylan Agreements (as
                        sealing any portion               defined and explained in
                        of the document, and              Appendix A, Section ii).
                        therefore, the
                        document should be                Mylan asserts this document
                        filed publicly in its             contains negotiations for
                        entirety.                         formulary placement, including
                                                          bid grids, drafts of rebate
                                                          agreements, and Mylan’s email
                                                          correspondence with PBMs. Each
                                                          one is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the negotiations between
                                                          Mylan and PBMs, the terms
                                                          originally offered to Mylan, and
                                                          the terms that Mylan agreed to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify


                  313
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 315 of 478




                                                                               continued sealing. Plaintiffs
                                                                               assert a strong public interest in
                                                                               unsealing. Plaintiffs assert
                                                                               Defendants and Mylan failed to
                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Additionally, Defendants and
                                                                               Mylan rely on standard contract
                                                                               language. Defendants and Mylan
                                                                               improperly rely on boilerplate
                                                                               assertions. Plaintiffs assert a
                                                                               strong public interest in unsealing
                                                                               bids and negotiations. Plaintiffs
                                                                               assert that this document is stale.
610-4   DX85: This document           Mylan, the            Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,   this document as   relates to the strategy, proposals,
        in this litigation and is     asserts that this     Highly             and ultimate votes of Mylan’s
        bates stamped                 document should       Confidential –     pricing committee. Each one is a
        MYERISA-00224220              remain entirely       Attorneys’ Eyes    non-public document, the
                                      under seal.           Only               contents of which would harm
                                      Defendants take no                       Mylan’s competitive standing if
                                      position on whether                      they were to be made public.
                                      the document should                      They contain details of Mylan’s
                                      remain under seal.                       internal decision-making
                                      Plaintiffs assert                        processes with regards to price,
                                      Defendants and                           including individual executives’
                                      Mylan have not met                       notes on the issue, and if Mylan’s
                                      their burden for                         competitors were to have access
                                                                               to this information it would put


                                314
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 316 of 478




                                      sealing any portion                        Mylan at a competitive
                                      of the document, and                       disadvantage.
                                      therefore, the
                                      document should be                         Plaintiffs assert that Defendants
                                      filed publicly in its                      and Mylan failed to justify
                                      entirety.                                  continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan fail to justify the
                                                                                 confidentiality of contracts.
                                                                                 Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations. Plaintiffs
                                                                                 assert that this document is stale.
610-5   DX86: This document           Mylan, the              Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,     this document as   discusses strategy for formulary
        in this litigation and is     asserts that this       Confidential       placement. Each one is a non-
        bates stamped                 document should                            public document, the contents of
        MYERISA-00167511              remain entirely                            which would harm Mylan’s
                                      under seal.                                competitive standing if they were
                                      Defendants take no                         to be made public. Companies
                                      position on whether                        seeking to negotiate with Mylan
                                                                                 over formulary placement for


                                315
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 317 of 478




                        the document should               current and future products
                        remain under seal.                would be at a strong advantage
                        Plaintiffs assert                 over Mylan if they had the
                        Defendants and                    benefit of being able to review
                        Mylan have not met                these documents and gain insight
                        their burden for                  into Mylan’s negotiations and the
                        sealing any portion               terms it may agree to with PBMs,
                        of the document, and              including Mylan’s employees’
                        therefore, the                    internal thoughts on potential
                        document should be                terms and overall strategy for
                        filed publicly in its             approaching formulary
                        entirety.                         negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing
                                                          bids and negotiations. Plaintiffs
                                                          assert that this document is stale.


                  316
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 318 of 478




610-6   DX87: This document           Mylan, the              Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,     this document as   contains competitive strategy
        in this litigation and is     asserts that this       Highly             information with regards to the
        bates stamped                 document should         Confidential –     EpiPen Auto-Injector. The
        MYERISA-00219681              remain entirely         Attorneys’ Eyes    documents contain non-public
                                      under seal.             Only               strategic analysis on the
                                      Defendants take no                         product’s growth, and strategy
                                      position on whether                        with regards to competitor
                                      the document should                        products. This information would
                                      remain under seal.                         put Mylan at a competitive
                                      Plaintiffs assert                          disadvantage if Mylan’s
                                      Defendants and                             competitors were to have access
                                      Mylan have not met                         to Mylan’s strategic analysis with
                                      their burden for                           regards to competition, and its
                                      sealing any portion                        disclosure would harm Mylan’s
                                      of the document, and                       business standing.
                                      therefore, the
                                      document should be                         Plaintiffs assert that Defendants
                                      filed publicly in its                      and Mylan failed to justify
                                      entirety.                                  continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert that
                                                                                 this document is stale.


                                317
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 319 of 478




610-7   DX88: This document           Mylan, the              Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,     this document as   is a spreadsheet that contains
        in this litigation and is     asserts that this       Highly             pricing data and competitive
        bates stamped                 document should         Confidential –     strategy information for Mylan
        MYERISA-00087789              remain entirely         Attorneys’ Eyes    Specialty’s products, including
                                      under seal.             Only               the EpiPen Auto-Injector. The
                                      Defendants take no                         document contains non-public
                                      position on whether                        financial information and internal
                                      the document should                        strategy for Mylan’s products,
                                      remain under seal.                         including strategy with regards to
                                      Plaintiffs assert                          competitor products. This
                                      Defendants and                             information would put Mylan at a
                                      Mylan have not met                         competitive disadvantage if its
                                      their burden for                           competitors were to have access
                                      sealing any portion                        to this document, and its
                                      of the document, and                       disclosure would harm Mylan’s
                                      therefore, the                             business standing.
                                      document should be
                                      filed publicly in its                      Plaintiffs assert that Defendants
                                      entirety.                                  and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Defendants and Mylan
                                                                                 improperly rely on boilerplate



                                318
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 320 of 478




                                                                                 assertions. Plaintiffs assert that
                                                                                 this document is stale.
610-8   DX89: This document           Mylan, the              Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
        in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
        bates stamped                 document should         Confidential –     pricing committee. Each one is a
        MYERISA-00224136              remain entirely         Attorneys’ Eyes    non-public document, the
                                      under seal.             Only               contents of which would harm
                                      Defendants take no                         Mylan’s competitive standing if
                                      position on whether                        they were to be made public.
                                      the document should                        They contain details of Mylan’s
                                      remain under seal.                         internal decision-making
                                      Plaintiffs assert                          processes with regards to price,
                                      Defendants and                             including individual executives’
                                      Mylan have not met                         notes on the issue, and if Mylan’s
                                      their burden for                           competitors were to have access
                                      sealing any portion                        to this information it would put
                                      of the document, and                       Mylan at a competitive
                                      therefore, the                             disadvantage.
                                      document should be
                                      filed publicly in its                      Plaintiffs assert that Defendants
                                      entirety.                                  and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and


                                319
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 321 of 478




                                                                                  Mylan rely on standard contract
                                                                                  language. Defendants and Mylan
                                                                                  improperly rely on boilerplate
                                                                                  assertions. Plaintiffs assert a
                                                                                  strong public interest in unsealing
                                                                                  bids and negotiations. Plaintiffs
                                                                                  assert that this document is stale.
610-9   DX90: This document           The CVS Caremark         Mylan designated   The CVS Caremark Defendants
        was produced by Mylan         Defendants assert        this document as   assert that this document should
        in this litigation and is     that this document       Highly             remain under seal because it
        bates stamped                 should remain            Confidential –     contains non-public, highly
        MYERISA-00224146              entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
                                      for the reasons          Only               commercially sensitive
                                      provided in the last                        information and non-party
                                      column and in                               Mylan, which produced the
                                      Appendix A, and                             document, has designated it as
                                      because a non-party                         Highly Confidential pursuant to
                                      has asserted that this                      the Protective Order. The CVS
                                      document should                             Caremark Defendants incorporate
                                      remain under seal in                        by reference the additional
                                      its entirety.                               arguments made in Appendix A
                                      Plaintiffs assert                           including because this document
                                      Defendants have not                         reflects confidential terms of
                                      met their burden for                        Mylan Agreements (as defined
                                      sealing any portion                         and explained in Appendix A,
                                      of the document, and                        Section ii).
                                      therefore, the
                                      document should be                          Mylan asserts that this document
                                      filed publicly in its                       relates to the strategy, proposals,
                                      entirety.                                   and ultimate votes of Mylan’s
                                                                                  pricing committee. Each one is a


                                320
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 322 of 478




                                                          non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          They contain details of Mylan’s
                                                          internal decision-making
                                                          processes with regards to price,
                                                          including individual executives’
                                                          notes on the issue, and if Mylan’s
                                                          competitors were to have access
                                                          to this information it would put
                                                          Mylan at a competitive
                                                          disadvantage.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing



                  321
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 323 of 478




                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
610-   DX91: This document           Mylan, the              Mylan designated   Mylan asserts that this document
10     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00224219              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if
                                     position on whether                        they were to be made public.
                                     the document should                        They contain details of Mylan’s
                                     remain under seal.                         internal decision-making
                                     Plaintiffs assert                          processes with regards to price,
                                     Defendants and                             including individual executives’
                                     Mylan have not met                         notes on the issue, and if Mylan’s
                                     their burden for                           competitors were to have access
                                     sealing any portion                        to this information it would put
                                     of the document, and                       Mylan at a competitive
                                     therefore, the                             disadvantage.
                                     document should be
                                     filed publicly in its                      Plaintiffs assert that Defendants
                                     entirety.                                  and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and


                               322
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 324 of 478




                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
610-   DX92: This document           Mylan, the              Mylan designated   Mylan asserts that this document
11     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00224216              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if
                                     position on whether                        they were to be made public.
                                     the document should                        They contain details of Mylan’s
                                     remain under seal.                         internal decision-making
                                     Plaintiffs assert                          processes with regards to price,
                                     Defendants and                             including individual executives’
                                     Mylan have not met                         notes on the issue, and if Mylan’s
                                     their burden for                           competitors were to have access
                                     sealing any portion                        to this information it would put
                                     of the document, and                       Mylan at a competitive
                                     therefore, the                             disadvantage.
                                     document should be
                                     filed publicly in its                      Plaintiffs assert that Defendants
                                     entirety.                                  and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to


                               323
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 325 of 478




                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Additionally, Defendants and
                                                                               Mylan rely on standard contract
                                                                               language. Defendants and Mylan
                                                                               improperly rely on boilerplate
                                                                               assertions. Plaintiffs assert a
                                                                               strong public interest in unsealing
                                                                               bids and negotiations. Plaintiffs
                                                                               assert that this document is stale.
610-   DX93: This document           Mylan, the             Mylan designated   Mylan asserts that this document
12     was produced by Mylan         designating entity,    this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this      Highly             and ultimate votes of Mylan’s
       bates stamped                 document should        Confidential –     pricing committee. Each one is a
       MYERISA-00224229              remain entirely        Attorneys’ Eyes    non-public document, the
                                     under seal.            Only               contents of which would harm
                                     Defendants take no                        Mylan’s competitive standing if
                                     position on whether                       they were to be made public.
                                     the document should                       They contain details of Mylan’s
                                     remain under seal.                        internal decision-making
                                     Plaintiffs assert                         processes with regards to price,
                                     Defendants and                            including individual executives’
                                     Mylan have not met                        notes on the issue, and if Mylan’s
                                     their burden for                          competitors were to have access
                                     sealing any portion                       to this information it would put
                                     of the document, and                      Mylan at a competitive
                                     therefore, the                            disadvantage.
                                     document should be


                               324
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 326 of 478




                                     filed publicly in its                      Plaintiffs assert that Defendants
                                     entirety.                                  and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
610-   DX94: This document           Mylan, the              Mylan designated   Mylan asserts that this document
13     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00224230              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if
                                     position on whether                        they were to be made public.
                                     the document should                        They contain details of Mylan’s
                                     remain under seal.                         internal decision-making
                                     Plaintiffs assert                          processes with regards to price,
                                     Defendants and                             including individual executives’
                                                                                notes on the issue, and if Mylan’s


                               325
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 327 of 478




                                     Mylan have not met                         competitors were to have access
                                     their burden for                           to this information it would put
                                     sealing any portion                        Mylan at a competitive
                                     of the document, and                       disadvantage.
                                     therefore, the
                                     document should be                         Plaintiffs assert that Defendants
                                     filed publicly in its                      and Mylan failed to justify
                                     entirety.                                  continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
610-   DX95: This document           Mylan, the              Mylan designated   Mylan asserts that this document
14     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00224233              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if
                                     position on whether                        they were to be made public.


                               326
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 328 of 478




                                     the document should                        They contain details of Mylan’s
                                     remain under seal.                         internal decision-making
                                     Plaintiffs assert                          processes with regards to price,
                                     Defendants and                             including individual executives’
                                     Mylan have not met                         notes on the issue, and if Mylan’s
                                     their burden for                           competitors were to have access
                                     sealing any portion                        to this information it would put
                                     of the document, and                       Mylan at a competitive
                                     therefore, the                             disadvantage.
                                     document should be
                                     filed publicly in its                      Plaintiffs assert that Defendants
                                     entirety.                                  and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
610-   DX96: This document           The                     Mylan designated   The OptumRx/United Defendants
15     was produced by Mylan         OptumRx/United          this document as   assert that this document should
       in this litigation and is     Defendants assert       Highly             remain under seal because it


                               327
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 329 of 478




bates stamped            that this document       Confidential –    contains non-public, highly
MYERISA-00018208         should remain            Attorneys’ Eyes   competitive, proprietary, and/or
                         entirely under seal,     Only              commercially sensitive
                         for the reasons                            information and non-party
                         provided in the last                       Mylan, which produced the
                         column and in                              document, has designated it as
                         Appendix A, and                            Highly Confidential pursuant to
                         because a non-party                        the Protective Order. The
                         has asserted that this                     OptumRx/United Defendants
                         document should                            incorporate by reference the
                         remain under seal in                       additional arguments made in
                         its entirety.                              Appendix A including because
                         Plaintiffs assert                          this document reflects
                         Defendants have not                        negotiation of Mylan Agreements
                         met their burden for                       (as defined and explained in
                         sealing any portion                        Appendix A, Section ii).
                         of the document, and
                         therefore, the                             Mylan asserts that this document
                         document should be                         discusses strategy for formulary
                         filed publicly in its                      placement. Each one is a non-
                         entirety.                                  public document, the contents of
                                                                    which would harm Mylan’s
                                                                    competitive standing if they were
                                                                    to be made public. Companies
                                                                    seeking to negotiate with Mylan
                                                                    over formulary placement for
                                                                    current and future products
                                                                    would be at a strong advantage
                                                                    over Mylan if they had the
                                                                    benefit of being able to review
                                                                    these documents and gain insight


                   328
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 330 of 478




                                                                             into Mylan’s negotiations and the
                                                                             terms it may agree to with PBMs,
                                                                             including Mylan’s employees’
                                                                             internal thoughts on potential
                                                                             terms and overall strategy for
                                                                             approaching formulary
                                                                             negotiations.

                                                                             Plaintiffs assert that Defendants
                                                                             and Mylan failed to justify
                                                                             continued sealing. Plaintiffs
                                                                             assert a strong public interest in
                                                                             unsealing. Plaintiffs assert
                                                                             Defendants and Mylan failed to
                                                                             timely propose redactions.
                                                                             Plaintiffs assert Defendants’
                                                                             claim of highly competitive
                                                                             information is unfounded.
                                                                             Additionally, Defendants and
                                                                             Mylan rely on standard contract
                                                                             language. Defendants and Mylan
                                                                             improperly rely on boilerplate
                                                                             assertions. Plaintiffs assert a
                                                                             strong public interest in unsealing
                                                                             bids and negotiations. Plaintiffs
                                                                             assert that this document is stale.
610-   DX97: This document           The                  Mylan designated   The OptumRx/United Defendants
16     was produced by Mylan         OptumRx/United       this document as   assert that this document should
       in this litigation and is     Defendants assert    Highly             remain under seal because it
                                     that this document   Confidential –     contains non-public, highly
                                     should remain                           competitive, proprietary, and/or


                               329
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 331 of 478




bates stamped            entirely under seal,     Attorneys’ Eyes   commercially sensitive
MYERISA-00308564         for the reasons          Only              information and non-party
                         provided in the last                       Mylan, which produced the
                         column and in                              document, has designated it as
                         Appendix A, and                            Highly Confidential pursuant to
                         because a non-party                        the Protective Order. The
                         has asserted that this                     OptumRx/United Defendants
                         document should                            incorporate by reference the
                         remain under seal in                       additional arguments made in
                         its entirety.                              Appendix A including because
                         Plaintiffs assert                          this document reflects
                         Defendants have not                        negotiation of Mylan Agreements
                         met their burden for                       (as defined and explained in
                         sealing any portion                        Appendix A, Section ii).
                         of the document, and
                         therefore, the                             Mylan asserts that this document
                         document should be                         discusses strategy for formulary
                         filed publicly in its                      placement. Each one is a non-
                         entirety.                                  public document, the contents of
                                                                    which would harm Mylan’s
                                                                    competitive standing if they were
                                                                    to be made public. Companies
                                                                    seeking to negotiate with Mylan
                                                                    over formulary placement for
                                                                    current and future products
                                                                    would be at a strong advantage
                                                                    over Mylan if they had the
                                                                    benefit of being able to review
                                                                    these documents and gain insight
                                                                    into Mylan’s negotiations and the
                                                                    terms it may agree to with PBMs,


                   330
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 332 of 478




                                                                  including Mylan’s employees’
                                                                  internal thoughts on potential
                                                                  terms and overall strategy for
                                                                  approaching formulary
                                                                  negotiations.

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that this document is stale.
610-   DX98: This document             The                        The OptumRx/United Defendants
17     was produced by                 OptumRx/United             assert that this document should
       OptumRx in this                 Defendants assert          remain under seal because it
       litigation and is bates         that this document         contains non-public, highly
       stamped OPTUMRX-                should remain              competitive, proprietary, and/or
       EPI 00674906                    entirely under seal,       commercially sensitive
                                       for the reasons            information and contractual


                                 331
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 333 of 478




                        provided in the last              terms between OptumRx and/or
                        column and in                     its affiliates and non-party
                        Appendix A.                       Mylan. OptumRx has designated
                        Plaintiffs assert                 the document Highly
                        Defendants have not               Confidential pursuant to the
                        met their burden for              Protective Order. The
                        sealing any portion               OptumRx/United Defendants
                        of the document, and              incorporate by reference the
                        therefore, the                    additional arguments made in
                        document should be                Appendix A included in this
                        filed publicly in its             motion, including because this
                        entirety.                         document is a Client Agreement
                                                          (as defined and explained in
                                                          Appendix A, Section i).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert that
                                                          Defendants and Mylan fail to
                                                          justify the confidentiality of



                  332
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 334 of 478




                                                                  contracts. Plaintiffs assert that
                                                                  this document is stale.
610-   DX99: This document             The                        The OptumRx/United Defendants
18     was produced by                 OptumRx/United             assert that this document should
       OptumRx in this                 Defendants assert          remain under seal because it
       litigation and is bates         that this document         contains non-public, highly
       stamped OPTUMRX-                should remain              competitive, proprietary, and/or
       EPI 00674934                    entirely under seal,       commercially sensitive
                                       for the reasons            information and contractual
                                       provided in the last       terms between OptumRx and/or
                                       column and in              its affiliates and non-party
                                       Appendix A.                Mylan. OptumRx has designated
                                       Plaintiffs assert          the document Highly
                                       Defendants have not        Confidential pursuant to the
                                       met their burden for       Protective Order. The
                                       sealing any portion        OptumRx/United Defendants
                                       of the document, and       incorporate by reference the
                                       therefore, the             additional arguments made in
                                       document should be         Appendix A included in this
                                       filed publicly in its      motion, including because this
                                       entirety.                  document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.


                                 333
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 335 of 478




                                                                             Plaintiffs assert Defendants’
                                                                             claim of highly competitive
                                                                             information is unfounded.
                                                                             Defendants and Mylan
                                                                             improperly rely on boilerplate
                                                                             assertions. Plaintiffs assert that
                                                                             Defendants and Mylan fail to
                                                                             justify the confidentiality of
                                                                             contracts. Plaintiffs assert that
                                                                             this document is stale.
611   DX82: This document is       The Defendants          This document     All Defendants assert that the
      a combined transcript of     assert that this        refers to         document contains non-public,
      the two-day deposition       document should         documents         highly competitive, proprietary,
      of Stephan M. Levy,          remain entirely         produced by       and/or commercially sensitive
      taken January 28, 2020       under seal, for the     Mylan and         information, and references and
      and January 29, 2020         reasons provided in     designated by     quotations to contractual terms
                                   the last column and     Mylan as Highly   between Defendants and Mylan.
                                   in Appendix A.          Confidential –    Defendants designated the
                                   Plaintiffs assert       Attorneys’ Eyes   document as Highly Confidential
                                   Defendants have not     Only              pursuant to the Protective Order.
                                   met their burden for                      Defendants incorporate by
                                   sealing any portion                       reference the additional
                                   of the document, and                      arguments made in Appendix A
                                   therefore, the                            included in this motion, including
                                   document should be                        because this transcript references
                                   filed publicly in its                     PBM Agreements, Mylan
                                   entirety.                                 Agreements, and Data
                                                                             Information (as defined and
                                                                             explained in Appendix A).




                             334
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 336 of 478




                                                                                Plaintiffs assert that Defendants
                                                                                and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions.
612   DX100: This document          The CVS Caremark         Mylan designated   The CVS Caremark Defendants
      was produced by Mylan         Defendants assert        this document as   assert that this document should
      in this litigation and is     that this document       Highly             remain under seal because it
      bates stamped                 should remain            Confidential –     contains non-public, highly
      MYERISA-00037638              entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
                                    for the reasons          Only               commercially sensitive
                                    provided in the last                        information of CVS and/or its
                                    column and in                               subsidiaries, and
                                    Appendix A, and                             contractual terms between CVS
                                    because a non-party                         and/or its subsidiaries and non-
                                    has asserted that this                      party Mylan. This document was
                                    document should                             produced by non-party Mylan,
                                    remain under seal in                        which has designated it as Highly
                                    its entirety.                               Confidential pursuant to the
                                    Plaintiffs assert                           Protective Order. The CVS
                                    Defendants have not                         Caremark Defendants incorporate
                                    met their burden for                        by reference the additional
                                                                                arguments made in Appendix A


                              335
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 337 of 478




                        sealing any portion               included in this motion, including
                        of the document, and              because this document is a Mylan
                        therefore, the                    Agreement (as defined and
                        document should be                explained in Appendix A, Section
                        filed publicly in its             ii).
                        entirety.
                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’


                  336
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 338 of 478




                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
612-1   DX101: This document          The CVS Caremark         Mylan designated   The CVS Caremark Defendants
        was produced by Mylan         Defendants assert        this document as   assert that this document should
        in this litigation and is     that this document       Highly             remain under seal because it
        bates stamped                 should remain            Confidential –     contains non-public, highly
        MYERISA-00223123              entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
                                      for the reasons          Only               commercially sensitive
                                      provided in the last                        information of CVS and/or its
                                      column and in                               subsidiaries, and
                                      Appendix A, and                             contractual terms between CVS
                                      because a non-party                         and/or its subsidiaries and non-
                                      has asserted that this                      party Mylan. This document was
                                      document should                             produced by non-party Mylan,
                                      remain under seal in                        which has designated it as Highly
                                      its entirety.                               Confidential pursuant to the
                                      Plaintiffs assert                           Protective Order. The CVS
                                      Defendants have not                         Caremark Defendants incorporate
                                      met their burden for                        by reference the additional
                                      sealing any portion                         arguments made in Appendix A
                                      of the document, and                        included in this motion, including
                                      therefore, the                              because this document is a Mylan
                                      document should be                          Agreement (as defined and
                                      filed publicly in its                       explained in Appendix A, Section
                                      entirety.                                   ii).

                                                                                  Mylan asserts that this document
                                                                                  is a contract or amendments to


                                337
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 339 of 478




                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.
                                                          Plaintiffs assert that this
                                                          document is stale.



                  338
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 340 of 478




612-2   DX102: This document          The CVS Caremark         Mylan designated   The CVS Caremark Defendants
        was produced by Mylan         Defendants assert        this document as   assert that this document should
        in this litigation and is     that this document       Highly             remain under seal because it
        bates stamped                 should remain            Confidential –     contains non-public, highly
        MYERISA-00027991              entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
                                      for the reasons          Only               commercially sensitive
                                      provided in the last                        information of CVS and/or its
                                      column and in                               subsidiaries, and contractual
                                      Appendix A, and                             terms between CVS and/or its
                                      because a non-party                         subsidiaries and non-party
                                      has asserted that this                      Mylan. This document was
                                      document should                             produced by non-party Mylan,
                                      remain under seal in                        which has designated it as Highly
                                      its entirety.                               Confidential pursuant to the
                                      Plaintiffs assert                           Protective Order. The CVS
                                      Defendants have not                         Caremark Defendants incorporate
                                      met their burden for                        by reference the additional
                                      sealing any portion                         arguments made in Appendix A
                                      of the document, and                        included in this motion, including
                                      therefore, the                              because this document is a Mylan
                                      document should be                          Agreement (as defined and
                                      filed publicly in its                       explained in Appendix A, Section
                                      entirety.                                   ii).

                                                                                  Mylan asserts that this document
                                                                                  is a contract or amendments to
                                                                                  contracts that Mylan entered into.
                                                                                  Each one is a non-public
                                                                                  document, the contents of which
                                                                                  would harm Mylan’s competitive
                                                                                  standing if they were to be made


                                339
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 341 of 478




                                                                                public. Companies seeking to
                                                                                negotiate with Mylan for future
                                                                                agreements and amendments to
                                                                                agreements would be at a strong
                                                                                advantage over Mylan if they had
                                                                                the benefit of being able to
                                                                                review these documents and the
                                                                                full set of terms agreed to by
                                                                                Mylan.

                                                                                Plaintiffs assert that Defendants
                                                                                and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Plaintiffs assert that Defendants
                                                                                and Mylan fail to justify the
                                                                                confidentiality of contracts.
                                                                                Plaintiffs assert that this
                                                                                document is stale.
612-3   DX103: This document          The CVS Caremark       Mylan designated   The CVS Caremark Defendants
        was produced by Mylan         Defendants assert      this document as   assert that this document should
        in this litigation and is     that this document     Highly             remain under seal because it
        bates stamped                 should remain          Confidential –     contains non-public, highly
        MYERISA-00037647              entirely under seal,                      competitive, proprietary, and/or
                                      for the reasons                           commercially sensitive


                                340
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 342 of 478




                        provided in the last     Attorneys’ Eyes   information of CVS and/or its
                        column and in            Only              subsidiaries, and contractual
                        Appendix A, and                            terms between CVS and/or its
                        because a non-party                        subsidiaries and non-party
                        has asserted that this                     Mylan. This document was
                        document should                            produced by non-party Mylan,
                        remain under seal in                       which has designated it as Highly
                        its entirety.                              Confidential pursuant to the
                        Plaintiffs assert                          Protective Order. The CVS
                        Defendants have not                        Caremark Defendants incorporate
                        met their burden for                       by reference the additional
                        sealing any portion                        arguments made in Appendix A
                        of the document, and                       included in this motion, including
                        therefore, the                             because this document is a Mylan
                        document should be                         Agreement (as defined and
                        filed publicly in its                      explained in Appendix A, Section
                        entirety.                                  ii).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.


                  341
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 343 of 478




                                                                   Plaintiffs assert that this
                                                                   document is stale.
612-4   DX104: This document            The CVS Caremark           The CVS Caremark Defendants
        was produced by CVS in          Defendants assert          assert that this document should
        this litigation and is bates    that this document         remain under seal because it
        stamped CM-000233802            should remain              contains non-public, highly
                                        entirely under seal,       competitive, proprietary, and/or
                                        for the reasons            commercially sensitive
                                        provided in the last       information of CVS and/or its
                                        column and in              subsidiaries, and contractual
                                        Appendix A.                terms between CVS and/or its
                                        Plaintiffs assert          subsidiaries and non-party
                                        Defendants have not        Mylan. The CVS Caremark
                                        met their burden for       Defendants have designated this
                                        sealing any portion        document as Highly Confidential
                                        of the document, and       pursuant to the Protective Order.
                                        therefore, the             The CVS Caremark Defendants
                                        document should be         incorporate by reference the
                                        filed publicly in its      additional arguments made in
                                        entirety.                  Appendix A included in this
                                                                   motion, including because this
                                                                   document is a Mylan Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section ii).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to


                                  342
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 344 of 478




                                                                                  timely propose redactions.
                                                                                  Plaintiffs assert Defendants’
                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
                                                                                  Plaintiffs assert that this
                                                                                  document is stale.
612-5   DX105: This document          The CVS Caremark         Mylan designated   The CVS Caremark Defendants
        was produced by Mylan         Defendants assert        this document as   assert that this document should
        in this litigation and is     that this document       Highly             remain under seal because it
        bates stamped                 should remain            Confidential –     contains non-public, highly
        MYERISA-00223176              entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
                                      for the reasons          Only               commercially sensitive
                                      provided in the last                        information of CVS and/or its
                                      column and in                               subsidiaries, and contractual
                                      Appendix A, and                             terms between CVS and/or its
                                      because a non-party                         subsidiaries and non-party
                                      has asserted that this                      Mylan. This document was
                                      document should                             produced by non-party Mylan,
                                      remain under seal in                        which has designated it as Highly
                                      its entirety.                               Confidential pursuant to the
                                      Plaintiffs assert                           Protective Order. The CVS
                                      Defendants have not                         Caremark Defendants incorporate
                                      met their burden for                        by reference the additional
                                      sealing any portion                         arguments made in Appendix A
                                      of the document, and                        included in this motion, including
                                      therefore, the                              because this document is a Mylan
                                      document should be                          Agreement (as defined and



                                343
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 345 of 478




                        filed publicly in its             explained in Appendix A, Section
                        entirety.                         ii).

                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants


                  344
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 346 of 478




                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
                                                                                  Plaintiffs assert that this
                                                                                  document is stale.
612-6   DX106: This document          The CVS Caremark         Mylan designated   The CVS Caremark Defendants
        was produced by Mylan         Defendants assert        this document as   assert that this document should
        in this litigation and is     that this document       Highly             remain under seal because it
        bates stamped                 should remain            Confidential –     contains non-public, highly
        MYERISA-00037707              entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
                                      for the reasons          Only               commercially sensitive
                                      provided in the last                        information of CVS and/or its
                                      column and in                               subsidiaries, and contractual
                                      Appendix A, and                             terms between CVS and/or its
                                      because a non-party                         subsidiaries and non-party
                                      has asserted that this                      Mylan. This document was
                                      document should                             produced by non-party Mylan,
                                      remain under seal in                        which has designated it as Highly
                                      its entirety.                               Confidential pursuant to the
                                      Plaintiffs assert                           Protective Order. The CVS
                                      Defendants have not                         Caremark Defendants incorporate
                                      met their burden for                        by reference the additional
                                      sealing any portion                         arguments made in Appendix A
                                      of the document, and                        included in this motion, including
                                      therefore, the                              because this document is a Mylan
                                      document should be                          Agreement (as defined and
                                      filed publicly in its                       explained in Appendix A, Section
                                      entirety.                                   ii).

                                                                                  Mylan asserts that this document
                                                                                  is a contract or amendments to
                                                                                  contracts that Mylan entered into.


                                345
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 347 of 478




                                                                         Each one is a non-public
                                                                         document, the contents of which
                                                                         would harm Mylan’s competitive
                                                                         standing if they were to be made
                                                                         public. Companies seeking to
                                                                         negotiate with Mylan for future
                                                                         agreements and amendments to
                                                                         agreements would be at a strong
                                                                         advantage over Mylan if they had
                                                                         the benefit of being able to
                                                                         review these documents and the
                                                                         full set of terms agreed to by
                                                                         Mylan.

                                                                         Plaintiffs assert that Defendants
                                                                         and Mylan failed to justify
                                                                         continued sealing. Plaintiffs
                                                                         assert a strong public interest in
                                                                         unsealing. Plaintiffs assert
                                                                         Defendants and Mylan failed to
                                                                         timely propose redactions.
                                                                         Plaintiffs assert Defendants’
                                                                         claim of highly competitive
                                                                         information is unfounded.
                                                                         Plaintiffs assert that Defendants
                                                                         and Mylan fail to justify the
                                                                         confidentiality of contracts.
                                                                         Plaintiffs assert that this
                                                                         document is stale.
612-7   DX107: This document      The CVS Caremark    Mylan designated   The CVS Caremark Defendants
        was produced by Mylan     Defendants assert   this document as   assert that this document should


                            346
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 348 of 478




in this litigation and is         that this document       Highly            remain under seal because it
bates stamped                     should remain            Confidential –    contains non-public, highly
MYERISA-00037658                  entirely under seal,     Attorneys’ Eyes   competitive, proprietary, and/or
                                  for the reasons          Only              commercially sensitive
                                  provided in the last                       information of CVS and/or its
                                  column and in                              subsidiaries, and contractual
                                  Appendix A, and                            terms between CVS and/or its
                                  because a non-party                        subsidiaries and non-party
                                  has asserted that this                     Mylan. This document was
                                  document should                            produced by non-party Mylan,
                                  remain under seal in                       which has designated it as Highly
                                  its entirety.                              Confidential pursuant to the
                                  Plaintiffs assert                          Protective Order. The CVS
                                  Defendants have not                        Caremark Defendants incorporate
                                  met their burden for                       by reference the additional
                                  sealing any portion                        arguments made in Appendix A
                                  of the document, and                       included in this motion, including
                                  therefore, the                             because this document is a Mylan
                                  document should be                         Agreement (as defined and
                                  filed publicly in its                      explained in Appendix A, Section
                                  entirety.                                  ii).


                                                                             Plaintiffs assert that Defendants
                                                                             and Mylan failed to justify
                                                                             continued sealing. Plaintiffs
                                                                             assert a strong public interest in
                                                                             unsealing. Plaintiffs assert
                                                                             Defendants and Mylan failed to
                                                                             timely propose redactions
                                                                             Plaintiffs assert Defendants’


                            347
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 349 of 478




                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
                                                                                  Plaintiffs assert that this
                                                                                  document is stale.
612-8   DX108: This document          The CVS Caremark         Mylan designated   The CVS Caremark Defendants
        was produced by Mylan         Defendants assert        this document as   assert that this document should
        in this litigation and is     that this document       Highly             remain under seal because it
        bates stamped                 should remain            Confidential –     contains non-public, highly
        MYERISA-00037702              entirely under seal,     Attorneys’ Eyes    competitive, proprietary, and/or
                                      for the reasons          Only               commercially sensitive
                                      provided in the last                        information of CVS and/or its
                                      column and in                               subsidiaries, and contractual
                                      Appendix A, and                             terms between CVS and/or its
                                      because a non-party                         subsidiaries and non-party
                                      has asserted that this                      Mylan. This document was
                                      document should                             produced by non-party Mylan,
                                      remain under seal in                        which has designated it as Highly
                                      its entirety.                               Confidential pursuant to the
                                      Plaintiffs assert                           Protective Order. The CVS
                                      Defendants have not                         Caremark Defendants incorporate
                                      met their burden for                        by reference the additional
                                      sealing any portion                         arguments made in Appendix A
                                      of the document, and                        included in this motion, including
                                      therefore, the                              because this document is a Mylan
                                      document should be                          Agreement (as defined and
                                      filed publicly in its                       explained in Appendix A, Section
                                      entirety.                                   ii).



                                348
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 350 of 478




                                                          Mylan asserts that this document
                                                          is a contract or amendments to
                                                          contracts that Mylan entered into.
                                                          Each one is a non-public
                                                          document, the contents of which
                                                          would harm Mylan’s competitive
                                                          standing if they were to be made
                                                          public. Companies seeking to
                                                          negotiate with Mylan for future
                                                          agreements and amendments to
                                                          agreements would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and the
                                                          full set of terms agreed to by
                                                          Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Plaintiffs assert that Defendants
                                                          and Mylan fail to justify the
                                                          confidentiality of contracts.



                  349
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 351 of 478




                                                                                 Plaintiffs assert that this
                                                                                 document is stale.
612-9   DX109: This document          Mylan, the              Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,     this document as   discusses strategy for formulary
        in this litigation and is     asserts that this       Highly             placement. Each one is a non-
        bates stamped                 document should         Confidential –     public document, the contents of
        MYERISA-00061891              remain entirely         Attorneys’ Eyes    which would harm Mylan’s
                                      under seal.             Only               competitive standing if they were
                                      Defendants take no                         to be made public. Companies
                                      position on whether                        seeking to negotiate with Mylan
                                      the document should                        over formulary placement for
                                      remain under seal.                         current and future products
                                      Plaintiffs assert                          would be at a strong advantage
                                      Defendants and                             over Mylan if they had the
                                      Mylan have not met                         benefit of being able to review
                                      their burden for                           these documents and gain insight
                                      sealing any portion                        into Mylan’s negotiations and the
                                      of the document, and                       terms it may agree to with PBMs,
                                      therefore, the                             including Mylan’s employees’
                                      document should be                         internal thoughts on potential
                                      filed publicly in its                      terms and overall strategy for
                                      entirety.                                  approaching formulary
                                                                                 negotiations.

                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.


                                350
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 352 of 478




                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and
                                                                                 Mylan rely on standard contract
                                                                                 language. Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations. Plaintiffs
                                                                                 assert that this document is stale.
612-   DX110: This document          The CVS Caremark         Mylan designated   The CVS Caremark Defendants
10     was produced by Mylan         and Express Scripts      this document as   and the Express Scripts
       in this litigation and is     Defendants assert        Highly             Defendants assert that this
       bates stamped                 that this document       Confidential –     document should remain under
       MYERISA-00135424              should remain            Attorneys’ Eyes    seal because it contains non-
                                     entirely under seal,     Only               public, highly competitive,
                                     for the reasons                             proprietary, and/or commercially
                                     provided in the last                        sensitive information. This
                                     column and in                               document was produced by non-
                                     Appendix A, and                             party Mylan, which has
                                     because a non-party                         designated it as Highly
                                     has asserted that this                      Confidential pursuant to the
                                     document should                             Protective Order. The CVS
                                     remain under seal in                        Caremark Defendants and the
                                     its entirety.                               Express Scripts Defendants
                                     Plaintiffs assert                           incorporate by reference the
                                     Defendants have not                         additional arguments made in
                                     met their burden for                        Appendix A included in this
                                     sealing any portion                         motion, including because this
                                                                                 document reflects confidential


                               351
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 353 of 478




                        of the document, and              terms of Mylan Agreements (as
                        therefore, the                    defined and explained in
                        document should be                Appendix A, Section ii).
                        filed publicly in its
                        entirety.                         Mylan asserts that this document
                                                          discusses strategy for formulary
                                                          placement. Each one is a non-
                                                          public document, the contents of
                                                          which would harm Mylan’s
                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert


                  352
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 354 of 478




                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and
                                                                                 Mylan rely on standard contract
                                                                                 language. Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations. Plaintiffs
                                                                                 assert that this document is stale.
612-   DX111: This document          The Express Scripts      Mylan designated   The Express Scripts Defendants
11     was produced by Mylan         Defendants assert        this document as   assert that the document contains
       in this litigation and is     that this document       Highly             non-public, highly competitive,
       bates stamped                 should remain            Confidential –     proprietary, and/or commercially
       MYERISA-00016238              entirely under seal,     Attorneys’ Eyes    sensitive information. In
                                     for the reasons          Only               addition, the document was
                                     provided in the last                        designated as Highly
                                     column and in                               Confidential by non-party Mylan.
                                     Appendix A, and                             The Express Scripts Defendants
                                     because a non-party                         incorporate by reference the
                                     has asserted that this                      additional arguments made in
                                     document should                             Appendix A included in this
                                     remain under seal in                        motion, including because this
                                     its entirety.                               document reflects confidential
                                     Plaintiffs assert                           terms of Mylan Agreements (as
                                     Defendants have not                         defined and explained in
                                     met their burden for                        Appendix A, Section ii).



                               353
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 355 of 478




                        sealing any portion               Mylan asserts this document
                        of the document, and              contains negotiations for
                        therefore, the                    formulary placement, including
                        document should be                bid grids, drafts of rebate
                        filed publicly in its             agreements, and Mylan’s email
                        entirety.                         correspondence with PBMs. Each
                                                          one is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the negotiations between
                                                          Mylan and PBMs, the terms
                                                          originally offered to Mylan, and
                                                          the terms that Mylan agreed to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.


                  354
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 356 of 478




                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
612-   DX112: This document          Mylan, the              Mylan designated   Mylan asserts that this document
12     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00290524              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if
                                     position on whether                        they were to be made public.
                                     the document should                        They contain details of Mylan’s
                                     remain under seal.                         internal decision-making
                                     Plaintiffs assert                          processes with regards to price,
                                     Defendants and                             including individual executives’
                                     Mylan have not met                         notes on the issue, and if Mylan’s
                                     their burden for                           competitors were to have access
                                     sealing any portion                        to this information it would put
                                     of the document, and                       Mylan at a competitive
                                     therefore, the                             disadvantage.
                                     document should be
                                     filed publicly in its                      Plaintiffs assert that Defendants
                                     entirety.                                  and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert


                               355
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 357 of 478




                                                                               Defendants and Mylan failed to
                                                                               timely propose
                                                                               redactions. Plaintiffs assert
                                                                               Defendants’ claim of highly
                                                                               competitive information is
                                                                               unfounded. Additionally,
                                                                               Defendants and Mylan rely on
                                                                               standard contract language.
                                                                               Defendants and Mylan
                                                                               improperly rely on boilerplate
                                                                               assertions. Plaintiffs assert a
                                                                               strong public interest in unsealing
                                                                               bids and negotiations. Plaintiffs
                                                                               assert that this document is stale.
612-   DX113: This document          Mylan, the             Mylan designated   Mylan asserts that this document
13     was produced by Mylan         designating entity,    this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this      Highly             and ultimate votes of Mylan’s
       bates stamped                 document should        Confidential –     pricing committee. Each one is a
       MYERISA-00011205              remain entirely        Attorneys’ Eyes    non-public document, the
                                     under seal.            Only               contents of which would harm
                                     Defendants take no                        Mylan’s competitive standing if
                                     position on whether                       they were to be made public.
                                     the document should                       They contain details of Mylan’s
                                     remain under seal.                        internal decision-making
                                     Plaintiffs assert                         processes with regards to price,
                                     Defendants and                            including individual executives’
                                     Mylan have not met                        notes on the issue, and if Mylan’s
                                     their burden for                          competitors were to have access
                                     sealing any portion                       to this information it would put
                                     of the document, and                      Mylan at a competitive
                                                                               disadvantage.


                               356
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 358 of 478




                                     therefore, the
                                     document should be                         Plaintiffs assert that Defendants
                                     filed publicly in its                      and Mylan failed to justify
                                     entirety.                                  continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
612-   DX114: This document          Mylan, the              Mylan designated   Mylan asserts that this document
14     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00264112              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if
                                     position on whether                        they were to be made public.
                                     the document should                        They contain details of Mylan’s
                                     remain under seal.                         internal decision-making
                                                                                processes with regards to price,
                                                                                including individual executives’


                               357
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 359 of 478




                                     Plaintiffs assert                          notes on the issue, and if Mylan’s
                                     Defendants and                             competitors were to have access
                                     Mylan have not met                         to this information it would put
                                     their burden for                           Mylan at a competitive
                                     sealing any portion                        disadvantage.
                                     of the document, and
                                     therefore, the                             Plaintiffs assert that Defendants
                                     document should be                         and Mylan failed to justify
                                     filed publicly in its                      continued sealing. Plaintiffs
                                     entirety.                                  assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
612-   DX115: This document          Mylan, the              Mylan designated   Mylan asserts that this document
15     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00224536              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if


                               358
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 360 of 478




                        position on whether               they were to be made public.
                        the document should               They contain details of Mylan’s
                        remain under seal.                internal decision-making
                        Plaintiffs assert                 processes with regards to price,
                        Defendants and                    including individual executives’
                        Mylan have not met                notes on the issue, and if Mylan’s
                        their burden for                  competitors were to have access
                        sealing any portion               to this information it would put
                        of the document, and              Mylan at a competitive
                        therefore, the                    disadvantage.
                        document should be
                        filed publicly in its             Plaintiffs assert that Defendants
                        entirety.                         and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing
                                                          bids and negotiations. Plaintiffs
                                                          assert that this document is stale.




                  359
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 361 of 478




612-   DX116: This document          Mylan, the              Mylan designated   Mylan asserts that this document
16     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00224570              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if
                                     position on whether                        they were to be made public.
                                     the document should                        They contain details of Mylan’s
                                     remain under seal.                         internal decision-making
                                     Plaintiffs assert                          processes with regards to price,
                                     Defendants and                             including individual executives’
                                     Mylan have not met                         notes on the issue, and if Mylan’s
                                     their burden for                           competitors were to have access
                                     sealing any portion                        to this information it would put
                                     of the document, and                       Mylan at a competitive
                                     therefore, the                             disadvantage.
                                     document should be
                                     filed publicly in its                      Plaintiffs assert that Defendants
                                     entirety.                                  and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan


                               360
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 362 of 478




                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations.
612-   DX117: This document          Mylan, the              Mylan designated   Mylan asserts that this document
17     was produced by Mylan         designating entity,     this document as   relates to the strategy, proposals,
       in this litigation and is     asserts that this       Highly             and ultimate votes of Mylan’s
       bates stamped                 document should         Confidential –     pricing committee. Each one is a
       MYERISA-00224656              remain entirely         Attorneys’ Eyes    non-public document, the
                                     under seal.             Only               contents of which would harm
                                     Defendants take no                         Mylan’s competitive standing if
                                     position on whether                        they were to be made public.
                                     the document should                        They contain details of Mylan’s
                                     remain under seal.                         internal decision-making
                                     Plaintiffs assert                          processes with regards to price,
                                     Defendants and                             including individual executives’
                                     Mylan have not met                         notes on the issue, and if Mylan’s
                                     their burden for                           competitors were to have access
                                     sealing any portion                        to this information it would put
                                     of the document, and                       Mylan at a competitive
                                     therefore, the                             disadvantage.
                                     document should be
                                     filed publicly in its                      Plaintiffs assert that Defendants
                                     entirety.                                  and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose
                                                                                redactions. Plaintiffs assert
                                                                                Defendants’ claim of highly


                               361
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 363 of 478




                                                                                 competitive information is
                                                                                 unfounded. Additionally,
                                                                                 Defendants and Mylan rely on
                                                                                 standard contract
                                                                                 language. Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations.
612-   DX118: This document          The                      Mylan designated   The OptumRx/United Defendants
18     was produced by Mylan         OptumRx/United           this document as   assert that this document should
       in this litigation and is     Defendants assert        Highly             remain under seal because it
       bates stamped                 that this document       Confidential –     contains non-public, highly
       MYERISA-00018175              should remain            Attorneys’ Eyes    competitive, proprietary, and/or
                                     entirely under seal,     Only               commercially sensitive
                                     for the reasons                             information and non-party
                                     provided in the last                        Mylan, which produced the
                                     column and in                               document, has designated it as
                                     Appendix A, and                             Highly Confidential pursuant to
                                     because a non-party                         the Protective Order. The
                                     has asserted that this                      OptumRx/United Defendants
                                     document should                             incorporate by reference the
                                     remain under seal in                        additional arguments made in
                                     its entirety.                               Appendix A including because
                                     Plaintiffs assert                           this document reflects the
                                     Defendants have not                         negotiation of Mylan Agreements
                                     met their burden for                        (as defined and explained in
                                     sealing any portion                         Appendix A, Section ii).
                                     of the document, and
                                     therefore, the                              Mylan asserts that this document
                                                                                 discusses and summarizes


                               362
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 364 of 478




                        document should be                Mylan’s negotiations for
                        filed publicly in its             formulary placement. Each one is
                        entirety.                         a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review these documents and
                                                          having information on Mylan’s
                                                          past negotiations, including
                                                          Mylan’s employees’ internal
                                                          thoughts on the terms and what
                                                          Mylan might be able to agree to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract


                  363
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 365 of 478




                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that this document is stale.
612-   DX119: This document            The                        The OptumRx/United Defendants
19     was produced by                 OptumRx/United             assert that this document should
       OptumRx in this                 assert that this           remain under seal because it
       litigation and is bates         document should            contains non-public, highly
       stamped OPTUMRX-                remain entirely            competitive, proprietary, and/or
       EPI 00674950                    under seal, for the        commercially sensitive
                                       reasons provided in        information and contractual
                                       the last column and        terms between OptumRx and/or
                                       in Appendix A.             its affiliates and non-party
                                       Plaintiffs assert          Mylan. OptumRx has designated
                                       Defendants have not        the document Highly
                                       met their burden for       Confidential pursuant to the
                                       sealing any portion        Protective Order. The
                                       of the document, and       OptumRx/United Defendants
                                       therefore, the             incorporate by reference the
                                       document should be         additional arguments made in
                                       filed publicly in its      Appendix A included in this
                                       entirety.                  motion, including because this
                                                                  document is a Client Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs


                                 364
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 366 of 478




                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and
                                                                                 Mylan rely on standard contract
                                                                                 language. Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations. Plaintiffs
                                                                                 assert that Defendants and Mylan
                                                                                 fail to justify the confidentiality
                                                                                 of contracts. mPlaintiffs assert
                                                                                 that this document is stale.
612-   DX120: This document          The                      Mylan designated   The OptumRx/United Defendants
20     was produced by Mylan         OptumRx/United           this document as   assert that this document should
       in this litigation and is     Defendants assert        Highly             remain under seal because it
       bates stamped                 that this document       Confidential –     contains non-public, highly
       MYERISA-00157152              should remain            Attorneys’ Eyes    competitive, proprietary, and/or
                                     entirely under seal,     Only               commercially sensitive
                                     for the reasons                             information and non-party
                                     provided in the last                        Mylan, which produced the
                                     column and in                               document, has designated it as
                                     Appendix A, and                             Highly Confidential pursuant to
                                     because a non-party                         the Protective Order.
                                     has asserted that this
                                     document should


                               365
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 367 of 478




                        remain under seal in              Mylan asserts that this document
                        its entirety.                     discusses strategy for formulary
                        Plaintiffs assert                 placement. Each one is a non-
                        Defendants have not               public document, the contents of
                        met their burden for              which would harm Mylan’s
                        sealing any portion               competitive standing if they were
                        of the document, and              to be made public. Companies
                        therefore, the                    seeking to negotiate with Mylan
                        document should be                over formulary placement for
                        filed publicly in its             current and future products
                        entirety.                         would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive


                  366
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 368 of 478




                                                                 information is unfounded.
                                                                 Additionally, Defendants and
                                                                 Mylan rely on standard contract
                                                                 language. Defendants and Mylan
                                                                 improperly rely on boilerplate
                                                                 assertions. Plaintiffs assert a
                                                                 strong public interest in unsealing
                                                                 bids and negotiations. Plaintiffs
                                                                 assert this document is stale.
614   DX121: This document            The                        The OptumRx/United Defendants
      was produced by                 OptumRx/United             assert that this document should
      OptumRx in this                 Defendants assert          remain under seal because it
      litigation and is bates         that this document         contains non-public, highly
      stamped OPTUMRX-                should remain              competitive, proprietary, and/or
      EPI 00674974                    entirely under seal,       commercially sensitive
                                      for the reasons            information and contractual
                                      provided in the last       terms between OptumRx and/or
                                      column and in              its affiliates and non-party
                                      Appendix A.                Mylan. OptumRx has designated
                                      Plaintiffs assert          the document Highly
                                      Defendants have not        Confidential pursuant to the
                                      met their burden for       Protective Order. The
                                      sealing any portion        OptumRx/United Defendants
                                      of the document, and       Scripts Defendants incorporate
                                      therefore, the             by reference the additional
                                      document should be         arguments made in Appendix A
                                      filed publicly in its      included in this motion, including
                                      entirety.                  because this document is a Mylan
                                                                 Agreement (as defined and
                                                                 explained in Appendix A, Section
                                                                 ii).


                                367
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 369 of 478




                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants and
                                                                   Mylan rely on standard contract
                                                                   language. Defendants and Mylan
                                                                   improperly rely on boilerplate
                                                                   assertions. Plaintiffs assert a
                                                                   strong public interest in unsealing
                                                                   bids and negotiations. Plaintiffs
                                                                   assert that Defendants and Mylan
                                                                   fail to justify the confidentiality
                                                                   of contracts. Plaintiffs assert that
                                                                   this document is stale.
614-1   DX122: This document          The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000021460                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and Mylan. The Express Scripts
                                      Appendix A, and              Defendants have designated the


                                368
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 370 of 478




                        because a non-party               document as Highly Confidential
                        has asserted that this            pursuant to the Protective Order.
                        document should                   The Express Scripts Defendants
                        remain under seal in              incorporate by reference the
                        its entirety.                     additional arguments made in
                        Plaintiffs assert                 Appendix A included in this
                        Defendants have not               motion, including because this
                        met their burden for              document is a Mylan Agreement
                        sealing any portion               (as defined and explained in
                        of the document, and              Appendix A, Section ii).
                        therefore, the
                        document should be                Mylan asserts that this document
                        filed publicly in its             is a contract or amendments to
                        entirety.                         contracts that Mylan entered into
                                                          that was produced by Mylan at
                                                          MYERISA-00186084. Each one
                                                          is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan for future agreements
                                                          and amendments to agreements
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and the full set
                                                          of terms agreed to by Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify


                  369
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 371 of 478




                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
                                                                   Plaintiffs assert that this
                                                                   document is stale.
614-2   DX123: This document          The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000021430                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and Mylan. The Express Scripts
                                      Appendix A, and              Defendants have designated the
                                      because a non-party          document as Highly Confidential
                                      has asserted that this       pursuant to the Protective Order.
                                      document should              The Express Scripts Defendants
                                      remain under seal in         incorporate by reference the
                                      its entirety.                additional arguments made in
                                      Plaintiffs assert            Appendix A included in this
                                      Defendants have not          motion, including because this
                                      met their burden for         document is a Mylan Agreement



                                370
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 372 of 478




                        sealing any portion               (as defined and explained in
                        of the document, and              Appendix A, Section ii).
                        therefore, the
                        document should be                Mylan asserts that this document
                        filed publicly in its             is a contract or amendments to
                        entirety.                         contracts that Mylan entered into
                                                          that was produced by Mylan at
                                                          MYERISA-00186093. Each one
                                                          is a non-public document, the
                                                          contents of which would harm
                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan for future agreements
                                                          and amendments to agreements
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and the full set
                                                          of terms agreed to by Mylan.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.


                  371
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 373 of 478




                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan fail to justify the
                                                                   confidentiality of contracts.
                                                                   Plaintiffs assert that this
                                                                   document is stale.
614-3   DX124: This document          The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000029661                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and non-party Sanofi-Aventis
                                      Appendix A, and              U.S. LLC (“Sanofi”). The
                                      because a non-party          Express Scripts Defendants have
                                      asserted that this           designated the document as
                                      document should              Highly Confidential pursuant to
                                      remain under seal.           the Protective Order. In addition,
                                      Plaintiffs assert            non-party Sanofi has confirmed
                                      Defendants have not          that the document contains
                                      met their burden for         Sanofi’s confidential information
                                      sealing any portion          and should remain under seal.
                                      of the document, and         The Express Scripts Defendants
                                      therefore, the               incorporate by reference the
                                      document should be           additional arguments made in
                                      filed publicly in its        Appendix A included in this
                                      entirety.                    motion, including because this
                                                                   document is rebate agreement
                                                                   and therefore should remain
                                                                   under seal for the same reasons
                                                                   as for the Mylan Agreements (as


                                372
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 374 of 478




                                                                   defined and explained in
                                                                   Appendix A, Section ii).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
                                                                   Plaintiffs assert that Defendants
                                                                   fail to justify the confidentiality
                                                                   of contracts. Plaintiffs assert that
                                                                   this document is stale.
614-4   DX125: This document          The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000030143                  entirely under seal,         sensitive information. The
                                      for the reasons              Express Scripts Defendants have
                                      provided in the last         designated the document as
                                                                   Highly Confidential pursuant to
                                                                   the Protective Order. The


                                373
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 375 of 478




                                   column and in                   Express Scripts Defendants
                                   Appendix A.                     incorporate by reference the
                                   Plaintiffs assert               additional arguments made in
                                   Defendants have not             Appendix A included in this
                                   met their burden for            motion, including because this
                                   sealing any portion             document reflects confidential
                                   of the document, and            terms of Mylan Agreements (as
                                   therefore, the                  defined and explained in
                                   document should be              Appendix A, Section ii).
                                   filed publicly in its
                                   entirety.                       Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
                                                                   Plaintiffs assert that Defendants
                                                                   fail to justify the confidentiality
                                                                   of contracts. Plaintiffs assert that
                                                                   this document is stale.
614-5   DX126: This document    The Express Scripts                The Express Scripts Defendants
        was produced by Express Defendants assert                  assert that the document contains


                             374
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 376 of 478




Scripts in this litigation         that this document       non-public, highly competitive,
and is bates stamped               should remain            proprietary, and/or commercially
ES_000021437                       entirely under seal,     sensitive information and
                                   for the reasons          contractual terms between one of
                                   provided in the last     the Express Scripts Defendants
                                   column and in            and Mylan. The Express Scripts
                                   Appendix A, and          Defendants have designated the
                                   because a non-party      document as Highly Confidential
                                   has asserted that this   pursuant to the Protective Order.
                                   document should          The Express Scripts Defendants
                                   remain under seal in     incorporate by reference the
                                   its entirety.            additional arguments made in
                                   Plaintiffs assert        Appendix A included in this
                                   Defendants have not      motion, including because this
                                   met their burden for     document is a Mylan Agreement
                                   sealing any portion      (as defined and explained in
                                   of the document, and     Appendix A, Section ii).
                                   therefore, the
                                   document should be       Mylan asserts that this document
                                   filed publicly in its    is a contract or amendments to
                                   entirety.                contracts that Mylan entered into
                                                            that was produced by Mylan at
                                                            MYERISA-00038110. Each one
                                                            is a non-public document, the
                                                            contents of which would harm
                                                            Mylan’s competitive standing if
                                                            they were to be made public.
                                                            Companies seeking to negotiate
                                                            with Mylan for future agreements
                                                            and amendments to agreements
                                                            would be at a strong advantage


                             375
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 377 of 478




                                                                                  over Mylan if they had the
                                                                                  benefit of being able to review
                                                                                  these documents and the full set
                                                                                  of terms agreed to by Mylan.

                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan failed to justify
                                                                                  continued sealing. Plaintiffs
                                                                                  assert a strong public interest in
                                                                                  unsealing. Plaintiffs assert
                                                                                  Defendants and Mylan failed to
                                                                                  timely propose redactions.
                                                                                  Plaintiffs assert Defendants’
                                                                                  claim of highly competitive
                                                                                  information is unfounded.
                                                                                  Plaintiffs assert that Defendants
                                                                                  and Mylan fail to justify the
                                                                                  confidentiality of contracts.
                                                                                  Plaintiffs assert that this
                                                                                  document is stale.
614-6   DX127: This document          The Express Scripts      Mylan designated   The Express Scripts Defendants
        was produced by Mylan         Defendants assert        this document as   assert that the document contains
        in this litigation and is     that this document       Highly             non-public, highly competitive,
        bates stamped                 should remain            Confidential –     proprietary, and/or commercially
        MYERISA-00004096              entirely under seal,     Attorneys’ Eyes    sensitive information. In
                                      for the reasons          Only               addition, the document was
                                      provided in the last                        designated as Highly
                                      column and in                               Confidential by non-party Mylan.
                                      Appendix A, and                             The Express Scripts Defendants
                                      because a non-party                         incorporate by reference the
                                      has asserted that this                      additional arguments made in


                                376
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 378 of 478




                        document should                   Appendix A included in this
                        remain under seal in              motion, including because this
                        its entirety.                     document reflects confidential
                        Plaintiffs assert                 terms of Mylan Agreements (as
                        Defendants have not               defined and explained in
                        met their burden for              Appendix A, Section ii).
                        sealing any portion
                        of the document, and              Mylan asserts that this document
                        therefore, the                    discusses strategy for formulary
                        document should be                placement. Each one is a non-
                        filed publicly in its             public document, the contents of
                        entirety.                         which would harm Mylan’s
                                                          competitive standing if they were
                                                          to be made public. Companies
                                                          seeking to negotiate with Mylan
                                                          over formulary placement for
                                                          current and future products
                                                          would be at a strong advantage
                                                          over Mylan if they had the
                                                          benefit of being able to review
                                                          these documents and gain insight
                                                          into Mylan’s negotiations and the
                                                          terms it may agree to with PBMs,
                                                          including Mylan’s employees’
                                                          internal thoughts on potential
                                                          terms and overall strategy for
                                                          approaching formulary
                                                          negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify


                  377
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 379 of 478




                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants and
                                                                   Mylan rely on standard contract
                                                                   language. Defendants and Mylan
                                                                   improperly rely on boilerplate
                                                                   assertions. Plaintiffs assert a
                                                                   strong public interest in unsealing
                                                                   bids and negotiations. Plaintiffs
                                                                   assert that this document is stale.
614-7   DX128: This document          The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000012211                  entirely under seal,         sensitive information,
                                      for the reasons              specifically because it includes
                                      provided in the last         information about Express
                                      column and in                Scripts’ formulary decisions. The
                                      Appendix A.                  Express Scripts Defendants have
                                      Plaintiffs assert            designated the document as
                                      Defendants have not          Highly Confidential pursuant to
                                      met their burden for         the Protective Order. The
                                      sealing any portion          Express Scripts Defendants
                                      of the document, and         incorporate by reference the
                                                                   additional arguments made in


                                378
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 380 of 478




                                     therefore, the                Appendix A included in this
                                     document should be            motion, including regarding the
                                     filed publicly in its         alleged public interest in
                                     entirety.                     unsealing and Plaintiffs’ assertion
                                                                   disputing the highly competitive
                                                                   nature of the information.

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
                                                                   Plaintiffs assert that Defendants
                                                                   fail to justify the confidentiality
                                                                   of contracts. Plaintiffs assert that
                                                                   this document is stale.
614-8   DX129: This document       The Express Scripts             The Express Scripts Defendants
        was produced by Express Defendants assert                  assert that the document contains
        Scripts in this litigation that this document              non-public, highly competitive,
                                   should remain                   proprietary, and/or commercially
                                   entirely under seal,            sensitive information,


                               379
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 381 of 478




and is bates stamped         for the reasons               specifically because it includes
ES_000009611                 provided in the last          confidential information about
                             column and in                 Express Scripts’ formulary
                             Appendix A.                   decisions. The Express Scripts
                             Plaintiffs assert             Defendants have designated the
                             Defendants have not           document as Highly Confidential
                             met their burden for          pursuant to the Protective Order,
                             sealing any portion           including regarding the alleged
                             of the document, and          public interest in unsealing and
                             therefore, the                Plaintiffs’ assertion disputing the
                             document should be            highly competitive nature of the
                             filed publicly in its         information.
                             entirety.
                                                           Plaintiffs assert that Defendants
                                                           failed to justify continued
                                                           sealing. Plaintiffs assert a strong
                                                           public interest in unsealing.
                                                           Plaintiffs assert Defendants failed
                                                           to timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive
                                                           information is unfounded.
                                                           Additionally, Defendants rely on
                                                           standard contract language.
                                                           Defendants improperly rely on
                                                           boilerplate assertions. Plaintiffs
                                                           assert a strong public interest in
                                                           unsealing bids and negotiations.
                                                           Plaintiffs assert that Defendants
                                                           fail to justify the confidentiality
                                                           of contracts.


                       380
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 382 of 478




614-9   DX130: This document          The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000007721                  entirely under seal,         sensitive information. The
                                      for the reasons              Express Scripts Defendants have
                                      provided in the last         designated the document as
                                      column and in                Highly Confidential pursuant to
                                      Appendix A.                  the Protective Order. The
                                      Plaintiffs assert            Express Scripts Defendants
                                      Defendants have not          incorporate by reference the
                                      met their burden for         additional arguments made in
                                      sealing any portion          Appendix A included in this
                                      of the document, and         motion, including because this
                                      therefore, the               document reflects the neogtiation
                                      document should be           of confidential terms of Mylan
                                      filed publicly in its        Agreements (as defined and
                                      entirety.                    explained in Appendix A, Section
                                                                   ii).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.


                                381
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 383 of 478




                                                                  Defendants improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing bids and negotiations.
                                                                  Plaintiffs assert that Defendants
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX131: This document              Prime asserts that       Prime asserts this document
10     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0030375                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column and in            information of Prime’s business
                                         Appendix A.              and contracting terms with non-
                                         Plaintiffs assert        party Mylan. Prime has
                                         Defendants have not      designated this document as
                                         met their burden for     Highly Confidential – Attorneys’
                                         sealing any portion      Eyes Only pursuant to the
                                         of the document, and     Protective Order. Prime
                                         therefore, the           incorporates by reference the
                                         document should be       additional arguments made in
                                         filed publicly in its    Appendix A included in this
                                         entirety.                motion, including because this
                                                                  document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify


                                   382
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 384 of 478




                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX132: This document              Prime asserts that       Prime asserts this document
11     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0057365                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column and in            information of Prime’s business
                                         Appendix A.              and contracting terms with non-
                                         Plaintiffs assert        party Mylan. Prime has
                                         Defendants have not      designated this document as
                                         met their burden for     Highly Confidential – Attorneys’
                                                                  Eyes Only pursuant to the


                                   383
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 385 of 478




                        sealing any portion               Protective Order. Prime
                        of the document, and              incorporates by reference the
                        therefore, the                    additional arguments made in
                        document should be                Appendix A included in this
                        filed publicly in its             motion, including because this
                        entirety.                         document is a Mylan Agreement
                                                          (as defined and explained in
                                                          Appendix A, Section ii).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing
                                                          bids and negotiations. Plaintiffs
                                                          assert that Defendants and Mylan
                                                          fail to justify the confidentiality
                                                          of contracts. Plaintiffs assert that
                                                          this document is stale.



                  384
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 386 of 478




614-   DX133: This document              Prime asserts that       Prime asserts this document
12     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0466980                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column.                  information of Prime’s business
                                         Plaintiffs assert        and its formulary structure.
                                         Defendants have not      Prime has designated this
                                         met their burden for     document as Highly Confidential
                                         sealing any portion      – Attorneys’ Eyes Only pursuant
                                         of the document, and     to the Protective Order.
                                         therefore, the
                                         document should be       Plaintiffs assert that Defendants
                                         filed publicly in its    failed to justify continued
                                         entirety.                sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants rely on
                                                                  standard contract language.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing bids and negotiations.
                                                                  Plaintiffs assert that Defendants
                                                                  fail to justify the confidentiality



                                   385
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 387 of 478




                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX134: This document              Prime asserts that       Prime asserts this document
13     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0118763                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column.                  information of Prime’s business
                                         Plaintiffs assert        and contracting terms with
                                         Defendants have not      Sanofi. Prime has designated this
                                         met their burden for     document as Highly Confidential
                                         sealing any portion      – Attorneys’ Eyes Only pursuant
                                         of the document, and     to the Protective Order. Prime
                                         therefore, the           incorporates by reference the
                                         document should be       additional arguments made in
                                         filed publicly in its    Appendix A included in this
                                         entirety.                motion, including because this
                                                                  document is comparable to the
                                                                  discussion of terms regarding a
                                                                  Mylan Agreement (as defined
                                                                  and explained in Appendix A,
                                                                  Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’


                                   386
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 388 of 478




                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants rely on
                                                                  standard contract language.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing bids and negotiations.
                                                                  Plaintiffs assert that Defendants
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX135: This document              Prime asserts that       Prime asserts this document can
14     was produced by Prime             this document can be     be filed publicly with a limited
       in this litigation and is         filed publicly with a    redaction of non-public, highly
       bates stamped                     limited redactions,      competitive, proprietary and/or
       Prime0021613                      which is shown in        commercially sensitive
                                         the attached Exhibit     information of Prime’s business
                                         20 hereto.               and contracting terms with non-
                                                                  party Mylan. Prime has
                                                                  designated this information as
                                         Plaintiffs assert        Highly Confidential – Attorneys’
                                         Prime has not met its    Eyes Only pursuant to the
                                         burden for sealing       Protective Order.
                                         any portion of the
                                         document, and            Plaintiffs assert that Defendants
                                         therefore, the           and Mylan failed to justify
                                         document should be       continued sealing. Plaintiffs
                                         filed publicly in its    assert a strong public interest in
                                         entirety.                unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to


                                   387
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 389 of 478




                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX136: This document              Prime asserts that       Prime asserts this document can
15     was produced by Prime             this document can be     be filed publicly with a limited
       in this litigation and is         filed publicly with a    redaction of non-public, highly
       bates stamped                     limited redactions,      competitive, proprietary and/or
       Prime0056841                      which is shown in        commercially sensitive
                                         the attached Exhibit     information of Prime’s business
                                         21 hereto.               and contracting terms with non-
                                         Plaintiffs assert        party Mylan. Prime has
                                         Prime has not met its    designated this information as
                                         burden for sealing       Highly Confidential – Attorneys’
                                         any portion of the       Eyes Only pursuant to the
                                         document, and            Protective Order.
                                         therefore, the
                                         document should be       Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs


                                   388
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 390 of 478




                                         filed publicly in its    assert a strong public interest in
                                         entirety.                unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX137: This document              Prime asserts that       Prime asserts this document
16     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0014316                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column and in            information of Prime’s business
                                         Appendix A.              and non-party Mylan. Prime has
                                         Plaintiffs assert        designated this document as
                                         Defendants have not      Highly Confidential – Attorneys’
                                         met their burden for     Eyes Only pursuant to the
                                         sealing any portion      Protective Order. Prime
                                                                  incorporates by reference the


                                   389
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 391 of 478




                        of the document, and              additional arguments made in
                        therefore, the                    Appendix A included in this
                        document should be                motion, including because this
                        filed publicly in its             document reflects negotiations of
                        entirety.                         Mylan Agreements (as defined
                                                          and explained in Appendix A,
                                                          Section ii).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing
                                                          bids and negotiations. Plaintiffs
                                                          assert that Defendants and Mylan
                                                          fail to justify the confidentiality
                                                          of contracts. Plaintiffs assert that
                                                          this document is stale.




                  390
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 392 of 478




614-   DX138: This document              Prime asserts that       Prime asserts this document
17     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0022147                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column and in            information of Prime’s business
                                         Appendix A.              and contracting terms with non-
                                         Plaintiffs assert        party Mylan. Prime has
                                         Defendants have not      designated this document as
                                         met their burden for     Highly Confidential – Attorneys’
                                         sealing any portion      Eyes Only pursuant to the
                                         of the document, and     Protective Order. Prime
                                         therefore, the           incorporates by reference the
                                         document should be       additional arguments made in
                                         filed publicly in its    Appendix A included in this
                                         entirety.                motion, including because this
                                                                  document reflects negotiations of
                                                                  Mylan Agreements (as defined
                                                                  and explained in Appendix A,
                                                                  Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive


                                   391
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 393 of 478




                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX139: This document              Prime asserts that       Prime asserts this document
18     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0022153                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column and in            information of Prime’s business
                                         Appendix A.              and contracting terms with non-
                                         Plaintiffs assert        party Mylan. Prime has
                                         Defendants have not      designated this document as
                                         met their burden for     Highly Confidential – Attorneys’
                                         sealing any portion      Eyes Only pursuant to the
                                         of the document, and     Protective Order. Prime
                                         therefore, the           incorporates by reference the
                                         document should be       additional arguments made in
                                         filed publicly in its    Appendix A included in this
                                         entirety.                motion, including because this
                                                                  document reflects negotiations of
                                                                  Mylan Agreements (as defined


                                   392
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 394 of 478




                                                                  and explained in Appendix A,
                                                                  Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX140: This document              Prime asserts that       Prime asserts this document can
19     was produced by Prime             this document can be     be filed publicly with a limited
       in this litigation and is         filed publicly with a    redaction of non-public, highly
       bates stamped                     limited redactions,      competitive, proprietary and/or
       Prime0022403                      which is shown in        commercially sensitive
                                                                  information of Prime’s business
                                                                  and contracting terms with non-


                                   393
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 395 of 478




                                         the attached Exhibit     party Mylan. Prime has
                                         22 hereto.               designated this information as
                                         Plaintiffs assert        Highly Confidential – Attorneys’
                                         Defendants have not      Eyes Only pursuant to the
                                         met their burden for     Protective Order.
                                         sealing any portion
                                         of the document, and     Plaintiffs assert that Defendants
                                         therefore, the           and Mylan failed to justify
                                         document should be       continued sealing. Plaintiffs
                                         filed publicly in its    assert a strong public interest in
                                         entirety.                unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts.
614-   DX141: This document              Prime asserts that       Prime asserts this document
20     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
                                         entirely under seal,     discusses non-public, highly
                                         for the reasons          competitive, proprietary and/or


                                   394
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 396 of 478




bates stamped           provided in the last              commercially sensitive
Prime00009810           column and in                     information of Prime’s business
                        Appendix A.                       and contracting terms with non-
                        Plaintiffs assert                 party Mylan. Prime has
                        Defendants have not               designated this document as
                        met their burden for              Highly Confidential – Attorneys’
                        sealing any portion               Eyes Only pursuant to the
                        of the document, and              Protective Order. Prime
                        therefore, the                    incorporates by reference the
                        document should be                additional arguments made in
                        filed publicly in its             Appendix A included in this
                        entirety.                         motion, including because this
                                                          document reflects negotiations of
                                                          Mylan Agreements (as defined
                                                          and explained in Appendix A,
                                                          Section ii).

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate


                  395
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 397 of 478




                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts.
614-   DX142: This document              Prime agrees that        Prime agrees this document can
21     was produced by Prime             this document can be     be publicly filed.
       in this litigation and is         publicly filed.
       bates stamped
       Prime0021517
614-   DX143: This document              The CVS Caremark         The CVS Caremark Defendants
22     was produced by CVS in            Defendants assert        assert that this document should
       this litigation and is bates      that this document       remain under seal because it
       stamped CM-000218186              should remain            contains non-public, highly
                                         entirely under seal,     competitive, proprietary, and/or
                                         for the reasons          commercially sensitive
                                         provided in the last     information of CVS and/or its
                                         column and in            subsidiaries, and contractual
                                         Appendix A.              terms between CVS and/or its
                                         Plaintiffs assert        subsidiaries and non-party
                                         Defendants have not      Mylan. The CVS Caremark
                                         met their burden for     Defendants have designated this
                                         sealing any portion      document as Highly Confidential
                                         of the document, and     pursuant to the Protective Order.
                                         therefore, the           The CVS Caremark Defendants
                                         document should be       incorporate by reference the
                                         filed publicly in its    additional arguments made in
                                         entirety.                Appendix A included in this
                                                                  motion, including because this


                                   396
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 398 of 478




                                                                  document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX144: This document            The CVS Caremark           The CVS Caremark Defendants
23     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped                         should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive


                                 397
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 399 of 478




       CVSCM_EPI_0001903            provided in the last          information regarding formulary
       02                           column and in                 strategy and decision-making.
                                    Appendix A.                   The CVS Caremark Defendants
                                                                  have designated this document as
                                                                  Highly Confidential pursuant to
                                                                  the Protective Order.

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants rely on
                                                                  standard contract language.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing bids and negotiations.
                                                                  Plaintiffs assert that Defendants
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX145: This document         The parties agree             The CVS Caremark Defendants
24     was produced by CVS in that this document                  assert that this excerpted
       this litigation and is bates should remain under           document should remain under
                                    seal.                         seal because it contains non-
                                                                  public, highly competitive,


                              398
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 400 of 478




stamped CM-000202185 Plaintiffs assert                     proprietary, and/or commercially
(excerpt)            Defendants have not                   sensitive information. This is an
                     met their burden for                  excerpted page from a deposition
                     sealing any portion                   transcript in In re EpiPen
                     of the document, and                  Marketing, Sales Practices and
                     therefore, the                        Antitrust Litig., Case No. 2:17-
                     document should be                    md-02785 (D. Kan.) that was
                     filed publicly in its                 designated as Highly
                     entirety.                             Confidential by the parties to that
                                                           action; further dissemination of
                                                           the document is restricted by the
                                                           Protective Order in place in that
                                                           matter. The CVS Caremark
                                                           Defendants have designated this
                                                           document as Highly Confidential
                                                           pursuant to the Protective Order
                                                           in this matter.

                                                           Plaintiffs assert that Defendants
                                                           failed to justify continued
                                                           sealing. Plaintiffs assert a strong
                                                           public interest in unsealing.
                                                           Plaintiffs assert Defendants failed
                                                           to timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive
                                                           information is unfounded.
                                                           Additionally, Defendants rely on
                                                           standard contract language.
                                                           Defendants improperly rely on
                                                           boilerplate assertions. Plaintiffs


                    399
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 401 of 478




                                                                  assert a strong public interest in
                                                                  unsealing bids and negotiations.
                                                                  Plaintiffs assert that Defendants
                                                                  fail to justify the confidentiality
                                                                  of contracts.
614-   DX146: This document            The CVS Caremark           The CVS Caremark Defendants
25     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000063184            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and non-party
                                       Defendants have not        Mylan. The CVS Caremark
                                       met their burden for       Defendants have designated this
                                       sealing any portion        document as Highly Confidential
                                       of the document, and       pursuant to the Protective Order.
                                       therefore, the             The CVS Caremark Defendants
                                       document should be         incorporate by reference the
                                       filed publicly in its      additional arguments made in
                                       entirety.                  Appendix A included in this
                                                                  motion, including because this
                                                                  document is a Mylan Agreement
                                                                  (as defined and explained in
                                                                  Appendix A, Section ii).

                                                                  Plaintiffs assert that Defendants
                                                                  and Mylan failed to justify
                                                                  continued sealing. Plaintiffs


                                 400
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 402 of 478




                                                                  assert a strong public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants and Mylan failed to
                                                                  timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants and
                                                                  Mylan rely on standard contract
                                                                  language. Defendants and Mylan
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs
                                                                  assert that Defendants and Mylan
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
614-   DX148: This document       The parties agree               The Express Scripts Defendants
26     was produced by Express that this document                 do not oppose unsealing this
       Scripts in this litigation may be unsealed.                document.
       and is bates stamped
       ES_000076719
614-   DX149: This document          The Express Scripts          The Express Scripts Defendants
27     was produced by Express       Defendants assert            assert that the document contains
       Scripts in this litigation    that this document           non-public, highly competitive,
       and is bates stamped          should remain                proprietary, and/or commercially
       ES_000078725                  entirely under seal,         sensitive information.
                                     for the reasons              Specifically, this document
                                     provided in the last         contains internal deliberation


                               401
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 403 of 478




                        column and in                     about formulary management
                        Appendix A.                       strategy and communications
                        Plaintiffs assert                 with clients. The Express Scripts
                        Defendants have not               Defendants have designated the
                        met their burden for              document as Highly Confidential
                        sealing any portion               pursuant to the Protective Order.
                        of the document, and              The Express Scripts Defendants
                        therefore, the                    incorporate by reference the
                        document should be                additional arguments made in
                        filed publicly in its             Appendix A included in this
                        entirety.                         motion, including regarding the
                                                          alleged public interest in
                                                          unsealing and Plaintiffs’ assertion
                                                          disputing the highly competitive
                                                          nature of the information

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in unsealing.
                                                          Plaintiffs assert Defendants failed
                                                          to timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants rely on
                                                          standard contract language.
                                                          Defendants improperly rely on
                                                          boilerplate assertions. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing bids and negotiations.


                  402
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 404 of 478




                                                                                Plaintiffs assert that Defendants
                                                                                fail to justify the confidentiality
                                                                                of contracts.
615   DX150: This document          The                      Mylan designated   The OptumRx/United Defendants
      was produced by Mylan         OptumRx/United           this document as   assert that this document should
      in this litigation and is     Defendants assert        Highly             remain under seal because it
      bates stamped                 that this document       Confidential –     contains non-public, highly
      MYERISA-00013873              should remain            Attorneys’ Eyes    competitive, proprietary, and/or
                                    entirely under seal,     Only               commercially sensitive
                                    for the reasons                             information and non-party
                                    provided in the last                        Mylan, which produced the
                                    column and in                               document, has designated it as
                                    Appendix A, and                             Highly Confidential pursuant to
                                    because a non-party                         the Protective Order. The
                                    has asserted that this                      OptumRx/United Defendants
                                    document should                             incorporate by reference the
                                    remain under seal in                        additional arguments made in
                                    its entirety.                               Appendix A including because
                                    Plaintiffs assert                           this document reflects
                                    Defendants have not                         negotiation of Mylan Agreements
                                    met their burden for                        (as defined and explained in
                                    sealing any portion                         Appendix A, Section ii).
                                    of the document, and
                                    therefore, the                              Mylan asserts this document
                                    document should be                          contains negotiations for
                                    filed publicly in its                       formulary placement, including
                                    entirety.                                   bid grids, drafts of rebate
                                                                                agreements, and Mylan’s email
                                                                                correspondence with PBMs. Each
                                                                                one is a non-public document, the
                                                                                contents of which would harm


                              403
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 405 of 478




                                                          Mylan’s competitive standing if
                                                          they were to be made public.
                                                          Companies seeking to negotiate
                                                          with Mylan over formulary
                                                          placement for current and future
                                                          products would be at a strong
                                                          advantage over Mylan if they had
                                                          the benefit of being able to
                                                          review the negotiations between
                                                          Mylan and PBMs, the terms
                                                          originally offered to Mylan, and
                                                          the terms that Mylan agreed to.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing
                                                          bids and negotiations.



                  404
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 406 of 478




615-1   DX151: This document          The                      Mylan designated   The OptumRx/United Defendants
        was produced by Mylan         OptumRx/United           this document as   assert that this document should
        in this litigation and is     Defendants assert        Highly             remain under seal because it
        bates stamped                 that this document       Confidential –     contains non-public, highly
        MYERISA-00129832              should remain            Attorneys’ Eyes    competitive, proprietary, and/or
                                      entirely under seal,     Only               commercially sensitive
                                      for the reasons                             information and non-party
                                      provided in the last                        Mylan, which produced the
                                      column and in                               document, has designated it as
                                      Appendix A, and                             Highly Confidential pursuant to
                                      because a non-party                         the Protective Order. The
                                      has asserted that this                      OptumRx/United Defendants
                                      document should                             incorporate by reference the
                                      remain under seal in                        additional arguments made in
                                      its entirety.                               Appendix A including because
                                      Plaintiffs assert                           this document reflects
                                      Defendants have not                         confidential terms of Mylan
                                      met their burden for                        Agreements (as defined and
                                      sealing any portion                         explained in Appendix A, Section
                                      of the document, and                        ii).
                                      therefore, the
                                      document should be                          Mylan asserts that this document
                                      filed publicly in its                       discusses and summarizes
                                      entirety.                                   Mylan’s negotiations for
                                                                                  formulary placement. Each one is
                                                                                  a non-public document, the
                                                                                  contents of which would harm
                                                                                  Mylan’s competitive standing if
                                                                                  they were to be made public.
                                                                                  Companies seeking to negotiate
                                                                                  with Mylan over formulary


                                405
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 407 of 478




                                                                   placement for current and future
                                                                   products would be at a strong
                                                                   advantage over Mylan if they had
                                                                   the benefit of being able to
                                                                   review these documents and
                                                                   having information on Mylan’s
                                                                   past negotiations, including
                                                                   Mylan’s employees’ internal
                                                                   thoughts on the terms and what
                                                                   Mylan might be able to agree to.

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants and
                                                                   Mylan rely on standard contract
                                                                   language. Defendants and Mylan
                                                                   improperly rely on boilerplate
                                                                   assertions. Plaintiffs assert a
                                                                   strong public interest in unsealing
                                                                   bids and negotiations.
615-2   DX152: This document           The                         The OptumRx/United Defendants
        contains excerpts from         OptumRx/United              assert that this document should
        the transcript of the          Defendants assert           remain under seal because it


                                 406
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 408 of 478




        deposition of Kent                that the proposed        contains non-public, highly
        Rogers, taken in another          redacted portions of     competitive, proprietary, and/or
        matter on December 19,            the document             commercially sensitive
        2019                              attached to this joint   information. The transcript in its
                                          motion as Exhibit        entirety has been designated
                                          23 should remain         Highly Confidential.
                                          under seal, for the
                                          reasons provided in      Plaintiffs assert that outside of
                                          the last column.         the redacted portions, Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                          Plaintiffs agree that    public interest in unsealing.
                                          the redactions
                                          highlighted in
                                          yellow should
                                          remain under seal.
615-3   DX153: This document              Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains references to or
        bates stamped                     entirely under seal,     discusses non-public, highly
        Prime0009362                      for the reasons          competitive, proprietary and/or
                                          provided in the last     commercially sensitive
                                          column and in            information of Prime’s business
                                          Appendix A.              and contracting terms with non-
                                          Plaintiffs assert        party Mylan. Prime has
                                          Defendants have not      designated this document as
                                          met their burden for     Highly Confidential – Attorneys’
                                          sealing any portion      Eyes Only pursuant to the
                                          of the document, and     Protective Order. Prime
                                          therefore, the           incorporates by reference the
                                                                   additional arguments made in


                                    407
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 409 of 478




                                          document should be       Appendix A included in this
                                          filed publicly in its    motion, including because this
                                          entirety.                document reflects confidential
                                                                   terms and negotiations of Mylan
                                                                   Agreements (as defined and
                                                                   explained in Appendix A, Section
                                                                   ii).

                                                                   Plaintiffs assert that Defendants
                                                                   and Mylan failed to justify
                                                                   continued sealing. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing. Plaintiffs assert
                                                                   Defendants and Mylan failed to
                                                                   timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants and
                                                                   Mylan rely on standard contract
                                                                   language. Defendants and Mylan
                                                                   improperly rely on boilerplate
                                                                   assertions. Plaintiffs assert a
                                                                   strong public interest in unsealing
                                                                   bids and negotiations. Plaintiffs
                                                                   assert that Defendants and Mylan
                                                                   fail to justify the confidentiality
                                                                   of contracts.
615-4   DX154: This document              Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains references to or


                                    408
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 410 of 478




bates stamped            entirely under seal,              discusses non-public, highly
Prime0015341             for the reasons                   competitive, proprietary and/or
                         provided in the last              commercially sensitive
                         column and in                     information of Prime’s business
                         Appendix A.                       and contracting terms with non-
                         Plaintiffs assert                 party Mylan. Prime has
                         Defendants have not               designated this document as
                         met their burden for              Highly Confidential – Attorneys’
                         sealing any portion               Eyes Only pursuant to the
                         of the document, and              Protective Order. Prime
                         therefore, the                    incorporates by reference the
                         document should be                additional arguments made in
                         filed publicly in its             Appendix A included in this
                         entirety.                         motion, including because this
                                                           document reflects negotiations of
                                                           Mylan Agreements (as defined
                                                           and explained in Appendix A,
                                                           Section ii).

                                                           Plaintiffs assert that Defendants
                                                           and Mylan failed to justify
                                                           continued sealing. Plaintiffs
                                                           assert a strong public interest in
                                                           unsealing. Plaintiffs assert
                                                           Defendants and Mylan failed to
                                                           timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive
                                                           information is unfounded.
                                                           Additionally, Defendants and
                                                           Mylan rely on standard contract


                   409
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 411 of 478




                                                                   language. Defendants and Mylan
                                                                   improperly rely on boilerplate
                                                                   assertions. Plaintiffs assert a
                                                                   strong public interest in unsealing
                                                                   bids and negotiations. Plaintiffs
                                                                   assert that Defendants and Mylan
                                                                   fail to justify the confidentiality
                                                                   of contracts.
615-5   DX155: This document              Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains references to or
        bates stamped                     entirely under seal,     discusses non-public, highly
        Prime0009834                      for the reasons          competitive, proprietary and/or
                                          provided in the last     commercially sensitive
                                          column and in            information of Prime’s business
                                          Appendix A.              and contracting terms with non-
                                          Plaintiffs assert        party Mylan. Prime has
                                          Defendants have not      designated this document as
                                          met their burden for     Highly Confidential – Attorneys’
                                          sealing any portion      Eyes Only pursuant to the
                                          of the document, and     Protective Order. Prime
                                          therefore, the           incorporates by reference the
                                          document should be       additional arguments made in
                                          filed publicly in its    Appendix A included in this
                                          entirety.                motion, including because this
                                                                   document reflects negotiations of
                                                                   Mylan Agreements (as defined
                                                                   and explained in Appendix A,
                                                                   Section ii).




                                    410
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 412 of 478




                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan failed to justify
                                                                               continued sealing. Plaintiffs
                                                                               assert a strong public interest in
                                                                               unsealing. Plaintiffs assert
                                                                               Defendants and Mylan failed to
                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Additionally, Defendants and
                                                                               Mylan rely on standard contract
                                                                               language. Defendants and Mylan
                                                                               improperly rely on boilerplate
                                                                               assertions. Plaintiffs assert a
                                                                               strong public interest in unsealing
                                                                               bids and negotiations. Plaintiffs
                                                                               assert that Defendants and Mylan
                                                                               fail to justify the confidentiality
                                                                               of contracts.
615-6   DX156: This document          Mylan, the            Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,   this document as   is a PowerPoint presentation that
        in this litigation and is     asserts that this     Highly             contains financial projections for
        bates stamped                 document should       Confidential       the EpiPen Auto-Injector. It
        MYERISA-00185776              remain entirely                          contains non-public financial
                                      under seal.                              information and internal
                                      Defendants take no                       projections about EpiPen
                                      position on whether                      profitability. This information
                                      the document should                      would put Mylan at a competitive
                                      remain under seal.                       disadvantage if its competitors
                                                                               were to have access to Mylan’s


                                411
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 413 of 478




                                      Plaintiffs assert                          internal projections and analysis,
                                      Defendants and                             and its disclosure would harm
                                      Mylan have not met                         Mylan’s business standing.
                                      their burden for
                                      sealing any portion                        Plaintiffs assert that Defendants
                                      of the document, and                       and Mylan failed to justify
                                      therefore, the                             continued sealing. Plaintiffs
                                      document should be                         assert a strong public interest in
                                      filed publicly in its                      unsealing. Plaintiffs assert
                                      entirety.                                  Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and
                                                                                 Mylan rely on standard contract
                                                                                 language. Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations. Plaintiffs
                                                                                 assert that this document is stale.
615-7   DX157: This document          Mylan, the              Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,     this document as   discusses strategy for formulary
        in this litigation and is     asserts that this       Highly             placement. Each one is a non-
        bates stamped                 document should         Confidential –     public document, the contents of
        MYERISA-00142967              remain entirely         Attorneys’ Eyes    which would harm Mylan’s
                                      under seal.             Only               competitive standing if they were
                                      Defendants take no                         to be made public. Companies
                                      position on whether                        seeking to negotiate with Mylan
                                                                                 over formulary placement for


                                412
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 414 of 478




                        the document should               current and future products
                        remain under seal.                would be at a strong advantage
                        Plaintiffs assert                 over Mylan if they had the
                        Defendants and                    benefit of being able to review
                        Mylan have not met                these documents and gain insight
                        their burden for                  into Mylan’s negotiations and the
                        sealing any portion               terms it may agree to with PBMs,
                        of the document, and              including Mylan’s employees’
                        therefore, the                    internal thoughts on potential
                        document should be                terms and overall strategy for
                        filed publicly in its             approaching formulary
                        entirety.                         negotiations.

                                                          Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing
                                                          bids and negotiations. Plaintiffs
                                                          assert that this document is stale.


                  413
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 415 of 478




615-8   DX158: This document          Mylan, the              Mylan designated   Mylan asserts that this document
        was produced by Mylan         designating entity,     this document as   discusses strategy for Mylan’s
        in this litigation and is     asserts that this       Highly             patient assistance programs. Each
        bates stamped                 document should         Confidential –     one is a non-public document, the
        MYERISA-00215807              remain entirely         Attorneys’ Eyes    contents of which would harm
                                      under seal.             Only               Mylan’s competitive standing if
                                      Defendants take no                         they were to be made public. If
                                      position on whether                        Mylan’s competitors were to gain
                                      the document should                        information on Mylan’s internal
                                      remain under seal.                         strategy for patient assistance
                                      Plaintiffs assert                          programs, they would be able to
                                      Defendants and                             plan their own strategy for
                                      Mylan have not met                         similar programs accordingly,
                                      their burden for                           including marketing for their
                                      sealing any portion                        patient assistance programs over
                                      of the document, and                       Mylan’s. This would put Mylan
                                      therefore, the                             at a competitive disadvantage.
                                      document should be
                                      filed publicly in its                      Plaintiffs assert that Defendants
                                      entirety.                                  and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and
                                                                                 Mylan rely on standard contract
                                                                                 language. Defendants and Mylan


                                414
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 416 of 478




                                                                               improperly rely on boilerplate
                                                                               assertions. Plaintiffs assert a
                                                                               strong public interest in unsealing
                                                                               bids and negotiations. Plaintiffs
                                                                               assert that this document is stale.
615-9   DX159: This document          The parties agree     Mylan designated   Mylan does not object to the
        was produced by Mylan         that this document    this document as   unsealing of this document.
        in this litigation and is     may be unsealed.      Confidential
        bates stamped
        MYERISA-00215248
615-    DX160: This document          Mylan, the            Mylan designated   Mylan asserts that this document
10      was produced by Mylan         designating entity,   this document as   discusses strategy for Mylan’s
        in this litigation and is     asserts that this     Highly             patient assistance programs. Each
        bates stamped                 document should       Confidential –     one is a non-public document, the
        MYERISA-00343489              remain entirely       Attorneys’ Eyes    contents of which would harm
                                      under seal.           Only               Mylan’s competitive standing if
                                      Defendants take no                       they were to be made public. If
                                      position on whether                      Mylan’s competitors were to gain
                                      the document should                      information on Mylan’s internal
                                      remain under seal.                       strategy for patient assistance
                                      Plaintiffs assert                        programs, they would be able to
                                      Defendants Mylan                         plan their own strategy for
                                      have not met their                       similar programs accordingly,
                                      burden for sealing                       including marketing for their
                                      any portion of the                       patient assistance programs over
                                      document, and                            Mylan’s. This would put Mylan
                                      therefore, the                           at a competitive disadvantage.
                                      document should be
                                                                               Plaintiffs assert that Defendants
                                                                               and Mylan failed to justify


                                415
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 417 of 478




                                   filed publicly in its                       continued sealing. Plaintiffs
                                   entirety.                                   assert a strong public interest in
                                                                               unsealing. Plaintiffs assert
                                                                               Defendants and Mylan failed to
                                                                               timely propose redactions.
                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Additionally, Defendants and
                                                                               Mylan rely on standard contract
                                                                               language. Defendants and Mylan
                                                                               improperly rely on boilerplate
                                                                               assertions. Plaintiffs assert a
                                                                               strong public interest in unsealing
                                                                               bids and negotiations. Plaintiffs
                                                                               assert that this document is stale.
615-   DX161: This document        Mylan, the               Mylan designated   Mylan asserts that this document
11     is an email and             designating entity,      this document as   discusses strategy for Mylan’s
       attachment produced by      asserts that this        Highly             patient assistance programs. Each
       Mylan in this litigation    document should          Confidential –     one is a non-public document, the
       with bates numbers          remain entirely          Attorneys’ Eyes    contents of which would harm
       MYERISA-00243381 &          under seal.              Only               Mylan’s competitive standing if
       MYERISA-00243382            Defendants take no                          they were to be made public. If
                                   position on whether                         Mylan’s competitors were to gain
                                   the document should                         information on Mylan’s internal
                                   remain under seal.                          strategy for patient assistance
                                   Plaintiffs assert                           programs, they would be able to
                                   Defendants and                              plan their own strategy for
                                   Mylan have not met                          similar programs accordingly,
                                   its burden for sealing                      including marketing for their
                                                                               patient assistance programs over


                             416
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 418 of 478




                                     any portion of the                         Mylan’s. This would put Mylan
                                     document, and                              at a competitive disadvantage.
                                     therefore, the
                                     document should be                         Plaintiffs assert that Defendants
                                     filed publicly in its                      and Mylan failed to justify
                                     entirety.                                  continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations.
615-   DX162: This document          Mylan, the              Mylan designated   Mylan asserts that this document
12     was produced by Mylan         designating entity,     this document as   discusses strategy for Mylan’s
       in this litigation and is     asserts that this       Highly             patient assistance programs. Each
       bates stamped                 document should         Confidential –     one is a non-public document, the
       MYERISA-00100243              remain entirely         Attorneys’ Eyes    contents of which would harm
                                     under seal.             Only               Mylan’s competitive standing if
                                     Defendants take no                         they were to be made public. If
                                     position on whether                        Mylan’s competitors were to gain
                                     the document should                        information on Mylan’s internal
                                     remain under seal.                         strategy for patient assistance
                                                                                programs, they would be able to


                               417
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 419 of 478




                                     Plaintiffs assert                          plan their own strategy for
                                     Defendants and                             similar programs accordingly,
                                     Mylan have not met                         including marketing for their
                                     their burden for                           patient assistance programs over
                                     sealing any portion                        Mylan’s. This would put Mylan
                                     of the document, and                       at a competitive disadvantage.
                                     therefore, the
                                     document should be                         Plaintiffs assert that Defendants
                                     filed publicly in its                      and Mylan failed to justify
                                     entirety.                                  continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations.
615-   DX163: This document          Mylan, the              Mylan designated   Mylan asserts that this document
13     was produced by Mylan         designating entity,     this document as   discusses strategy for Mylan’s
       in this litigation and is     asserts that this       Highly             patient assistance programs. Each
       bates stamped                 document should         Confidential –     one is a non-public document, the
       MYERISA-00090252              remain entirely         Attorneys’ Eyes    contents of which would harm
                                     under seal.             Only               Mylan’s competitive standing if
                                     Defendants take no                         they were to be made public. If


                               418
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 420 of 478




                        position on whether               Mylan’s competitors were to gain
                        the document should               information on Mylan’s internal
                        remain under seal.                strategy for patient assistance
                        Plaintiffs assert                 programs, they would be able to
                        Defendants and                    plan their own strategy for
                        Mylan have not met                similar programs accordingly,
                        their burden for                  including marketing for their
                        sealing any portion               patient assistance programs over
                        of the document, and              Mylan’s. This would put Mylan
                        therefore, the                    at a competitive disadvantage.
                        document should be
                        filed publicly in its             Plaintiffs assert that Defendants
                        entirety.                         and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants and
                                                          Mylan rely on standard contract
                                                          language. Defendants and Mylan
                                                          improperly rely on boilerplate
                                                          assertions. Plaintiffs assert a
                                                          strong public interest in unsealing
                                                          bids and negotiations. Plaintiffs
                                                          assert that this document is stale.




                  419
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 421 of 478




615-   DX164: This document          Mylan, the              Mylan designated   Mylan asserts that this document
14     was produced by Mylan         designating entity,     this document as   discusses strategy for Mylan’s
       in this litigation and is     asserts that this       Highly             patient assistance programs. Each
       bates stamped                 document should         Confidential –     one is a non-public document, the
       MYERISA-00107886              remain entirely         Attorneys’ Eyes    contents of which would harm
                                     under seal.             Only               Mylan’s competitive standing if
                                     Defendants take no                         they were to be made public. If
                                     position on whether                        Mylan’s competitors were to gain
                                     the document should                        information on Mylan’s internal
                                     remain under seal.                         strategy for patient assistance
                                     Plaintiffs assert                          programs, they would be able to
                                     Defendants and                             plan their own strategy for
                                     Mylan have not met                         similar programs accordingly,
                                     their burden for                           including marketing for their
                                     sealing any portion                        patient assistance programs over
                                     of the document, and                       Mylan’s. This would put Mylan
                                     therefore, the                             at a competitive disadvantage.
                                     document should be
                                     filed publicly in its                      Plaintiffs assert that Defendants
                                     entirety.                                  and Mylan failed to justify
                                                                                continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive
                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan


                               420
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 422 of 478




                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations. Plaintiffs
                                                                                assert that this document is stale.
615-   DX165: This document          Mylan, the              Mylan designated   Mylan asserts that this document
15     was produced by Mylan         designating entity,     this document as   is an internal email chain that
       in this litigation and is     asserts that this       Highly             discusses strategy for responding
       bates stamped                 document should         Confidential –     to a media inquiry. It contains a
       MYERISA-00234175              remain entirely         Attorneys’ Eyes    draft statement to the media and
                                     under seal.             Only               the thoughts of Mylan’s
                                     Defendants take no                         executives of how to address
                                     position on whether                        these topics. Mylan’s competitors
                                     the document should                        would be at a competitive
                                     remain under seal.                         advantage if they were permitted
                                     Plaintiffs assert                          to review Mylan’s executive’s
                                     Defendants and                             thoughts and strategy for
                                     Mylan have not met                         responding to inquiries from the
                                     their burden for                           press, and this document cannot
                                     sealing any portion                        be disclosed without harm to
                                     of the document, and                       Mylan’s business standing.
                                     therefore, the
                                     document should be                         Plaintiffs assert that Defendants
                                     filed publicly in its                      and Mylan failed to justify
                                     entirety.                                  continued sealing. Plaintiffs
                                                                                assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.
                                                                                Plaintiffs assert Defendants’
                                                                                claim of highly competitive


                               421
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 423 of 478




                                                                                information is unfounded.
                                                                                Additionally, Defendants and
                                                                                Mylan rely on standard contract
                                                                                language. Defendants and Mylan
                                                                                improperly rely on boilerplate
                                                                                assertions. Plaintiffs assert a
                                                                                strong public interest in unsealing
                                                                                bids and negotiations.
615-   DX167: This document          Mylan, the              Mylan designated   Mylan asserts that this document
16     was produced by Mylan         designating entity,     as Confidential    contains discussion of
       in this litigation and is     asserts that this                          competitive strategy for the
       bates stamped                 document should                            EpiPen Auto-Injector. The
       MYERISA-00149101              remain entirely                            document contains non-public
                                     under seal.                                strategic analysis on marketing of
                                     Defendants take no                         the product and competition with
                                     position on whether                        other EAI devices. Mylan’s
                                     the document should                        competitors would be at a
                                     remain under seal.                         competitive advantage if they
                                     Plaintiffs assert                          were permitted to review
                                     Defendants and                             strategic analyses on this topic,
                                     Mylan have not met                         and this document cannot be
                                     their burden for                           disclosed without harm to
                                     sealing any portion                        Mylan’s business standing.
                                     of the document, and
                                     therefore, the                             Plaintiffs assert that Defendants
                                     document should be                         and Mylan failed to justify
                                     filed publicly in its                      continued sealing. Plaintiffs
                                     entirety.                                  assert a strong public interest in
                                                                                unsealing. Plaintiffs assert
                                                                                Defendants and Mylan failed to
                                                                                timely propose redactions.


                               422
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 424 of 478




                                                                               Plaintiffs assert Defendants’
                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Defendants and Mylan
                                                                               improperly rely on boilerplate
                                                                               assertions.
615-   DX168: This document          The parties agree      Mylan designated   Mylan does not object to the
17     was produced by Mylan         that this document     this document as   unsealing of this document.
       in this litigation and is     may be unsealed.       Highly
       bates stamped                                        Confidential –
       MYERISA-00288606                                     Attorneys’ Eyes
                                                            Only
615-   DX169: This document          The Express Scripts                       The Express Scripts Defendants
18     was produced by Express       Defendants assert                         assert that the document contains
       Scripts in this litigation    that this document                        non-public, highly competitive,
       and is bates stamped          should remain                             proprietary, and/or commercially
       ES_000020167                  entirely under seal,                      sensitive information. In
                                     for the reasons                           addition, the Express Scripts
                                     provided in the last                      Defendants assert that the
                                     column and in                             document contains private
                                     Appendix A.                               medical, confidential health
                                     Plaintiffs assert                         information for Plaintiff Leah
                                     Defendants have not                       Weaver and for non-parties. The
                                     met their burden for                      Express Scripts Defendants have
                                     sealing any portion                       designated the document as
                                     of the document, and                      Confidential Health Information
                                     therefore, the                            pursuant to the Protective Order.
                                     document should be                        The Express Scripts Defendants
                                                                               incorporate by reference the
                                                                               additional arguments made in


                               423
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 425 of 478




                                       filed publicly in its                     Appendix A included in this
                                       entirety.                                 motion, including because this
                                                                                 document is contains Data
                                                                                 Information (as defined and
                                                                                 explained in Appendix A, Section
                                                                                 iii).

                                                                                 Plaintiffs assert that Defendants
                                                                                 and Mylan failed to justify
                                                                                 continued sealing. Plaintiffs
                                                                                 assert a strong public interest in
                                                                                 unsealing. Plaintiffs assert
                                                                                 Defendants and Mylan failed to
                                                                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Additionally, Defendants and
                                                                                 Mylan rely on standard contract
                                                                                 language. Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions. Plaintiffs assert a
                                                                                 strong public interest in unsealing
                                                                                 bids and negotiations.
615-   DX170: This document            The parties agree       Walgreen Boots    Plaintiffs assert that this
19     was produced by                 that a redacted         Alliance, Inc.    document contains private
       Walgreen Boots                  version of this         designated this   medical, confidential health
       Alliance, Inc. in this          document may be         document as       information and financial
       litigation and is bates         filed publicly.         Highly            information for the minor child
                                       Proposed redactions     Confidential –    of Leah Weaver.
                                       to this document are    Attorneys’ Eyes


                                 424
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 426 of 478




       stamped                        attached as Exhibit    Only, Confidential
       ES_WLGS_0000004                24.                    Health Information
615-   DX171: This document           The parties agree                           Plaintiffs assert that this
20     contains excerpts from         that a redacted                             document contains private
       the transcript of the          version of this                             medical, confidential health
       deposition of Adam             document may be                             information and financial
       Klein in his personal          filed publicly.                             information for Plaintiff Klein.
       capacity, taken                Plaintiffs have
       December 17, 2019              proposed redactions                         Prime does not agree with all of
                                      to this document are                        Plaintiffs’ proposed redactions, as
                                      attached as Exhibit                         they go beyond redacting private
                                      25, although Prime                          medical, confidential health
                                      does not agree with                         information and financial
                                      some of the                                 information of Plaintiff Klein,
                                      redactions (which                           and otherwise is not non-public,
                                      are indicated in                            proprietary, or competitively
                                      yellow). Plaintiffs                         sensitive information.
                                      assert that the
                                      redactions
                                      highlighted in
                                      yellow should
                                      remain under seal
                                      because they
                                      concern information
                                      deemed confidential
                                      by non-party Blue
                                      Sea Capital.
615-   DX172: This document           The parties agree                           Plaintiffs assert that this
21     contains excerpts from         that a redacted                             document contains private
       the transcript of the          version of this                             medical, confidential health


                                425
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 427 of 478




       deposition of Elan Klein          document may be          information and financial
       in her personal capacity,         filed publicly.          information for Plaintiff Klein.
       taken December 18,                Proposed redactions
       2019                              to this document are
                                         attached as Exhibit
                                         26.
615-   DX173: This document              The parties agree        Prime asserts this document
22     was produced by Prime             that this document       should remain under seal because
       in this litigation and is         should remain under      it contains references or
       bates stamped                     seal as there is no      quotations to confidential health
       Prime0481267                      non-confidential         information of Plaintiffs Kleins.
                                         information to
                                         redact.
615-   DX174: This document              The parties agree        Plaintiffs assert that this
23     was Exhibit 1 to the              that a redacted          document contains private
       December 17, 2019                 version of this          medical, confidential health
       deposition of Adam                document may be          information and financial
       Klein. It was originally          filed publicly.          information for Plaintiff Klein.
       produced by Plaintiffs            Proposed redactions
       and is bates stamped              to this document are     Prime agrees the proposed
       PL_KLEIN_00001247                 attached as Exhibit      redacted portions should remain
                                         27.                      under seal because they contain
                                                                  references or quotations to
                                                                  confidential health information of
                                                                  Plaintiffs Kleins.
615-   DX175: This document              The parties agree        Plaintiffs assert that this
24     was Exhibit 2 to the              that a redacted          document contains private
       December 17, 2019                 version of this          medical, confidential health
       deposition of Adam                document may be          information and financial
       Klein. It was originally          filed publicly.          information for Plaintiff Klein.


                                   426
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 428 of 478




       produced by Plaintiffs          Proposed redactions
       and is bates stamped            to this document are       Prime agrees the proposed
       PL_KLEIN_00000789               attached as Exhibit        redacted portions should remain
                                       28.                        under seal because they contain
                                                                  references or quotations to
                                                                  confidential health information of
                                                                  Plaintiffs Kleins.
615-   DX177: This document            The parties agree          Plaintiffs assert that this
25     was produced by the             that this document         document contains private
       Plaintiffs in this              may be filed               medical information for Plaintiff
       litigation and is bates         publicly in its            Weaver. Plaintiffs designated
       stamped                         entirety.                  this information confidential.
       PL_Weaver_00000191
615-   DX178: This document            The CVS Caremark           The CVS Caremark Defendants
26     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000244793            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                                                  the Protective Order. The CVS


                                 427
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 429 of 478




                        filed publicly in its             Caremark Defendants incorporate
                        entirety.                         by reference the additional
                                                          arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in unsealing.
                                                          Plaintiffs assert Defendants failed
                                                          to timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Defendants improperly rely on
                                                          boilerplate assertions. Plaintiffs
                                                          assert that Defendants fail to
                                                          justify the confidentiality of
                                                          contracts. Plaintiffs assert that
                                                          this document is stale. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing bids and negotiations.
                                                          Plaintiffs assert that Defendants
                                                          fail to justify the confidentiality
                                                          of contracts.




                  428
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 430 of 478




615-   DX179: This document            The CVS Caremark           The CVS Caremark Defendants
27     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000246847            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                       filed publicly in its      the Protective Order. The CVS
                                       entirety.                  Caremark Defendants incorporate
                                                                  by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed


                                 429
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 431 of 478




                                                                 to timely propose redactions.
                                                                 Plaintiffs assert Defendants’
                                                                 claim of highly competitive
                                                                 information is unfounded.
                                                                 Additionally, Defendants rely on
                                                                 standard contract language.
                                                                 Defendants improperly rely on
                                                                 boilerplate assertions. Plaintiffs
                                                                 assert a strong public interest in
                                                                 unsealing bids and negotiations.
                                                                 Plaintiffs assert that Defendants
                                                                 fail to justify the confidentiality
                                                                 of contracts. Plaintiffs assert that
                                                                 this document is stale.
616   DX181: This document          The Express Scripts          The Express Scripts Defendants
      was produced by Express       Defendants assert            assert that the document contains
      Scripts in this litigation    that this document           non-public, highly competitive,
      and is bates stamped          should remain                proprietary, and/or commercially
      ES_000246835                  entirely under seal,         sensitive information and
                                    for the reasons              contractual terms between one of
                                    provided in the last         the Express Scripts Defendants
                                    column and in                and a non-party. The Express
                                    Appendix A.                  Scripts Defendants have
                                    Plaintiffs assert            designated the document as
                                    Defendants have not          Highly Confidential pursuant to
                                    met their burden for         the Protective Order. The
                                    sealing any portion          Express Scripts Defendants
                                    of the document, and         incorporate by reference the
                                    therefore, the               additional arguments made in
                                    document should be           Appendix A included in this
                                                                 motion, including because this


                              430
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 432 of 478




                                          filed publicly in its    document is a Client Agreement
                                          entirety.                (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
                                                                   Plaintiffs assert that Defendants
                                                                   fail to justify the confidentiality
                                                                   of contracts.
616-1   DX182; This document              Prime asserts that       Prime asserts this document
        was produced by Prime             this document            should remain under seal because
        in this litigation and is         should remain            it contains references to or
        bates stamped                     entirely under seal,     discusses non-public, highly
        Prime0101144                      for the reasons          competitive, proprietary and/or
                                          provided in the last     commercially sensitive
                                          column.                  information of Prime’s business
                                                                   with non-party Florida Blue.
                                                                   Prime has designated this


                                    431
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 433 of 478




                        Plaintiffs assert                 document as Highly Confidential
                        Defendants have not               – Attorneys’ Eyes Only pursuant
                        met their burden for              to the Protective Order. Prime
                        sealing any portion               incorporates by reference the
                        of the document, and              additional arguments made in
                        therefore, the                    Appendix A included in this
                        document should be                motion, including because this
                        filed publicly in its             document relates to services
                        entirety.                         provided under a PBM
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          ii).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in unsealing.
                                                          Plaintiffs assert Defendants failed
                                                          to timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants rely on
                                                          standard contract language.
                                                          Defendants improperly rely on
                                                          boilerplate assertions. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing bids and negotiations.
                                                          Plaintiffs assert that Defendants
                                                          fail to justify the confidentiality
                                                          of contracts.


                  432
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 434 of 478




616-2   DX184: This document            The CVS Caremark           The CVS Caremark Defendants
        was produced by CVS in          Defendants assert          assert that this document should
        this litigation and is bates    that this document         remain under seal because it
        stamped                         should remain              contains non-public, highly
        CVSCM_EPI_0002005               entirely under seal,       competitive, proprietary, and/or
        55                              for the reasons            commercially sensitive
                                        provided in the last       information of CVS and/or its
                                        column and in              subsidiaries, and contractual
                                        Appendix A.                terms between CVS and/or its
                                        Plaintiffs assert          subsidiaries and non-party
                                        Defendants have not        Mylan. The CVS Caremark
                                        met their burden for       Defendants have designated this
                                        sealing any portion        document as Highly Confidential
                                        of the document, and       pursuant to the Protective Order.
                                        therefore, the             The CVS Caremark Defendants
                                        document should be         incorporate by reference the
                                        filed publicly in its      additional arguments made in
                                        entirety.                  Appendix A included in this
                                                                   motion, including because this
                                                                   document is a Mylan Agreement
                                                                   (as defined and explained in
                                                                   Appendix A, Section ii).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive


                                  433
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 435 of 478




                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
                                                                   Plaintiffs assert that Defendants
                                                                   fail to justify the confidentiality
                                                                   of contracts. Plaintiffs assert that
                                                                   this document is stale.
616-3   DX185: This document            The                        The OptumRx/United Defendants
        was produced by                 OptumRx/United             assert that this document should
        OptumRx in this                 Defendants assert          remain under seal because it
        litigation and is bates         that this document         contains non-public, highly
        stamped OPTUMRX-                should remain              competitive, proprietary, and/or
        EPI 00731306                    entirely under seal,       commercially sensitive
                                        for the reasons            information and contractual
                                        provided in the last       terms between OptumRx and/or
                                        column and in              its affiliates and a non-
                                        Appendix A.                party. OptumRx has designated
                                        Plaintiffs assert          the document Highly
                                        Defendants have not        Confidential pursuant to the
                                        met their burden for       Protective Order. The
                                        sealing any portion        OptumRx/United Defendants
                                        of the document, and       incorporate by reference the
                                        therefore, the             additional arguments made in
                                        document should be         Appendix A included in this
                                        filed publicly in its      motion, including because this
                                        entirety.                  document is a Client Agreement



                                  434
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 436 of 478




                                                                   (as defined and explained in
                                                                   Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
                                                                   Plaintiffs assert that Defendants
                                                                   fail to justify the confidentiality
                                                                   of contracts.
616-4   DX186: This document          The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000259811                  entirely under seal,         sensitive information and
                                      for the reasons              contractual terms between one of
                                      provided in the last         the Express Scripts Defendants
                                      column and in                and a non-party. The Express
                                      Appendix A.                  Scripts Defendants have
                                                                   designated the document as


                                435
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 437 of 478




                        Plaintiffs assert                 Highly Confidential pursuant to
                        Defendants have not               the Protective Order. The
                        met their burden for              Express Scripts Defendants
                        sealing any portion               incorporate by reference the
                        of the document, and              additional arguments made in
                        therefore, the                    Appendix A included in this
                        document should be                motion, including because this
                        filed publicly in its             document is a Client Agreement
                        entirety.                         (as defined and explained in
                                                          Appendix A, Section i).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in unsealing.
                                                          Plaintiffs assert Defendants failed
                                                          to timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants rely on
                                                          standard contract language.
                                                          Defendants improperly rely on
                                                          boilerplate assertions. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing bids and negotiations.
                                                          Plaintiffs assert that Defendants
                                                          fail to justify the confidentiality
                                                          of contracts. Plaintiffs assert that
                                                          this document is stale.



                  436
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 438 of 478




616-5   DX187: This document          The Express Scripts          The Express Scripts Defendants
        is an excerpt from a          Defendants assert            assert that the document contains
        January 30, 2020 email        that the proposed            non-public, highly competitive,
        from Deborah Sohn,            redacted portions of         proprietary, and/or commercially
        counsel for Express           the document                 sensitive information. The
        Scripts, to counsel for       attached to this joint       Express Scripts Defendants
        Plaintiffs regarding data     motion as Exhibit            incorporate by reference the
                                      29 should remain             additional arguments made in
                                      under seal for the           Appendix A included in this
                                      reasons provided in          motion, including because this
                                      the last column and          document contains Data
                                      in Appendix A.               Information (as defined and
                                      Plaintiffs assert            explained in Appendix A, Section
                                      Defendants have not          iii).
                                      met their burden for
                                      sealing any portion          Plaintiffs assert that Defendants
                                      of the document, and         failed to justify continued
                                      therefore, the               sealing. Plaintiffs assert a strong
                                      document should be           public interest in unsealing.
                                      filed publicly in its        Plaintiffs assert Defendants failed
                                      entirety.                    to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
                                                                   Plaintiffs assert that Defendants


                                437
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 439 of 478




                                                                   fail to justify the confidentiality
                                                                   of contracts.

                                                                   Plaintiffs assert correspondence
                                                                   between the parties’ counsel do
                                                                   not merit sealing.
                                                                   Correspondence regarding the
                                                                   scope of discovery responses are
                                                                   not confidential. The Express
                                                                   Scripts Defendants do not dispute
                                                                   this, as even they have not
                                                                   designated the correspondence as
                                                                   confidential under the operative
                                                                   protective order.
616-6   DX188: This document          The Express Scripts          The Express Scripts Defendants
        was produced by Express       Defendants assert            assert that the document contains
        Scripts in this litigation    that this document           non-public, highly competitive,
        and is bates stamped          should remain                proprietary, and/or commercially
        ES_000242729                  entirely under seal,         sensitive information. The
                                      for the reasons              Express Scripts Defendants have
                                      provided in the last         designated the document as
                                      column and in                Highly Confidential pursuant to
                                      Appendix A.                  the Protective Order. The
                                      Plaintiffs assert            Express Scripts Defendants
                                      Defendants have not          incorporate by reference the
                                      met their burden for         additional arguments made in
                                      sealing any portion          Appendix A included in this
                                      of the document, and         motion, including because this
                                      therefore, the               document contains confidential
                                      document should be           terms of a Client Agreement (as



                                438
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 440 of 478




                                        filed publicly in its      defined and explained in
                                        entirety.                  Appendix A, Section i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
616-7   DX189: This document            The CVS Caremark           The CVS Caremark Defendants
        was produced by CVS in          Defendants assert          assert that this document should
        this litigation and is bates    that this document         remain under seal because it
        stamped CM-000243790            should remain              contains non-public, highly
                                        entirely under seal,       competitive, proprietary, and/or
                                        for the reasons            commercially sensitive
                                        provided in the last       information of CVS and/or its
                                        column and in              subsidiaries, and contractual
                                        Appendix A.                terms between CVS and/or its
                                        Plaintiffs assert          subsidiaries and a non-party that
                                        Defendants have not        have been designated as
                                        met their burden for       confidential under a
                                                                   nondisclosure agreement. The


                                  439
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 441 of 478




                        sealing any portion               CVS Caremark Defendants have
                        of the document, and              designated this document as
                        therefore, the                    Highly Confidential pursuant to
                        document should be                the Protective Order. The CVS
                        filed publicly in its             Caremark Defendants incorporate
                        entirety.                         by reference the additional
                                                          arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in unsealing.
                                                          Plaintiffs assert Defendants failed
                                                          to timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants rely on
                                                          standard contract language.
                                                          Defendants improperly rely on
                                                          boilerplate assertions. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing bids and negotiations.
                                                          Plaintiffs assert that Defendants
                                                          fail to justify the confidentiality



                  440
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 442 of 478




                                                                   of contracts. Plaintiffs assert that
                                                                   this document is stale.
616-8   DX190: This document            The CVS Caremark           The CVS Caremark Defendants
        was produced by CVS in          Defendants assert          assert that this document should
        this litigation and is bates    that this document         remain under seal because it
        stamped CM-000249793            should remain              contains non-public, highly
                                        entirely under seal,       competitive, proprietary, and/or
                                        for the reasons            commercially sensitive
                                        provided in the last       information of CVS and/or its
                                        column and in              subsidiaries, and contractual
                                        Appendix A.                terms between CVS and/or its
                                        Plaintiffs assert          subsidiaries and a non-party that
                                        Defendants have not        have been designated as
                                        met their burden for       confidential under a
                                        sealing any portion        nondisclosure agreement. The
                                        of the document, and       CVS Caremark Defendants have
                                        therefore, the             designated this document as
                                        document should be         Highly Confidential pursuant to
                                        filed publicly in its      the Protective Order. The CVS
                                        entirety.                  Caremark Defendants incorporate
                                                                   by reference the additional
                                                                   arguments made in Appendix A
                                                                   included in this motion, including
                                                                   because this document is a Client
                                                                   Agreement (as defined and
                                                                   explained in Appendix A, Section
                                                                   i).

                                                                   Plaintiffs assert that Defendants
                                                                   failed to justify continued
                                                                   sealing. Plaintiffs assert a strong


                                  441
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 443 of 478




                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants failed
                                                                   to timely propose redactions.
                                                                   Plaintiffs assert Defendants’
                                                                   claim of highly competitive
                                                                   information is unfounded.
                                                                   Additionally, Defendants rely on
                                                                   standard contract language.
                                                                   Defendants improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert a strong public interest in
                                                                   unsealing bids and negotiations.
                                                                   Plaintiffs assert that Defendants
                                                                   fail to justify the confidentiality
                                                                   of contracts.
616-9   DX191: This document        The CVS Caremark               The CVS Caremark Defendants
        was produced by CVS in      Defendants assert              assert that this document should
        this litigation and its     that this document             remain under seal because it
        bates stamped CM-           should remain                  contains non-public, highly
        000245849                   entirely under seal,           competitive, proprietary, and/or
                                    for the reasons                commercially sensitive
                                    provided in the last           information of CVS and/or its
                                    column and in                  subsidiaries, and contractual
                                    Appendix A.                    terms between CVS and/or its
                                    Plaintiffs assert              subsidiaries and a non-party that
                                    Defendants have not            have been designated as
                                    met their burden for           confidential under a
                                    sealing any portion            nondisclosure agreement. The
                                    of the document, and           CVS Caremark Defendants have
                                    therefore, the                 designated this document as
                                                                   Highly Confidential pursuant to


                              442
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 444 of 478




                                    document should be            the Protective Order. The CVS
                                    filed publicly in its         Caremark Defendants incorporate
                                    entirety.                     by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants rely on
                                                                  standard contract language.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing bids and negotiations.
                                                                  Plaintiffs assert that Defendants
                                                                  fail to justify the confidentiality
                                                                  of contracts.
616-   DX192: This document       The Express Scripts             The Express Scripts Defendants
10     was produced by Express Defendants assert                  assert that the document contains
       Scripts in this litigation that this document              non-public, highly competitive,


                              443
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 445 of 478




and is bates stamped         should remain                 proprietary, and/or commercially
ES_000243080                 entirely under seal,          sensitive information and
                             for the reasons               contractual terms between one of
                             provided in the last          the Express Scripts Defendants
                             column and in                 and a non-party. The Express
                             Appendix A.                   Scripts Defendants have
                             Plaintiffs assert             designated the document as
                             Defendants have not           Highly Confidential pursuant to
                             met their burden for          the Protective Order. The
                             sealing any portion           Express Scripts Defendants
                             of the document, and          incorporate by reference the
                             therefore, the                additional arguments made in
                             document should be            Appendix A included in this
                             filed publicly in its         motion, including because this
                             entirety.                     document is a Client Agreement
                                                           (as defined and explained in
                                                           Appendix A, Section i).

                                                           Plaintiffs assert that Defendants
                                                           failed to justify continued
                                                           sealing. Plaintiffs assert a strong
                                                           public interest in unsealing.
                                                           Plaintiffs assert Defendants failed
                                                           to timely propose redactions.
                                                           Plaintiffs assert Defendants’
                                                           claim of highly competitive
                                                           information is unfounded.
                                                           Additionally, Defendants rely on
                                                           standard contract language.
                                                           Defendants improperly rely on
                                                           boilerplate assertions. Plaintiffs


                       444
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 446 of 478




                                                                  assert a strong public interest in
                                                                  unsealing bids and negotiations.
                                                                  Plaintiffs assert that Defendants
                                                                  fail to justify the confidentiality
                                                                  of contracts.
616-   DX193: This document            The CVS Caremark           The CVS Caremark Defendants
11     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000244570            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, andcontractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                       met their burden for       confidential under a
                                       sealing any portion        nondisclosure agreement. The
                                       of the document, and       CVS Caremark Defendants have
                                       therefore, the             designated this document as
                                       document should be         Highly Confidential pursuant to
                                       filed publicly in its      the Protective Order. The CVS
                                       entirety.                  Caremark Defendants incorporate
                                                                  by reference the additional
                                                                  arguments made in Appendix A
                                                                  included in this motion, including
                                                                  because this document is a Client
                                                                  Agreement (as defined and
                                                                  explained in Appendix A, Section
                                                                  i).



                                 445
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 447 of 478




                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Additionally, Defendants rely on
                                                                  standard contract language.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions. Plaintiffs
                                                                  assert a strong public interest in
                                                                  unsealing bids and negotiations.
                                                                  Plaintiffs assert that Defendants
                                                                  fail to justify the confidentiality
                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
616-   DX194: This document            The CVS Caremark           The CVS Caremark Defendants
12     was produced by CVS in          Defendants assert          assert that this document should
       this litigation and is bates    that this document         remain under seal because it
       stamped CM-000246634            should remain              contains non-public, highly
                                       entirely under seal,       competitive, proprietary, and/or
                                       for the reasons            commercially sensitive
                                       provided in the last       information of CVS and/or its
                                       column and in              subsidiaries, and contractual
                                       Appendix A.                terms between CVS and/or its
                                       Plaintiffs assert          subsidiaries and a non-party that
                                       Defendants have not        have been designated as
                                                                  confidential under a


                                 446
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 448 of 478




                        met their burden for              nondisclosure agreement. The
                        sealing any portion               CVS Caremark Defendants have
                        of the document, and              designated this document as
                        therefore, the                    Highly Confidential pursuant to
                        document should be                the Protective Order. The CVS
                        filed publicly in its             Caremark Defendants incorporate
                        entirety.                         by reference the additional
                                                          arguments made in Appendix A
                                                          included in this motion, including
                                                          because this document is a Client
                                                          Agreement (as defined and
                                                          explained in Appendix A, Section
                                                          i).

                                                          Plaintiffs assert that Defendants
                                                          failed to justify continued
                                                          sealing. Plaintiffs assert a strong
                                                          public interest in unsealing.
                                                          Plaintiffs assert Defendants failed
                                                          to timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.
                                                          Additionally, Defendants rely on
                                                          standard contract language.
                                                          Defendants improperly rely on
                                                          boilerplate assertions. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing bids and negotiations.
                                                          Plaintiffs assert that Defendants
                                                          fail to justify the confidentiality


                  447
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 449 of 478




                                                                  of contracts. Plaintiffs assert that
                                                                  this document is stale.
616-   DX195: This document              Prime asserts that       Prime asserts this document
13     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0611793                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column.                  information of Prime’s business
                                         Plaintiffs assert        and point-of-sale offering. Prime
                                         Defendants have not      has designated this document as
                                         met their burden for     Highly Confidential – Attorneys’
                                         sealing any portion      Eyes Only pursuant to the
                                         of the document, and     Protective Order.
                                         therefore, the
                                         document should be       Plaintiffs assert that Defendants
                                         filed publicly in its    failed to justify continued
                                         entirety.                sealing. Plaintiffs assert a strong
                                                                  public interest in
                                                                  unsealing. Plaintiffs assert
                                                                  Defendants failed to timely
                                                                  propose redactions. Plaintiffs
                                                                  assert Defendants’ claim of
                                                                  highly competitive information is
                                                                  unfounded. Additionally,
                                                                  Defendants rely on standard
                                                                  contract language. Defendants
                                                                  improperly rely on boilerplate
                                                                  assertions. Plaintiffs assert a
                                                                  strong public interest in unsealing
                                                                  bids and negotiations. Plaintiffs


                                   448
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 450 of 478




                                                                  assert that Defendants fail to
                                                                  justify the confidentiality of
                                                                  contracts.
616-   DX196: This document              Prime asserts that       Prime asserts this document
14     was produced by Prime             this document            should remain under seal because
       in this litigation and is         should remain            it contains references to or
       bates stamped                     entirely under seal,     discusses non-public, highly
       Prime0609726                      for the reasons          competitive, proprietary and/or
                                         provided in the last     commercially sensitive
                                         column and in            information of Prime’s business
                                         Appendix A.              and point-of-sale offering. Prime
                                         Plaintiffs assert        has designated this document as
                                         Defendants have not      Highly Confidential – Attorneys’
                                         met their burden for     Eyes Only pursuant to the
                                         sealing any portion      Protective Order. Prime
                                         of the document, and     incorporates by reference the
                                         therefore, the           additional arguments made in
                                         document should be       Appendix A included in this
                                         filed publicly in its    motion, including because this
                                         entirety.                document because this document
                                                                  relates to Client Agreements (as
                                                                  defined and explained in
                                                                  Appendix A, Section i).

                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’


                                   449
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 451 of 478




                                                                               claim of highly competitive
                                                                               information is unfounded.
                                                                               Additionally, Defendants rely on
                                                                               standard contract language.
                                                                               Defendants improperly rely on
                                                                               boilerplate assertions. Plaintiffs
                                                                               assert a strong public interest in
                                                                               unsealing bids and negotiations.
                                                                               Plaintiffs assert that Defendants
                                                                               fail to justify the confidentiality
                                                                               of contracts.
616-   DX197: This document           The parties agree                        The OptumRx/United Defendants
15     was produced by United         that this document                       assert that this document should
       HealthCare Services, Inc.      should remain under                      remain under seal because it
       in this litigation and is      seal.                                    contains private medical,
       bates stamped UNITED-                                                   confidential health information
       EPI 00176844                                                            for Plaintiff Illis and her minor
                                                                               child. United has designated the
                                                                               document Confidential Health
                                                                               Information pursuant to the
                                                                               Protective Order.
616-   DX198: This document           The parties agree                        Prime agrees this document
16     was Exhibit 9 to the           that this document                       should remain under seal because
       January 28, 2020               should remain under                      it contains references or
       deposition of Stephan M.       seal.                                    quotations to confidential health
       Levy                                                                    information of Plaintiffs Kleins.
616-   DX199: This document           Mylan, the            Mylan designated   Mylan asserts that this document
17     is a September 4, 2019         designating entity,   this document as   is a Highly Confidential letter
       letter from Justin             asserts that this     Highly             from counsel for Mylan to
       Bernick, counsel for           document should       Confidential –     counsel for ESI. It contains non-


                                450
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 452 of 478




       Mylan, to Jonathan              remain entirely         Attorneys’ Eyes   public information regarding
       Cooper, counsel for             under seal.             Only              litigation strategy and Mylan’s
       Express Scripts,                Defendants take no                        patient assistance programs. This
       regarding production of         position on whether                       information cannot be revealed to
       data by Mylan.                  the document should                       Mylan’s competitors or any
                                       remain under seal.                        counsel that is not involved in the
                                       Plaintiffs assert                         ERISA litigation without serious
                                       Defendants and                            competitive harm to Mylan.
                                       Mylan have not met
                                       their burden for                          Plaintiffs assert that Defendants
                                       sealing any portion                       and Mylan failed to justify
                                       of the document, and                      continued sealing. Plaintiffs
                                       therefore, the                            assert a strong public interest in
                                       document should be                        unsealing. Plaintiffs assert
                                       filed publicly in its                     Defendants and Mylan failed to
                                       entirety.                                 timely propose redactions.
                                                                                 Plaintiffs assert Defendants’
                                                                                 claim of highly competitive
                                                                                 information is unfounded.
                                                                                 Defendants and Mylan
                                                                                 improperly rely on boilerplate
                                                                                 assertions.
616-   DX200: This is a                The                                       The OptumRx/United Defendants
18     document titled                 OptumRx/United                            assert that this document should
       “OptumRx Rebate Data            Defendants assert                         remain under seal because it
       Scope and Process               that this document                        contains non-public, highly
       Summary” which was              should remain                             competitive, proprietary, and/or
       provided by OptumRx to          entirely under seal,                      commercially sensitive
       Plaintiffs’ counsel on          for the reasons                           information. OptumRx has
       November 2, 2019                provided in the last                      designated the document Highly
                                                                                 Confidential pursuant to the


                                 451
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 453 of 478




                                   column and in                  Protective Order. The
                                   Appendix A.                    OptumRx/United Defendants
                                   Plaintiffs assert              incorporate by reference the
                                   Defendants have not            additional arguments made in
                                   met their burden for           Appendix A included in this
                                   sealing any portions           motion, including because this
                                   of the memorandum              document contains Data
                                   and, therefore, the            Information (as defined and
                                   memorandum should              explained in Appendix A, Section
                                   be filed publicly in           iii).
                                   its entirety.
                                                                  Plaintiffs assert that Defendants
                                                                  failed to justify continued
                                                                  sealing. Plaintiffs assert a strong
                                                                  public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions.
616-   DX201: This document        The                            The OptumRx/United Defendants
19     is a copy of OptumRx’s      OptumRx/United                 assert that this document should
       Amended Objections and      Defendants assert              remain under seal because it
       Responses to                that this document             contains non-public, highly
       Interrogatories 3 and 5,    should remain                  competitive, proprietary, and/or
       served December 12,         entirely under seal,           commercially sensitive
       2019                        for the reasons                information. OptumRx has
                                   provided in the last           designated the document Highly
                                                                  Confidential pursuant to the


                             452
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 454 of 478




                                      column and in               Protective Order. The
                                      Appendix A.                 OptumRx/United Defendants
                                      Plaintiffs assert           incorporate by reference the
                                      Defendants have not         additional arguments made in
                                      met their burden for        Appendix A included in this
                                      sealing any portions        motion.
                                      of the memorandum
                                      and, therefore, the         Plaintiffs assert that Defendants
                                      memorandum should           failed to justify continued
                                      be filed publicly in        sealing. Plaintiffs assert a strong
                                      its entirety.               public interest in unsealing.
                                                                  Plaintiffs assert Defendants failed
                                                                  to timely propose redactions.
                                                                  Plaintiffs assert Defendants’
                                                                  claim of highly competitive
                                                                  information is unfounded.
                                                                  Defendants improperly rely on
                                                                  boilerplate assertions.
616-   DX202: This document           The parties agree           Plaintiffs assert that this
20     contains excerpts from         that a redacted             document contains the private
       the transcript of the          version of this             medical information of Plaintiff
       deposition of F. Emil          document may be             Weaver and her minor child.
       Jalonen, taken January         filed publicly.
       21, 2020.                      Proposed redactions
                                      to this document are
                                      attached as Exhibit
                                      30.
616-   DX203: This document           The parties agree           Plaintiffs assert that this
21     is a copy of Plaintiff F.      that this document          document contains the private
       Emil Jalonen’s Answers         may be filed


                                453
        CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 455 of 478




       and Objections to         publicly in its                              medical information of Plaintiff
       Express Scripts Holding entirety.                                      Weaver.
       Company, Express
       Scripts, Inc., Medco
       Health Solutions, Inc.,
       CVS Health Corporation,
       Caremark, L.L.C.,
       Caremark Rx, L.L.C. and
       CaremarkPCS Health,
       L.L.C.’s First Set of
       Interrogatories to
       Plaintiff F. Emil Jalonen
       as Representative of the
       Estate of Leah Weaver
       dated January 21, 2020.
616-   DX204: This document           The parties agree     Blue Sea          BSC asserts that the document
22     was Exhibit 28 to the          that this document    designated this   contains non-public, proprietary,
       December 17, 2019              should remain under   document          and/or commercially sensitive
       30(b)(6) deposition of         seal.                 Confidential      information concerning the
       Adam Klein. The                                                        business operations of BSC and
       document is bates                                                      has been designated Confidential
       stamped TRI00003857                                                    pursuant to the Amended
                                                                              Protective Order [Doc. No. 461].
616-   DX205: This document           The parties agree     Blue Sea          BSC asserts that the document
23     was Exhibit 9 to the           that this document    designated this   contains non-public, proprietary,
       December 17, 2019              should remain under   document          and/or commercially sensitive
       30(b)(6) deposition of         seal.                 Confidential      information concerning the
       Adam Klein                                                             business operations of BSC in
                                                                              addition to Confidential Health
                                                                              Information of eligible


                                454
             CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 456 of 478




                                                                                 employee(s)/ dependents and has
                                                                                 been designated Confidential
                                                                                 pursuant to the Amended
                                                                                 Protective Order [Doc. No. 461].
618   622   Defendants’ Corrected     Defendants assert       Mylan designated   All Defendants assert that the
            Combined Memorandum       that the redacted       some of the        unredacted version of this
            of Law Opposing           portions of the brief   underlying         document should remain under
            Plaintiffs’ Motion for    should remain under     documents as       seal because the redacted
            Class Certification       seal, for the reasons   Confidential or    portions of the brief contain
                                      provided in the last    Highly             references or quotations to
                                      column and in           Confidential       limited excerpts of non-public,
                                      Appendix A.                                highly competitive, proprietary,
                                      Plaintiffs assert                          and/or commercially sensitive
                                      Defendants have not                        information contained in
                                      met their burden for                       documents that have been
                                      sealing any portions                       designated Highly Confidential
                                      of the memorandum                          pursuant to the Protective Order.
                                      and, therefore, the                        In addition, some of the
                                      memorandum should                          underlying documents referred to
                                      be filed publicly in                       or quoted were designated as
                                      its entirety.                              Highly Confidential by non-
                                                                                 parties Mylan, TriNet, Blue Sea
                                                                                 Capital, Delta Air Lines, and
                                                                                 Walgreens. Defendants
                                                                                 incorporate by reference the
                                                                                 additional arguments made in
                                                                                 Appendix A included in this
                                                                                 motion, including because this
                                                                                 brief references Client
                                                                                 Agreements, Mylan Agreements,



                                455
             CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 457 of 478




                                                                                     and Data Information (as defined
                                                                                     and explained in Appendix A).

                                                                                     Mylan objects to the unsealing of
                                                                                     any documents that cite to, quote
                                                                                     from, or otherwise reference
                                                                                     Mylan’s confidential
                                                                                     information.

                                                                                     Plaintiffs assert that Defendants
                                                                                     and Mylan failed to justify
                                                                                     continued sealing. Plaintiffs
                                                                                     assert a strong public interest in
                                                                                     unsealing. Plaintiffs assert that
                                                                                     characterization of underlying
                                                                                     events and expert assumptions or
                                                                                     interpretations should be
                                                                                     unsealed. Plaintiffs assert
                                                                                     Defendants and Mylan failed to
                                                                                     timely propose redactions.
                                                                                     Plaintiffs assert Defendants’
                                                                                     claim of highly competitive
                                                                                     information is unfounded.
                                                                                     Plaintiffs assert that Defendants
                                                                                     fail to justify the confidentiality
                                                                                     of contracts.
658   659   Plaintiffs’ Reply Brief In    Defendants assert       Mylan designated   All Defendants assert that the
            Support of Class              that the redacted       some of the        unredacted version of this
            Certification                 portions of the brief   underlying         document should remain under
                                          should remain under     documents as       seal because the redacted
                                          seal, for the reasons   Confidential or    portions of the brief contain


                                    456
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 458 of 478




                        provided in the last   Highly         references or quotations to
                        column and in          Confidential   limited excerpts of non-public,
                        Appendix A.                           highly competitive, proprietary,
                        Plaintiffs assert                     and/or commercially sensitive
                        Defendants have not                   information contained in
                        met their burden for                  documents that have been
                        sealing any portions                  designated Highly Confidential
                        of the memorandum                     pursuant to the Protective Order.
                        and, therefore, the                   In addition, some of the
                        memorandum should                     underlying documents referred to
                        be filed publicly in                  or quoted were designated as
                        its entirety.                         Highly Confidential by non-party
                                                              Mylan. Defendants incorporate
                                                              by reference the additional
                                                              arguments made in Appendix A
                                                              included in this motion, including
                                                              because this brief references
                                                              Client Agreements, Mylan
                                                              Agreements, and Data
                                                              Information (as defined and
                                                              explained in Appendix A).

                                                              Mylan objects to the unsealing of
                                                              any documents that cite to, quote
                                                              from, or otherwise reference
                                                              Mylan’s confidential
                                                              information.

                                                              Plaintiffs assert that Defendants
                                                              and Mylan failed to justify
                                                              continued sealing. Plaintiffs


                  457
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 459 of 478




                                                                              assert a strong public interest in
                                                                              unsealing. Plaintiffs assert that
                                                                              characterization of underlying
                                                                              events and expert assumptions or
                                                                              interpretations should be
                                                                              unsealed. Plaintiffs assert
                                                                              Defendants and Mylan failed to
                                                                              timely propose redactions.
                                                                              Plaintiffs assert Defendants’
                                                                              claim of highly competitive
                                                                              information is unfounded.
                                                                              Plaintiffs assert that Defendants
                                                                              fail to justify the confidentiality
                                                                              of contracts.
661     Sealed Index of Exhibits The parties agree         Mylan designated   Mylan objects to the unsealing of
        in Support of Plaintiffs’ that this document       some of the        any documents that cite to, quote
        Reply Brief in Support of may be unsealed.         underlying         from, or otherwise reference
        Class Certification                                documents as       Mylan’s confidential
                                                           Confidential or    information.
                                                           Highly
                                                           Confidential       Plaintiffs assert that the index
                                                                              contains no confidential
                                                                              information and should be
                                                                              unsealed.
661-1   PX107: Letter from            The Parties agree                       The Express Scripts Defendants
        counsel for Express           that this document                      assert that the document contains
        Scripts to counsel for        may remain under                        non-public, highly competitive,
        Plaintiffs, dated October     seal.                                   proprietary, and/or commercially
        15, 2019.                                                             sensitive information. The
                                                                              Express Scripts Defendants have
                                                                              designated the document as


                                458
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 460 of 478




                                                                   Highly Confidential pursuant to
                                                                   the Protective Order. The
                                                                   Express Scripts Defendants
                                                                   incorporate by reference the
                                                                   additional arguments made in
                                                                   Appendix A included in this
                                                                   motion, including because this
                                                                   document contains Data
                                                                   information (as defined and
                                                                   explained in Appendix A, Section
                                                                   iii).
661-2   PX108: Letter from                The Express Scripts      The Express Scripts Defendants
        counsel for Plaintiffs to         Defendants assert        assert that the document
        counsel for Express               that the proposed        references non-public, highly
        Scripts, dated March 6,           redacted portions of     competitive, proprietary, and/or
        2020.                             the document             commercially sensitive
                                          attached to this joint   information. The Express Scripts
                                          motion as Exhibit        Defendants incorporate by
                                          31 should remain         reference the additional
                                          under seal for the       arguments made in Appendix A
                                          reasons provided in      included in this motion, including
                                          the last column and      because this document contains
                                          in Appendix A.           Data information (as defined and
                                                                   explained in Appendix A, Section
                                                                   iii).
                                          Plaintiffs assert
                                          Defendants have not      Plaintiffs assert that Defendants
                                          met their burden for     failed to justify continued
                                          sealing any portions     sealing. Plaintiffs assert a strong
                                          of the memorandum        public interest in unsealing.
                                          and, therefore, the      Plaintiffs assert Defendants and


                                    459
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 461 of 478




                                          memorandum should        Mylan failed to timely propose
                                          be filed publicly in     redactions. Plaintiffs assert
                                          its entirety.            Defendants’ claim of highly
                                                                   competitive information is
                                                                   unfounded. Defendants and
                                                                   Mylan improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert correspondence between
                                                                   the parties’ counsel do not merit
                                                                   sealing. Correspondence
                                                                   regarding the scope of discovery
                                                                   responses are not confidential.
                                                                   Plaintiffs assert that a version of
                                                                   this document that was sent to
                                                                   Prime was filed publicly at
                                                                   PX109 and that this document is
                                                                   not confidential. Plaintiffs assert
                                                                   a strong public interest in
                                                                   unsealing bids and negotiations.
661-3   PX110: Letter from                The CVS Caremark         The CVS Caremark Defendants
        counsel for Plaintiffs to         Defendants assert        assert that this document should
        counsel for CVS, dated            that this document       remain under seal because it
        March 7, 2020.                    should remain            contains non-public, highly
                                          entirely under seal,     competitive, proprietary, and/or
                                          for the reasons          commercially sensitive
                                          provided in the last     information. The CVS Caremark
                                          column and in            Defendants incorporate by
                                          Appendix A.              reference the additional
                                          Plaintiffs assert        arguments made in Appendix A
                                          Defendants have not      included in this motion, including
                                                                   because this document contains


                                    460
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 462 of 478




                                          met their burden for     Data Information (as defined and
                                          sealing any portions     explained in Appendix A, Section
                                          of the memorandum        iii).
                                          and, therefore, the
                                          memorandum should        Plaintiffs assert that Defendants
                                          be filed publicly in     failed to justify continued
                                          its entirety.            sealing. Plaintiffs assert a strong
                                                                   public interest in unsealing.
                                                                   Plaintiffs assert Defendants and
                                                                   Mylan failed to timely propose
                                                                   redactions. Plaintiffs assert
                                                                   Defendants’ claim of highly
                                                                   competitive information is
                                                                   unfounded. Defendants and
                                                                   Mylan improperly rely on
                                                                   boilerplate assertions. Plaintiffs
                                                                   assert correspondence between
                                                                   the parties’ counsel do not merit
                                                                   sealing. Correspondence
                                                                   regarding the scope of discovery
                                                                   responses are not confidential.
661-4   PX111: Letter from                The parties agree        The OptumRx/United Defendants
        counsel for Plaintiffs to         that this document       do not oppose unsealing this
        counsel for OptumRx,              may be unsealed.         document in its entirety.
        dated March 7, 2020.
661-5   PX118: Excerpts from              The Express Scripts      The Express Scripts Defendants
        the transcript of the             Defendants assert        assert that the document contains
        Deposition of Anthony             that the document        non-public, highly competitive,
        Grillo, taken February            should remain under      proprietary, and/or commercially
        25, 2020.                         seal for the reasons     sensitive information. The


                                    461
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 463 of 478




                                    provided in the last                     Express Scripts Defendants have
                                    column and in                            designated the document as
                                    Appendix A.                              Highly Confidential pursuant to
                                    Plaintiffs assert                        the Protective Order. The
                                    Defendants have not                      Express Scripts Defendants
                                    met their burden for                     incorporate by reference the
                                    sealing any portions                     additional arguments made in
                                    of the memorandum                        Appendix A included in this
                                    and, therefore, the                      motion, including because this
                                    memorandum should                        document contains Data
                                    be filed publicly in                     information (as defined and
                                    its entirety.                            explained in Appendix A, Section
                                                                             iii).

                                                                             Plaintiffs assert that Defendants
                                                                             failed to justify continued
                                                                             sealing. Plaintiffs assert a strong
                                                                             public interest in unsealing.
                                                                             Plaintiffs assert Defendants and
                                                                             Mylan failed to timely propose
                                                                             redactions. Plaintiffs assert
                                                                             Defendants’ claim of highly
                                                                             competitive information is
                                                                             unfounded. Defendants and
                                                                             Mylan improperly rely on
                                                                             boilerplate assertions.
661-6   PX119: This document        The parties agree      Blue Sea          Prime agrees this document
        was produced by third       that this document     designated this   should remain under seal because
        party Blue Sea Capital,     should remain under    document          it contains references or
        LLC and is Bates            seal.                  Confidential      quotations to confidential health
        stamped: Blue Sea Subp


                              462
         CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 464 of 478




        Response Bates No.                                                           and financial information of Blue
        001287.                                                                      Sea Capital.

                                                                                     BSC asserts that the document
                                                                                     contains non-public, proprietary,
                                                                                     and/or commercially sensitive
                                                                                     information concerning the
                                                                                     business operations of BSC in
                                                                                     addition to Confidential Health
                                                                                     Information of eligible
                                                                                     employee(s)/ dependents and has
                                                                                     been designated Confidential
                                                                                     pursuant to the Amended
                                                                                     Protective Order [Doc. No. 461].
661-7   PX122: Excerpts from           The parties agree                             Plaintiffs assert that this
        the transcript of the          that this document                            document contains private
        Deposition of F. Emil          may be filed                                  medical information for Plaintiff
        Jalonen, taken January         publicly in its                               Weaver.
        21, 2020.                      entirety.
663     Sealed Rebuttal Report         The Defendants           Mylan and            All Defendants assert that
        of Stephan M. Levy,            assert that the          ConnectiveRx         proposed redacted portions of
        PHD                            proposed redacted        designated some of   this report contain references or
                                       portions (highlighted    the underlying       quotations to limited excerpts of
                                       in yellow or green)      documents as         non-public, highly competitive,
                                       of the report            Confidential or      proprietary, and/or commercially
                                       attached to this joint   Highly               sensitive information contained
                                       motion as Exhibit        Confidential         in documents that have been
                                       32 should remain                              designated Highly Confidential
                                       under seal, for the                           pursuant to the Protective Order.
                                       reasons provided in                           In addition, some of the


                                 463
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 465 of 478




                        the last column and               underlying documents referred to
                        in Appendix A, and                or quoted were designated as
                        because it references             Highly Confidential by non-
                        the confidential                  parties Mylan and ConnectiveRx.
                        information of non-               Defendants incorporate by
                        parties.                          reference the additional
                                                          arguments made in Appendix A
                                                          included in this motion, including
                        Plaintiffs agree that             because this report references
                        the proposed                      Client Agreements, Mylan
                        redactions                        Agreements and Data
                        highlighted in                    Information (as defined and
                        yellow (except                    explained in Appendix A).
                        where noted) may
                        remain under                      ConnectiveRx asserts that the
                        seal. Plaintiffs assert           sealed report contains references
                        that the proposed                 to non-public, highly
                        redactions                        competitive, proprietary, and/or
                        highlighted in green              commercially sensitive
                        should be filed                   information contained in
                        publicly.                         documents that have been
                                                          marked Confidential or Highly
                                                          Confidential pursuant to the
                                                          Amended Protective Order [Doc.
                                                          No. 461]. In addition, the
                                                          underlying documents referred to
                                                          were designated as Confidential
                                                          or Highly Confidential by Mylan.

                                                          Mylan objects to the unsealing of
                                                          any documents that cite to, quote


                  464
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 466 of 478




                                                                                 from, or otherwise reference
                                                                                 Mylan’s confidential
                                                                                 information.

                                                                                 Plaintiffs assert that Defendants,
                                                                                 ConnectiveRx and Mylan failed
                                                                                 to justify continued sealing.
                                                                                 Plaintiffs assert a strong public
                                                                                 interest in unsealing. Plaintiffs
                                                                                 assert that characterization of
                                                                                 underlying events and expert
                                                                                 assumptions or interpretations
                                                                                 should be unsealed. Plaintiffs
                                                                                 assert Defendants and Mylan
                                                                                 failed to timely propose
                                                                                 redactions. Plaintiffs assert
                                                                                 Defendants’ claim of highly
                                                                                 competitive information is
                                                                                 unfounded.
665   Sealed Rebuttal Expert         The Defendants           Mylan designated   All Defendants assert that
      Report of Dr. Stephen          assert that the          some of the        proposed redacted portions of
      W. Schondelmeyer               proposed redacted        underlying         this report contain references or
                                     portions (highlighted    documents as       quotations to limited excerpts of
                                     in yellow or green)      Confidential or    non-public, highly competitive,
                                     of the report            Highly             proprietary, and/or commercially
                                     attached to this joint   Confidential       sensitive information contained
                                     motion as Exhibit                           in documents that have been
                                     33 should remain                            designated Highly Confidential
                                     under seal, for the                         pursuant to the Protective Order.
                                     reasons provided in                         In addition, some of the
                                     the last column and                         underlying documents referred to


                               465
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 467 of 478




                        in Appendix A, and                or quoted were designated as
                        because it references             Highly Confidential by non-party
                        the confidential                  Mylan. Defendants incorporate
                        information of non-               by reference the additional
                        parties.                          arguments made in Appendix A
                        Plaintiffs agree that             included in this motion, including
                        the proposed                      because this report references
                        redactions                        Mylan Agreements and Data
                        highlighted in                    Information (as defined and
                        yellow (except                    explained in Appendix A).
                        where noted) may
                        remain under                      Mylan objects to the unsealing of
                        seal. Plaintiffs assert           any documents that cite to, quote
                        that the proposed                 from, or otherwise reference
                        redactions                        Mylan’s confidential
                        highlighted in green              information.
                        should be filed
                        publicly.                         Plaintiffs assert that Defendants
                                                          and Mylan failed to justify
                                                          continued sealing. Plaintiffs
                                                          assert a strong public interest in
                                                          unsealing. Plaintiffs assert that
                                                          characterization of underlying
                                                          events and expert assumptions or
                                                          interpretations should be
                                                          unsealed. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.


                  466
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 468 of 478




677   Sealed Corrected             The Defendants           Mylan and            All Defendants assert that this
      Rebuttal Report of           assert that the          Connective Rx        report contains references or
      Stephan M. Levy, PhD         document should          designated some of   quotations to limited excerpts of
                                   remain under seal,       the underlying       non-public, highly competitive,
                                   for the reasons          documents as         proprietary, and/or commercially
                                   provided in the last     Confidential or      sensitive information contained
                                   column and in            Highly               in documents that have been
                                   Appendix A, and          Confidential         designated Highly Confidential
                                   because Defendants                            pursuant to the Protective Order.
                                   have proposed                                 In addition, some of the
                                   redactions to the                             underlying documents referred to
                                   original version of                           or quoted were designated as
                                   this report, at Dkt.                          Highly Confidential by non-
                                   663.                                          parties Mylan and ConnectiveRx.
                                   Plaintiffs assert                             Defendants incorporate by
                                   Defendants have not                           reference the additional
                                   met their burden for                          arguments made in Appendix A
                                   sealing any portions                          included in this motion, including
                                   of the memorandum                             because this report references
                                   and, therefore, the                           Client Agreements, Mylan
                                   memorandum should                             Agreements and Data
                                   be filed publicly in                          Information (as defined and
                                   its entirety. Also,                           explained in Appendix A).
                                   Plaintiffs assert that
                                   should one version                            ConnectiveRx asserts that the
                                   of the document be                            sealed report contains references
                                   filed publicly, it be                         to non-public, highly
                                   this controlling                              competitive, proprietary, and/or
                                   docket entry, which                           commercially sensitive
                                                                                 information contained in
                                                                                 documents that have been


                             467
       CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 469 of 478




                                     is this Corrected                      marked Confidential or Highly
                                     Report.                                Confidential pursuant to the
                                                                            Amended Protective Order [Doc.
                                                                            No. 461]. In addition, the
                                                                            underlying documents referred to
                                                                            were designated as Confidential
                                                                            or Highly Confidential by Mylan.

                                                                            Mylan objects to the unsealing of
                                                                            any documents that cite to, quote
                                                                            from, or otherwise reference
                                                                            Mylan’s confidential
                                                                            information.

                                                                            Plaintiffs assert that Defendants,
                                                                            ConnectiveRx and Mylan failed
                                                                            to justify continued sealing.
                                                                            Plaintiffs assert a strong public
                                                                            interest in unsealing. Plaintiffs
                                                                            assert that characterization of
                                                                            underlying events and expert
                                                                            assumptions or interpretations
                                                                            should be unsealed. Plaintiffs
                                                                            assert Defendants and Mylan
                                                                            failed to timely propose
                                                                            redactions. Plaintiffs assert
                                                                            Defendants’ claim of highly
                                                                            competitive information is
                                                                            unfounded.
679   Sealed Corrected               The Defendants      Mylan designated   All Defendants assert this report
      Rebuttal Expert Report         assert that the     some of the        contains references or quotations


                               468
 CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 470 of 478




of Dr. Stephen W.         document should          underlying        to limited excerpts of non-public,
Schondelmeyer             remain under seal,       documents as      highly competitive, proprietary,
                          for the reasons          Confidential or   and/or commercially sensitive
                          provided in the last     Highly            information contained in
                          column and in            Confidential      documents that have been
                          Appendix A, and                            designated Highly Confidential
                          because Defendants                         pursuant to the Protective Order.
                          have proposed                              In addition, some of the
                          redactions to the                          underlying documents referred to
                          original version of                        or quoted were designated as
                          this report, at Dkt.                       Highly Confidential by non-party
                          665.                                       Mylan. Defendants incorporate
                          Plaintiffs assert                          by reference the additional
                          Defendants have not                        arguments made in Appendix A
                          met their burden for                       included in this motion, including
                          sealing any portions                       because this report references
                          of the memorandum                          Mylan Agreements and Data
                          and, therefore, the                        Information (as defined and
                          memorandum should                          explained in Appendix A).
                          be filed publicly in
                          its entirety. Also,                        Mylan objects to the unsealing of
                          Plaintiffs assert that                     any documents that cite to, quote
                          should one version                         from, or otherwise reference
                          of the document be                         Mylan’s confidential
                          filed publicly, it be                      information.
                          this controlling
                          docket entry, which                        Plaintiffs assert that Defendants
                          is this Corrected                          and Mylan failed to justify
                          Report.                                    continued sealing. Plaintiffs
                                                                     assert a strong public interest in
                                                                     unsealing. Plaintiffs assert that


                    469
CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 471 of 478




                                                          characterization of underlying
                                                          events and expert assumptions or
                                                          interpretations should be
                                                          unsealed. Plaintiffs assert
                                                          Defendants and Mylan failed to
                                                          timely propose redactions.
                                                          Plaintiffs assert Defendants’
                                                          claim of highly competitive
                                                          information is unfounded.




                  470
  CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 472 of 478




Dated July 31, 2020

LOCKRIDGE GRINDAL NAUEN PLLP                  LOCKRIDGE GRINDAL NAUEN PLLP

/s/ Kate M. Baxter-Kauf                       Karen Hanson Riebel, #219770
Kate M. Baxter-Kauf, #392037                  David W. Asp, #344850
100 Washington Avenue South, Suite 2200       Kristen G. Marttila, #346007
Minneapolis, MN 55401                         Arielle S. Wagner, #398332
Telephone: (612) 596-4007                     100 Washington Avenue South, Suite 2200
kmbaxter-kauf@locklaw.com                     Minneapolis, MN 55401
                                              Telephone: (612) 339-6900
Plaintiffs’ Interim Liaison Counsel           khriebel@locklaw.com
                                              dwasp@locklawcom
                                              kgmarttila@locklaw.com
                                              aswagner@locklaw.com

KELLER ROHRBACK L.L.P.                        KELLER ROHRBACK L.L.P.

Cari Campen Laufenberg (Pro Hac Vice)         Lynn Lincoln Sarko (Pro Hac Vice)
1201 Third Avenue, Suite 3200                 Gretchen Freeman Cappio (Pro Hac Vice)
Seattle, WA 98101                             Gretchen S. Obrist (Pro Hac Vice)
Telephone: (206) 623-1900                     Matthew Gerend (Pro Hac Vice)
Email: claufenberg@kellerrohrback.com         Garrett Heilman (Pro Hac Vice)
                                              Erin M. Riley (Pro Hac Vice)
Plaintiffs’ Interim Lead Class Counsel        1201 Third Avenue, Suite 3200
                                              Seattle, WA 98101
                                              Telephone: (206) 623-1900
                                              lsarko@kellerrohrback.com
                                              gcappio@kellerrohrback.com
                                              gobrist@kellerrohrback.com
                                              mgerend@kellerrohrback.com
                                              gheilman@kellerrohrback.com
                                              eriley@kellerrohrback.com

                                              Ron Kilgard (Pro Hac Vice)
                                              3101 North Central Avenue
                                              Suite 1400
                                              Phoenix, AZ 85012
                                              rkilgard@kellerrohrback.com




                                          i
  CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 473 of 478




ROBBINS GELLER RUDMAN & DOWD             ROBBINS GELLER RUDMAN & DOWD
LLP                                      LLP

Stuart A. Davidson (Pro Hac Vice)        Paul J. Geller (Pro Hac Vice)
120 East Palmetto Park Road              Christopher Gold (Pro Hac Vice)
Suite 500                                120 East Palmetto Park Road, Suite 500
Boca Raton, FL 33432                     Boca Raton, FL 33432
Telephone: (561) 750-3000                Telephone: (561) 750-3000
sdavidson@rgrdlaw.com                    pgeller@rgrdlaw.com
                                         cgold@rgrdlaw.com
Plaintiffs’ Interim Steering Committee
Member                                   Brian O. O’Mara (Pro Hac Vice)
                                         Arthur L. Shingler, III (Pro Hac Vice)
                                         655 West Broadway, Suite 1900
                                         San Diego, CA 92101
                                         Telephone: (619) 231-1058
                                         bomara@rgrdlaw.com
                                         ashingler@rgrdlaw.com

BERMAN TABACCO                           BERMAN TABACCO

Kathleen M. Donovan-Maher (Pro Hac       Justin N. Saif (Pro Hac Vice)
Vice)                                    Steven L. Groopman (Pro Hac Vice)
1 Liberty Square, 8th Floor              Marc J. Greenspon (Pro Hac Vice)
Boston, MA 02109                         Norman Berman (Pro Hac Vice)
Telephone: (617) 542-8300                Nicole A. Maruzzi (Pro Hac Vice)
kdonovanmaher@bermantabacco.com          1 Liberty Square, 8th Floor
                                         Boston, MA 02109
Plaintiffs’ Interim Steering Committee   Telephone: (617) 542-8300
Member                                   jsaif@bermantabacco.com
                                         sgroopman@bermantabacco.com
                                         mgreenspon@bermantabacco.com
                                         nberman@bermantabacco.com
                                         nmaruzzi@bermantabacco.com

                                         Christopher Heffelfinger (Pro Hac Vice)
                                         44 Montgomery Street, Suite 650
                                         San Francisco, CA 94104
                                         Telephone: (415) 433-3200
                                         cheffelfinger@bermantabacco.com
  CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 474 of 478




SHARP BARTON, LLP.                       BURNS CHAREST LLP

Rex A. Sharp (Pro Hac Vice)              Warren T. Burns (Pro Hac Vice)
5301 W. 75th Street                      900 Jackson Street, Suite 500
Prairie Village, KS 66208                Dallas, TX 75202
Telephone: (913) 901-0505                Telephone: (469) 904-4550
rsharp@sharpbarton.com                   Email: wburns@burnscharest.com

Plaintiffs’ Interim Steering Committee   Plaintiffs’ Interim Steering Committee
Member                                   Member

THE LANIER LAW FIRM, PLLC                THE MAUL FIRM PC

William Mark Lanier (Pro Hac Vice)       Anthony F. Maul (Pro Hac Vice)
6810 F.M. 1960 West                      68 Jay Street, Suite 201
Houston, TX 77069                        Brooklyn, NY 11201
Telephone: (713) 659-5200                Telephone: (718) 395-4918
wml@lanierlawfirm.com                    afmaul@maulfirm.com

Plaintiffs’ Interim Steering Committee   Plaintiffs’ Interim Steering Committee
Member                                   Member
  CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 475 of 478




Dated: July 31, 2020

SPENCER FANE LLP                          QUINN EMANUEL URQUHART
                                          & SULLIVAN, LLP
By: /s/ Jessica J. Nelson                    Michael Lyle (pro hac vice)
    Donald G. Heeman, #286023                Eric C. Lyttle (pro hac vice)
    Jessica J. Nelson, #347358               Jonathan Cooper (pro hac vice)
    Randi J. Winter, #0391354                Deborah Sohn (pro hac vice)
    100 South Fifth Street, Suite 2500       Carolyn L. Hart (pro hac vice)
    Minneapolis, MN 55402                    1300 I Street, NW, Suite 900
    Telephone: (612) 268-7000                Washington, D.C. 20005
    Facsimile: (612) 268-7001                Telephone: (202) 538-8000
    dheeman@spencerfane.com                  Facsimile: (202) 538-8100
    jnelson@spencerfane.com                  mikelyle@quinnemanuel.com
    rwinter@spencerfane.com                  ericlyttle@quinnemanuel.com
                                             jonathancooper@quinnemanuel.com
STEPTOE & JOHNSON LLP                        deborahsohn@quinnemanuel.com
   Paul J. Ondrasik, Jr. (pro hac vice)      carolynhart@quinnemanuel.com
   Eric G. Serron, #169778
   1330 Connecticut Avenue NW             QUINN EMANUEL URQUHART
   Washington, DC 20036                   & SULLIVAN, LLP
   Telephone: (202) 429-3000                 Andrew S. Corkhill (pro hac vice)
   pondrasik@steptoe.com                     51 Madison Avenue, 22nd Floor
   eserron@steptoe.com                       New York, NY 10010
                                             Telephone: (212) 849-7000
                                             Facsimile: (212) 849-7100
                                             andrewcorkhill@quinnemanuel.com

     Attorneys for Defendants Express Scripts Holding Co., Express Scripts, Inc.,
                         and Medco Health Solutions, Inc.
  CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 476 of 478




Dated: July 31, 2020

FAEGRE DRINKER BIDDLE & REATH WILLIAMS & CONNOLLY LLP
LLP                                    Enu Mainigi (pro hac vice)
                                       Richmond T. Moore (pro hac vice)
By: /s/ John W. Ursu                   Daniel M. Dockery (pro hac vice)
    Deborah A. Ellingboe, #26216X      Paul E. Boehm (pro hac vice)
    John W. Ursu, #032257X             Christopher Berg (pro hac vice)
    Isaac B. Hall, #0395398            725 Twelfth Street, N.W.
    2200 Wells Fargo Center            Washington, DC 20005
    90 South Seventh Street            Telephone: (202) 434-5000
    Minneapolis, MN 55402              Facsimile: (202) 434-5029
    Telephone: (612) 766-7000          emainigi@wc.com
    Facsimile: (612) 766-1600          rmoore@wc.com
    debbie.ellingboe@faegredrinker.com ddockery@wc.com
    john.ursu@faegredrinker.com        pboehm@wc.com
    isaac.hall@faegredrinker.com       cberg@wc.com

           Attorneys for Defendants CVS Health Corp., Caremark, L.L.C.,
               Caremark Rx, L.L.C., and CaremarkPCS Health, L.L.C.
  CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 477 of 478




Dated: July 31, 2020

STINSON LLP                               ALSTON & BIRD LLP
                                             Brian D. Boone (pro hac vice)
By:    /s/ Kadee J. Anderson                 Brandon Springer (pro hac vice)
      Kadee J. Anderson, #0389902            Bank of America Plaza
      Andrew Glasnovich, #0398366            101 South Tryon Street, Suite 4000
      50 South Sixth Street, Suite 2600      Charlotte, NC 29280-400
      Minneapolis, MN 55402                  Telephone: (704) 444-1000
      Telephone: (612) 335-1500              brian.boone@alston.com
      kadee.anderson@stinson.com             brandon.springer@alston.com
      drew.glasnovich@stinson.com
                                               John Snyder (pro hac vice)
                                               Kaelyn Wietelman (pro hac vice)
                                               950 F Street NW
                                               Washington, DC 20004
                                               Telephone: (202) 239-3960
                                               john.snyder@alston.com
                                               kaelyne.wietelman@alston.com

                                               William H. Jordan (pro hac vice)
                                               Elizabeth Broadway Brown (pro hac
                                               vice)
                                               Jahnisa Loadholt (pro hac vice)
                                               Jordan Elise Edwards (pro hac vice)
                                               D. Andrew Hatchett (pro hac vice)
                                               Bradley D. Harder (pro hac vice)
                                               One Atlantic Center
                                               1201 West Peachtree Street
                                               Atlanta, GA 30309-3424
                                               Telephone: (404) 881-7000
                                               bill.jordan@alston.com
                                               liz.brown@alston.com
                                               jahnisa.loadholt@alston.com
                                               jordan.edwards@alston.com
                                               andrew.hatchett@alston.com
                                               bradley.harder@alston.com

   Attorneys for Defendants UnitedHealthCare Services, Inc., UnitedHealth Group,
          Inc., Optum, Inc., OptumRx Holdings, L.L.C., and OptumRx, Inc.
  CASE 0:17-cv-01884-PAM-HB Document 954 Filed 07/31/20 Page 478 of 478




Dated: July 31, 2020

DORSEY & WHITNEY LLP

By:     /s/ Katie C. Pfeifer
      Alan Iverson, #0399747
      Anna K. B. Finstrom, #0397323
      Stephen P. Lucke, #0154210
      Jamie Stilson, #0392913
      Katie C. Pfeifer, #0309709
      Nicholas J. Bullard, #0397400
      Paul W. Heiring, #0175808
      Vanessa Szalapski, #0396739
      50 South Sixth Street, Suite 1500
      Minneapolis, MN 55402
      Telephone: (612) 340-2600
      Facsimile: (612) 340-2868
      iverson.alan@dorsey.com
      finstrom.anna@dorsey.com
      lucke.steve@dorsey.com
      stilson.jaime@dorsey.com
      pfeifer.katie@dorsey.com
      bullard.nick@dorsey.com
      heiring.paul@doresey.com
      szalapski.vanessa@dorsey.com

                       Attorneys for Defendant Prime Therapeutics, LLC
